Exhibit 10.2
 
CONFORMED COMPOSITE VERSION
 
$495,000,000 Prepetition Credit Facility
$80,000,000 Senior Secured Superpriority Debtor-In-Possession Credit Facility
$80,000,000 Senior Secured Superpriority Roll-Up Credit Facility

 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(as Amended by Amendment No. 1 and as further amended by Amendment No.  2
to the Second Amended and Restated Credit Agreement)
 
Dated as of May 12, 2009
among
HLI Operating Company, Inc.
as U.S. Borrower under the Prepetition Facilities
and
U.S. Borrower under the DIP Facilities
Hayes Lemmerz Finance LLC - Luxembourg S.C.A.
as Luxembourg Borrower under the Prepetition Facilities
 and
Luxembourg Borrower under the DIP Facilities
and
Hayes Lemmerz International, Inc.
as Holdings
and
The Domestic Subsidiaries of Holdings Party Hereto
as Debtors
and
The Lenders and Issuers Party Hereto
and
Citicorp North America, Inc.
as Prepetition Administrative Agent
and
Deutsche Bank AG New York Branch
as DIP Administrative Agent and
 
Deutsche Bank Securities inc.
as Prepetition Syndication Agent
and
Citicorp North America, inc.
as Prepetition Documentation Agent
and
Citigroup Global Markets Inc.                            Deutsche Bank
Securities Inc.
as Joint Book-Running Lead Managers and Joint Lead Arrangers for the Prepetition
Facilities
 

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
and
Deutsche Bank Securities Inc. and General Electric Capital Corporation
as Joint Book-Running Lead Managers, Joint Lead Arrangers and Syndication Agents
for the DIP Facilities
 
 

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
 
Table of Contents
 
 
ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS  
   2
 
Section 1.1
Defined Terms
   2
 
Section 1.2
Computation of Time Periods
  59
 
Section 1.3
Accounting Terms and Principles
  59
 
Section 1.4
Certain Terms
  60
   
ARTICLE II THE PREPETITION FACILITIES  
  61
 
Section 2.1
The Prepetition Commitments
  61
 
Section 2.2
Borrowing Procedures
  62
 
Section 2.3
Swing Loans
  63
 
Section 2.4
Letters of Credit
  65
 
Section 2.5
Synthetic Letters of Credit
  71
 
Section 2.6
Reduction and Termination of the Revolving Credit Commitments
  73
 
Section 2.7
Repayment of Loans
  74
 
Section 2.8
Evidence of Debt
  75
 
Section 2.9
Optional Prepayments
  75
 
Section 2.10
Mandatory Prepayments
  76
 
Section 2.11
Interest
  78
 
Section 2.12
Conversion/Continuation Option
  79
 
Section 2.13
Fees
  80
 
Section 2.14
Payments and Computations
  81
 
Section 2.15
Special Provisions Governing Eurocurrency Rate Loans
  86
 
Section 2.16
Capital Adequacy
  88
 
Section 2.17
Taxes
  88
 
Section 2.18
Substitution of Lenders
  92
 
Section 2.19
Impact of the Cases and the DIP Facilities on the Prepetition Facilities
  94
   
ARTICLE II.A.  THE DIP FACILITIES  
  94
 
Section 2.1.A
DIP Loans
  94
 
Section 2.2.A
Borrowing Procedures for New Money DIP Term Loan Borrowings
  96
 
Section 2.3.A
Incremental New Money DIP Term Loans and Commitments.
  97
 
Section 2.4.A
DIP Collateral Account
100
 
Section 2.5.A
[Reserved]
100
 
Section 2.6.A
[Reserved]
100
 
Section 2.7.A
Repayment of the DIP Loans
100
 
Section 2.8.A
Evidence of Debt
100
 
Section 2.9.A
Optional Prepayments and Reductions in New Money DIP Term Commitments
101
 
Section 2.10.A
Mandatory Prepayments
101
 
Except as otherwise duly waived in accordance with Section 11.1A (Amendments,
Waivers, Etc.):
101

 
 
i

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Table of Contents
(Continued)
 

 
Section 2.11.A
Interest
102
 
Section 2.12.A
Conversion/Continuation Option
103
 
Section 2.13.A
Fees
104
 
Section 2.14.A
Payments and Computations
105
 
Section 2.15.A
Special Provisions Governing Eurocurrency Rate Loans
109
 
Section 2.16.A
Capital Adequacy
111
 
Section 2.17.A
Taxes
111
 
Section 2.18.A
Substitution of DIP Lenders
115
 
Section 2.19.A
Super Priority Nature of DIP Obligations and Liens
116
 
Section 2.20.A
No Discharge; Survival of Claims
117
 
Section 2.21.A
Extension of Stated Maturity Date
117
   
ARTICLE III CONDITIONS TO LOANS AND LETTERS OF CREDIT  
117
 
Section 3.1
Conditions Precedent to Initial Prepetition Loans and Letters of Credit
117
 
Section 3.2
Conditions Precedent to Each Prepetition Loan and Letter of Credit
122
 
Section 3.3
Determinations of Initial Borrowing Conditions
123
 
Section 3.4
Conditions Precedent to Initial DIP Loans
123
 
Section 3.5
Failure to Achieve the DIP Effective Date
125
 
Section 3.6
Conditions Precedent to Final DIP Loans
125
 
Section 3.7
Conditions Precedent to all DIP Loans
125
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PREPETITION
OBLIGATIONS  
127
 
Section 4.1
Corporate Existence; Compliance with Law
127
 
Section 4.2
Corporate Power; Authorization; Enforceable Obligations
128
 
Section 4.3
Ownership; Subsidiaries
129
 
Section 4.4
Financial Statements
130
 
Section 4.5
Material Adverse Change
131
 
Section 4.6
Solvency
131
 
Section 4.7
Litigation
131
 
Section 4.8
Taxes
132
 
Section 4.9
Full Disclosure
132
 
Section 4.10
Margin Regulations
132
 
Section 4.11
No Burdensome Restrictions; No Defaults
133
 
Section 4.12
Investment Company Act
133
 
Section 4.13
Use of Proceeds
133
 
Section 4.14
Insurance
133
 
Section 4.15
Labor Matters
134
 
Section 4.16
ERISA
134
 
Section 4.17
Environmental Matters
135
 
Section 4.18
Intellectual Property
136
 
Section 4.19
Title; Real Property
136
 
Section 4.20
Related Documents
136

 
 
ii

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Table of Contents
(Continued)
 
   
ARTICLE IV.A  REPRESENTATIONS AND WARRANTIES WITH RESPECT TO DIP FACILITIES  
137
 
Section 4.1.A
Corporate Existence; Compliance with Law
137
 
Section 4.2.A
Corporate Power; Authorization; Enforceable Obligations
138
 
Section 4.3.A
Ownership; Subsidiaries
139
 
Section 4.4.A
Financial Statements
140
 
Section 4.5.A
Material Adverse Change
141
 
Section 4.6.A
[Reserved]
141
 
Section 4.7.A
Litigation
141
 
Section 4.8.A
Taxes
141
 
Section 4.9.A
Full Disclosure
142
 
Section 4.10.A
Margin Regulations
142
 
Section 4.11.A
No Burdensome Restrictions; No Defaults
142
 
Section 4.12.A
Investment Company Act
143
 
Section 4.13.A
Use of Proceeds
143
 
Section 4.14.A
Insurance
143
 
Section 4.15.A
Labor Matters
143
 
Section 4.16.A
ERISA
144
 
Section 4.17.A
Environmental Matters
144
 
Section 4.18.A
Intellectual Property
145
 
Section 4.19.A
Title; Real Property
146
 
Section 4.20.A
Orders of the Bankruptcy Court
146
   
ARTICLE V FINANCIAL COVENANTS WITH RESPECT TO PREPETITION OBLIGATIONS  
146
 
Section 5.1
Financial Covenants With Respect to Prepetition Obligations
146
 
Section 5.2
Financial Covenants With Respect to DIP Obligations
149
   
ARTICLE VI REPORTING COVENANTS WITH RESPECT TO PREPETITION FACILITIES  
154
 
Section 6.1
Financial Statements
154
 
Section 6.2
Default Notices
156
 
Section 6.3
Litigation
156
 
Section 6.4
Asset Sales
157
 
Section 6.5
Notices under Related Documents
157
 
Section 6.6
SEC Filings; Press Releases
157
 
Section 6.7
Labor Relations
157
 
Section 6.8
Tax Returns
157
 
Section 6.9
Insurance
157
 
Section 6.10
ERISA Matters
158
 
Section 6.11
Environmental Matters
158
 
Section 6.12
Customer Contracts
159
 
Section 6.13
Other Information
159

 
 
iii

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Table of Contents
(Continued)
 
   
ARTICLE VI.A  REPORTING COVENANTS WITH RESPECT TO DIP FACILITIES  
160
 
Section 6.1.A
Financial Statements and Additional Bankruptcy-related Reporting
160
 
Section 6.2.A
Default Notices
163
 
Section 6.3.A
Litigation
163
 
Section 6.4.A
Asset Sales
163
 
Section 6.5.A
Notices under Related Documents
163
 
Section 6.6.A
SEC Filings; Press Releases
163
 
Section 6.7.A
Labor Relations
164
 
Section 6.8.A
Tax Returns
164
 
Section 6.9.A
Insurance
164
 
Section 6.10.A
ERISA Matters
164
 
Section 6.11.A
Environmental Matters
165
 
Section 6.12.A
Customer Contracts
166
 
Section 6.13.A
Other Information; Bankruptcy Court filings
166
   
ARTICLE VII AFFIRMATIVE COVENANTS WITH RESPECT TO PREPETITION FACILITIES  
167
 
Section 7.1
Preservation of Corporate Existence, Etc.
167
 
Section 7.2
Compliance with Laws, Etc.
167
 
Section 7.3
Conduct of Business
167
 
Section 7.4
Payment of Taxes, Etc.
167
 
Section 7.5
Maintenance of Insurance
168
 
Section 7.6
Access
168
 
Section 7.7
Keeping of Books
168
 
Section 7.8
Maintenance of Properties, Etc.
169
 
Section 7.9
Application of Proceeds
169
 
Section 7.10
Environmental
169
 
Section 7.11
Additional Collateral and Guaranties
169
 
Section 7.12
Exchange Rate Fluctuations
171
 
Section 7.13
[Reserved]
171
 
Section 7.14
Classification of Jurisdictions
171
 
Section 7.15
Compliance with Financial Covenants
171
   
ARTICLE VII.A  AFFIRMATIVE COVENANTS WITH RESPECT TO DIP FACILITIES  
171
 
Section 7.1.A
Preservation of Corporate Existence, Etc.
172
 
Section 7.2.A
Compliance with Laws, Etc.
172
 
Section 7.3.A
Conduct of Business
172
 
Section 7.4.A
Payment of Taxes, Etc.
172
 
Section 7.5.A
Maintenance of Insurance
172
 
Section 7.6.A
Access
173
 
Section 7.7.A
Keeping of Books
173
 
Section 7.8.A
Maintenance of Properties, Etc.
173
 
Section 7.9.A
Application of Proceeds; DIP Collateral Account
174
 
Section 7.10.A
Environmental, Health and Safety
174
 
Section 7.11.A
Additional Collateral and Guaranties
174

 
 
iv

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Table of Contents
(Continued)
 

 
Section 7.12.A
[Reserved]
175
 
Section 7.13.A
[Reserved]
175
 
Section 7.14.A
Classification of Jurisdictions
175
 
Section 7.15.A
Compliance with Financial Covenants
175
 
Section 7.16.A
Additional Bankruptcy-related Covenants
176
 
Section 7.17.A
Sale Process
177
   
ARTICLE VIII NEGATIVE COVENANTS WITH RESPECT TO THE PREPETITION FACILITIES  
179
 
Section 8.1
Indebtedness
179
 
Section 8.2
Liens, Etc.
181
 
Section 8.3
Investments
182
 
Section 8.4
Sale of Assets
184
 
Section 8.5
Restricted Payments
186
 
Section 8.6
Prepayment and Cancellation of Indebtedness
187
 
Section 8.7
Restriction on Fundamental Changes; Permitted Acquisitions
188
 
Section 8.8
Change in Nature of Business
188
 
Section 8.9
Transactions with Affiliates
189
 
Section 8.10
Limitations on Restrictions on Subsidiary Distributions; No New Negative Pledge
189
 
Section 8.11
Modification of Constituent Documents
190
 
Section 8.12
Modification of Related Documents
190
 
Section 8.13
Accounting Changes; Fiscal Year
190
 
Section 8.14
Margin Regulations
191
 
Section 8.15
Sale/Leasebacks
191
 
Section 8.16
No Speculative Transactions
191
 
Section 8.17
Compliance with ERISA
191
   
ARTICLE VIII.A  NEGATIVE COVENANTS WITH RESPECT TO DIP FACILITIES  
191
 
Section 8.1.A
Indebtedness
191
 
Section 8.2.A
Liens, Etc.
193
 
Section 8.3.A
Investments
195
 
Section 8.4.A
Sale of Assets
196
 
Section 8.5.A
Restricted Payments
198
 
Section 8.6.A
Prepayment and Cancellation of Indebtedness
199
 
Section 8.7.A
Restriction on Fundamental Changes; Permitted Acquisitions
199
 
Section 8.8.A
Change in Nature of Business
200
 
Section 8.9.A
Transactions with Affiliates
200
 
Section 8.10.A
Limitations on Restrictions on Subsidiary Distributions; No New Negative Pledge
200
 
Section 8.11.A
Modification of Constituent Documents
201
 
Section 8.12.A
Modification of Related Documents
201
 
Section 8.13.A
Accounting Changes; Fiscal Year
201
 
Section 8.14.A
Margin Regulations
202
 
Section 8.15.A
Sale/Leasebacks
202
 
Section 8.16.A
No Speculative Transactions
202

 
 
v

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Table of Contents
(Continued)
 

 
Section 8.17.A
Compliance with ERISA
202
 
Section 8.18.A
Chapter 11 Claims
202
 
Section 8.19.A
The Orders
203
 
Section 8.20.A
No Right of Subrogation
203
   
ARTICLE IX EVENTS OF DEFAULT WITH RESPECT TO PREPETITION FACILITIES  
203
 
Section 9.1
Events of Default
203
   
ARTICLE IX.A  EVENTS OF DEFAULT WITH RESPECT TO DIP FACILITIES  
205
 
Section 9.1.A
Events of Default with respect to DIP Facilities
205
 
Section 9.2
Remedies
211
 
Section 9.2.A
Remedies
212
 
Section 9.3
Actions in Respect of Revolving Letters of Credit
212
 
Section 9.4
Rescission
213
 
Section 9.4.A
Rescission
213
   
ARTICLE X THE AGENTS  
214
 
Section 10.1
Authorization and Action
214
 
Section 10.2
Agent’s Reliance, Etc.
216
 
Section 10.3
Posting of Approved Electronic Communications
216
 
Section 10.4
The Agents Individually
217
 
Section 10.5
Lender Credit Decision
218
 
Section 10.6
Indemnification
218
 
Section 10.7
Successor Administrative Agent
219
 
Section 10.8
Concerning the Collateral and the Collateral Documents – Prepetition Facilities
220
 
Section 10.8.A
Concerning the Collateral and the Collateral Documents – DIP Facilities
221
 
Section 10.9
Collateral Matters Relating to Related Obligations
222
   
ARTICLE XI MISCELLANEOUS  
223
 
Section 11.1
Amendments, Waivers, Etc. – Prepetition Facilities
223
 
Section 11.1.A
Amendments, Waivers, Etc. – DIP Facilities
226
 
Section 11.2
Assignments and Participations
228
 
Section 11.3
German Parallel Debt to the Administrative Agent
232
 
Section 11.3.A
German Parallel Debt to the DIP Administrative Agent
233
 
Section 11.4
Costs and Expenses
233
 
Section 11.4.A
Costs and Expenses
235
 
Section 11.5
Indemnities
236
 
Section 11.5.A
Indemnities – DIP Facilities
237
 
Section 11.6
Limitation of Liability
239
 
Section 11.7
Right of Set-off
240
 
Section 11.8
Sharing of Payments, Etc.
240
 
Section 11.9
Notices, Etc.
241
 
Section 11.10
No Waiver; Remedies
243
 
Section 11.11
Amendment No. 2; Binding Effect
243

 
 
vi

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Table of Contents
(Continued)
 

 
Section 11.12
Governing Law
243
 
Section 11.13
Submission to Jurisdiction; Service of Process
243
 
Section 11.14
Waiver of Jury Trial
244
 
Section 11.15
Marshaling; Payments Set Aside
244
 
Section 11.16
Section Titles
245
 
Section 11.17
Execution in Counterparts
245
 
Section 11.18
Entire Agreement
245
 
Section 11.19
Confidentiality
245
 
Section 11.20
Patriot Act Notice.
246
 
Section 11.21
Effect of this Agreement.
246
       

 
 
vii

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Schedules
 
 
Schedule I
-
Commitments
     
PART A: Prepetition Loans
     
PART B: DIP Loans
     
PART C: Roll-Up Entitlements
Schedule II
-
Applicable Lending Offices and Addresses for Notices
     
PART A: Prepetition Lenders
     
PART B: DIP Lenders
Schedule III
-
Mandatory Costs
Schedule IV
-
Specified Asset Sales
Schedule V
-
Dormant Subsidiaries
Schedule 2.4
-
Existing Letters of Credit
Schedule 3.1(a)(vii)
-
Local Counsel – Prepetition Loans
Schedule 3.1(a)(x)
-
Foreign Constituent Documents – Prepetition Loans
Schedule 3.1(j)
-
Intercompany Loan Parties – Prepetition Loans
Schedule 4.2
-
Consents
Schedule 4.2A
-
Consents – DIP Effective Date
Schedule 4.3
-
Ownership of Subsidiaries
Schedule 4.3A
-
Ownership of Subsidiaries – DIP Effective Date
Schedule 4.7
-
Litigation
Schedule 4.7A
-
Litigation – DIP Effective Date
Schedule 4.8
-
Taxes
Schedule 4.8A
-
Taxes – DIP Effective Date
Schedule 4.15
-
Labor Matters
Schedule 4.15A
-
Labor Matters – DIP Effective Date
Schedule 4.16(a)
-
List of Plans
Schedule 4.16A(a)
-
List of Plans – DIP Effective Date
Schedule 4.17
 
Environmental Matters
Schedule 7.13(a)
-
Post-Closing Covenants – Short Term
Schedule 7.13(b)
-
Post-Closing Covenants – Long Term
Schedule 7.13(c)
-
Post-Closing Covenants – Amendment No. 1
Schedule 8.1
-
Existing Indebtedness
Schedule 8.1A
-
Existing Indebtedness – DIP Effective Date
Schedule 8.1A(l)
-
Existing Hedging – DIP Effective Date
Schedule 8.2
-
Existing Liens
Schedule 8.2A
-
Existing Liens – DIP Effective Date
Schedule 8.3(a)
-
Existing Investments
Schedule 8.3A(a)
-
Existing Investments – DIP Effective Date
Schedule 8.3(f)
-
Conditions Precedent to Intercompany Loans
Schedule 8.3A(f)
-
Conditions Precedent to Intercompany Loans – DIP Effective Date
Schedule 8.4A(k)
-
Permitted Post-Petition Non-Wheel Business Sales
Schedule 8.4.A(l)
-
Permitted Post-Petition Asset Sales
Schedule 8.10
-
Negative Pledges

 
 
viii

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
Schedules (Continued)
 
Schedule 8.10A
 
-
 
Negative Pledges – DIP Effective Date

 
 
 
ix

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Exhibits
 
Exhibit A
-
Form of Assignment and Acceptance
Exhibit B-1
-
Form of Revolving Credit Note
Exhibit B-2
-
Form of Term Loan Note
Exhibit B-3
-
Form of New Money DIP Term Loan Note
Exhibit B-4
-
Form of Roll-Up Loan Note
Exhibit C
-
Form of Notice of Borrowing
Exhibit C-2
-
Form of New Money Term Loan Borrowing Notice
Exhibit D
-
Form of Swing Loan Request
Exhibit E
-
Form of Letter of Credit Request
Exhibit F
-
Form of Notice of Conversion or Continuation
Exhibit G
-
Form of Opinion of Counsel for the Loan Parties
   
PART A: Prepetition Loans
   
PART B: DIP Loans
Exhibit H-1
-
Form of Guaranty
Exhibit H-2
-
Form of DIP Guaranty
Exhibit I
-
Form of Pledge and Security Agreement
Exhibit J
-
Form of Responsible Officer’s Certificate
Exhibit K
-
2007 Corporate Restructuring
Exhibit L
-
Form of 13-Week Budget
Exhibit M
-
Plan Term Sheet
Exhibit N
-
Form of DIP Depositary Agreement

 
 
 
x

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
 
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 30, 2007,
among HLI Operating Company, Inc., a Delaware corporation (“U.S. Borrower”),
Hayes Lemmerz Finance Llc - Luxembourg S.C.A., a société en commandite par
actions organized under the laws of the Grand Duchy of Luxembourg (“Luxembourg
Borrower”), Hayes Lemmerz International, Inc., a Delaware corporation
(“Holdings”), the Lenders and Issuers (in each case as defined therein) party
thereto, Citicorp North America, Inc. (“CNAI”), as administrative agent for the
Lenders and the Issuers (in such capacity, and as agent for the Secured Parties
under the other Prepetition Loan Documents, the “Prepetition Administrative
Agent”), Deutsche Bank Securities Inc., as Syndication Agent for the Prepetition
Facilities (“Prepetition Syndication Agent”), CNAI, as Documentation Agent for
the Prepetition Facilities (“Prepetition Documentation Agent”), and Citigroup
Global Markets Inc. and Deutsche Bank Securities Inc., as Joint Book-Running
Lead Managers and Joint Lead Arrangers for the Prepetition Facilities (“Original
Credit Agreement”), as amended by Amendment No. 1, dated as of January 30, 2009,
among the Borrowers, Holdings and the Prepetition Administrative Agent on behalf
of each Lender executing a Lender Consent (as defined therein) (“Amendment No.
1”, and the Original Credit Agreement as amended by Amendment No. 1, the
“Existing Credit Agreement” ), as further amended by Amendment No. 2, dated as
of May 12, 2009, among the Borrowers, Holdings, each Lender (as defined in the
Existing Credit Agreement referred to therein) party thereto, each DIP Lender
(as defined therein), Deutsche Bank AG New York Branch, as administrative agent
for the DIP Lenders (“DIP Administrative Agent”) and Deutsche Bank Securities
Inc. and General Electric Capital Corporation, as Joint Book-Running Lead
Managers, Joint Lead Arrangers and Syndication Agents with respect to the DIP
Facility referred to therein (“DIP Lead Arrangers”) and Deutsche Bank Securities
Inc., as Documentation Agent with respect to the DIP Facility referred to
therein (“DIP Documentation Agent”) (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.
 
W i t n e s s e t h:
 
Whereas, on May 11, 2009 (the “Petition Date”), Holdings, the Parent, the
Borrowers and each other Domestic Subsidiary (together, the “Initial Debtors”)
each filed a voluntary petition for relief (collectively, the “Initial Cases”)
under chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”);
 
Whereas, the Debtors are continuing to operate their respective businesses and
manage their respective properties as debtors in possession under
sections 1107(a) and 1108 of the Bankruptcy Code; and
 
Whereas, the Borrowers, Holdings, the Prepetition Lenders (as defined below) and
Issuers (as defined below) party thereto from time to time, the Prepetition
Administrative Agent, the Prepetition Syndication Agent, the Prepetition
Documentation Agent, and the Prepetition Lead Arrangers are parties to Existing
Credit Agreement; and
 

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Whereas, the Existing Credit Agreement made available to the Borrowers (a) a
revolving credit facility in Euros and Dollars in the aggregate principal amount
of up to the Dollar Equivalent of $125,000,000, (b) a term loan facility made
available to the Luxembourg Borrower in Euros, in an aggregate principal amount
of up to €260,000,000 and (c) a synthetic letter of credit facility made
available to the Borrowers in an amount of up to €15,000,000; and
 
Whereas, as of the date hereof, (i) amounts have been made available to
Borrowers under the Existing Credit Agreement and €254,800,000 of  Term Loans
and $125,000,000 of Revolving Loans are outstanding, (ii) the entire aggregate
amount of the Synthetic L/C Commitments have been funded in full, and (iii) an
Event of Default has occurred and is continuing under Section 9.1(f) of the
Existing Credit Agreement and, as a result, all Prepetition Loans have
automatically become due and payable pursuant to Section 9.2 of the Existing
Credit Agreement; and
 
Whereas, the Borrowers desire, among other things, to amend the Existing Credit
Agreement to establish (a) a senior secured debtor-in-possession new money term
loan facility in an aggregate principal amount of up to the Dollar Equivalent of
$80,000,000 and (b) a senior secured debtor-in-possession roll-up loan facility
in an aggregate principal amount of up to the Dollar Equivalent of $80,000,000,
subject to a superpriority claim and lien of the DIP Administrative Agent for
the benefit of itself and the DIP Lenders against the Borrowers and the other
Debtors; and
 
Whereas, on the date hereof the Borrowers, Holdings, each Lender (as defined in
the Existing Credit Agreement referred to therein) party thereto, each DIP
Lender (as defined therein), the DIP Administrative Agent, the DIP Lead
Arrangers and the DIP Documentation Agent have entered into Amendment No. 2;
 
Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I

 
Definitions, Interpretation And Accounting Terms
 
Section 1.1       Defined Terms
 
As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
“13-Week Budget” has the meaning specified in Section 6.1A(k).
 
“Administrative Agent” means each of the Prepetition Administrative Agent and
the DIP Administrative Agent.
 
“Affected DIP Lender” has the meaning specified in Section 2.18.A (Substitution
of DIP Lenders).
 
2

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Affected Lender” has the meaning specified in Section 2.18 (Substitution of
Lenders).
 
“Affiliate” means, (a) with respect to any Loan Party, any other Person directly
or indirectly controlling or that is controlled by or is under common control
with such Loan Party, each officer, director or general partner of such Loan
Party and each Person that is the beneficial owner of 10% or more of any class
of Voting Stock of such Loan Party and (b) with respect to any Person other than
a Loan Party, any other Person directly or indirectly controlling or that is
controlled by or is under common control with such Person, each officer,
director or general partner of such Person and each Person that is the
beneficial owner of 5% or more of any class of Voting Stock of such Person.  For
the purposes of this definition, (x) “control” means the possession of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise and
(y) with respect to any Roll-Up Lender for the purposes of determining such
Roll-Up Lender’s Prepetition Loans under Section 2.1A(b) and with respect to any
Consenting Prepetition Lender for the purposes of Section 2.13A, “Affiliate”
shall include Approved Funds.
 
“Agent” means each of the Administrative Agents, the DIP Depositary, the
Prepetition Syndication Agent and the Prepetition Documentation Agent.
 
“Agreed Security Principles” means any grant of a Lien or provision of a
guarantee by any Person that could:
 
(a)           result in any breach of corporate benefit, financial assistance,
capital preservation, fraudulent preference, thin capitalization rules,
retention of title claims and similar laws or regulations (or analogous
restrictions) of the jurisdiction of organization of such Person;
 
(b)           result in any risk to the officers of such Person of contravention
of their fiduciary duties and/or of a reasonable likelihood of criminal or
substantial civil liability;
 
(c)           result in costs (tax, administrative or otherwise) that in the
reasonable determination of any Administrative Agent (in the case of the DIP
Administrative Agent, acting on the instruction of the Requisite DIP Lenders) is
materially disproportionate to the benefit obtained by the beneficiaries of such
Lien and/or guarantee; or
 
(d)           result in a breach or default of an agreement binding on such
Person (other than (i) an agreement constituting Indebtedness or (ii) an
agreement entered into for the purpose of avoiding the obligation to enter into
a Guaranty, DIP Guaranty or DIP Foreign Guaranty) that may not be amended or
otherwise modified using commercially reasonable efforts to avoid such breach or
default.
 
“Agreement” has the meaning specified in the preamble to this Agreement.
 
“Alternative Currency” means any lawful currency other than Dollars that is
freely transferable into Dollars.
 
“Amendment No. 1” has the meaning specified in the preamble to this Agreement.
 
3

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Amendment No. 1 Effective Date” means January 30, 2009.
 
“Amendment No. 2” has the meaning specified in the preamble to this Agreement.
 
“Amendment No. 2 Effective Date” means the date on which Amendment No. 2 becomes
effective in accordance with its terms.
 
“Applicable Lending Office” means, with respect to each Lender, (a) its Domestic
Lending Office in the case of a Base Rate Loan and (b) its Eurocurrency Lending
Office in the case of a Eurocurrency Rate Loan denominated in Dollars or Euros.
 
“Applicable Margin” means:
 
(a)           with respect to the Revolving Loans maintained as (i) Eurocurrency
Rate Loans, a rate equal to 6.00% per annum and (ii) Base Rate Loans, a rate
equal to 5.25% per annum;
 
(b)           with respect to Term Loans maintained as Eurocurrency Rate Loans,
a rate equal to 6.00% per annum.
 
“Applicable Unused Commitment Fee Rate” means, (a) 0.625% per annum, and
(b) upon Holdings being rated “BB-” or higher by S&P and “Ba3” or higher by
Moody’s and for so long as such ratings are maintained, 0.50% per annum.
 
“Approved Deposit Account” has the meaning specified in the Pledge and Security
Agreement.
 
“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the applicable Administrative Agent pursuant to
any Loan Document or the transactions contemplated therein, including (a) any
supplement to the Guaranty or DIP Guaranty, any joinder to the Pledge and
Security Agreement or any Foreign Collateral Document, and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein, (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material and (c) any other Intercompany Loan Document; provided,
however, that, “Approved Electronic Communications” shall exclude (i) any Notice
of Borrowing, Letter of Credit Request, Swing Loan Request, Notice of Conversion
or Continuation, New Money DIP Term Loan Borrowing Notice, DIP Collateral
Account Withdrawal Notice and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Borrowing or DIP Borrower, (ii) any notice pursuant
to Section 2.9 (Optional Prepayments), Section 2.9A, Section 2.10 (Mandatory
Prepayments) and Section 2.10A and any other notice relating to the payment of
any principal or other amount due under any Loan Document prior to the scheduled
date therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article III
(Conditions To Loans And Letters Of Credit), Section 2.4(a) (Letters of Credit),
or Section 2.5
 
4

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(Synthetic Letters of Credit) or any other condition to any Borrowing or other
extension of credit hereunder or any condition precedent to the effectiveness of
this Agreement.
 
“Approved Electronic Platform” has the meaning specified in Section 10.3
(Posting of Approved Electronic Communications).
 
“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means Citigroup Global Markets Inc. and Deutsche Bank Securities
Inc., in their capacities as joint book-running lead managers and joint lead
arrangers under the Existing Credit Agreement.
 
“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets) or
Section 8.4A, as applicable.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the applicable Administrative
Agent, in substantially the form of Exhibit A (Form of Assignment and
Acceptance).
 
“Available Credit” means, at any time, the sum of the U.S. Revolving Available
Credit and the Euro Revolving Available Credit.
 
“Bankruptcy Code” means title 11, United States Code, as amended from time to
time.
 
“Bankruptcy Court” has the meaning specified in the Preamble.
 
“Bankruptcy Law” means each of the Bankruptcy Code, insolvency laws of the
Netherlands, the insolvency laws of Germany, the insolvency laws of Spain, the
insolvency laws of Luxembourg and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, faillissement (voorlopige), surseance
van betaling, onderbewindstelling, ontbinding, or similar debtor relief laws of
the United States, The Netherlands, Germany, Luxembourg, Spain, Brazil or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally (including administration, administrative receivership,
voluntary arrangement and schemes of arrangement).
 
“Base Rate” means, (i) in the case of the Prepetition Loans, for any period, a
fluctuating interest rate per annum as shall be in effect from time to time,
which rate per annum shall be equal at all times to the highest of the
following:
 
(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
 
(b)           the sum (adjusted to the nearest 0.25% or, if there is no nearest
0.25%, to the next higher 0.25%) of (i) 0.5% per annum, (ii) the rate per annum
obtained by
 
5

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
dividing (A) the latest three-week moving average of secondary market morning
offering rates in the United States for three-month certificates of deposit of
major United States money market banks, such three-week moving average being
determined weekly on each Monday (or, if any such day is not a Business Day, on
the next succeeding Business Day) for the three-week period ending on the
previous Friday by Citibank on the basis of such rates reported by certificate
of deposit dealers to and published by the Federal Reserve Bank of New York or,
if such publication shall be suspended or terminated, on the basis of quotations
for such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Federal Reserve Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) for Citibank in respect of liabilities consisting of or
including (among other liabilities) three-month U.S. dollar nonpersonal time
deposits in the United States and (iii) the average during such three-week
period of the maximum annual assessment rates estimated by Citibank for
determining the then current annual assessment payable by Citibank to the
Federal Deposit Insurance Corporation (or any successor) for insuring Dollar
deposits in the United States; and
 
(c)           0.5% per annum plus the Federal Funds Rate; and
 
(ii) in the case of the DIP Loans, for any period, a fluctuating interest rate
per annum as shall be in effect from time to time, which rate per annum shall be
equal at all times to the highest of the following:
 
(a)           the rate of interest announced publicly by Deutsche in New York,
New York, from time to time, as Deutsche’s base rate;
 
(b)           the sum (adjusted to the nearest 0.25% or, if there is no nearest
0.25%, to the next higher 0.25%) of (i) 0.5% per annum, (ii) the rate per annum
obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Deutsche on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by Deutsche from three New York
certificate of deposit dealers of recognized standing selected by Deutsche, by
(B) a percentage equal to 100% minus the average of the daily percentages
specified during such three-week period by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for Deutsche in respect of
liabilities consisting of or including (among other liabilities) three-month
U.S. dollar nonpersonal time deposits in the United States and (iii) the average
during such three-week period of the maximum annual assessment rates estimated
by Deutsche for determining the then current annual assessment payable by
 
6

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Deutsche to the Federal Deposit Insurance Corporation (or any successor) for
insuring Dollar deposits in the United States;
 
(c)           0.5% per annum plus the Federal Funds Rate; and
 
(d)           (i) prior to the Roll-Up Loan Elevation Date, 7.0% per annum, and
(ii) on and after the Roll-Up Loan Elevation Date, 3.0% per annum.
 
“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.
 
 “Blockage Notice” has the meaning specified in each Deposit Account Control
Agreement.
 
“Bond Tender Offer” means, the application of the net proceeds of the Rights
Offering to repurchase the Existing Senior Notes.
 
“Bond Tender Offer Documents” each document and instrument executed with respect
of the Bond Tender Offer.
 
“Borrowers” has the meaning specified in the preamble to this Agreement.
 
“Borrowers’ Financial Advisor” means Lazard, Freres & Co, LLC, or any such
replacement financial advisor approved in accordance with Section 7.16A(b).
 
“Borrowing” means a borrowing consisting of Revolving Credit Loans or Term Loans
made on the same day by the Lenders ratably according to their respective
Commitments under the Existing Credit Agreement.  A Borrowing may be a Revolving
Credit Borrowing or a Term Loan Borrowing.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and in Luxembourg are authorized or
required by law to remain closed and (a) if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurocurrency Rate for any Eurocurrency Rate Loan denominated in Dollars or the
LIBOR Rate in connection with the Synthetic L/C Facility, a day on which banks
are open for general business in London and (b) if the applicable Business Day
relates to notices, determinations, fundings and payments in connection with
EURIBOR or any Eurocurrency Rate Loan denominated in Euro, any day (i) on which
banks are open for general business in London and (ii) which is a TARGET Day.
 
“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a Consolidated balance sheet of such Person and its Subsidiaries, excluding
interest capitalized during construction.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be
 
7

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
accounted for as a capital lease on a balance sheet of such Person prepared in
conformity with GAAP.
 
“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.
 
“Captive Insurance Subsidiary” means any Wholly-Owned Subsidiary of the U.S.
Borrower created solely for the purpose of, and engaged solely in the business
of, purchasing or providing insurance to, or otherwise directly facilitating the
provision of insurance for, Holdings and its Subsidiaries; provided, however,
that any such Wholly-Owned Subsidiary shall be funded by the U.S. Borrower and
its Subsidiaries in the ordinary course of business solely with such amounts as
are reasonably necessary to purchase, provide or facilitate insurance consistent
with the past practice of Holdings and its Subsidiaries.
 
“Carve-Out” has the meaning given in the Interim Order or the Final Order, as
the case may be.
 
“Carve-Out Trigger Notice” has the meaning given in the Interim Order or the
Final Order, as the case may be.
 
“Cases” means the Initial Cases and the Subsequent Cases.
 
“Cash Collateral Account” has the meaning specified in the Pledge and Security
Agreement.
 
“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States government or any agency thereof, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
any Lender or any commercial bank organized under the laws of the United States,
any state thereof, the District of Columbia, any foreign bank, or its branches
or agencies (fully protected against currency fluctuations) that, at the time of
acquisition, are rated at least “A-1” by S&P or “P-1” by Moody’s, (c) commercial
paper of an issuer rated at least “A-1” by S&P or “P-1” by Moody’s, (d) shares
of any money market fund that (i) has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (a), (b) and
(c) above, (ii) has net assets of not less than $500,000,000 and (iii) is rated
at least “A-1” by S&P or “P-1” by Moody’s; provided, however, that the
maturities of all obligations of the type specified in clauses (a), (b) and
(c) above shall not exceed 180 days and (e) in the case of any Foreign
Subsidiary: (i) direct obligations of the sovereign nation (or agency thereof)
in which such Foreign Subsidiary is organized and is conducting business or in
obligations fully and unconditionally guaranteed by such sovereign nation (or
any agency thereof), (ii) investments of the type and maturity described in
clauses (a) through (d) above of foreign obligors, which investments or obligors
(or the direct or indirect parents of such obligors) have ratings described in
such clauses or equivalent ratings from comparable foreign rating agencies or
(iii) investments of the type and maturity described in clauses (a) through
(d) above of foreign obligors (or the direct or indirect parents of such
obligors), which investments or obligors (or the direct or indirect parents of
such obligors) are not rated as provided in such clauses or in clause (ii)
above, but which are, in the reasonable
 
8

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
judgment of the Borrowers, comparable in investment quality to such investments
and obligors (or the direct or indirect parent of such obligors); provided,
however, that the aggregate amount of investments pursuant to this clause (iii)
shall not exceed $5,000,000 at any time.
 
“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less the Non-Cash Interest
Expense of such Person for such period.
 
“Cash Management Document” means any certificate, agreement or other document
executed by any Loan Party in respect of the Cash Management Obligations of any
Loan Party.
 
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer, automatic clearing house and other cash
management arrangements) provided after the Original Closing Date (regardless of
whether these or similar services were provided prior to the Original Closing
Date by the Prepetition Administrative Agent, any Lender or any Affiliate or any
of them) by any Administrative Agent, any Lender or any Affiliate of any of
them, including obligations for the payment of fees, interest, charges,
expenses, attorneys’ fees and disbursements in connection therewith.
 
“Change of Control” means the occurrence of any of the following: (a) any person
or group of persons (within the meaning of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 50% or more of the issued and outstanding Voting
Stock of Holdings, (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of Holdings (together with any new directors whose election by the
board of directors of Holdings or whose nomination for election by the
stockholders of Holdings was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of
such period or whose elections or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office, (c) Holdings shall cease to own and
control all of the economic and voting rights associated with all of the
outstanding Stock of the Parent, (d) the Parent shall cease to own and control,
directly or indirectly, all of the economic and voting rights associated with
all of the outstanding Stock of the U.S. Borrower, (e) the U.S. Borrower shall
cease to own or control all of the economic and voting rights associated with
all of the outstanding Stock of the Luxembourg Borrower or (f) a “change of
control” shall occur under any of the Related Documents.
 
“Citibank” means Citibank, N.A., a national banking association.
 
“Claim” has the meaning given to such term in section 101(5) of the Bankruptcy
Code.
 
9

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Class I Jurisdiction” means, each of Spain and Mexico and such other
jurisdiction designated as a Class I Jurisdiction by (i) in relation to the
Prepetition Obligations, the Prepetition Administrative Agent pursuant to
Section 7.14 (Classification of Jurisdictions) and (ii) in relation to the DIP
Obligations, the DIP Administrative Agent pursuant to Section 7.14A.
 
“Class II Jurisdiction” means, each of Italy, Netherlands, Belgium, Brazil, and
the Czech Republic and such other jurisdiction designated as a Class II
Jurisdiction by (i) in relation to the Prepetition Obligations, the Prepetition
Administrative Agent pursuant to Section 7.14 (Classification of Jurisdictions)
and (ii) in relation to the DIP Obligations, the DIP Administrative Agent
pursuant to Section 7.14A.
 
“Class III Jurisdiction” means, each of Germany and Hungary and such other
jurisdiction designated as a Class III Jurisdiction by (i) in relation to the
Prepetition Obligations, the Prepetition Administrative Agent pursuant to
Section 7.14 (Classification of Jurisdictions) and (ii) in relation to the DIP
Obligations, the DIP Administrative Agent pursuant to Section 7.14A.
 
“Class IV Foreign Subsidiary” means, with respect to any Foreign Subsidiary, a
direct or indirect Foreign Subsidiary that is incorporated under the laws of and
has its principal place of business in a Class IV Jurisdiction.
 
“Class IV Jurisdiction” means, each of Bahrain, Russia, South Africa, Thailand,
Barbados, Japan, Turkey and India and such other jurisdiction designated as a
Class IV Jurisdiction by (i) in relation to the Prepetition Obligations, the
Prepetition Administrative Agent pursuant to Section 7.14 (Classification of
Jurisdictions) and (ii) in relation to the DIP Obligations, the DIP
Administrative Agent pursuant to Section 7.14A.
 
“CNAI” has the meaning specified in the preamble to this Agreement.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means, collectively, the Domestic Collateral and the Foreign
Collateral.
 
“Collateral Documents” means, collectively, the Domestic Collateral Documents
and the Foreign Collateral Documents.
 
“Collateral Sharing Agreement” means the Collateral Sharing and Debt Allocation
Agreement, dated as of the Effective Date among the Prepetition Agents (it being
understood that no Loan Party is a party to such agreement), as the same may be
amended or supplemented from time to time.
 
“Commitment Shortfall” has the meaning set forth in Section 2.03A(b)(iii)
(Incremental New Money DIP Term Loans and Commitments).
 
“Committee” means any statutory committee appointed in any of the Chapter 11
Cases pursuant to section 1102 of the Bankruptcy Code.
 
10

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Compliance Certificate” has the meaning specified in (i) in respect of the
Prepetition Obligations, Section 6.1(c)(Financial Statements) and (ii) in
respect of the DIP Obligations, Section 6.1A(c)(Financial Statements).
 
“Consenting Prepetition Lenders” means (a) each Prepetition Lender that has
executed Amendment No. 2 that is not a New Money DIP Lender or an Affiliate of a
New Money DIP Lender and (b) if applicable, any Affiliate of such Prepetition
Lender that is a counterparty to a Hedging Contract that constitutes a
Prepetition Secured Obligation on the Petition Date.
 
“Consent Fee Entitlement” means, with respect to each Consenting Prepetition
Lender, the amount of Prepetition Loans (or the Dollar Equivalent thereof as of
the DIP Effective Date) (or, in the case of a Consenting Prepetition Lender that
is a counterparty to Hedging Contract that constitutes a Prepetition Secured
Obligation on the Petition Date, the deemed termination value that would be have
been owing to such Consenting Prepetition Lender under such Hedging Contract had
such Hedging Contract been terminated on the Petition Date (as determined by
such Consenting Prepetition Lender on a reasonable basis and in good faith in
accordance with the terms of such Hedging Contract and which is reasonably
acceptable to the DIP Administrative Agent)).
 
“Consent Fee” has the meaning specified in Section 2.13.A(d).
 
“Consent Fee Entitlement Share” means, with respect to each Consenting
Prepetition Lender a fraction (expressed as a percentage) the numerator of which
is such Consenting Prepetition Lender’s Consent Fee Entitlement and the
denominator of which is the aggregate amount of the Consent Fee Entitlements of
all Consenting Prepetition Lenders.
 
“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.
 
“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets (other than cash and Cash Equivalents) of such
Person and its Subsidiaries at such date.
 
“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person and its Subsidiaries, but excluding, the sum of (a) the principal
amount of any current portion of long-term Financial Covenant Debt and
(b) (without duplication of clause (a) above) the then outstanding principal
amount of the Loans.
 
“Consolidated Net Income” means, for any Person for any period, the Consolidated
net income (or loss) of such Person and its Subsidiaries for such period;
provided, however, that (a) the net income of any other Person in which such
Person or one of its Subsidiaries has a joint interest with a third party (which
interest does not cause the net income of such other Person to be Consolidated
into the net income of such Person) shall be included only to the extent of the
amount of dividends or distributions paid to such Person or Subsidiary, (b) the
net income of any Subsidiary of such Person that is subject to any restriction
or limitation on the payment of dividends or the making of other distributions
shall be excluded to the extent
 
11

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
of such restriction or limitation, (c) extraordinary gains and losses and any
increase or decrease to net income, to the extent resulting from the cumulative
effect of a change in accounting principles required by GAAP, shall be excluded
and (d) any non-cash income or expense related to changes in the book value of
capital stock of Holdings and its Subsidiaries, shall be excluded.
 
“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the by-laws, operating
agreement (or the equivalent governing documents) of such Person and (c) any
document setting forth the manner of election and duties of the directors or
managing members of such Person (if any) and the designation, amount or relative
rights, limitations and preferences of any class or series of such Person’s
Stock.
 
“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.
 
“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.
 
“Control Account” has the meaning specified in the Pledge and Security
Agreement.
 
“Control Account Agreement” has the meaning specified in the Pledge and Security
Agreement.
 
“Credit-Linked Deposit” means, with respect to each Synthetic L/C Lender, the
initial amount of the cash deposit, if any, made by such Lender pursuant to
Section 2.5(a) (Synthetic Letters of Credit), as the same may be (a) reduced
from time to time pursuant to Section 2.9 (Optional Prepayments) and (b) reduced
or increased from time to time pursuant to assignments by or to such Synthetic
L/C Lender pursuant to Section 11.2 (Assignments and Participations).
 
“Credit-Linked Deposit Account” means, collectively, one or more operating
and/or investment accounts of, and established by, the Prepetition
Administrative Agent under its sole and exclusive control and maintained by the
Prepetition Administrative Agent or any of its Affiliates, in any such case that
shall be used for the purposes set forth in this Agreement.
 
“Credit-Linked Deposit Bank” means Citibank or any of its Affiliates or such
other financial institution where the Credit-Linked Deposit Account is
maintained by the Prepetition Administrative Agent in its sole discretion.
 
“Credit-Linked Deposit Account Interest” has the meaning specified in
Section 2.5(c)(i) (Synthetic Letters of Credit).
 
12

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Credit-Linked Deposit Account Interest Payment Date” means (i) each of the
dates referred to in Section 2.13(d) (Fees), commencing on the first such date
to occur after the Effective Date, and (ii) the Term Loan Maturity Date.
 
“CRO” means the chief restructuring officer, initially appointed in accordance
with Section 7.16.A(c), or any replacement chief restructuring officer approved
in accordance with Section 7.16.A(c).
 
“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:
 
(a)           Liens with respect to the payment of taxes, assessments or
governmental charges, in each case, that are not yet due or that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;
 
(b)           Liens of landlords arising by statute and liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other liens
imposed by law created in the ordinary course of business for amounts not yet
due or that are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained to the extent required by GAAP;
 
(c)           deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds;
 
(d)           encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;
 
(e)           encumbrances arising under leases or subleases of real property
that do not, in the aggregate, materially detract from the value of such real
property or interfere with the ordinary conduct of the business conducted and
proposed to be conducted at such real property;
 
(f)           financing statements with respect to a lessor’s rights in and to
personal property leased to such Person in the ordinary course of such Person’s
business other than pursuant to a Capital Lease; and
 
(g)           licenses of intellectual property of such Person in the ordinary
course of business.
 
“Debtors” means the Initial Debtors and the Subsequent Debtors (if any).
 
13

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.
 
“Delaware LuxCo” means Hayes Lemmerz Finance LLC.
 
“Deposit Account” has the meaning specified in the UCC.
 
“Deposit Account Bank” means a financial institution selected or approved by the
applicable Administrative Agent and with respect to which such Domestic Loan
Party has delivered to the applicable Administrative Agent an executed Deposit
Account Control Agreement.
 
“Deposit Account Control Agreement” means in the case of a Deposit Account
relating to the Prepetition Facilities, a letter agreement, substantially in the
form of Annex 1 (Form of Deposit Account Control Agreement) (with such changes
as may be agreed to by the Prepetition Administrative Agent) attached to the
Pledge and Security Agreement, executed by the applicable Domestic Loan Party,
the Prepetition Administrative Agent and the relevant Deposit Account Bank, or
otherwise in form and substance reasonably satisfactory to the Prepetition
Administrative Agent.
 
“Deutsche” means Deutsche Bank AG New York Branch.
 
“DIP Administrative Agent” has the meaning specified in the preamble to this
Agreement.”
 
“DIP Agents” means, collectively the DIP Administrative Agent, the DIP
Depositary and the DIP Documentation Agent.
 
“DIP Applicable Margin” means (a) prior to the Roll-Up Loan Elevation Date, with
respect to the DIP Loans maintained as (i) Eurocurrency Rate Loans, a rate equal
to 14.00% per annum and (ii) Base Rate Loans, a rate equal to 13.00% per annum
and (b) on and after the Roll-Up Loan Elevation Date, with respect to the DIP
Loans maintained as (i) Eurocurrency Rate Loans, a rate equal to 7.00% per annum
and (ii) Base Rate Loans, a rate equal to 7.00% per annum.
 
“DIP Borrowing Date” means the DIP Effective Date, the DIP Final Effective Date
and each Incremental DIP Loan Borrowing Date.
 
“DIP Commitment” means, with respect to any DIP Lender, such Lenders’ New Money
DIP Term Loan Commitment, including any Incremental New Money DIP Term Loan
Commitment of such DIP Lender.
 
“DIP Collateral Documents” means, collectively, the Domestic DIP Collateral
Documents and the Foreign DIP Collateral Documents.
 
“DIP Collateral Accounts” has the meaning given to the term “Collateral
Accounts” in the DIP Depositary Agreement.
 
14

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“DIP Collateral Document” means each Domestic DIP Collateral Document and each
Foreign DIP Collateral Document.
 
“DIP Depositary” means Deutsche Bank Trust Company Americas, in its capacity as
Depositary and Securities Intermediary and Securities Intermediary under the DIP
Depositary Agreement.
 
“DIP Depositary Agreement” means the Depositary Agreement, dated as the date
hereof amongst the Borrowers, the DIP Administrative Agent and the DIP
Depositary substantially in the form of Exhibit N (Form of DIP Depositary
Agreement).
 
“DIP Effective Date” has the meaning set forth in Section 3.4 (Conditions
Precedent to New Money DIP Term Loans).
 
“DIP Facilities” means the DIP Loans.
 
“DIP Fee Letters” means each of (a)  the letter, dated on or about May 12, 2009,
between the DIP Administrative Agent, the DIP Depositary and the Borrowers with
respect to certain fees to be paid to the DIP Administrative Agent and the DIP
Depositary in connection with this Agreement and (b) the letter, dated on or
about May 12, 2009, between the DIP Documentation Agent and the Borrowers with
respect to certain fees to be paid to the DIP Documentation Agent in connection
with this Agreement.
 
“DIP Final Effective Date” has the meaning set forth in Section 3.6.
 
“DIP Foreign Guaranty” means each guaranty, in form and substance reasonably
satisfactory to the DIP Administrative Agent, executed and delivered by a DIP
Foreign Subsidiary Guarantor in favor of the DIP Administrative Agent.
 
“DIP Foreign Subsidiary Guarantor” means each Foreign Subsidiary of Holdings
that becomes a party to a DIP Foreign Guaranty as required pursuant to
Section 7.16A.
 
“DIP Guarantor” means in the case of the DIP Guaranty, Holdings, the Parent and
each Domestic Subsidiary Guarantor.
 
“DIP Guaranty” means the DIP Guaranty, in substantially the form of Exhibit H-2
(Form of DIP Guaranty), executed by the DIP Guarantors pursuant to which the DIP
Guarantors shall guarantee the DIP Obligations.
 
“DIP Intercompany Loan Limits” means (i) in the case of Intercompany Loans from
the U.S. Borrower to the Luxembourg Borrower, the Dollar Equivalent of
$15,000,000 and (ii) in the case of Intercompany Loans between the Luxembourg
Borrower and Foreign Subsidiaries and among the Foreign Subsidiaries, such
Dollar Equivalent limits as (x) after the appointment of the CRO, are approved
by the CRO prior to the first such Intercompany  Loan, as such limits are
revised by the CRO on the first (1st) Business Day of each calendar month and
(y) prior to the appointment of the CRO, limits in keeping with disbursements by
such Foreign Subsidiary as set forth in the then-applicable 13-Week Budget;
provided that, in any case of
 
15

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
clause (ii), such Intercompany Loans may not exceed the Dollar Equivalent of
$50,000,000 in aggregate.
 
“DIP Lead Arranger” has the meaning specified in the preamble to this Agreement.
 
“DIP Lender” means, collectively, each New Money DIP Lender (including any
Incremental New Money DIP Lender) and, after the Roll-Up Loan Elevation Date,
each Roll-Up Lender.
 
“DIP Lender Advisors” means Milbank, Tweed, Hadley & McCloy LLP as counsel to
the initial DIP Lenders on the DIP Effective Date and the DIP Administrative
Agent, all required local counsel for the DIP Lenders and DIP Administrative
Agent, and Houlihan, Lokey, Howard & Zukin, Inc. as financial advisor to the
initial DIP Lenders on the DIP Effective Date and the DIP Administrative Agent.
 
“DIP Loan” means, collectively, the New Money DIP Term Loans (including any
Incremental New Money DIP Term Loans) and, after the Roll-Up Loan Elevation
Date, the Roll-Up Loans.
 
“DIP Loan Documents” means the Domestic DIP Loan Documents and the Foreign DIP
Loan Documents.
 
“DIP Loan Maturity Date” means the earliest of (a) the Stated Maturity Date,
(b) the date on which the DIP Obligations are accelerated and become due and
payable and/or the DIP Commitments are terminated, including, following an Event
of Default under Article IX.A, (c) the effective date of a plan under chapter 11
of the Bankruptcy Code for any Debtor, and (d) the date that is forty (40) days
after the Interim Order Date if the Final Order Date shall not have occurred by
such date (or such longer period as may be agreed by the Requisite DIP Lenders
in their sole discretion).
 
“DIP Loan Party” means each of the Borrowers, each Debtor, each DIP Guarantor,
each DIP Foreign Subsidiary Guarantor and each other Subsidiary of the Borrowers
that executes and delivers a DIP Loan Document.
 
“DIP Note” means New Money DIP Term Loan Notes and Roll-Up Loan Notes.
 
“DIP Obligations” means, collectively, the Domestic DIP Obligations and the
Foreign DIP Obligations.
 
“DIP Subsidiary Consent” means the Consent and Agreement, in the form attached
as Exhibit B to Amendment No 2, executed by each of the DIP Guarantors.
 
“DIP Supplemental Applicable Margin” means with respect to the DIP Loans
maintained as (i) Eurocurrency Rate Loans, (A) prior to the Roll-Up Loan
Elevation Date, a rate equal to 6.00% per annum and (B) on and after the Roll-Up
Loan Elevation Date a rate equal to 3.00% per annum and (ii) Base Rate Loans,
(A) prior to the Roll-Up Loan Elevation Date, a rate
 
16

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
equal to 6.00% per annum and (B) on and after the Roll-Up Loan Elevation Date a
rate equal to 3.00% per annum.
 
“DIP Warranty Date” has the meaning given in Article IV.A.
 
“DIP Withdrawal Certificate” has the meaning given to the term “Withdrawal
Certificate” in the DIP Depositary Agreement.
 
“Disclosure Documents” means, collectively, Form 10-K, Form 10-Q and Form 8-K
filed by Holdings with the Securities and Exchange Commission and comparable
disclosure documents filed by any other Loan Party with securities exchanges or
Governmental Authorities in jurisdictions other than the United States.
 
“Disclosure Statement” means a disclosure statement prepared in accordance with
section 1125 of the Bankruptcy Code with respect to the chapter 11 plans
contemplated by the Plan Term Sheet.
 
“Disclosure Statement Hearing” means the hearing scheduled by the Bankruptcy
Court to determine the adequacy of the Disclosure Statement under section 1125
of the Bankruptcy Code, which hearing date shall be acceptable to the Requisite
DIP Lenders, and as may be adjourned or rescheduled with the consent of the
Requisite DIP Lenders.
 
“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the U.S. Borrower or any of its Subsidiaries in the ordinary course of its
business.
 
“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange quoted by (i) in the case of
Prepetition Loans, Citibank and (ii) in the case of DIP Loans, Deutsche, in each
case in New York, New York at 12:00 p.m. (New York time) on the date of
determination to prime banks in New York for the spot purchase in the New York
foreign exchange market of such amount of Dollars with such Alternative Currency
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the applicable Administrative Agent
using any method of determination it deems appropriate.
 
“Dollar Revolving Loan” has the meaning specified in Section 2.1 (The
Prepetition Commitments).
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 
“Domestic Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Domestic Loan Party in or upon
which a Lien is granted under any Domestic Collateral Document.
 
17

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Domestic Collateral Documents” means the Pledge and Security Agreement, the
Mortgages for real property located in the United States, the Deposit Account
Control Agreements and any other document executed and delivered by a Domestic
Loan Party granting a Lien on any of its property to secure payment of the
Domestic Obligations.
 
“Domestic DIP Collateral” means all property and interests in property and
proceeds thereof now owned or hereafter acquired by any Domestic Loan Party in
or upon which a Lien is granted under any Domestic DIP Collateral Document.
 
“Domestic DIP Collateral Documents” means the DIP Depositary Agreement and any
other document executed and delivered by a Domestic Loan Party granting a Lien
on any of its property to secure payment of the Domestic DIP Obligations.
 
“Domestic DIP Loan Documents” means, collectively, this Agreement, the Notes (if
any), the DIP Guaranty, the DIP Subsidiary Consents, the DIP Fee Letters, each
Cash Management Document, the Domestic DIP Collateral Documents, the Domestic
Prepetition Collateral Documents (to the extent such documents are amended to
grant security interests for the benefit of the Secured DIP Lenders) and each
certificate, agreement or document, in each case executed by a Domestic Loan
Party and delivered to any Agent or any DIP Lender in connection with or
pursuant to any of the foregoing.
 
“Domestic DIP Obligations” means the DIP Loans and all other amounts,
obligations, covenants and duties owing by the Holdings, the U.S. Borrower or
any other Domestic Subsidiary to the DIP Agents, any DIP Lender, any Affiliate
of any of them or any Indemnitee, of every type and description (whether by
reason of an extension of credit, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, in each case arising under this Agreement or any
other Domestic DIP Loan Document in connection with the DIP Loans (including
Cash Management Documents that are Domestic DIP Loan Documents) or any Order of
the Bankruptcy Court, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guaranty or other instrument or for the payment of money, including all letter
of credit, cash management and other fees, interest, charges, expenses,
attorneys’ fees and disbursements, Cash Management Obligations and other sums
chargeable to Holdings, the U.S. Borrower or any other Domestic Subsidiary under
this Agreement or any other Domestic DIP Loan Document in connection with the
DIP Loans (including Cash Management Documents that are Domestic DIP Loan
Documents).
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender or such other office of
such Lender as such Lender may from time to time specify to the Borrowers and
the applicable Administrative Agent.
 
“Domestic Loan Documents” means, collectively, the Domestic Prepetition Loan
Documents and the Domestic DIP Loan Documents.
 
18

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Domestic Loan Party” means (i) in relation the Prepetition Obligations, each of
the U.S. Borrower, each Domestic Subsidiary Guarantor and each other Domestic
Subsidiary of the U.S. Borrower that executes and delivers a Domestic
Prepetition Loan Document and (ii) in relation to the DIP Obligations, each of
the U.S. Borrower, each Domestic Subsidiary Guarantor, each Debtor that is a
Domestic Subsidiary of the U.S. Borrower and each other Domestic Subsidiary of
the U.S. Borrower that executes and delivers a Domestic DIP Loan Document.
 
“Domestic Obligations” means, collectively, the Domestic Prepetition Obligations
and the Domestic DIP Obligations.
 
“Domestic Prepetition Loan Documents” means, collectively, this Agreement, the
Notes (if any), the Guaranty, the Fee Letters, the Collateral Sharing Agreement,
each Letter of Credit Reimbursement Agreement, each Hedging Contract between any
Domestic Loan Party and any Prepetition Lender or any Affiliate of any
Prepetition Lender entered into after the Original Closing Date in connection
herewith, each Cash Management Document, the Domestic Collateral Documents and
each certificate, agreement or document, in each case executed by a Domestic
Loan Party and delivered to any Agent or any Prepetition Lender in connection
with or pursuant to any of the foregoing.
 
“Domestic Prepetition Obligations” means the Prepetition Loans, the Letter of
Credit Obligations and all other amounts, obligations, covenants and duties
owing by the U.S. Borrower to the Prepetition Agents, any Prepetition Lender,
any Issuer, any Affiliate of any of them or any Indemnitee, of every type and
description (whether by reason of an extension of credit, opening or amendment
of a letter of credit or payment of any draft drawn thereunder, loan, guaranty,
indemnification, foreign exchange or currency swap transaction, interest rate
hedging transaction or otherwise), present or future, in each case arising under
this Agreement or any other Domestic Loan Document (including Cash Management
Documents and Hedging Contracts that are Domestic Loan Documents), whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, including all letter of credit, cash management and
other fees, interest, charges, expenses, attorneys’ fees and disbursements, Cash
Management Obligations and other sums chargeable to the U.S. Borrower under this
Agreement or any other Domestic Loan Document (including Cash Management
Documents and Hedging Contracts that are Domestic Loan Documents) and all
obligations of the U.S. Borrower under any Domestic Loan Document to provide
cash collateral for Revolving Letter of Credit Obligations.
 
“Domestic Receivables Purchase Program” means, with respect to any Domestic
Subsidiary, an agreement or other arrangement or program providing for the sale
on a non-recourse basis (other than Guaranty Obligations permitted under
Section 8.1(c)(ii) (Indebtedness)) of Receivables Assets in exchange for the
advance of funds to such Domestic Subsidiary and/or one or more of its
Subsidiaries pursuant to documentation (including customary performance
guaranties) reasonably acceptable to the DIP Administrative Agent (including,
without limitation, an intercreditor agreement), including the United States
Department of the Treasury Auto Supplier Support Program or similar government
sponsored programs.
 
19

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Domestic Secured DIP Obligations” means, in the case of the U.S. Borrower, the
Domestic DIP Obligations, and, in the case of any other Domestic Loan Party, the
obligations of such Domestic Loan Party in relation to the Domestic DIP
Obligations under the DIP Guaranty and the other DIP Loan Documents to which it
is a party.
 
“Domestic Secured Obligations” means the Domestic Secured Prepetition
Obligations and the Domestic Secured DIP Obligations.
 
“Domestic Secured Prepetition Obligations” means, in the case of the U.S.
Borrower, the Domestic Prepetition Obligation, and, in the case of any other
Domestic Loan Party, the obligations of such Domestic Loan Party in relation to
the Domestic Prepetition Obligations under the Guaranty and the other
Prepetition Loan Documents to which it is a party.
 
“Domestic Subsidiary” means any Subsidiary of the U.S. Borrower organized under
the laws of any state or territory of the United States of America or the
District of Columbia.
 
“Domestic Subsidiary Guarantor” means (i) in the case of the Guaranty, each
Domestic Subsidiary of the U.S. Borrower (other than a Dormant Subsidiary, U.S.
LLC and any Subsidiary that is a Securitization SPV) and each other Domestic
Subsidiary of Holdings or U.S. Borrower that becomes a party to the Guaranty and
(ii) in the case of the DIP Guaranty, each Domestic Subsidiary of Holdings party
thereto (other than a Dormant Subsidiary, U.S. LLC and any Subsidiary that is a
Securitization SPV) and each other Domestic Subsidiary of Holdings or U.S.
Borrower that becomes a party to the Guaranty.
 
“Dormant Subsidiaries” means the Subsidiaries of the U.S. Borrower listed on
Schedule V hereto.
 
“Dutch Bankruptcy Code” means the Dutch Bankruptcy Act (Faillissementswet).
 
“Dutch FinCo” means HLI Netherlands B.V.
 
“EBITDA” means, (A) in respect of the Prepetition Obligations, with respect to
any Person for any period, (a) Consolidated Net Income of such Person for such
period plus (b) the sum of, in each case, to the extent included in the
calculation of such Consolidated Net Income but without duplication, (i) any
provision for income taxes, (ii) Interest Expense, (iii) loss from extraordinary
items, (iv) depreciation, depletion and amortization expenses, (v) all other
non-cash charges and non-cash losses for such period, including the amount of
any compensation deduction as the result of any grant of Stock or Stock
Equivalents of such Person to employees, officers, directors or consultants, but
excluding any such non-cash charge or loss to the extent that it represents an
accrual of, or reserve for, cash expenditures in any future period, (vi) the
following adjustments made pursuant to fresh-start accounting: (A) all such
adjustments made prior to the Effective Date and (B) any expense arising after
the Effective Date that is included in cost of goods sold arising from
adjustments to inventory that are made in connection with fresh-start
accounting, (vii) (A) non-recurring cash charges since the Effective Date of up
to $30,000,000 in the aggregate in respect of facility closures and other
restructuring activities, (B) all professional fees, financing costs and other
costs, expenses and items directly related to the Cases as reflected in the
consolidated statement of operations, including any
 
20

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
administrative expense reflecting such costs, expenses or other items, (C) all
charges to earnings with respect to employee severance and (D) the non-cash
effect attributable to minority interest income or expense, (viii) costs under
employee retention programs approved by the Bankruptcy Court in any of the
Cases, (ix) cash charges of up to $5,000,000 per annum incurred pursuant to
Holdings’ Long Term Incentive Plan (as defined in the Disclosure Documents) and
 (x) any aggregate net loss from the sale, exchange or other disposition of
capital assets of such Person or its consolidated Subsidiaries minus (c) the sum
of, in each case, to the extent included in the calculation of such Consolidated
Net Income but without duplication, (i) any credit for income tax, (ii) interest
income, (iii) gains from extraordinary items for such period, (iv) any aggregate
net gain from the sale, exchange or other disposition of capital assets by such
Person or its consolidated Subsidiaries and (v) any other non-cash gains or
other items which have been added in determining Consolidated Net Income,
including any reversal of a charge referred to in clause (b)(v) above by reason
of a decrease in the value of any Stock or Stock Equivalent of such Person, but
excluding any such non-cash gain or other item to the extent that it represents
a change of an accrual of, or reserve for, cash expenditures in any future
period; and
 
(B) in respect of the DIP Obligations with respect to any Person for any period,
(a) Consolidated Net Income of such Person for such period plus (b) the sum of,
in each case, to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for income taxes,
(ii) Interest Expense, (iii) loss from extraordinary items, (iv) depreciation,
depletion and amortization expenses, (v) all other non-cash charges and non-cash
losses for such period, including the amount of any compensation deduction as
the result of any grant of Stock or Stock Equivalents of such Person to
employees, officers, directors or consultants, but excluding any such non-cash
charge or loss to the extent that it represents an accrual of, or reserve for,
cash expenditures in any future period, (vi) (A) non-recurring cash charges in
respect of facility closures and other restructuring activities, (B) all
professional fees, financing costs and other costs, expenses and items directly
related to the Cases as reflected in the consolidated statement of operations,
including any administrative expense reflecting such costs, expenses or other
items, (C) all charges to earnings with respect to employee severance and (D) 
the non-cash effect attributable to minority interest income or expense and
(vii) any aggregate net loss from the sale, exchange or other disposition of
capital assets of such Person or its consolidated Subsidiaries minus (c) the sum
of, in each case, to the extent included in the calculation of such Consolidated
Net Income but without duplication, (i) any credit for income tax, (ii) interest
income, (iii) gains from extraordinary items for such period, (iv) any aggregate
net gain from the sale, exchange or other disposition of capital assets by such
Person or its consolidated Subsidiaries and (v) any other non-cash gains or
other items which have been added in determining Consolidated Net Income,
including any reversal of a charge referred to in clause (b)(v) above by reason
of a decrease in the value of any Stock or Stock Equivalent of such Person, but
excluding any such non-cash gain or other item to the extent that it represents
a change of an accrual of, or reserve for, cash expenditures in any future
period.
 
“Effective Date” means May 30, 2007.
 
“Eligible Assignee” means (i) in relation to the Prepetition Obligations (a) a
Lender or any Affiliate or Approved Fund of such Lender, (b) a commercial bank
having total assets in excess of $5,000,000,000, (c) a finance company,
insurance company or any other financial institution or fund, in each case,
reasonably acceptable to the Prepetition Administrative
 
21

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Agent (and in the case of an assignee of Revolving Credit Lender, reasonably
acceptable to the Issuer) and regularly engaged in making, purchasing or
investing in loans and having a net worth, determined in accordance with GAAP,
in excess of $250,000,000 or, to the extent net worth is less than such amount,
a finance company, insurance company, other financial institution or fund,
reasonably acceptable to the Prepetition Administrative Agent and the applicable
Borrower (and in the case of an assignee of Revolving Credit Lender, reasonably
acceptable to the Issuer) or (d) a savings and loan association or savings bank
organized under the laws of the United States or any State thereof having a net
worth, determined in accordance with GAAP, in excess of $250,000,000 and (ii) in
relation to the DIP Obligations (a) a Lender or any Affiliate or Approved Fund
of such Lender or (b)  a commercial bank, an insurance company, a finance
company, a financial institution, any fund that invests in loans or any other
“accredited investor” as defined in Regulation D of the Securities Act) (but
excluding natural persons), but in any event excluding Holdings and its
Affiliates and Subsidiaries.
 
“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C.
§ 1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(42 U.S.C. § 7401 et seq.); the Clean Air Act, as amended (42 U.S.C. § 740 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).
 
“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case, relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
“Equity Issuance” means a public or private offering of common stock of Holdings
other than common stock registered on Form S-8 or issued to any Subsidiary of
Holdings.
 
22

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the U.S. Borrower or
any of its Subsidiaries within the meaning of Section 414(b), (c), (m) or (o) of
the Code.
 
“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan, (b) the withdrawal of the U.S. Borrower, any of
its Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA, (c) the complete or partial
withdrawal of the U.S. Borrower, any of its Subsidiaries or any ERISA Affiliate
from any Multiemployer Plan, (d) notice of reorganization or insolvency of a
Multiemployer Plan, (e) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA, (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to a Title IV Plan or Multiemployer Plan, (h) the imposition of a
lien under Section 412 of the Code or Section 302 of ERISA on the U.S. Borrower
or any of its Subsidiaries or any ERISA Affiliate or (i) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA.
 
“EURIBOR” means, in relation to any Loan in Euro, the greater of (i) (a) in the
case of the Prepetition Loans, 3.50% per annum and (b) in the case of the DIP
Loans, (A) prior to the Roll-Up Loan Elevation Date, 6.00% per annum and (B) on
and after the Roll-Up Loan Elevation Date, 3.00% per annum and (ii) (a) the
applicable Screen Rate or (b) if no Screen Rate is available for the Interest
Period of that Loan, the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to the applicable Administrative Agent at its
request quoted by three major banks selected by the applicable Administrative
Agent to leading banks in the European interbank market, at or about 11 a.m.
Brussels time on the second full Business Day next preceding the first day of
the relevant Interest Period in relation to which such rate is calculated.
 
“Euro” and the sign “€” each mean the lawful money of the member states of the
European Union participating in the third stage of the European monetary union.
 
“Euro Letter of Credit Undrawn Amounts” means, at any time, the aggregate
undrawn amounts of all Euro Revolving Letters of Credit outstanding at such
time.
 
“Euro Revolving Available Credit” means, at any time, (a) the then effective
Euro Revolving Credit Commitments minus (b) the aggregate Euro Revolving Credit
Outstandings at such time.
 
23

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Euro Revolving Credit Commitment” means with respect to each Euro Revolving
Credit Lender, the commitment of such Euro Revolving Credit Lender to make Euro
Revolving Loans and acquire interests in other Euro Revolving Credit
Outstandings in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Euro Revolving Credit Lender’s name on Part A of
Schedule I (Commitments) under the caption “Euro Revolving Credit Commitment,”
as amended to reflect each Assignment and Acceptance executed by such Euro
Revolving Credit Lender and as such amount may be reduced pursuant to this
Agreement.
 
“Euro Revolving Credit Lender” means a Lender with a Euro Revolving Credit
Commitment, in its capacity as such.
 
“Euro Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the Dollar Equivalent of the principal amount of Euro Revolving Loans
outstanding at such time and (b) the Dollar Equivalent of the Euro Revolving
Letter of Credit Obligations outstanding at such time.
 
“Euro Revolving Letter of Credit” means any letter of credit issued or deemed
issued under the Euro Revolving Credit Facility pursuant to Section 2.4 (Letters
of Credit).
 
“Euro Revolving Letter of Credit Obligations” means, at any time, the aggregate
of all liabilities at such time of the Borrowers to all Issuers with respect to
Euro Revolving Letters of Credit, whether or not any such liability is
contingent, including, without duplication, the sum of (a) the Euro Revolving
Letter of Credit Reimbursement Obligations at such time and (b) the Euro
Revolving Letter of Credit Undrawn Amounts at such time.
 
“Euro Revolving Letter of Credit Reimbursement Obligations” means all matured
reimbursement or repayment obligations of the Borrowers to any Issuer with
respect to amounts drawn under Euro Revolving Letters of Credit.
 
“Euro Revolving Loan” has the meaning specified in Section 2.1(b) (The
Commitments).
 
“Euro Revolving Loan Sublimit” means the Dollar Equivalent of $50,000,000.
 
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notice) or on the
Assignment and Acceptance by which it became a Lender (or, if no such office is
specified, its Domestic Lending Office) or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the applicable
Administrative Agent.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.
 
“Eurocurrency Rate” means, (a) in relation to any Loan denominated in Dollars
for any Interest Period, the rate obtained by dividing (i) the applicable LIBOR
Rate for such Interest Period by (ii) a percentage equal to 1 minus the stated
maximum rate (stated as a decimal) of all reserves, if any, required to be
maintained against Eurocurrency Liabilities
 
24

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(including any marginal, emergency, special or supplemental reserves), and
(b) in relation to any Loan denominated in Euro, the rate obtained by dividing
(i) the applicable EURIBOR for such Interest Period by (ii) a percentage equal
to 1 minus the stated maximum rate (stated as a decimal) of all reserves, if
any, required to be maintained against Eurocurrency Liabilities. “Eurocurrency
Rate Loan” means any Loan that, for an Interest Period, bears interest based on
the Eurocurrency Rate.
 
“Event of Default” has (i) in relation to the Prepetition Obligations, the
meaning specified in Section 9.1 (Events of Default) and (ii) in relation to the
DIP Obligations, the meaning specified in Section 9.1A (Events of Default).
 
“Excess Cash Flow” means, for Holdings for any period, (a) EBITDA of Holdings
for such period plus (b) the excess, if any, of the Working Capital of Holdings
at the beginning of such period over the Working Capital of Holdings at the end
of such period minus (c) the sum of (without duplication) (i) scheduled and
mandatory cash principal payments on the Loans during such period and optional
cash principal payments on the Loans during such period (but only, in the case
of payments of Revolving Loans, to the extent that the Revolving Credit
Commitments are permanently reduced by the amount of such payments), (ii) cash
principal payments made by Holdings or any of its Subsidiaries during such
period on other Indebtedness to the extent such other Indebtedness and payments
are permitted by this Agreement, (iii) payments made by Holdings or any of its
Subsidiaries on Capital Lease Obligations to the extent such Capital Lease
Obligations and payments are permitted by this Agreement, (iv) Capital
Expenditures made by Holdings or any of its Subsidiaries during such period to
the extent permitted by this Agreement, (v) cash payments of scheduled interest
payments during such period and cash payments of taxes during such period,
(vi) cash contributions made by Holdings or its Subsidiaries to employee benefit
plans during such period, and (vii) the excess, if any, of the Working Capital
of Holdings at the end of such period over the Working Capital of Holdings at
the beginning of such period.
 
“Exchange” means the deemed exchange of the DIP Lenders’ interests provided for
in Section 2.14.A(h).
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Exchange Date” means the date on which an acceleration of the maturity of the
DIP Loans (and the termination of the DIP Commitments) pursuant to Section 9.2A
shall occur.
 
“Exchange Percentage” means, as to each DIP Lender at any time, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate Dollar
Equivalent (determined on the basis of Spot Exchange Rates) of the DIP
Obligations owed to such DIP Lender at such time and (b) the denominator shall
be the aggregate Dollar Equivalent (as so determined) of the DIP Obligations
owed to all the DIP Lenders at such time.  For purposes of computing each DIP
Lender’s Exchange Percentage, all DIP Obligations which are denominated in Euro
shall be translated into Dollars at the Spot Exchange Rate at the time of any
payment or distributions under Section 2.14.A(h)(ii)).
 
25

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Existing Credit Agreement” has the meaning specified in the preamble to this
Agreement.
 
“Existing Indenture” means the Indenture, dated as of June 3, 2003, between the
U.S. Borrower and U.S. Bank National Association, as Trustee.
 
“Existing Liens” has the meaning specified (i) in relation to the Prepetition
Obligations, in Section 8.2.(b) (Liens, Etc.) and (ii) in relation to the DIP
Obligations, in Section 8.2.A(b) (Liens, Etc.).
 
“Existing Senior Notes” means the 10-1/2% senior notes due 2010 issued by the
U.S. Borrower pursuant to the Existing Indenture.
 
“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the U.S. Borrower or,
if such asset shall have been the subject of a relatively contemporaneous
appraisal by an independent third party appraiser, the basic assumptions
underlying which have not materially changed since its date, the value set forth
in such appraisal and (b) with respect to any marketable Security at any date,
the closing sale price of such Security on the Business Day next preceding such
date, as appearing in any published list of any national securities exchange or
the NASDAQ Stock Market or, if there is no such closing sale price of such
Security, the final price for the purchase of such Security at face value quoted
on such business day by a financial institution of recognized standing regularly
dealing in securities of such type and selected by the applicable Administrative
Agent.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the applicable Administrative Agent from three Federal
funds brokers of recognized standing selected by it.
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
 
“Fee Letter” means each of (a) the letter, dated as of April 20, 2007, addressed
to Holdings from each of the Prepetition Arrangers and accepted by Holdings on
April 20, 2007, with respect to certain fees to be paid from time to time to the
Prepetition Arrangers and (b) the letter, dated April 20, 2007, between the
Prepetition Administrative Agent and Holdings with respect to certain fees to be
paid to the Prepetition Administrative Agent in connection with the Existing
Credit Agreement.
 
26

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Final New Money DIP Term Loans” means the New Money DIP Term Loans made on the
DIP Final Effective Date.
 
“Final Order” means an order of the Bankruptcy Court pursuant to, inter alia,
section 363 and 364 of the Bankruptcy Code, approving, among other things, on a
final basis, this Agreement and the other DIP Loan Documents and the
transactions contemplated hereby and thereby and authorizing the incurrence by
the Loan Parties of post-petition secured and super-priority Indebtedness in
accordance with this Agreement, which is in form and substance satisfactory to
the Requisite DIP Lenders in their sole discretion.
 
“Final Order Date” means date on which the Final Order is issued by the
Bankruptcy Court.
 
“Financial Covenant Debt” of any Person means Indebtedness of the type specified
in clauses (a), (b), (c), (d), (e), (f) and (h) of the definition of
“Indebtedness”.
 
“Financial Statements” means (i) in respect of the Prepetition Obligations, the
financial statements of Holdings and its Subsidiaries delivered in accordance
with Sections 4.4 (Financial Statements) and 6.1 (Financial Statements) and
(ii) in respect of the DIP Obligations, the financial statements of Holdings and
its Subsidiaries delivered in accordance with Sections 4.4A (Financial
Statements) and 6.1A (Financial Statements).
 
“First Day Orders” means all orders entered by the Bankruptcy Court on the
Petition Date or within five Business Days of the Petition Date or based on
motions filed on the Petition Date or within five Business Days of the Petition
Date, in form and substance satisfactory to the Requisite DIP Lenders.
 
“Fiscal Quarter” means each of the three month periods ending on April 30,
July 31, October 31 and January 31.
 
“Fiscal Year” means the twelve month period ending on January 31.
 
“Foreign Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Foreign Loan Party in or upon
which a Lien is granted under any Foreign Collateral Document.
 
“Foreign Collateral Documents” means the Foreign Security Agreements, the
Foreign Guaranties, the Mortgages for real property located outside of the
United States, the Intercompany Loan Documents and any other document executed
and delivered by a Foreign Loan Party granting a Lien on any of its property to
secure payment of the Foreign Obligations.
 
“Foreign DIP Collateral” means all property and interests in property and
proceeds thereof now owned or hereafter acquired by any Foreign Loan Party in or
upon which a Lien is granted under any Foreign DIP Collateral Document.
 
“Foreign DIP Collateral Documents” means any security document (or any amendment
to any security document) executed and delivered by a Foreign Loan Party (i)
granting (or extending) a Lien on any of its property to secure payment of the
Foreign DIP
 
27

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Obligations or (ii) releasing, amending or otherwise modifying an existing Lien
on any of its property in order to enable it to grant a Lien to secure payment
of the Foreign DIP Obligations.
 
“Foreign DIP Loan Documents” means, collectively, this Agreement, the Foreign
Pledged Notes (if any), the DIP Fee Letters,  each Cash Management Document, the
Foreign DIP Collateral Documents and each certificate, agreement or document
executed by a Foreign Loan Party and delivered to any DIP Agent or any DIP
Lender in connection with or pursuant to any of the foregoing.
 
“Foreign DIP Obligations” means the DIP Loans and all other amounts,
obligations, covenants and duties owing by the Luxembourg Borrower to the DIP
Agents, any DIP Lender, any Affiliate of any of them or any Indemnitee, of every
type and description (whether by reason of an extension of credit, opening or
amendment of a letter of credit or payment of any draft drawn thereunder, loan,
guaranty, indemnification, foreign exchange or currency swap transaction,
interest rate hedging transaction or otherwise), present or future, in each case
arising under this Agreement or any other Foreign DIP Loan Document in
connection with the DIP Loans (including Cash Management Documents that are
Foreign DIP Loan Documents) or any Order of the Bankruptcy Court, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guaranty or other instrument or for the
payment of money, including all letter of credit, cash management and other
fees, interest, charges, expenses, attorneys’ fees and disbursements, Cash
Management Obligations and other sums chargeable to the Luxembourg Borrower
under this Agreement or any other Foreign DIP Loan Document in connection with
the DIP Loans (including Cash Management Documents that are Foreign DIP Loan
Documents).
 
“Foreign Guaranty” means each guaranty, in form and substance reasonably
satisfactory to the Prepetition Administrative Agent, executed and delivered by
a Foreign Subsidiary Guarantor in favor of the Prepetition Administrative Agent.
 
“Foreign Loan Documents” means, collectively, the Foreign Prepetition Loan
Documents and the Foreign DIP Loan Documents.
 
“Foreign Loan Party” means each of the Luxembourg Borrower, each Foreign
Subsidiary Guarantor and each other Foreign Subsidiary that executes and
delivers a Foreign Loan Document.
 
“Foreign Prepetition Loan Documents” means, collectively, this Agreement, the
Foreign Security Agreements, the Foreign Pledged Notes (if any), the Foreign
Guaranties, the Fee Letters, the Collateral Sharing Agreement, each Letter of
Credit Reimbursement Agreement, each Hedging Contract between any Foreign Loan
Party and any Prepetition Lender or any Affiliate of any Prepetition Lender
entered into after the Original Closing Date and before the DIP Effective Date
in connection herewith, each Cash Management Document, the Foreign Collateral
Documents and each certificate, agreement or document executed by a Foreign Loan
Party and delivered to any Agent or any Prepetition Lender in connection with or
pursuant to any of the foregoing.
 
28

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Foreign Obligations” means, collectively, the Foreign Prepetition Obligations
and the Foreign DIP Obligations.
 
“Foreign Prepetition Obligations” means the Loans, the Letter of Credit
Obligations and all other amounts, obligations, covenants and duties owing by
the Luxembourg Borrower to the Agents, any Prepetition Lender, any Issuer, any
Affiliate of any of them or any Indemnitee, of every type and description
(whether by reason of an extension of credit, opening or amendment of a letter
of credit or payment of any draft drawn thereunder, loan, guaranty,
indemnification, foreign exchange or currency swap transaction, interest rate
hedging transaction or otherwise), present or future, in each case arising under
this Agreement or any other Foreign Prepetition Loan Document (including Cash
Management Documents and Hedging Contracts that are Foreign Prepetition Loan
Documents), whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, including all letter of credit, cash
management and other fees, interest, charges, expenses, attorneys’ fees and
disbursements, Cash Management Obligations and other sums chargeable to the
Luxembourg Borrower under this Agreement or any other Foreign Loan Prepetition
Document (including Cash Management Documents and Hedging Contracts that are
Foreign Loan Documents) and all obligations of the Luxembourg Borrower under any
Foreign Prepetition Loan Document to provide cash collateral for Revolving
Letter of Credit Obligations.
 
“Foreign Pledged Notes” means each promissory note or other document, evidencing
each Intercompany Loan, issued by an Intercompany Borrower in favor of the
Intercompany Lender, in form and substance reasonably satisfactory to (i) in the
case of an Intercompany Loan entered into prior to the DIP Effective Date, the
Prepetition Administrative Agent and (ii) in the case of an Intercompany Loan
entered into (or amended) on or after the DIP Effective Date, the DIP
Administrative Agent.
 
“Foreign Receivables Purchase Program” means, with respect to any Foreign
Subsidiary, an agreement or other arrangement or program providing for the sale
on a non-recourse basis (other than Guaranty Obligations permitted under
Section 8.1(c)(ii) (Indebtedness)) of Receivables Assets in exchange for the
advance of funds to such Foreign Subsidiary and/or one or more of its
Subsidiaries pursuant to documentation (including customary performance
guaranties) reasonably acceptable to (i) in respect of the Prepetition
Obligations, the Prepetition Administrative Agent and (ii) in respect of the DIP
Obligations, the DIP Administrative Agent (including, without limitation, an
intercreditor agreement); provided, however, that, with respect to the German
Foreign Receivables Purchase Program, recourse by MHB Financial Services GmbH &
Co. KG, Eschborn to Hayes Lemmerz Werke GmbH shall be permitted in an aggregate
amount not to exceed 5% of the amount of Receivables Assets sold pursuant to the
German Foreign Receivables Purchase Program.
 
“Foreign Secured DIP Obligations” means, in the case of the Luxembourg Borrower,
the Foreign DIP Obligations, and, in the case of any other Foreign Loan Party,
the obligations of such Foreign Loan Party in relation to the DIP Obligations
under any DIP Foreign Guaranty and the other Foreign DIP Loan Documents to which
it is a party.
 
29

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Foreign Secured Obligations” means, collectively, Foreign Secured Prepetition
Obligations and Foreign Secured DIP Obligations.
 
“Foreign Secured Prepetition Obligations” means, in the case of the Luxembourg
Borrower, the Foreign Obligations, and, in the case of any other Foreign Loan
Party, the obligations of such Foreign Loan Party in relation to the Prepetition
Obligations under the Foreign Guaranty and the other Foreign Loan Documents to
which it is a party.
 
“Foreign Security Agreements” means each pledge and/or security agreement, in
form and substance reasonably satisfactory to the applicable Administrative
Agent(s), executed and delivered by a Foreign Subsidiary Guarantor in favor of
the Prepetition Administrative Agent and/or the DIP Administrative Agent, as
applicable.
 
“Foreign Subsidiary” means any Subsidiary of the Parent that is not a Domestic
Subsidiary.
 
“Foreign Subsidiary Guarantor” means each Foreign Subsidiary (other than a
Dormant Subsidiary and any Subsidiary that is a Securitization SPV) and each
other Foreign Subsidiary of Holdings or the Luxembourg Borrower that becomes a
party to a Foreign Guaranty as required pursuant to Section 3.1(a)and
Section 7.11, as applicable.
 
“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
 
“German Foreign Receivables Purchase Program” means the revolving Foreign
Receivables Purchase Program, pursuant to which Hayes Lemmerz Werke GmbH shall
sell and assign certain Receivables Assets to MHB Financial Services GmbH & Co.
KG, Eschborn.
 
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any central bank.
 
“Guarantor” means Holdings, the Parent and each Domestic Subsidiary Guarantor.
 
“Guaranty” means the Second Amended and Restated Guaranty, in substantially the
form of Exhibit H-1 (Form of Second Amended and Restated Guaranty), executed by
the Guarantors pursuant to which the Guarantors shall guarantee both the
Domestic Obligations and Foreign Obligations and the U.S. Borrower shall
guarantee the Foreign Obligations.
 
30

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person (or, with regard to trade payables not
constituting Indebtedness, of a Foreign Subsidiary of such Person that is not a
Foreign Subsidiary Guarantor), if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness (or such trade payables) that such Indebtedness (or such trade
payables) will be paid or discharged, or that any agreement relating thereto
will be complied with, or that any holder of such Indebtedness (or such trade
payables) will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person (or such trade payables) and (b) any liability of such Person
for Indebtedness of another Person (or such trade payables) through any
agreement (contingent or otherwise) (i) to purchase, repurchase or otherwise
acquire such Indebtedness (or such trade payables) or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness (or such trade payables) or to
assure the holder of such Indebtedness (or such trade payables) against loss or
(v) to supply funds to, or in any other manner invest in, such other Person
(including to pay for property or services irrespective of whether such property
is received or such services are rendered), if in the case of any agreement
described under clause (b)(i), (ii), (iii), (iv) or (v) above the primary
purpose or intent thereof is to provide assurance that Indebtedness of another
Person (or such trade payables) will be paid or discharged, that any agreement
relating thereto will be complied with or that any holder of such Indebtedness
(or such trade payables) will be protected (in whole or in part) against loss in
respect thereof.  The amount of any Guaranty Obligation shall be equal to the
amount of the Indebtedness (or such trade payables) so guaranteed or otherwise
supported.
 
“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.
 
“Holdings” has the meaning specified in the preamble to this Agreement.
 
“Holdings’ Accountants” means KPMG, LLP or other independent
nationally-recognized public accountants reasonably acceptable to (i) in the
case of the Prepetition Obligations, the Prepetition Administrative Agent and
(ii) in the case of the DIP Obligations, the Requisite DIP Lenders.
 
“Incremental DIP Loan Borrowing Date” has the meaning set forth in Section
2.03A(a) (Incremental New Money DIP Term Loans and Commitments).
 
31

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Incremental New Money DIP Term Lender” has the meaning set forth in Section
2.03A(c)(i) (Incremental New Money DIP Term Loans and Commitments).
 
“Incremental New Money DIP Term Loan Commitments” has the meaning set forth in
Section 2.03A(b)(ii) (Incremental New Money DIP Term Loans and Commitments).
 
“Incremental New Money DIP Term Loan Request” has the meaning set forth in
Section 2.03A(a) (Incremental New Money DIP Term Loans and Commitments).
 
“Incremental New Money DIP Term Loans” has the meaning set forth in Section
2.03A(a) (Incremental New Money DIP Term Loans and Commitments).
 
“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money (other than pursuant to a Securitization Program,
a Domestic Receivables Purchase Program or a Foreign Receivables Purchase
Program), (b) all obligations of such Person evidenced by notes, bonds,
debentures or similar instruments or that bear interest (other than pursuant to
a Securitization Program, a Domestic Receivables Purchase Program or a Foreign
Receivables Purchase Program), (c) all reimbursement and all obligations with
respect to letters of credit, bankers’ acceptances, surety bonds and performance
bonds, whether or not matured, (d) all indebtedness for the deferred purchase
price of property or services, other than unsecured trade payables incurred in
the ordinary course of business that are (i) not more than 90 days overdue or
(ii) being contested in good faith and by appropriate proceedings if adequate
reserves therefor have been established on the books of such Person in
accordance with GAAP, (e) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (f) all Capital Lease Obligations of
such Person and the present value of future rental payments under all synthetic
leases, (g) all Guaranty Obligations of such Person, (h) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
Stock or Stock Equivalents of such Person, valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (i) all
payments that such Person would have to make in the event of an early
termination on the date Indebtedness of such Person is being determined in
respect of Hedging Contracts of such Person, (j) all aggregate outstanding
amounts invested in Receivables Assets (or interests therein), whether
denominated as “capital,” “net investment,” “loan” or other “financing,”
“payment of purchase price” or other similar term, that are sold, leased,
subleased, transferred or conveyed in accordance with any Securitization
Program, a Domestic Receivables Purchase Program or a Foreign Receivables
Purchase Program, and (k) all Indebtedness of the type referred to above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and general intangibles) owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness.
 
“Indemnified Matter” has the meaning specified in Section 11.5 (Indemnities) or
Section 11.5.A (Indemnities), as applicable.
 
32

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Indemnitee” has the meaning specified in Section 11.5 (Indemnities) or Section
11.5.A (Indemnities), as applicable.
 
“Indenture” means the Indenture, dated as of May 30, 2007, between the
Luxembourg Borrower and U.S. Bank National Association, as Trustee.
 
“Initial Cases” has the meaning specified in the recitals to this Agreement.
 
“Initial Debtors” has the meaning specified in the Preamble
 
“Initial New Money DIP Term Loans” means the New Money DIP Term Loans made on
the DIP Effective Date.
 
“Initial New Money DIP Term Loan Commitment” means with respect to each New
Money DIP Lender, that sub-limit of the New Money DIP Term Loan Commitment of
such New Money DIP Lender, as set forth opposite such New Money DIP Lender’s
name on Part B of Schedule I (Commitments) under the caption “Initial New Money
DIP Term Loan Commitment” (as amended to reflect each Assignment and Acceptance
executed by such New Money DIP Lender), as such amount may be reduced pursuant
to this Agreement or by order of the Bankruptcy Court.
 
“Intercompany Borrower” means each borrower of any Intercompany Loan.
 
“Intercompany Collateral” means all property and interests in property and
proceeds thereof now owned or hereafter acquired by any Intercompany Loan Party
in or upon which a Lien is granted under any Intercompany Collateral Document.
 
“Intercompany Collateral Documents” means the Intercompany Pledge and Security
Agreements, the Intercompany Mortgages and any other document executed and
delivered by any Intercompany Loan Party granting a Lien on any of its property
to secure the payment of the Intercompany Obligations.
 
“Intercompany Guaranty” means each guaranty, executed and delivered by an
Intercompany Guarantor in favor of any Intercompany Lender, in form and
substance reasonably satisfactory to (i) in the case of an Intercompany Guaranty
entered into prior to the DIP Effective Date, the Prepetition Administrative
Agent and (ii) in the case of an Intercompany Guaranty entered into (or amended
after) on or after the DIP Effective Date, the DIP Administrative Agent.
 
“Intercompany Guarantor” means each Foreign Subsidiary that executes and
delivers an Intercompany Guaranty.
 
“Intercompany Lender” means each lender of any Intercompany Loan.
 
“Intercompany Loan” means any Indebtedness owed by any Foreign Subsidiary to any
Borrower, U.S. LLC (until the Triggering Date) or another Foreign Subsidiary.
 
33

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Intercompany Loan Documents” means, collectively, the Intercompany Notes, the
Intercompany Guaranties, the Intercompany Collateral Documents and each
certificate, agreement or document executed by an Intercompany Loan Party in
connection with any Intercompany Loan.
 
“Intercompany Loan Party” means each Intercompany Borrower, each Intercompany
Guarantor and each Foreign Subsidiary that executes and delivers an Intercompany
Loan Document.
 
“Intercompany Mortgage” means each mortgage, deed of trust or other real estate
security document, executed and delivered by an Intercompany Loan Party in favor
of any Intercompany Lender, in form and substance reasonably satisfactory to
(i) in the case of an Intercompany Mortgage entered into prior to the DIP
Effective Date, the Prepetition Administrative Agent and (ii) in the case of an
Intercompany Mortgage entered into (or amended after) on or after the DIP
Effective Date, the DIP Administrative Agent.
 
“Intercompany Note” means each promissory note or other document, evidencing
each Intercompany Loan, issued by an Intercompany Borrower in favor of any
Intercompany Lender, in form and substance reasonably satisfactory to (i) in the
case of an Intercompany Note entered into prior to the DIP Effective Date, the
Prepetition Administrative Agent and (ii) in the case of an Intercompany Note
entered into on or after (or amended after) the DIP Effective Date, the DIP
Administrative Agent.
 
“Intercompany Obligations” means, in the case of any Intercompany Borrower, the
Intercompany Loans to such Intercompany Borrower and all other amounts,
obligations, covenants and duties owing by such Intercompany Borrower to any
Intercompany Lender of every type and description (whether by reason of an
extension of credit, loan, guaranty, indemnification or otherwise), present or
future, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, and, in the case of any other
Intercompany Loan Party, the obligations of such Intercompany Loan Party under
its Intercompany Guaranty and the other Intercompany Loan Documents to which it
is a party.
 
“Intercompany Pledge and Security Agreement” means each pledge and/or other
security agreement, executed and delivered by an Intercompany Borrower in favor
of any Intercompany Lender, in form and substance reasonably satisfactory to
(i) in the case of an Intercompany Pledge and Security Agreement entered into
prior to the DIP Effective Date, the Prepetition Administrative Agent and
(ii) in the case of an Intercompany Pledge and Security Agreement entered into
on or after (or amended after) the DIP Effective Date, the DIP Administrative
Agent.
 
“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of (a) Consolidated EBITDA of such Person for such period to (b)  Interest
Expense in Cash of such Person for such period (excluding, in relation to the
DIP Obligations, any Interest Expense in Cash in relation to Intercompany Loans)
 
34

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Interest Coverage Ratio (Foreign Subsidiaries)” means, with respect to any
Person for any period, the ratio of (a) aggregated EBITDA of such Person for
such period to (b)  Interest Expense (Foreign Subsidiaries) in Cash of such
Person for such period (excluding, in relation to the DIP Obligations, any
Interest Expense (Foreign Subsidiaries) in Cash in relation to Intercompany
Loans).
 
“Interest Expense” means, for any Person for any period, (a) Consolidated total
interest expense of such Person and its Subsidiaries for such period and
including, in any event, interest capitalized during such period and net costs
under Interest Rate Contracts for such period minus (b) Consolidated net gains
of such Person and its Subsidiaries under Interest Rate Contracts for such
period and minus (c) any Consolidated interest income of such Person and its
Subsidiaries for such period.
 
“Interest Expense (Foreign Subsidiaries)” means, for any Person for any period,
(a)  total interest expense of such Person for such period and including, in any
event, interest capitalized during such period and net costs under Interest Rate
Contracts for such period minus (b)  net gains of such Personunder Interest Rate
Contracts for such period and minus (c) any interest income of such Person and
its Subsidiaries for such period.
 
“Interest Period” means, in the case of any Eurocurrency Rate Loan, (i) in the
case of Prepetition Loans (a) initially, the period commencing on the date such
Eurocurrency Rate Loan is made or on the date of conversion of a Base Rate Loan
to such Eurocurrency Rate Loan and ending one, two, three or six months
thereafter, as selected by the applicable Borrower in its Notice of Borrowing or
Notice of Conversion or Continuation given to the Prepetition Administrative
Agent pursuant to Section 2.2 (Borrowing Procedures) or 2.12
(Conversion/Continuation Option) and (b) thereafter, if such Loan is continued,
in whole or in part, as a Eurocurrency Rate Loan pursuant to Section 2.12
(Conversion/Continuation Option), a period commencing on the last day of the
immediately preceding Interest Period therefor and ending one, two, three or six
months thereafter, as selected by the Prepetition Borrower in its Notice of
Conversion or Continuation given to the Prepetition Administrative Agent
pursuant to Section 2.12 (Conversion/Continuation Option) and (ii) in the case
of DIP Loans (a) initially, the period commencing on the date such Eurocurrency
Rate Loan is made or on the date of conversion of a Base Rate Loan to such
Eurocurrency Rate Loan and ending one, two, or three months thereafter and
(b) thereafter, if such Loan is continued, in whole or in part, as a
Eurocurrency Rate Loan pursuant to Section 2.12A (Conversion/Continuation
Option), a period commencing on the last day of the immediately preceding
Interest Period therefor and ending one, two, or three months thereafter;
provided, however, that all of the foregoing provisions relating to Interest
Periods in respect of Eurocurrency Rate Loans are subject to the following:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the
 
35

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
 
(iii)           the applicable Borrower may not select any Interest Period that
ends after the date of a scheduled principal payment on the Loans as set forth
in Article II (The Prepetition Facilities) unless, after giving effect to such
selection, the aggregate unpaid principal amount of the Loans for which Interest
Periods end after such scheduled principal payment shall be equal to or less
than the principal amount to which the Loans are required to be reduced after
such scheduled principal payment is made;
 
(iv)           the applicable Borrower may not select any Interest Period in
respect of Loans having an aggregate principal amount of less than the
applicable Minimum Currency Threshold;
 
(v)           there shall be outstanding at any one time (i) in the case of
Interest Periods in respect of the Prepetition Loans, no more than 20 Interest
Periods in the aggregate and (ii) in the case of Interest Periods in respect of
the DIP Loans, no more than five (5) Interest Periods; and
 
(vi)           in the case of Interest Periods in respect of the DIP Loans, all
Interest Periods shall be for one, two, or three months, unless otherwise
consented to by the Requisite DIP Lenders.
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“Interim Order” means that certain order approving, among other things, this
Agreement on an interim basis issued by the Bankruptcy Court approving this
Agreement and the other DIP Loan Documents and the transactions contemplated
hereby and thereby and authorizing the incurrence by the Loan Parties of
post-petition secured and super-priority Indebtedness in accordance with this
Agreement, in form and substance satisfactory to the Requisite DIP Lenders in
their sole discretion.
 
“Interim Order Date” means the date on which the Interim Order is entered into
by the Bankruptcy Court.
 
“Inventory” has the meaning specified in the UCC.
 
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or substantially
all of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business) or capital contribution by such Person to any other Person,
including all Indebtedness of any other Person to such Person arising from a
sale of property by such Person other than in the ordinary course of its
business, and
 
36

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(d) any Guaranty Obligation incurred by such Person in respect of Indebtedness
of any other Person; provided, however, that in the case of the Loan Parties,
“Investments” shall not include any Tax Planning Transactions.
 
“IRS” means the Internal Revenue Service of the United States or any successor
thereto.
 
“Issue” means, with respect to any Letter of Credit or Synthetic Letter of
Credit, to issue, extend the expiry of, renew or increase the maximum face
amount (including by deleting or reducing any scheduled decrease in such maximum
face amount) of, such Letter of Credit or Synthetic Letter of Credit.  The terms
“Issued”, “Issuing” and “Issuance” shall have a corresponding meaning.
 
“Issuer” means (i) each Prepetition Lender or Affiliate of a Prepetition Lender
that (a) is listed on the signature pages hereof as an “Issuer” or (b) hereafter
becomes an Issuer with the approval of the Prepetition Administrative Agent and
the Borrowers by agreeing pursuant to an agreement with and in form and
substance satisfactory to the Prepetition Administrative Agent and the Borrowers
to be bound by the terms hereof applicable to Issuers; provided, however, that
with respect to any Synthetic Letter of Credit, the term “Issuer” shall mean
Citibank, N.A.
 
“Lenders” means, collectively, the Prepetition Lenders and the DIP Lenders and
“Lender” means either one of them as the context shall require.
 
“Letter of Credit” means any Revolving Letter of Credit or any Synthetic Letter
of Credit.
 
“Letter of Credit Obligations” means, with respect to each Borrower, at any
time, the aggregate of all liabilities at such time of such Borrower to all
Issuers with respect to Letters of Credit, whether or not any such liability is
contingent, including, without duplication, the sum of (a) the Dollar
Equivalents of the Reimbursement Obligations at such time (b) the Dollar
Equivalent of the Revolving Letter of Credit Undrawn Amounts at such time and
(c) the Dollar Equivalent of the Synthetic L/C Undrawn Amounts.
 
“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(e) (Letters of Credit).
 
“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).
 
“Letter of Credit Undrawn Amounts” means, with respect to each Borrower, the sum
such U.S. Letter of Credit Undrawn Amounts and such Euro Letter of Credit
Undrawn Amounts.
 
“Leverage Ratio” means, with respect to any Person as of any date, the ratio of
(a) Consolidated Financial Covenant Debt of such Person outstanding as of such
date to (b) Consolidated EBITDA for such Person for the last four Fiscal Quarter
period ending on or before such date; provided, however, that the aggregate
amount of any cash and Cash
 
37

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Equivalents that is not required to be designated as “restricted” on the balance
sheet of such Person in accordance with GAAP of Holdings and any of its
Subsidiaries as of such date that are free and clear of any liens (other than
Liens in favor of any Agent and any customary banker’s liens, set-offs and
counterclaims) shall be subtracted from the sum of “Financial Covenant Debt”.
 
“LIBOR Rate” means, with respect to any Interest Period, the greater of (i)
(A) in the case of the Prepetition Loans, 2.50% per annum and (B) in the case of
the DIP Loans, (x) prior to the Roll-Up Loan Elevation Date, 6.00% per annum and
(y) on and after the Roll-Up Loan Elevation Date, 3.00% per annum and (ii) the
rate per annum determined by the applicable Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period (or, if different, the date on
which quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period) by reference to the applicable Screen
Rate for deposits in Dollars (as set forth by any service selected by the
applicable Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates), for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBOR Rate” shall be the interest rate per
annum determined by the applicable Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the applicable Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is two Business Days prior to the beginning of such Interest
Period.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.
 
“Liquidity”  on any date of determination, the sum, without duplication, of (i)
the cash and Cash Equivalents which are not subject to any Liens (other than
Liens in favor of the DIP Administrative Agent, for the benefit of the Secured
DIP Parties and Liens in favor of the Prepetition Administrative Agent, for the
benefit of the Secured Prepetition Parties) on such date plus (ii) the unfunded
portion of the New Money DIP Term Loan Commitments on such date plus (iii) the
aggregate availability under any loan agreements or other lines of credit of the
Holdings and its Subsidiaries on such date; provided that, for the purposes of
determining Liquidity, any amounts under (i) or (iii) above held  by or
available to any Subsidiary that is a joint venture with another Person shall
not be included in such determination.
 
 “Loan” means any loan made by any Lender pursuant to this Agreement.
 
38

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Loan Documents” means the Domestic Loan Documents and the Foreign Loan
Documents.
 
“Loan Party” means each Prepetition Loan Party and each DIP Loan Party.
 
“Local Time” means, with respect to (a) a Dollar Revolving Loan, New York time
and (b) a Euro Revolving Loan, London time.
 
“Luxembourg Borrower” has the meaning given in the Preamble.
 
“Lux Subsidiary” means HLI Luxembourg S.a.r.L.
 
“Mandatory Costs” means, with respect to a Loan or other unpaid sum, the rate
per annum notified by any Lender to the applicable Administrative Agent to be
the cost to that Lender of compliance with all reserve asset, liquidity or cash
margin or other like requirements of the Bank of England, the Financial Services
Authority or the European Central Bank and which shall be determined in
accordance with Schedule III (Mandatory Costs).
 
“Material Adverse Change” means, (x) with respect to the Prepetition
Obligations, a material adverse change in any of (a) the condition (financial or
otherwise), business or operations of (i) Holdings and its Subsidiaries, taken
as a whole, or (ii) the Borrowers and their respective Subsidiaries, taken as a
whole, in each case, since January 31, 2007, (b) the legality, validity or
enforceability of the Loan Documents, (c) the perfection or priority of the
Liens granted pursuant to the Collateral Documents, (d) the ability of the
Borrowers to repay their respective Obligations or of the other Loan Parties to
perform their respective obligations under the Loan Documents or (e) the ability
of the Agents, the Lenders or the Issuers to enforce the Loan Documents and
(y) with respect to the DIP Obligations, material adverse change in any of
(a) the condition (financial or otherwise), business or operations of
(i) Holdings and its Subsidiaries, taken as a whole (other than the commencement
of the Cases), or (ii) the Borrowers and their respective Subsidiaries (other
than the commencement of the Cases), taken as a whole, in each case, since
April 6, 2009, (b) the legality, validity or enforceability of the DIP Loan
Documents, (c) the perfection or priority of the Liens granted pursuant to the
DIP Collateral Documents, (d) the ability of the Borrowers to repay their
respective DIP Obligations or of the other Loan Parties to perform their
respective obligations under the DIP Loan Documents or (e) the ability of the
Agents or the DIP Lenders to enforce the DIP Loan Documents.
 
“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.
 
“Material Subsidiary” means, as of the date of determination, each of Holdings’
Subsidiaries that as of such time meets the definition of a “significant
subsidiary” contained as of such date in Regulation S-X of the Securities and
Exchange Commission, provided that, notwithstanding the foregoing, each
Subsidiary Guarantor shall be deemed to be a “Material Subsidiary”.
 
“Minimum Currency Threshold” means, in the case of Revolving Credit Borrowings
of (i) Base Rate Loan in Dollars, an aggregate amount of not less than
$3,000,000 or an integral multiple of $1,000,000 in excess thereof and
(ii) Eurocurrency Rate Loans, an
 
39

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
aggregate amount of not less than $3,000,000 (for Loans denominated in Dollars)
or €3,000,000 (for Loans denominated in Euro) or an integral multiple of
$1,000,000 (or €1,000,000) in excess thereof.
 
“Moody’s” means Moody’s Investors Services, Inc.
 
“Mortgages” means the mortgages, deeds of trust or other real estate security
documents made or required herein to be made by the Borrowers or any other Loan
Party.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the U.S. Borrower, any of its Subsidiaries
or any ERISA Affiliate has any obligation or liability, contingent or otherwise.
 
“Net Cash Flow After Restructuring Expenses” means (A) for Holdings for any
period, (a) Consolidated Net Income of Holdings for such period plus (b) the
excess, if any, of (i) the Working Capital of Holdings at the beginning of such
period over (ii) the Working Capital of Holdings at the end of such period plus
(c) non-cash charges and non-cash losses for such period plus (d) cash flow from
investing during such period  plus (e) cash flow from financing activities
during such period minus (f) all costs and expenses paid or accrued by the
Obligors during such period in connection with the Cases or restructuring of the
Obligors and (B) for the Luxembourg Borrower together with the Foreign
Subsidiary Guarantors (other than those formed under the laws of Mexico) for any
period, (a) aggregated Net Income of the Luxembourg Borrower and the Foreign
Subsidiary Guarantors (other than those formed under the laws of Mexico) for
such period plus (b) the excess, if any, of (i) the Working Capital of the
Luxembourg Borrower and the Foreign Subsidiary Guarantors (other than those
formed under the laws of Mexico) at the beginning of such period over (ii) the
Working Capital of the Luxembourg Borrower and the Foreign Subsidiary Guarantors
(other than those formed under the laws of Mexico) at the end of such period
plus (c) non-cash charges and non-cash losses for such period plus (d) cash flow
from investing during such period  plus (e) cash flow from financing activities
during such period minus (f) all costs and expenses paid or accrued by the
Luxembourg Borrower and the Foreign Subsidiary Guarantors (other than those
formed under the laws of Mexico) during such period in connection with the Cases
or restructuring of the Obligors.
 
“Net Cash Proceeds” means (A) in respect of the Prepetition Obligations,
proceeds received by any Loan Party or any of its Subsidiaries after the
Effective Date in cash or Cash Equivalents from any (a) Asset Sale, other than
an Asset Sale permitted under Section 8.4(a), (b), (c), (e), (f), (g), (h) or
(i) (Sale of Assets), net of (i) the reasonable cash costs of sale, assignment
or other disposition, (ii) taxes paid or reasonably estimated to be payable as a
result thereof, (iii) any amount required to be paid or prepaid on Indebtedness
(other than the Obligations) secured by the assets subject to such Asset Sale
and (iv) in the case of an Asset Sale permitted under Section 8.4(j) of assets
that were used in terminated operations, the reasonable cash costs incurred to
terminate such operations, including severance and other employee termination or
transfer costs, equipment decommissioning and refurbishing costs and costs for
post-termination taxes, maintenance and services related to such assets;
provided, however, that evidence of each of (i), (ii), (iii) and (iv) above is
provided to the Prepetition Administrative Agent in form and substance
reasonably satisfactory to the Prepetition Administrative Agent or (b) Property
Loss Event (other than a Property Loss Event arising solely from any loss of or
 
40

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
damage to property owned by a Securitization SPV), in each case, net of brokers’
and advisors’ fees and other costs incurred in connection with such transaction
and (B) in respect of the DIP Obligations proceeds received by any Loan Party or
any of its Subsidiaries after the DIP Effective Date in cash or Cash Equivalents
from any (a) Asset Sale, other than an Asset Sale permitted under
Section 8.4A(a), (b), (c), (e), (f), (g), (h) or (i) (Sale of Assets), net of
(i) the reasonable cash costs of sale, assignment or other disposition,
(ii) taxes paid or reasonably estimated to be payable as a result thereof,
(iii) any amount required to be paid or prepaid on Indebtedness (other than the
DIP Obligations) secured by the assets subject to such Asset Sale and (iv) in
the case of an Asset Sale permitted under Section 8.4A(j) of assets that were
used in terminated operations, the reasonable cash costs incurred to terminate
such operations, including severance and other employee termination or transfer
costs, equipment decommissioning and refurbishing costs and costs for
post-termination taxes, maintenance and services related to such assets;
provided, however, that evidence of each of (i), (ii), (iii) and (iv) above is
provided to the DIP Administrative Agent in form and substance reasonably
satisfactory to the DIP Administrative Agent or (b) Property Loss Event (other
than a Property Loss Event arising solely from any loss of or damage to property
owned by a Securitization SPV), in each case, net of brokers’ and advisors’ fees
and other costs incurred in connection with such transaction.
 
 “New Money DIP Lender” means each New Money Dollar DIP Lender and each New
Money Euro DIP Lender.
 
“New Money DIP Term Loan” means each New Money Dollar DIP Term Loan and each New
Money Euro DIP Term Loan.
 
“New Money DIP Term Loan Borrowing” means New Money DIP Term Loans made on the
same day by the New Money DIP Lenders ratably according to their respective New
Money DIP Term Loan Commitments.
 
“New Money DIP Term Loan Borrowing Notice” means a notice of borrowing for New
Money DIP Term Loans substantially in the form of Exhibit C-2 (Form of New Money
Term Loan Borrowing Notice).
 
“New Money DIP Term Loan Commitment” means each New Money Dollar DIP Term Loan
Commitment and each New Money Euro DIP Term Loan Commitment.“New Money DIP Term
Loan Facility” means the New Money DIP Term Loan Commitment and the provisions
herein related to the New Money DIP Term Loans.
 
“New Money DIP Term Loan Note” means a promissory note of the applicable
Borrower, substantially in the form of Exhibit B-3 (Form of New Money DIP Term
Loan Note), payable to the order of any New Money DIP Lender in a principal
amount equal to the amount of such Lender’s New Money DIP Term Loan Commitment
evidencing the Indebtedness of the applicable Borrower to such Lender resulting
from the New Money DIP Term Loan owing by the applicable Borrower to such
Lender.
 
“New Money Dollar DIP Lender” means each DIP Lender that has a New Money Dollar
DIP Term Loan Commitment or that holds a New Money Dollar DIP Term Loan
(including each DIP Lender that has an Incremental New Money DIP Term Loan
Commitment
 
41

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
that is denominated in Dollars or that holds an Incremental New Money DIP Term
Loan that is denominated in Dollars).
 
“New Money Dollar DIP Term Loan” has the meaning specified in
Section 2.1.A(a)(i) (The DIP Facilities).
 
“New Money Dollar DIP Term Loan Commitment” means with respect to each New Money
Dollar DIP Lender, the commitment of such New Money Dollar DIP Lender to make
New Money Dollar DIP Term Loans to the Borrowers on the DIP Borrowing Dates in
the aggregate principal amount outstanding not to exceed the amount set forth
opposite such New Money Dollar DIP Lender’s name on Part B of Schedule I
(Commitments) under the caption “New Money Dollar DIP Term Loan Commitment” (as
amended to reflect each Assignment and Acceptance executed by such New Money DIP
Lender), as such amount may be increased pursuant to Section 2.03A of this
Agreement, and as such amount may be reduced pursuant to this Agreement.
 
“New Money Euro DIP Lender” means each DIP Lender that has a New Money Euro DIP
Term Loan Commitment or that holds a New Money Euro DIP Term Loan (including
each DIP Lender that has an Incremental New Money DIP Term Loan Commitment that
is denominated in Euros or that holds an Incremental New Money DIP Term Loan
that is denominated in Euros).
 
“New Money Euro DIP Term Loan” has the meaning specified in Section 2.1.A(a)(ii)
(The DIP Facilities).
 
“New Money Euro DIP Term Loan Commitment” means with respect to each New Money
Euro DIP Lender, the commitment of such New Money Euro DIP Lender to make New
Money Euro DIP Term Loans to the Borrowers on the DIP Borrowing Dates in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such New Money Euro DIP Lender’s name on Part B of Schedule I
(Commitments) under the caption “New Money DIP Term Loan Commitment” (as amended
to reflect each Assignment and Acceptance executed by such New Money Euro DIP
Lender), as such amount may be increased pursuant to Section 2.03A of this
Agreement, and as such amount may be reduced pursuant to this Agreement.
 
“New Second Lien Notes” has the meaning specified in Section 8.6(b) (Prepayment
and Cancellation of Indebtedness).
 
“Non-Cash Interest Expense” means, with respect to any Person for any period,
the sum of the following amounts to the extent included in the definition of
Interest Expense (a) the amount of debt discount and debt issuance costs
amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Financial Covenant Debt, (c) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.
 
“Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).
 
42

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
 “Non-Funding New Money DIP Lender” has the meaning specified in Section
2.2A(d).
 
“Non-Funding Prepetition Lender” has the meaning specified in Section 2.2(e)
(Borrowing Procedures).
 
“Non-U.S. DIP Lender” means (a) each DIP Lender and DIP Administrative Agent
that is a foreign person as defined in Treasury Regulations
Section 1.1441-1(c)(2) or (b) each DIP Lender and DIP Administrative Agent that
is a wholly-owned domestic entity that is disregarded for United States federal
tax purposes under Treasury Regulations Section 301.7701-2(c)(2) as an entity
separate from its owner and whose single owner is a foreign person within the
meaning of Treasury Regulations Section 1.1441-1(c)(2).
 
“Non-U.S. Prepetition Lender” means (a) each Prepetition Lender, Issuer and
Agent that is a foreign person as defined in Treasury Regulations
Section 1.1441-1(c)(2) or (b) each Prepetition Lender, Issuer and Agent that is
a wholly-owned domestic entity that is disregarded for United States federal tax
purposes under Treasury Regulations Section 301.7701-2(c)(2) as an entity
separate from its owner and whose single owner is a foreign person within the
meaning of Treasury Regulations Section 1.1441-1(c)(2).
 
“Non-Wheel Businesses” means, each of the following, (i) HLI Powertrain Holding
Company, Inc., (ii)  Hayes Lemmerz Industrias Fronterizas HLI, S.A. de C.V.,
(iii) Hayes Lemmerz International – Laredo, Inc. and (iv) HLI Realty, Inc.
 
“Note” means any Revolving Credit Note, Term Loan Note or DIP Loan Note.
 
“Note Guaranty” has the meaning specified in the Indenture.
 
“Notice of Borrowing” has the meaning specified in Section 2.2 (Borrowing
Procedures).
 
“Notice of Conversion or Continuation” has the meaning specified in Section 2.12
(Conversion/Continuation Option) or Section 2.12A (Conversion/Continuation
Option), as applicable.
 
 “Obligations” means, collectively, the Domestic Obligations and the Foreign
Obligations.
 
“Obligors” means, collectively, the Debtors, the Guarantors, the DIP Guarantor
and the DIP Foreign Subsidiary Guarantors.
 
“Operating Forecast” has the meaning specified in Section 6.1.A(i) (Financial
Statements and Additional Bankruptcy-related Reporting).
 
“Orders” means the Interim Order or the Final Order, as applicable.
 
“Original Closing Date” means June 3, 2003.
 
43

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Parent” means HLI Parent Company, Inc.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.
 
“Permitted Acquisition” means the acquisition by either of the Borrowers or any
of their Subsidiaries of all or substantially all of the assets or Stock of any
Person or of any operating division thereof (the “Target”), or the merger of the
Target with or into either of the Borrowers or any Subsidiary of such Borrower
(with such Borrower, in the case of a merger with either of the Borrowers, being
the surviving organization) subject to the satisfaction of each of the following
conditions:
 
(a)           the Prepetition Administrative Agent shall receive at least 10
Business Days’ prior written notice of such acquisition, which notice shall
include, without limitation, a reasonably detailed description of such
acquisition;
 
(b)           such acquisition shall only involve assets comprising a business,
or those assets of a business, of the type permitted under Section 8.8 (Change
in Nature of Business);
 
(c)           such acquisition shall be consensual and shall have been approved
by the Target’s board of directors;
 
(d)           no additional Indebtedness or other liabilities shall be incurred,
assumed or otherwise be reflected on a Consolidated balance sheet of the U.S.
Borrower and Target after giving effect to such acquisition, except (i) Loans
made hereunder, (ii) ordinary course trade payables and accrued expenses and
(iii) Indebtedness of the Target permitted under Section 8.1 (Indebtedness);
 
(e)           the sum of all amounts payable in connection with such acquisition
and all other Permitted Acquisitions (including all transaction costs and all
Indebtedness, liabilities and Guaranty Obligations incurred or assumed in
connection therewith or otherwise reflected in a Consolidated balance sheet of
the U.S. Borrower and Target (excluding any consideration consisting of common
stock of Holdings) shall not exceed $50,000,000; provided, however, that, if the
Leverage Ratio of the U.S. Borrower as of the date of such acquisition on a pro
forma basis, after giving effect to such acquisition, is less than 2.25 to 1.0,
then such amount shall be $75,000,000;
 
(f)           at or prior to the closing of such acquisition, the applicable
Borrower (or the Subsidiary making such acquisition) and the Target shall have
executed such documents and taken such actions as may be required under
Section 7.11 (Additional Collateral and Guaranties);
 
(g)           concurrently with delivery of the notice referred to in clause (a)
above, the applicable Borrower shall have delivered to the Prepetition
Administrative Agent such
 
44

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
other financial information, financial analysis, documentation or other
information relating to such acquisition as the Prepetition Administrative Agent
or any Prepetition Lender shall reasonably request;
 
(h)           on or prior to the date of such acquisition, the Prepetition
Administrative Agent shall have received, copies of the acquisition agreement,
related Contractual Obligations and instruments, and all opinions, certificates,
lien search results and other documents reasonably requested by the Prepetition
Administrative Agent; and
 
(i)           at the time of such acquisition and after giving effect thereto,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) all representations and warranties contained in Article IV (Representations
and Warranties) and in the other Loan Documents shall be true and correct in all
material respects.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.
 
“Petition Date” has the meaning specified in the recitals to this Agreement.
 
“Plan” has the meaning specified in the Plan Term Sheet.
 
“Plan Term Sheet” means the term sheet attached as Exhibit M hereto.
 
“Plan Term Sheet Fiduciary Event” has the meaning specified in Section
7.17.A(c).
 
“Pledge and Security Agreement” means the Second Amended and Restated Pledge and
Security Agreement, in substantially the form of Exhibit I (Form of Second
Amended and Restated Pledge and Security Agreement), executed by the U.S.
Borrower and each Domestic Subsidiary Guarantor.
 
“Pledged Notes” has the meaning specified in the Pledge and Security Agreement.
 
“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.
 
“Prepetition Administrative Agent” has the meaning specified in the preamble to
this Agreement.
 
“Prepetition Agent” shall mean the Prepetition Administrative Agent, the
Prepetition Syndication Agent and the Prepetition Documentation Agent.
 
“Prepetition Arrangers” means Citigroup Global Markets Inc. and Deutsche Bank
Securities Inc.
 
“Prepetition Commitment” means, with respect to any Prepetition Lender, such
Prepetition Lender’s Revolving Credit Commitment, if any, Term Loan Commitment,
if any, Synthetic L/C Commitment, if any, and “Commitments” means the aggregate
Revolving Credit
 
45

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Commitments, Term Loan Commitments and Synthetic L/C Commitments of all
Prepetition Lenders.
 
“Prepetition Documentation Agent” has the meaning specified in the preamble to
this Agreement.
 
“Prepetition Domestic Secured Obligations” means, in the case of the U.S.
Borrower, the Domestic Prepetition Obligations, and, in the case of any other
Domestic Loan Party, the obligations of such Domestic Loan Party under the
Guaranty and the other Loan Documents to which it is a party.
 
“Prepetition Facilities” means (a) the Term Loan Facility, (b) the Revolving
Credit Facility and (c) the Synthetic L/C Facility.
 
“Prepetition Lead Arrangers” has the meaning specified in the Preamble.
 
“Prepetition Lender” means the Swing Loan Lender and each other financial
institution or other entity that (a) is listed on the signature pages hereof as
a “Lender” under the Existing Credit Agreement or (b) from time to time becomes
a party hereto in respect of Prepetition Loans by execution of an Assignment and
Acceptance.
 
“Prepetition Loan Documents” means the Domestic Prepetition Loan Documents and
the Foreign Prepetition Loan Documents.
 
“Prepetition Loan Party” means each of the Borrowers, each Guarantor and each
other Subsidiary of the Borrowers that executes and delivers a Prepetition Loan
Document.
 
“Prepetition Loans” means any loan made by a Prepetition Lender pursuant to this
Agreement prior to the DIP Effective Date.
 
“Prepetition Obligations” means, collectively, the Domestic Prepetition
Obligations and the Foreign Prepetition Obligations.
 
“Prepetition Secured Obligations” means, collectively the Prepetition Domestic
Secured Obligations and the Foreign Secured Prepetition Obligations.
 
“Prepetition Syndication Agent” has the meaning specified in the preamble to
this Agreement.
 
“Priming Liens” means pursuant to section 364(d)(1) of the Bankruptcy Code,
fully perfected first priority, valid, binding, enforceable, non-avoidable and
automatically perfected, priming security interest in and liens, senior in all
respects to the interests in such property of the Prepetition Lenders, upon all
Domestic Collateral securing the Prepetition Obligations under the Existing
Credit Agreement subject to the Interim Order or the Final Order.
 
“Priority Liens” means, collectively, Existing Liens and Customary Permitted
Liens solely to the extent such liens are senior to the Liens of the Prepetition
Lenders as of the Petition Date.
 
46

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Projections” means those financial projections dated April 16, 2007, covering
the fiscal years ending in 2007 through 2011 inclusive, delivered to the
Prepetition Lenders by the U.S. Borrower prior to the Effective Date.
 
“Property Loss Event” means (i) in the case of the Prepetition Obligations,
(a) any loss of or damage to property of the U.S. Borrower or any of its
Subsidiaries that results in the receipt by such Person of proceeds of insurance
in excess of $1,000,000 (individually or in the aggregate) or (b) any taking of
property of the U.S. Borrower or any of its Subsidiaries that results in the
receipt by such Person of a compensation payment in respect thereof in excess of
$1,000,000 (individually or in the aggregate) and (ii) in the case of the DIP
Obligations, (a) any loss of or damage to property of Holdings or any of its
Subsidiaries that results in the receipt by such Person of proceeds of insurance
in excess of $10,000,000 (individually or in the aggregate) or (b) any taking of
property of Holdings or any of its Subsidiaries that results in the receipt by
such Person of a compensation payment in respect thereof in excess of
$10,000,000 (individually or in the aggregate)..
 
“Proposed Change” has the meaning specified in Section 11.1(c) (Amendments,
Waivers, Etc.).
 
“Proposed DIP Change” has the meaning specified in Section 11.1A(c) (Amendments,
Waivers, Etc).
 
“Protective Advances” means all expenses, disbursements and advances incurred by
any Administrative Agent pursuant to the Loan Documents after the occurrence and
during the continuance of an Event of Default that the applicable Administrative
Agent, in its sole discretion, deems necessary or desirable to preserve or
protect the Collateral or the DIP Collateral or any portion thereof or to
enhance the likelihood, or maximize the amount, of repayment of the Obligations.
 
“Purchasing Lender” has the meaning specified in Section 11.8 (Sharing of
Payments, Etc.).
 
“Ratable Portion” or “ratably” means, (x) with respect to any Prepetition
Lender, (a) with respect to the Revolving Credit Facility, the percentage
obtained by dividing (i) the Revolving Credit Commitment of such Prepetition
Lender by (ii) the aggregate Revolving Credit Commitments of all Prepetition
Lenders (or, at any time after the Revolving Credit Termination Date, the
percentage obtained by dividing the aggregate outstanding principal balance of
the Revolving Credit Outstandings owing to such Prepetition Lender by the
aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to all Prepetition Lenders), (b) with respect to the Term Loan Facility,
the percentage obtained by dividing (i) the Term Loan Commitment of such
Prepetition Lender by (ii) the aggregate Term Loan Commitments of all Term Loan
Lenders (or, at any time after the Effective Date, the percentage obtained by
dividing the aggregate outstanding principal balance of such Prepetition
Lender’s Term Loan by the aggregate outstanding principal balance of the Term
Loans), (c) with respect to the Credit-Linked Deposits or Synthetic L/C
Commitments of any Prepetition Lender, the percentage obtained by dividing
(i) the Synthetic L/C Exposure of that Prepetition Lender by (ii) the aggregate
Synthetic L/C Exposure of all Prepetition Lenders, (d) with respect to the
Prepetition
 
47

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Facilities as a whole, the percentage obtained by dividing (i) the Prepetition
Commitments of such Prepetition Lender by (ii) the aggregate Prepetition
Commitments of all Prepetition Lenders (or, at any time after the Effective
Date, the percentage obtained by dividing the aggregate outstanding principal
balance of the Prepetition Loans owing to such Lender by the aggregate
outstanding principal balance of all Loans owing to all Lenders) and (y) with
respect to any DIP Lender, (a) with respect to the New Money DIP Term Loans, the
percentage obtained by dividing (i) the New Money DIP Term Loan Commitment of
such DIP Lender by (ii) the aggregate New Money DIP Term Loan Commitments of all
New Money DIP Lenders (or, at any time after the DIP Effective Date, the
percentage obtained by dividing the aggregate outstanding principal balance of
such New Money DIP Lender’s New Money DIP Term Loan by the aggregate outstanding
principal balance of the New Money DIP Term Loans), and [(b) with respect to the
Senior Roll-Up Loans, the percentage obtained by dividing (i) the Senior Roll-Up
Entitlement of such DIP Lender by (ii) the aggregate Senior Roll-Up Entitlements
of all Senior Roll-Up Lenders (or, at any time after the DIP Effective Date, the
percentage obtained by dividing the aggregate outstanding principal balance of
such Senior Roll-Up Lender’s outstanding Senior Roll-Up Entitlements and Senior
Roll-Up Loans by the aggregate outstanding principal balance of the Senior
Roll-Up Entitlements and Senior Roll-Up Loans).
 
“Receivables Assets” means all of the following property and following interests
in property, including any undivided interest in any pool of any such property
or interests, whether now existing or existing in the future or hereafter
arising or acquired: (i) accounts, (ii) accounts receivable, general
intangibles, instruments, contract rights, documents and chattel paper, in each
case, solely to the extent created by or arising from sales of goods, leases of
goods, or the rendition of services, no matter how evidenced, whether or not
earned by performance, and including all rights to payment thereunder, (iii) all
unpaid seller’s or lessor’s rights (including, without limitation, rescission,
replevin, reclamation and stoppage in transit) relating to any of the foregoing
or arising therefrom, (iv) all rights to any goods or merchandise represented by
any of the foregoing (including, without limitation, returned or repossessed
goods), (v) all reserves and credit balances with respect to any such accounts
receivable or account debtors, (vi) all letters of credit, security or Guaranty
Obligations with respect to any of the foregoing, (vii) all insurance policies
proceeds, premium refunds or reports relating to any of the foregoing,
(viii) all collection or deposit accounts relating to any of the foregoing,
(ix) all books and records relating to any of the foregoing, (x) all
instruments, contract rights, chattel paper, documents and general intangibles
relating to any of the foregoing, (xi) rights against a seller or other
transferor in respect of the repurchase of accounts receivable arising as a
result of a breach of a representation or warranty and (xii) all proceeds of any
of the foregoing.
 
“Register” has the meaning specified in Section 11.2(c) (Assignments and
Participations).
 
“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).
 
“Reimbursement Obligations” means, collectively, the Revolving Letter of Credit
Reimbursement Obligations and the Synthetic L/C Reimbursement Obligations.
 
48

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by any Loan Party in connection
therewith that are not initially applied to prepay the Prepetition Loans
pursuant to Section 2.10 (Mandatory Prepayments) as a result of the delivery of
a Reinvestment Notice no later than five Business Days following such Property
Loss Event.
 
“Reinvestment Event” means any Property Loss Event in respect of which the U.S.
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice” means a written notice executed by a Responsible Officer
of the U.S. Borrower stating that no Default or Event of Default has occurred
and is continuing and that the U.S. Borrower (directly or indirectly through one
of its Subsidiaries) intends and expects to use all or a specified portion of
the Net Cash Proceeds of a Property Loss Event to acquire assets useful in its
or one of its Subsidiaries’ businesses or, in the case of a Property Loss Event,
to effect repairs.
 
“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended or
required to be expended pursuant to a Contractual Obligation entered into prior
to the relevant Reinvestment Prepayment Date to acquire assets useful in any
Borrower’s business or to effect repairs.
 
“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 180 days after such Reinvestment Event and
(b) the date that is five Business Days after the date on which the U.S.
Borrower shall have notified the applicable Administrative Agent of the U.S.
Borrower’s determination not to acquire replacement assets useful in the U.S.
Borrower’s or a Subsidiary’s business (or not to effect repairs) with all or any
portion of the relevant Reinvestment Deferred Amount.
 
“Related Business” means any business that is substantially similar to, or
related extensions of, the business of the U.S. Borrower and/or its Subsidiaries
as conducted on the Effective Date occurring in the ordinary course.
 
“Related Documents” means the Indenture, the Senior Notes, the Note Guaranties
and each other document and instrument executed with respect thereto.
 
“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.
 
49

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
 
“Requisite DIP Lenders” means, collectively, DIP Lenders having more than fifty
percent (50%) of the sum of (a) the aggregate outstanding amount of New Money
DIP Term Loan Commitments and (b) the aggregate principal amount of the DIP
Loans then outstanding.
 
“Requisite Lenders” means, collectively, Lenders having more than fifty percent
(50%) of the sum of (a) the aggregate outstanding amount of the Revolving Credit
Commitments or, after the Revolving Credit Termination Date, the aggregate
Revolving Credit Outstandings, (b) the aggregate outstanding amount of the Term
Loan Commitments or, after the Effective Date, the aggregate principal amount of
the Term Loans then outstanding and (c) the aggregate outstanding amount of the
Synthetic L/C Commitments.  A Non-Funding Prepetition Lender shall not be
included in the calculation of “Requisite Lenders.”
 
“Requisite Revolving Credit Lenders” shall mean Revolving Credit Lenders having
more than fifty percent (50%) of the aggregate outstanding amount of the
Revolving Credit Commitments or, after the Revolving Credit Termination Date,
fifty percent (50%) of the aggregate Revolving Credit Outstandings.  A
Non-Funding Prepetition Lender shall not be included in the calculation of
“Requisite Revolving Credit Lenders.”
 
“Requisite Supermajority DIP Lenders” means, collectively, DIP Lenders having
more than sixty percent (60%) of the sum of (a) the aggregate outstanding amount
of New Money DIP Term Loan Commitments and (b) the aggregate principal amount of
the DIP Loans then outstanding.
 
“Requisite Synthetic L/C Lenders” means Synthetic L/C Lenders having more than
fifty percent (50%) of the aggregate outstanding amount of the Synthetic L/C
Commitments.
 
“Requisite Term Loan Lenders” means Term Loan Lenders having more than 50% of
the aggregate outstanding amount of the Term Loan Commitments or, after the
Effective Date, fifty percent (50%) of the principal amount of the Term Loans
then outstanding.
 
“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.
 
“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Parent, the U.S. Borrower or any of its Subsidiaries now or hereafter
outstanding and (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Stock or
Stock Equivalents of the Parent, the U.S. Borrower or any of its Subsidiaries
now or hereafter outstanding.
 
50

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Revolving Credit Borrowing” means, with respect to a Borrower, Revolving Loans
made to such Borrower on the same day by the Revolving Credit Lenders ratably
according to their respective Revolving Credit Commitments.
 
“Revolving Credit Commitment” means the U.S. Revolving Credit Commitments and
the Euro Revolving Credit Commitments.
 
“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.
 
“Revolving Credit Lender” means each Prepetition Lender having a Revolving
Credit Commitment.
 
“Revolving Credit Note” means a promissory note any Borrower, substantially in
the form of Exhibit B-1 (Form of Revolving Credit Note), payable to the order of
any Revolving Credit Lender in a principal amount equal to the amount of such
Revolving Credit Lender’s Revolving Credit Commitment evidencing the aggregate
Indebtedness of such Borrower to such Revolving Credit Lender resulting from the
Revolving Loans owing by such Borrower to such Revolving Credit Lender.
 
“Revolving Credit Outstandings” means, with respect to a Borrower, at any
particular time, the sum of such Borrower’s (a) U.S. Revolving Credit
Outstandings and (b) Euro Revolving Credit Outstandings.
 
“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.6 and (c) the date on which the Prepetition
Obligations become due and payable pursuant to Section 9.2(ii) (Remedies).
 
“Revolving Letter of Credit” means any U.S. Revolving Letter of Credit or Euro
Revolving Letter of Credit.
 
“Revolving Letter of Credit Obligations” means, with respect to a Borrower, the
sum of such Borrower’s Euro Revolving Letter of Credit Obligations and such
Borrower’s Dollar Revolving Letter of Credit Obligations.
 
“Revolving Letter of Credit Reimbursement Obligations” means, with respect to a
Borrower, at any time, the sum of such Borrower’s U.S. Revolving Letter of
Credit Reimbursement Obligations and such Borrower’s Euro Revolving Letter of
Credit Reimbursement Obligations.
 
“Revolving Letter of Credit Sublimit” means, with respect to Revolving Letters
of Credit under the Revolving Credit Facility, $35,000,000 (or the Dollar
Equivalent).
 
“Revolving Letter of Credit Undrawn Amounts” means, with respect to a Borrower,
at any time, the sum of such Borrower’s U.S. Revolving Letter of Credit Undrawn
Amounts and such Borrower’s Euro Revolving Letter of Credit Undrawn Amounts.
 
51

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Revolving Loan” means any Dollar Revolving Loan or Euro Revolving Loan.  To
avoid any doubt, no Swing Loan shall be a Revolving Loan.
 
“Rights Offering” means a rights offering to Holdings’ stockholders at a
subscription price of $3.25 per share.
 
“Rights Offering Documents” means the Registration Rights Agreement, dated as of
March 16, 2007, by and among Holdings, Deutsche Bank Securities Inc., SPCP
Group, LLC and any additional parties identified on the signature pages of any
Additional Investor Agreement (as defined therein), as amended, and each other
document and instrument executed with respect thereto.
 
“Roll-Up Loan” means the Senior Roll-Up Loans.
 
“Roll-Up Lender” means the Senior Roll-Up Lenders.
 
“Roll-Up Loan Elevation Date” shall mean  that date that is the earlier of (i)
the date so elected by the Requisite DIP Lenders in their sole discretion by
notice to the Borrowers, (ii) the date that the DIP Facilities are accelerated
or the unutilized New Money DIP Term Loan Commitments are terminated, including,
without limitation, as a result of the occurrence of an Event of Default, or
(iii) the DIP Loan Maturity Date.
 
“Roll-Up Loan Note” means a promissory note of the applicable Borrower,
substantially in the form of Exhibit B-4 (Form of Roll-Up Loan Note), payable to
the order of any Roll-Up Lender in a principal amount equal to the amount of
such Lender’s Roll-Up Loans evidencing the Indebtedness of the applicable
Borrower to such Lender resulting from the Roll-Up Loans owing by the applicable
Borrower to such Lender.
 
“S&P” means Standard & Poor’s Rating Services.
 
“Sale Assets” has the meaning specified in Section 7.17A(b).
 
“Sale Transaction” has the meaning specified in Section 7.17A(a).
 
“Sales Offer” has the meaning specified in Section 7.17A(d).
 
“Sales Transaction Fiduciary Event” has the meaning specified in Section
7.17.A(c).
 
“Screen Rate” means (i) in relation to EURIBOR, the percentage rate per annum
determined by the Banking Federation of the European Union for the relevant
period, in each case displayed on the appropriate page of the Telerate screen
and (ii) in relation to the LIBOR Rate for any Eurocurrency Rate Loan in Euro,
the British Bankers’ Association Settlement Rate for the relevant currency and
period and (iii) in relation to the LIBOR Rate for any Eurocurrency Rate Loan in
Dollars, the Reuters Screen LIBOR01 Page as of 11:00 a.m, London time, on the
second full Business Day next preceding the first day of each Interest
Period.  If the agreed page is replaced or service ceases to be available, the
applicable Administrative Agent may specify
 
52

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
another page or service as determined in the reasonable exercise of its judgment
displaying the appropriate rate after consultation with the U.S. Borrower.
 
“Secured DIP Obligations” means, collectively the Domestic Secured DIP
Obligations and the Foreign Secured DIP Obligations.
 
“Secured DIP Parties” means the DIP Lenders, the DIP Administrative Agent, the
DIP Depositary and any other holder or agent for the holder of any Secured DIP
Obligation.
 
“Secured Obligations” means, collectively the Secured Prepetition Obligations
and the Secured DIP Obligations.
 
“Secured Parties” means the Secured DIP Parties and/or the Secured Prepetition
Parties.
 
“Secured Prepetition Obligations” means the Domestic Secured Prepetition
Obligations and the Foreign Secured Prepetition Obligations.
 
“Secured Prepetition Parties” means the Prepetition Lenders, the Issuers, the
Prepetition Administrative Agent and any other holder of any Secured Prepetition
Obligation.
 
“Securitization Program” means, with respect to any Person, an agreement or
other arrangement or program providing for the sale, transfer or conveyance to a
Securitization SPV of Receivables Assets in exchange for the advance of funds to
such Person and/or one or more of its Subsidiaries pursuant to documentation
(including customary performance guaranties) reasonably acceptable to (i) in
respect of the Prepetition Obligations, the Prepetition Administrative Agent and
(ii) in respect of the DIP Obligations, the DIP Administrative Agent (including,
without limitation, an intercreditor agreement).
 
“Securitization SPV” means a trust, bankruptcy remote entity or other special
purpose entity which is a Subsidiary (or, if not a Subsidiary, the common equity
of which is wholly owned, directly or indirectly, by the U.S. Borrower) and
which is formed for the purpose of, and engages in no material business other
than, acting as an issuer or a depositor under a Securitization Program or as an
intermediate transferee and transferor under a Securitization Program (and, in
connection therewith, in either case, owning Receivables Assets and pledging or
transferring any interests therein).
 
“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
 
“Selling Lender” has the meaning specified in Section 11.8(a) (Sharing of
Payments, Etc.).
 
“Senior Notes” means the 8.25% senior notes due 2015 issued pursuant to the
Indenture.
 
53

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Senior Roll-Up Entitlement” means with respect to each Senior Roll-Up Lender,
the entitlement of such Senior Roll-Up Lender to designate Prepetition Loans of
such Senior Roll-Up Lender as Senior Roll-Up Loans on the Roll-Up Loan Elevation
Date and each subsequent DIP Borrowing Date in an aggregate principal amount not
to exceed the amount set forth opposite such Senior Roll-Up Lender’s name on
Part C of Schedule I (Commitments), as the same may be increased in accordance
with Section 2.3A(c).
 
“Senior Roll-Up Lender” means a Lender or other Person who is a holder of a
Senior Roll-Up Loan or a Senior Roll-Up Entitlement.
 
“Senior Roll-Up Loans” has the meaning specified in Section 2.1A(b)(i) (DIP
Loans).
 
“Series A Preferred Stock” means the 100,000 shares of preferred stock of the
U.S. Borrower, par value $1.00 per share.
 
“Shortfall Lender” has the meaning set forth in Section 2.03A(b)(iii)
(Incremental New Money DIP Term Loans and Commitments).
 
“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities mature and does not have unreasonably small capital.  In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“Spanish Holdings” means HLI European Holdings ETVE, S.L.
 
“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to each Administrative Agent.
 
“Specified Asset Sale” means an Asset Sale with respect to the assets listed on
Schedule IV.
 
“Spot Exchange Rate” means the rate of exchange quoted by Deutsche in New York,
New York at 12:00 p.m. (New York time) on the date of determination to prime
banks in New York for the spot purchase in the New York foreign exchange market
of such amount of Dollars with Euros.
 
“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.
 
“Stated Maturity Date” means the date that is six (6) months after the DIP
Effective Date, or such other date as may have been extended pursuant to
Section 2.22A.
 
54

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
 
 “Subsequent Cases” means each voluntary petition for relief filed by a
Subsequent Debtor under chapter 11 of the Bankruptcy Code with the Bankruptcy
Court.
 
“Subsequent Debtors” means each other Subsidiary of Holding apart from the
Initial Debtors that files a voluntary petition for relief under chapter 11 of
the Bankruptcy Code with the Bankruptcy Court after the Petition Date, in each
case with the consent of the Requisite DIP Lenders in their sole discretion.
 
“Subsequent Petition Date” means any date on which a Subsequent Debtor files a
Subsequent Case.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of more
than 50% of the outstanding Voting Stock is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries of
such Person.
 
“Subsidiary Guarantor” means each Domestic Subsidiary Guarantor and each Foreign
Subsidiary Guarantor.
 
“Substitute Institution” has the meaning specified in Section 2.18 (Substitution
of Lenders).
 
“Substitution Notice” has the meaning specified in Section 2.18 (Substitution of
Lenders).
 
“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).
 
“Swing Loan Lender” means CNAI or any other Revolving Credit Lender that becomes
the Prepetition Administrative Agent or agrees, with the approval of the
Prepetition Administrative Agent and the U.S. Borrower, to act as the Swing Loan
Lender hereunder, in each case, in its capacity as the Swing Loan Lender
hereunder.
 
“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).
 
“Swiss Branch” means a branch office of U.S. LLC, established under the laws of
Switzerland for the purpose of facilitating financing and other transactions
among the Luxembourg Borrower and its Subsidiaries.
 
55

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Synthetic L/C Availability Period” means the period from the Effective Date to
but excluding the Term Loan Maturity Date.
 
“Synthetic L/C Commitment” means the commitment of a Prepetition Lender to make
or otherwise fund a Credit-Linked Deposit and “Synthetic L/C Commitments” means
such commitments of all Lenders in the aggregate.  The amount of each
Prepetition Lender’s Synthetic L/C Commitment, if any, is set forth opposite
such Prepetition Lender’s name on Part A of Schedule I (Commitments) or in the
applicable Assignment and Acceptance, subject to any adjustment or reduction
pursuant to the terms and conditions hereof.  The aggregate amount of the
Synthetic L/C Commitments as of the Effective Date is €15,000,000.
 
“Synthetic L/C Disbursement” means a payment or disbursement made by the Issuer
pursuant to a Synthetic Letter of Credit.
 
“Synthetic L/C Exposure” means, with respect to any Synthetic L/C Lender, as of
any date of determination, the outstanding principal amount of the Credit-Linked
Deposit of such Lender and, without duplication, its participation hereunder in
any Synthetic Letter of Credit; provided, at any time prior to the making of the
Credit-Linked Deposit, the Synthetic L/C Exposure of any Lender shall be equal
to such Lender’s Synthetic L/C Commitment.
 
“Synthetic L/C Facility” means Synthetic Letters of Credit and the provisions
herein related to the Synthetic Letters of Credit.
 
“Synthetic L/C Lender” means each Lender having a Synthetic L/C Commitment or
which has an interest in a Credit-Linked Deposit.
 
“Synthetic L/C Reimbursement Obligations” means all matured reimbursement or
repayment obligations of the Luxembourg Borrower to the Issuers with respect to
amounts drawn under Synthetic Letters of Credit.
 
“Synthetic L/C Undrawn Amount” means, as at any date of determination, the sum
of (a) the aggregate undrawn amount of all outstanding Synthetic Letters of
Credit at such date and (b) the aggregate amount of all Synthetic L/C
Disbursements that have not yet been reimbursed at such date (or deemed to have
not yet been reimbursed at such date pursuant to Section 2.4(h).
 
“Synthetic Letter of Credit” means a standby letter of credit issued or to be
issued by the Issuer pursuant to Section 2.4 (Letters of Credit) and 2.5
(Synthetic Letters of Credit).
 
“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
 
“TARGET Day” means any day on which TARGET is open for the settlement of
payments in Euro.
 
“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person or (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.
 
56

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Tax Planning Transactions” means certain restructuring transactions among
Holdings and its Subsidiaries to be entered into in connection with Holdings’
global tax planning as consented to by the Prepetition Administrative Agent
pursuant to Section 2 of Amendment No. 1.
 
“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).
 
“Taxes” has the meaning specified in Section 2.17(a) (Taxes).
 
“Term Loan” has the meaning specified in Section 2.1(c) (The Commitments).
 
“Term Loan Borrowing” means Term Loans made on the same day by the Term Loan
Lenders ratably according to their respective Term Loan Commitments.
 
“Term Loan Commitment” means with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans to the Luxembourg Borrower on the
Effective Date in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Lender’s name on Part A of Schedule I
(Commitments) under the caption “Term Loan Commitment” (as amended to reflect
each Assignment and Acceptance executed by such Lender), as such amount may be
reduced pursuant to this Agreement.
 
“Term Loan Facility” means the Term Loan Commitments and the provisions herein
related to the Term Loans.
 
“Term Loan Lender” means each Prepetition Lender that has a Term Loan Commitment
or that holds a Term Loan.
 
“Term Loan Maturity Date” means May 30, 2014.
 
“Term Loan Note” means a promissory note of the Luxembourg Borrower,
substantially in the form of Exhibit B-2 (Form of Term Loan Note), payable to
the order of any Term Loan Lender in a principal amount equal to the amount of
such Lender’s Term Loan Commitment evidencing the Indebtedness of the Luxembourg
Borrower to such Lender resulting from the Term Loan owing by the Luxembourg
Borrower to such Lender.
 
 “Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which Holdings, any of its Subsidiaries or any ERISA
Affiliate has any obligation or liability (contingent or otherwise).
 
 “Total Credit-Linked Deposit” means, as at any time of determination, the sum
of all Credit-Linked Deposits at such date.
 
“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).
 
“Triggering Date” means, the date on which (i) all of the conditions set forth
in Schedule 7.13 have been satisfied and (ii) the transactions set forth in the
2007 Corporate
 
57

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Restructuring have been completed, in each case to the reasonable satisfaction
of the Borrowers and the Prepetition Administrative Agent.
 
“UCC” has the meaning specified in the Pledge and Security Agreement.
 
 “Unused Commitment Fee” has the meaning specified in Section 2.13(a) (Fees).
 
“U.S. Borrower” has the meaning specified in the Preamble.
 
“U.S. Letter of Credit Undrawn Amounts” means, at any time, the aggregate
undrawn amounts of all U.S. Revolving Letters of Credit outstanding at such
time.
 
“U.S. LLC” means HLI Swiss Holdings, LLC.
 
“U.S Revolving Available Credit” means, at any time, (a) the then effective U.S.
Revolving Credit Commitments minus (b) the aggregate U.S. Revolving Credit
Outstandings at such time.
 
“U.S. Revolving Credit Commitment” means with respect to each U.S. Revolving
Credit Lender, the commitment of such U.S. Revolving Credit Lender to make
Dollar Revolving Loans and acquire interests in other U.S. Revolving Credit
Outstandings in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such U.S. Revolving Credit Lender’s name on Schedule I
(Commitments) under the caption “U.S. Revolving Credit Commitment,” as amended
to reflect each Assignment and Acceptance executed by such U.S. Revolving Credit
Lender and as such amount may be reduced pursuant to this Agreement.
 
“U.S. Revolving Credit Lender” means a Prepetition Lender with a U.S. Revolving
Credit Commitment, in its capacity as such.
 
“U.S. Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the Dollar Revolving Loans outstanding at such time, (b) the U.S. Revolving
Letter of Credit Obligations outstanding at such time and (c) the principal
amount of the Swing Loans outstanding at such time.
 
“U.S. Revolving Letter of Credit” means any letter of credit issued or deemed
issued under the U.S. Revolving Credit Facility pursuant to Section 2.4 (Letters
of Credit).
 
“U.S. Revolving Letter of Credit Reimbursement Obligations” means all matured
reimbursement or repayment obligations of the Borrowers to any Issuer with
respect to amounts drawn under U.S. Revolving Letters of Credit.
 
“U.S. Revolving Letter of Credit Obligations” means, at any time, the aggregate
of all liabilities at such time of the Borrowers to all Issuers with respect to
U.S. Revolving Letters of Credit, whether or not any such liability is
contingent, including, without duplication, the sum of (a) the U.S. Revolving
Letter of Credit Reimbursement Obligations at such time and (b) the U.S.
Revolving Letter of Credit Undrawn Amounts at such time.
 
58

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).
 
“Weekly DIP Budget Performance Report” has the meaning specified in
Section 6.1A(l).
 
 “Wholly-Owned Subsidiary” means, in respect of any Person, any Subsidiary of
such Person, all of the Stock of which (other than director’s qualifying shares,
as may be required by law, and other de minimis amounts of shares required to be
issued to third parties pursuant to the Requirements of Law of the jurisdiction
in which such Person is organized) is owned by such Person, either directly or
indirectly through one or more Wholly-Owned Subsidiaries of such Person.
 
“Withdrawal Liability” means, with respect to the U.S. Borrower or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA or for increases in contributions required to be made pursuant to
Section 4243 of ERISA.
 
“Working Capital” means, for any Person at any date, the amount by which the
Consolidated Current Assets of such Person at such date exceeds the Consolidated
Current Liabilities of such Person at such date.
 
“2007 Corporate Restructuring” means the transactions more fully described on
Exhibit K (2007 Corporate Restructuring) hereto, with such changes approved by
the Prepetition Administrative Agent that are not adverse to the interests of
the Lenders.
 
Section 1.2             Computation of Time Periods
 
In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”
 
Section 1.3            Accounting Terms and Principles
 
(a)           Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenants)) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.
 
(b)           If any change in the accounting principles used in the preparation
of the most recent Financial Statements delivered under Section 6.1 (Financial
Statements) and Section 6.1A (Financial Statements) is hereafter required or
permitted by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
U.S. Borrower with the agreement of the Holdings’ Accountants and results in a
change in
 
59

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
any of the calculations required by Section 2.10(b) (Excess Cash Flow),
Section 2.10A(b) (Excess Cash Flow), Article V (Financial Covenants with respect
to Prepetition Facilities), Article V.A (Financial Covenants with respect to DIP
Facilities), Article VIII (Negative Covenants with respect to Prepetition
Facilities) or Article VIII.A (Negative Covenants with respect to DIP
Facilities) had such accounting change not occurred, the parties hereto agree to
enter into negotiations in order to amend such provisions so as to equitably
reflect such change with the desired result that the criteria for evaluating
compliance with such covenants by the Borrowers shall be the same after such
change as if such change had not been made; provided, however, that no change in
GAAP that would affect a calculation that measures compliance with any covenant
contained in Article V (Financial Covenants), Article V.A (Financial Covenants
with respect to DIP Facilities), Article VIII (Negative Covenants) or
Article VIII.A (Negative Covenants with respect to DIP Facilities) shall be
given effect until such provisions are amended to reflect such changes in GAAP.
 
(c)           Except as expressly set forth herein to the contrary, all
references to amounts denominated in Euro shall mean and be a reference to such
amount in the Dollar Equivalent of such currency.
 
Section 1.4             Certain Terms
 
(a)           The terms “herein,” “hereof” and “hereunder” and similar terms
refer to this Agreement as a whole, and not to any particular Article, Section,
subsection or clause in, this Agreement.
 
(b)           Unless otherwise expressly indicated herein, (i) references in
this Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause
refer to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.
 
(c)           Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto.  Unless the prior written consent of
the Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.
 
(d)           References in this Agreement to any statute shall be to such
statute as amended or modified from time to time and to any successor
legislation thereto, in each case, as in effect at the time any such reference
is operative.
 
(e)           The term “including” when used in any Loan Document means
“including without limitation” except when used in the computation of time
periods.
 
(f)           References to any Person shall be deemed to include the successors
and permitted assigns of such Person.
 
(g)           Upon (i) the appointment of any successor Prepetition
Administrative Agent pursuant to Section 10.7(a) (Successor Administrative
Agent), references to CNAI in
 
60

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 10.4 (The Agents Individually) and to Citibank in the definitions of
Base Rate, Dollar Equivalent, Eurocurrency Rate shall be deemed to refer to the
financial institution then acting as the Prepetition Administrative Agent or one
of its Affiliates if it so designates and (ii) the appointment of any successor
DIP Administrative Agent pursuant to Section 10.7(b) (Successor Administrative
Agent), references to Deutsche in Section 10.4A (The Agents Individually) and to
Deutsche in the definitions of Base Rate, Dollar Equivalent, Eurocurrency Rate
shall be deemed to refer to the financial institution then acting as the DIP
Administrative Agent or one of its Affiliates if it so designates.
 
ARTICLE II
 
The Prepetition Facilities
 
Section 2.1            The Prepetition Commitments
 
(a)           U.S. Revolving Credit Commitments.  On the terms and subject to
the conditions contained in this Agreement, each U.S. Revolving Credit Lender
severally agreed to make loans denominated in Dollars to the U.S. Borrower or
the Luxembourg Borrower (each a “Dollar Revolving Loan”) from time to time on
any Business Day during the period from the Effective Date until the Revolving
Credit Termination Date in an aggregate principal amount at any time outstanding
for all such loans by such U.S. Revolving Credit Lender not to exceed such U.S.
Revolving Credit Lender’s U.S. Revolving Credit Commitment; provided that at no
time shall any U.S. Revolving Credit Lender be obligated to make a Dollar
Revolving Loan in excess of such U.S. Revolving Credit Lender’s Ratable Portion
of the U.S. Revolving Available Credit.  Within the limits of the U.S. Revolving
Credit Commitment of each U.S. Revolving Credit Lender, amounts of Dollar
Revolving Loans repaid may be reborrowed under this Section 2.1.
 
(b)           Euro Revolving Credit Commitments.  On the terms and subject to
the conditions contained in this Agreement, each Euro Revolving Credit Lender
severally agreed to make loans denominated in Euro to the Luxembourg Borrower
(each a “Euro Revolving Loan”) during the period from the Effective Date until
the Revolving Credit Termination Date in an aggregate principal amount at any
time outstanding for all such loans by such Euro Revolving Credit Lender not to
exceed such Euro Revolving Credit Lender’s Euro Revolving Credit Commitment;
provided that at no time shall any Euro Revolving Credit Lender be obligated to
make a Euro Revolving Loan (i) in excess of such Euro Revolving Credit Lender’s
Ratable Portion of the Euro Revolving Available Credit and (ii) if after making
such Euro Revolving Loan, the aggregate principal amount of all Euro Revolving
Loans would exceed the Euro Revolving Loan Sublimit.  Within the limits of the
Euro Revolving Credit Commitment of each Euro Revolving Credit Lender, amounts
of Euro Revolving Loans repaid may be reborrowed under this Section 2.1.
 
(c)           Term Loan Commitments.  On the terms and subject to the conditions
contained in this Agreement, each Term Loan Lender severally agrees to make a
loan (each a “Term Loan”) in Euros to the Luxembourg Borrower on the Effective
Date, in an amount not to exceed such Lender’s Term Loan Commitment.  Amounts of
Term Loan prepaid may not be reborrowed.
 
61

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 2.2             Borrowing Procedures
 
(a)           Each Revolving Credit Borrowing (including the Euro Revolving
Loans) shall be made on notice given by the applicable Borrower to the
Prepetition Administrative Agent not later than 12:00 p.m. (Local Time) (i) one
Business Day, in the case of a Revolving Credit Borrowing of Base Rate Loans and
(ii) three Business Days, in the case of a Revolving Credit Borrowing of
Eurocurrency Rate Loans, prior to the date of the proposed Revolving Credit
Borrowing.  Each such notice shall be in substantially the form of Exhibit C
(Form of Notice of Borrowing) (a “Notice of Borrowing”), specifying (A) the date
of such proposed Revolving Credit Borrowing, (B) the aggregate amount of such
proposed Revolving Credit Borrowing and the currency denomination thereof,
(C) in the case of a proposed Revolving Credit Borrowing denominated in Dollars,
whether any portion of the proposed Revolving Credit Borrowing will be of Base
Rate Loans or Eurocurrency Rate Loans, (D) the initial Interest Period or
Periods for any such Eurocurrency Rate Loans and (E) the applicable Available
Credit (after giving effect to the proposed Revolving Credit Borrowing).  The
Dollar Revolving Loans shall be made as Base Rate Loans unless, subject to
Section 2.15 (Special Provisions Governing Eurocurrency Rate Loans), the Notice
of Borrowing specifies that all or a portion thereof shall be Eurocurrency Rate
Loans.  Notwithstanding anything to the contrary contained in Section 2.3(a)
(Swing Loans), if any Notice of Borrowing given by the U.S. Borrower requests a
Revolving Credit Borrowing of Base Rate Loans denominated in Dollars, the
Prepetition Administrative Agent may make a Swing Loan available to such
Borrower in an aggregate amount not to exceed such proposed Revolving Credit
Borrowing, and the aggregate amount of the corresponding proposed Revolving
Credit Borrowing shall be reduced accordingly by the principal amount of such
Swing Loan.  Each Revolving Credit Borrowing shall be in an aggregate amount
that is not less than the applicable Minimum Currency Threshold for such
currency.  The Borrowers may not request more than ten Revolving Credit
Borrowings per month.
 
(b)           The Term Loan Borrowing shall be made upon receipt of a Notice of
Borrowing given by the Luxembourg Borrower to the Prepetition Administrative
Agent not later than 12:00 p.m. (New York City time) three Business Days prior
to the Effective Date.  The Notice of Borrowing shall specify (A) the Effective
Date, (B) the aggregate amount of such proposed Term Loan Borrowing and (C) the
initial Interest Period therefor.  The Term Loan shall be made as a Eurocurrency
Rate Loan unless (subject to Section 2.15 (Special Provisions Governing
Eurocurrency Rate Loans)) the Notice of Borrowing specifies that all or a
portion thereof shall be Base Rate Loans.
 
(c)           The Prepetition Administrative Agent shall give to each applicable
Lender prompt notice of the receipt of a Notice of Borrowing and, if
Eurocurrency Rate Loans are properly requested in such Notice of Borrowing, the
applicable interest rate determined pursuant to Section 2.15(a) (Determination
of Interest Rate).  Each applicable Lender shall, before 12:00 p.m. (Local Time)
on the date of the proposed Borrowing, make available to the Prepetition
Administrative Agent at its address referred to in Section 11.9 (Notices, Etc.),
in immediately available funds, such Lender’s Ratable Portion of such proposed
Borrowing.  Upon fulfillment (or due waiver in accordance with Section 11.1
(Amendments, Waivers, Etc.)) (i) on the Effective Date, of the applicable
conditions set forth in Section 3.1 (Conditions Precedent to Initial Prepetition
Loans and Letters of Credit) and (ii) at any time (including the Effective
 
62

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Date), of the applicable conditions set forth in Section 3.2 (Conditions
Precedent to Each Prepetition Loan and Letter of Credit), and after the
Prepetition Administrative Agent’s receipt of such funds, the Prepetition
Administrative Agent shall make such funds available to the applicable Borrower.
 
(d)           Unless the Prepetition Administrative Agent shall have received
notice from an applicable Lender prior to the date of any proposed Borrowing
that such Lender will not make available to the Prepetition Administrative Agent
such Lender’s Ratable Portion of such Borrowing (or any portion thereof), the
Prepetition Administrative Agent may assume that such Lender has made such
Ratable Portion available to the Prepetition Administrative Agent on the date of
such Borrowing in accordance with this Section 2.2 and the Prepetition
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount.  If and to the
extent that such Lender shall not have so made such Ratable Portion available to
the Prepetition Administrative Agent, such Lender and such Borrower severally
agree to repay to the Prepetition Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Prepetition Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate for the
first Business Day and thereafter at the interest rate applicable at the time to
the Loans comprising such Borrowing.  If such Lender shall repay to the
Prepetition Administrative Agent such corresponding amount, such corresponding
amount so repaid shall constitute such Lender’s Loan as part of such Borrowing
for purposes of this Agreement.  If the applicable Borrower shall repay to the
Prepetition Administrative Agent such corresponding amount, such payment shall
not relieve such Lender of any obligation it may have hereunder to such
Borrower.
 
(e)           The failure of any Lender to make the Loan or any payment required
by it on the date specified (a “Non-Funding Prepetition Lender”), including any
payment in respect of its participation in Swing Loans and Revolving Letter of
Credit Obligations, shall not relieve any other Lender of its obligations to
make such Loan or payment on such date but no such other Lender shall be
responsible for the failure of any Non-Funding Prepetition Lender to make a Loan
or payment required under this Agreement.
 
Section 2.3             Swing Loans
 
(a)           On the terms and subject to the conditions contained in this
Agreement, the Swing Loan Lender may, in its sole discretion, make loans
denominated in Dollars to the U.S. Borrower (each a “Swing Loan”), otherwise
available to the U.S. Borrower under the Revolving Credit Facility from time to
time on any Business Day during the period from the Effective Date until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding (together with the aggregate principal amount of any other Loan made
by the Swing Loan Lender hereunder in its capacity as a Lender or Swing Loan
Lender) not to exceed $10,000,000; provided, however, that the Swing Loan Lender
shall not make any Swing Loan to the extent that, after giving effect to such
Swing Loan, the aggregate Revolving Credit Outstandings would exceed the then
effective aggregate Revolving Credit Commitments.  Each Swing Loan shall be a
Base Rate Loan and must be repaid in full within five days after its making or,
if sooner, upon any Revolving Credit Borrowing by the U.S. Borrower hereunder
and
 
63

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
shall in any event mature no later than the Revolving Credit Termination
Date.  Within the limits set forth in the first sentence of this
clause (a), amounts of Swing Loans repaid may be reborrowed under this
clause (a).
 
(b)           In order to request a Swing Loan, the U.S. Borrower shall telecopy
(or forward by electronic mail or similar means) to the Prepetition
Administrative Agent a duly completed request in substantially the form of
Exhibit D (Form of Swing Loan Request), setting forth the requested amount in
Dollars and date of such Swing Loan (each a “Swing Loan Request”), to be
received by the Prepetition Administrative Agent not later than 1:00 p.m. (New
York time) on the day of the proposed borrowing.  The Prepetition Administrative
Agent shall promptly notify the Swing Loan Lender of the details of the
requested Swing Loan.  Subject to the terms of this Agreement, the Swing Loan
Lender may make a Swing Loan available to the Prepetition Administrative Agent
and, in turn, the Prepetition Administrative Agent shall make such amounts
available to the U.S. Borrower on the date of the relevant Swing Loan Request.
The Swing Loan Lender shall not make any Swing Loan in the period commencing on
the first Business Day after it receives written notice from the Prepetition
Administrative Agent or any Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Prepetition Loan and
Letter of Credit) shall not on such date be satisfied, and ending when such
conditions are satisfied.  The Swing Loan Lender shall not otherwise be required
to determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 (Conditions Precedent to Each Prepetition Loan and Letter of Credit)
have been satisfied in connection with the making of any Swing Loan.
 
(c)           The Swing Loan Lender shall notify the Prepetition Administrative
Agent in writing (which writing may be a telecopy or electronic mail) weekly, by
no later than 10:00 a.m. (New York time) on the first Business Day of each week,
of the aggregate principal amount of its Swing Loans then outstanding.
 
(d)           The Swing Loan Lender may demand at any time that each U.S.
Revolving Credit Lender pay to the Prepetition Administrative Agent, for the
account of the Swing Loan Lender, in the manner provided in clause (e)
below, such U.S. Revolving Credit Lender’s Ratable Portion of all or a portion
of the outstanding Swing Loans, which demand shall be made through the
Prepetition Administrative Agent, shall be in writing and shall specify the
outstanding principal amount of Swing Loans demanded to be paid.
 
(e)           The Prepetition Administrative Agent shall forward each notice
referred to in clause (c) above and each demand referred to in clause (d) above
to each U.S. Revolving Credit Lender on the day such notice or such demand is
received by the Prepetition Administrative Agent (except that any such notice or
demand received by the Prepetition Administrative Agent after 2:00 p.m. (New
York time) on any Business Day or any such demand received on a day that is not
a Business Day shall not be required to be forwarded to the U.S. Revolving
Credit Lenders by the Prepetition Administrative Agent until the next succeeding
Business Day), together with a statement prepared by the Prepetition
Administrative Agent specifying the amount of each U.S. Revolving Credit
Lender’s Ratable Portion of the aggregate principal amount of the Swing Loans
stated to be outstanding in such notice or demanded to be paid pursuant to such
demand, and, notwithstanding whether or not the conditions precedent set forth
in Section 3.2 (Conditions Precedent to Each Prepetition Loan and Letter of
Credit) shall
 
64

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
have been satisfied (which conditions precedent the U.S. Revolving Credit
Lenders hereby irrevocably waive), each U.S. Revolving Credit Lender shall,
before 12:00 p.m. (New York time) on the Business Day next succeeding the date
of such U.S. Revolving Credit Lender’s receipt of such notice of demand, make
available to the Prepetition Administrative Agent, in immediately available
funds, for the account of the Swing Loan Lender, the amount specified in such
statement.  Upon such payment by a U.S. Revolving Credit Lender, such U.S.
Revolving Credit Lender shall, except as provided in clause (f) below, be deemed
to have made a Revolving Loan to the U.S. Borrower.  The Prepetition
Administrative Agent shall use such funds to repay the Swing Loans to the Swing
Loan Lender.  To the extent that any U.S. Revolving Credit Lender fails to make
such payment available to the Prepetition Administrative Agent for the account
of the Swing Loan Lender, the U.S. Borrower shall repay such Swing Loan on
demand.
 
(f)           Upon the occurrence of a Default under Section 9.1(f) (Events of
Default), each U.S. Revolving Credit Lender shall acquire, without recourse or
warranty, an undivided participation in each Swing Loan otherwise required to be
repaid by such U.S. Revolving Credit Lender pursuant to clause (e) above which
participation shall be in a principal amount equal to such U.S. Revolving Credit
Lender’s Ratable Portion of such Swing Loan, by paying to the Swing Loan Lender
on the date on which such U.S. Revolving Credit Lender would otherwise have been
required to make a payment in respect of such Swing Loan pursuant to clause (e)
above, in immediately available funds, an amount equal to such U.S. Revolving
Credit Lender’s Ratable Portion of such Swing Loan.  If all or part of such
amount is not in fact made available by such U.S. Revolving Credit Lender to the
Swing Loan Lender on such date, the Swing Loan Lender shall be entitled to
recover any such unpaid amount on demand from such U.S. Revolving Credit Lender
together with interest accrued from such date at the Federal Funds Rate for the
first Business Day after such payment was due and thereafter at the rate of
interest then applicable to Base Rate Loans.
 
(g)           From and after the date on which any U.S. Revolving Credit Lender
(i) is deemed to have made a Revolving Loan pursuant to clause (e) above with
respect to any Swing Loan or (ii) purchases an undivided participation interest
in a Swing Loan pursuant to clause (f) above, the Swing Loan Lender shall
promptly distribute to such U.S. Revolving Credit Lender such U.S. Revolving
Credit Lender’s Ratable Portion of all payments of principal of and interest
received by the Swing Loan Lender on account of such Swing Loan other than those
received from a U.S. Revolving Credit Lender pursuant to clause (e) or (f)
above.
 
Section 2.4             Letters of Credit
 
(a)           On the terms and subject to the conditions contained in this
Agreement, each Issuer agrees to Issue at the request of the applicable Borrower
and for the account of the applicable Borrower one or more Revolving Letters of
Credit or Synthetic Letters of Credit from time to time on any Business Day
during the period commencing on the Effective Date and ending on (A) the earlier
of the Revolving Credit Termination Date and 30 days prior to the Scheduled
Termination Date in respect of any Revolving Letter of Credit and (B) 30 days
prior to the Term Loan Maturity Date in respect of any Synthetic Letter of
Credit; provided, however, that no Issuer shall be under any obligation to Issue
any Letter of Credit upon the occurrence of any of the following:
 
65

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(i)           any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuer from
Issuing such Letter of Credit or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Effective Date or result in any unreimbursed loss, cost or expense
that was not applicable, in effect or known to such Issuer as of the Effective
Date and that such Issuer in good faith deems material to it;
 
(ii)           such Issuer shall have received any written notice of the type
described in clause (d) below;
 
(iii)           after giving effect to the Issuance of any Revolving Letter of
Credit, the aggregate Revolving Credit Outstandings would exceed the aggregate
of the applicable Revolving Credit Commitments in effect at such time;
 
(iv)           (A) after giving effect to the Issuance of any Revolving Letter
of Credit, the sum of (i) the Dollar Equivalents of the Revolving Letter of
Credit Undrawn Amounts at such time and (ii) the Dollar Equivalents of the
Revolving Letter of Credit Reimbursement Obligations at such time exceeds the
Revolving Letter of Credit Sublimit, or (B) after giving effect to the issuance
of any Synthetic Letter of Credit, the Synthetic L/C Undrawn Amount would exceed
the Total Credit-Linked Deposit in effect at such time;
 
(v)           any fees due in connection with a requested Issuance have not been
paid;
 
(vi)           such Letter of Credit is requested to be Issued in a form that is
not acceptable to such Issuer;
 
(vii)           any Letter of Credit under the Synthetic L/C Facility is
requested to be denominated in any currency other than Dollar or Euro; or
 
(viii)          any Revolving Letter of Credit is requested to be denominated in
any currency other than Dollars or Euro and the Issuer receives written notice
from the Prepetition Administrative Agent at or before 12:00 p.m. (New York
time) on the date of the proposed Issuance of such Revolving Letter of Credit
that, immediately after giving effect to the Issuance of such Revolving Letter
of Credit, the aggregate Revolving Letter of Credit Obligations at such time in
respect of each Revolving Letter of Credit denominated in currencies other than
Dollars or Euro would exceed the applicable Revolving Letter of Credit Sublimit.
 
None of the Revolving Credit Lenders (other than the Issuers in their capacity
as such) shall have any obligation to Issue any Revolving Letter of Credit and
none of the Term Loan Lenders (other
 
66

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
than the Issuers in their capacity as such) shall have any obligation to Issue
any Synthetic Letter of Credit.
 
(b)           In no event shall the expiration date of any Letter of Credit be
more than one year after the date of issuance thereof or (i) be less than thirty
days prior to the Scheduled Termination Date with respect to any Revolving
Letters of Credit and (ii) be less than thirty days prior to the Term Loan
Maturity Date with respect to any Synthetic Letter of Credit; provided, however,
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the expiry date referred to in clauses (i) and (ii) above, as applicable).
 
(c)           In connection with the Issuance of each Letter of Credit, the
applicable Borrower shall give the relevant Issuer and the Prepetition
Administrative Agent at least two Business Days’ prior written notice, in
substantially the form of Exhibit E (Form of Letter of Credit Request) (or in
such other written or electronic form as is acceptable to the Issuer), of the
requested Issuance of such Letter of Credit (a “Letter of Credit
Request”).  Such notice shall be irrevocable and shall specify the Issuer of
such Letter of Credit, the currency of issuance and face amount of the Letter of
Credit requested (provided that no more than ten Letters of Credit at any time
outstanding shall have a face amount (or the Dollar Equivalent thereof) of less
than $500,000), the date of Issuance of such requested Letter of Credit, the
date on which such Letter of Credit is to expire (which date shall be a Business
Day) and, in the case of an issuance, the Person for whose benefit the requested
Letter of Credit is to be issued.  Such notice, to be effective, must be
received by the relevant Issuer and the Prepetition Administrative Agent not
later than 12:00 p.m. (Local Time) on the second Business Day prior to the
requested Issuance of such Letter of Credit.
 
(d)           Subject to the satisfaction of the conditions set forth in this
Section 2.4, the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the applicable Borrower in accordance with such Issuer’s
usual and customary business practices.  No Issuer shall Issue any Letter of
Credit in the period commencing on the first Business Day after it receives
written notice from any Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Prepetition Loan and
Letter of Credit) shall not on such date be satisfied or duly waived and ending
when such conditions are satisfied or duly waived.  The relevant Issuer shall
not otherwise be required to determine that, or take notice whether, the
conditions precedent set forth in Section 3.2 (Conditions Precedent to Each
Prepetition Loan and Letter of Credit) have been satisfied in connection with
the Issuance of any Letter of Credit.
 
(e)           If requested by the relevant Issuer, prior to the issuance of each
Letter of Credit by such Issuer, and as a condition of such Issuance and of the
participation of each applicable Lender in the Letter of Credit Obligations
arising with respect thereto, the applicable Borrower shall have delivered to
such Issuer a letter of credit reimbursement agreement, in such form as the
Issuer may employ in its ordinary course of business for its own account (a
“Letter of Credit Reimbursement Agreement”), signed by such Borrower, and such
other documents or items as may be required pursuant to the terms thereof.  In
the event of any conflict between the terms of any Letter of Credit
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
govern.
 
67

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(f)           Each Issuer shall comply with the following:
 
(i)           give the Prepetition Administrative Agent written notice (or
telephonic notice confirmed promptly thereafter in writing, which writing may be
a telecopy or electronic mail) of the Issuance or renewal of a Letter of Credit
issued by it, of all drawings under a Letter of Credit issued by it and the
payment (or the failure to pay when due) by the applicable Borrower of any
Reimbursement Obligation owing by such Borrower when due (which notice the
Prepetition Administrative Agent shall promptly transmit by telecopy, electronic
mail or similar transmission to each Revolving Credit Lender or Synthetic L/C
Lender, as applicable);
 
(ii)           upon the request of any Revolving Credit Lender or Synthetic L/C
Lender, furnish to such Revolving Credit Lender or Synthetic L/C Lender, as
applicable, copies of any Letter of Credit Reimbursement Agreement to which such
Issuer is a party and such other documentation as may reasonably be requested by
such Revolving Credit Lender or Synthetic L/C Lender; and
 
(iii)           no later than 10 Business Days following the last day of each
calendar month, provide to the Prepetition Administrative Agent (and the
Prepetition Administrative Agent shall provide a copy to each Revolving Credit
Lender or Synthetic L/C Lender requesting the same, as applicable) and the
Borrowers separate schedules for Documentary and Standby Letters of Credit
issued by it under each of the Prepetition Facilities, in form and substance
reasonably satisfactory to the Prepetition Administrative Agent, setting forth
the aggregate Reimbursement Obligations, as applicable, outstanding at the end
of each month and any information requested by the Borrowers or the Prepetition
Administrative Agent relating thereto.
 
(g)           Immediately upon the issuance by an Issuer of a Revolving Letter
of Credit in accordance with the terms and conditions of this Agreement, such
Issuer shall be deemed to have sold and transferred to each applicable Revolving
Credit Lender, and each such Revolving Credit Lender shall be deemed irrevocably
and unconditionally to have purchased and received from such Issuer, without
recourse or warranty, an undivided interest and participation, to the extent of
such Revolving Credit Lender’s Ratable Portion of the Revolving Credit
Commitments, in such Revolving Letter of Credit and the obligations of the
Borrowers with respect thereto (including all Revolving Letter of Credit
Obligations with respect thereto) and any security therefor and guaranty
pertaining thereto.
 
(h)           Each Borrower agrees to pay to the Issuer of any Letter of Credit
the amount of all Reimbursement Obligations owing by such Borrower to such
Issuer under any Letter of Credit issued for its account no later than the date
that is the next succeeding Business Day after such Borrower receives written
notice from such Issuer that payment has been made under such Letter of Credit
(the “Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that such Borrower may have at any time against such Issuer or any other
Person.  In the event that any Issuer makes any payment under any Letter of
Credit and the applicable Borrower shall not have repaid such amount to such
Issuer pursuant to this clause (h) or any such payment by such Borrower is
rescinded or set aside for any reason, such Reimbursement Obligation shall be
payable on demand with interest thereon computed (i) with
 
68

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
respect to Revolving Letters of Credit, from the date on which such Revolving
Letter of Credit Reimbursement Obligation arose to the Reimbursement Date, at
the rate of interest applicable during such period to Revolving Loans that are
Base Rate Loans (in the case of U.S. Revolving Letters of Credit) or
Eurocurrency Rate Loans (in the case of Euro Revolving Letters of Credit) and
(ii) from the Reimbursement Date until the date of repayment in full, at the
rate of interest applicable during such period to past due (A) with respect to
U.S. Revolving Letters of Credit, Revolving Loans that are Base Rate Loans,
(B) with respect to Euro Revolving Letters of Credit, Revolving Loans that are
Eurocurrency Rate Loans and (C) with respect to Synthetic Letters of Credit, the
rate per annum applicable to Term Loans that are LIBOR Rate Loans with notional
successive Interest Periods of one month commencing on the date of Synthetic L/C
Disbursement, and such Issuer shall promptly notify the Prepetition
Administrative Agent, and the Prepetition Administrative Agent shall promptly
notify each Revolving Credit Lender and Synthetic L/C Lender, as applicable, of
such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Prepetition Administrative Agent for the account of
such Issuer the amount of such Revolving Credit Lender’s Ratable Portion of such
payment in Dollars (or the Dollar Equivalent thereof if such payment was made in
any currency other than Dollars) and in immediately available funds.  If the
Prepetition Administrative Agent so notifies such Revolving Credit Lender prior
to 12:00 p.m. (Local Time) on any Business Day, such Revolving Credit Lender
shall make available to the Prepetition Administrative Agent for the account of
such Issuer its Ratable Portion of the amount of such payment on such Business
Day in immediately available funds.  Upon such payment by a Revolving Credit
Lender, such Revolving Credit Lender shall, except during the continuance of a
Default or Event of Default under Section 9.1(f) (Events of Default) and
notwithstanding whether or not the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Prepetition Loan and Letter of Credit) shall have
been satisfied (which conditions precedent the Revolving Credit Lenders hereby
irrevocably waive), be deemed to have made a Revolving Loan to the relevant
Borrower in the principal amount of such payment.  Whenever any Issuer receives
from any Borrower a payment of a Revolving Letter of Credit Reimbursement
Obligation owing by such Borrower as to which the Prepetition Administrative
Agent has received for the account of such Issuer any payment from a Revolving
Credit Lender pursuant to this clause (h), such Issuer shall pay to the
Prepetition Administrative Agent and the Prepetition Administrative Agent shall
promptly pay to each Revolving Credit Lender, in immediately available funds, an
amount equal to such Revolving Credit Lender’s Ratable Portion of the amount of
such payment adjusted, if necessary, to reflect the respective amounts the
Revolving Credit Lenders have paid in respect of such Revolving Letter of Credit
Reimbursement Obligation.
 
(i)           If and to the extent such Revolving Credit Lender shall not have
so made its Ratable Portion of the amount of the payment required by clause (h)
above available to the Prepetition Administrative Agent for the account of such
Issuer, such Revolving Credit Lender agrees to pay to the Prepetition
Administrative Agent for the account of such Issuer forthwith on demand any such
unpaid amount together with interest thereon, for the first Business Day after
payment was first due at the Federal Funds Rate and, thereafter until such
amount is repaid to the Prepetition Administrative Agent for the account of such
Issuer, at the rate per annum applicable to Base Rate Loans under the Facility.
 
(j)           Each Borrower’s obligation to pay each Reimbursement Obligation
owing by such Borrower and the obligations of the Revolving Credit Lenders to
make payments to the
 
69

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Prepetition Administrative Agent for the account of the Issuers with respect to
Revolving Letters of Credit shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
under any and all circumstances whatsoever, including the occurrence of any
Default or Event of Default, and irrespective of any of the following:
 
(i)           any lack of validity or enforceability of any Letter of Credit or
any Prepetition Loan Document, or any term or provision therein;
 
(ii)           any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit or any Prepetition Loan
Document;
 
(iii)           the existence of any claim, set off, defense or other right that
such Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrowers, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Prepetition Administrative Agent or any Lender or any other Person, whether
in connection with this Agreement, any other Prepetition Loan Document or any
other related or unrelated agreement or transaction;
 
(iv)           any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(v)           payment by the Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
 
(vi)           any other act or omission to act or delay of any kind of the
Issuer, the Lenders, the Prepetition Administrative Agent or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.4, constitute a
legal or equitable discharge of such Borrower’s obligations hereunder.
 
Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to any Borrower or any Lender.  In determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof, the Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect
 
70

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
whatsoever and any noncompliance in any immaterial respect of the documents
presented under such Letter of Credit with the terms thereof shall, in each
case, be deemed not to constitute willful misconduct or gross negligence of the
Issuer.
 
(k)           Schedule 2.4 (Existing Letters of Credit) contains a schedule of
certain letters of credit issued prior to the Effective Date by an Issuer for
the account of the U.S. Borrower.  On the Effective Date, (i) such letters of
credit, to the extent outstanding, shall be automatically and without further
action by the parties thereto converted to Revolving Letters of Credit or
Synthetic Letters of Credit (each such Existing Letter of Credit to be specified
by the Borrowers in Schedule 2.4) issued pursuant to this Section 2.4 for the
account of the applicable Borrower and subject to the provisions hereof, and for
this purpose the fees specified in Section 2.13 shall be payable (in
substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such letters of credit) as
if such letters of credit had been issued on the Effective Date, (ii) each of
the issuers of such Letters of Credit shall be deemed to be an “Issuer”
hereunder solely for the purpose of maintaining such letters of credit,
(iii) the Dollar Equivalent of the face amount of such letters of credit shall
be included in the calculation of Letter of Credit Obligations and (iv) all
liabilities of the U.S. Borrower with respect to such letters of credit shall
constitute Prepetition Obligations.
 
Section 2.5             Synthetic Letters of Credit
 
(a)           On the Effective Date, without any further action on the part of
the Prepetition Administrative Agent or the Lenders, the Issuer hereby grants to
each Synthetic L/C Lender with a Credit-Linked Deposit, and each such Lender
with a Credit-Linked Deposit hereby acquires from the Issuer, a participation in
each Synthetic Letter of Credit equal to such Lender’s Ratable Portion of the
aggregate amount available to be drawn under such Synthetic Letter of
Credit.  The aggregate purchase price for the participations of each Synthetic
L/C Lender in Synthetic Letters of Credit shall equal the amount of the
Credit-Linked Deposit of such Lender.  Each Synthetic L/C Lender, severally and
not jointly, agrees to pay to the Prepetition Administrative Agent its
Credit-Linked Deposit in Euro in full on the Effective Date.  If the Issuer
shall not have received from the applicable Borrower the payment required to be
made by clause (c) below within the time specified in this Section 2.5, the
Issuer will promptly notify each Synthetic L/C Lender of such Synthetic L/C
Disbursement and its Ratable Portion thereof.  Each Synthetic L/C Lender hereby
absolutely and unconditionally agrees that if the Issuer makes a Synthetic L/C
Disbursement which is not reimbursed by the applicable Borrower on the date due
pursuant to clause (c) below, or is required to refund any reimbursement payment
in respect of any Synthetic L/C Disbursement to the applicable Borrower for any
reason, the Prepetition Administrative Agent shall reimburse the Issuer in Euros
for the amount of such Synthetic L/C Disbursement, ratably as among the
applicable Lenders in accordance with their Ratable Portion of the Total
Credit-Linked Deposit, from such Lender’s Credit-Linked Deposit.  Any such
payment made from the Credit-Linked Deposit Account pursuant to the preceding
sentence to reimburse the Issuer for any Synthetic L/C Disbursement shall not
constitute a Loan and shall not release the applicable Borrower from its
obligation to pay over to the Prepetition Administrative Agent in reimbursement
thereof an amount equal to the amount paid from the Credit-Linked Deposit
Account with respect to such Synthetic L/C Disbursement, and such payment shall
be deposited by the Prepetition Administrative Agent in the Credit-Linked
Deposit Account to be added to the Credit-Linked Deposits of the Synthetic L/C
Lenders in accordance
 
71

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
with their Ratable Portion.  Each Synthetic L/C Lender acknowledges and agrees
that its obligation to acquire and fund participations in respect of Synthetic
Letters of Credit pursuant to this clause (a) is unconditional and irrevocable
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default or the return of
the Credit Linked Deposits, and that such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Without limiting the
foregoing, each Synthetic L/C Lender irrevocably authorizes the Prepetition
Administrative Agent to apply amounts of its Credit-Linked Deposit as provided
in this clause (a).  Without incurring any additional obligations hereunder,
each Synthetic L/C Lender grants to the Prepetition Administrative Agent for the
benefit of the Issuer a security interest in and Lien on such Lender’s Ratable
Portion of the Total Credit-Linked Deposit, together with all proceeds thereof,
as security for such Lender’s obligation to reimburse the Issuer in accordance
with the terms hereof.  Each Agent and each Lender agrees that (i) the
Prepetition Administrative Agent, as holder of the Credit-Linked Deposit, is
appointed and shall act as collateral agent for Issuer in connection with the
security interest granted to the Issuer pursuant to this clause (a), (ii) the
Issuer will be issuing, amending, renewing and extending Synthetic Letters of
Credit in reliance on the availability of such Lender’s Ratable Portion of the
Total Credit-Linked Deposit to discharge such Lender’s obligations in accordance
with this Section 2.5 and (iii) all rights of banker’s lien, set-off or
counterclaim of each Agent and Lender with respect the monies in the
Credit-Linked Deposit Account are expressly subordinated to the reimbursement
rights of the Prepetition Administrative Agent under this clause (a).
 
(b)           The Issuer shall, promptly following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Synthetic
Letter of Credit.  The Issuer shall as promptly as possible give written notice
(or in such other written or electronic form as is acceptable to the Issuer), to
the applicable Borrower of such demand for payment and whether the Issuer has
made or will make a Synthetic L/C Disbursement thereunder; provided, that any
failure to give or delay in giving such notice shall not relieve such Borrower
of its obligation to reimburse the Issuer and the applicable Lenders in the
manner set forth in Section 2.4(h) with respect to any such Synthetic L/C
Disbursement.  The Prepetition Administrative Agent shall promptly give each
Lender notice thereof.
 
(c)           The Credit-Linked Deposits shall be held by the Prepetition
Administrative Agent in the Credit-Linked Deposit Account.  The Credit-Linked
Deposit Account shall be a Deposit Account at the Credit-Linked Deposit Bank in
the name of the Prepetition Administrative Agent and under the sole dominion and
control of the Prepetition Administrative Agent and no party other than the
Prepetition Administrative Agent shall have a right of withdrawal from the
Credit-Linked Deposit Account or any other right or power with respect to the
Credit-Linked Deposits, except as expressly set forth herein.  Notwithstanding
any provision in this Agreement to the contrary, the sole funding obligation of
each Synthetic L/C Lender in respect of its participation in Synthetic Letters
of Credit shall be satisfied in full upon the funding of its Credit-Linked
Deposit on the Effective Date, subject in each case to Section 11.14.
 
(i)           Each of the Borrowers, the Prepetition Administrative Agent, the
Issuer, the Credit-Linked Deposit Bank and each Lender having a Credit-Linked
Deposit hereby acknowledges and agrees that each Lender is funding its
Credit-Linked Deposit to
 
72

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
the Prepetition Administrative Agent for application in the manner contemplated
by this Section 2.5 and that the Prepetition Administrative Agent shall invest
the Credit-Linked Deposits so as to use its reasonable efforts to earn a rate of
return on the principal outstanding amount of the Total Credit-Linked Deposits
(except during periods when such Credit-Linked Deposits, or funds advanced by
the Prepetition Administrative Agent against such Credit-Linked Deposits, are
used to cover unreimbursed Synthetic L/C Disbursements) equal to such rate for
one month EURIBOR deposits (the “Benchmark EURIBOR Rate”) and (without limiting
the express obligations of each party hereto) at its sole risk.  Any such
interest so accrued on Credit-Linked Deposits (the “Credit-Linked Deposit
Account Interest”) will be paid to the Synthetic L/C Lenders by the Prepetition
Administrative Agent on each Credit-Linked Deposit Account Interest Payment
Date.
 
(ii)           The Borrowers shall have no right, title or interest in or to the
Credit-Linked Deposits and no obligations with respect thereto (except for the
Synthetic L/C Reimbursement Obligations provided in this Section 2.5), it being
acknowledged and agreed by the parties hereto that the making of the
Credit-Linked Deposits by the Lenders, the provisions of this clause (c) and the
application of the Credit-Linked Deposits in the manner contemplated by this
Section 2.5 constitute agreements among the Prepetition Administrative Agent,
the Issuer, the Credit-Linked Deposit Bank and each Synthetic L/C Lender with
respect to the funding obligations of each Synthetic Loan Commitment Lender in
respect of its participation in Synthetic Letters of Credit and do not
constitute any loan or extension of credit to such Borrower.  The Credit-Linked
Deposits shall not be the property of any Loan Party or constitute “Collateral”
under any Prepetition Loan Document or otherwise be available in any manner to
satisfy any Prepetition Obligation of any Loan Party.
 
(iii)           Subject to the applicable Borrower’s compliance with the
cash-collateralization requirements set forth herein, the Prepetition
Administrative Agent shall return any remaining Credit-Linked Deposits to the
Lenders following the occurrence of the Term Loan Maturity Date or, to the
extent there are no Synthetic Letters of Credit outstanding, upon a reduction of
the Synthetic L/C Facility pursuant to Section 2.09 and 2.10.
 
Section 2.6             Reduction and Termination of the Revolving Credit
Commitments
 
(a)           The Borrowers may, upon at least three Business Days’ prior notice
to the Prepetition Administrative Agent, terminate in whole or reduce in part
ratably the unused portions of the respective Revolving Credit Commitments of
the Revolving Credit Lenders; provided, however, that each partial reduction
shall be in an aggregate amount not less than the applicable Minimum Currency
Threshold.
 
(b)           The then current Revolving Credit Commitments shall be reduced on
each date on which a prepayment of Revolving Loans or Swing Loans is made
pursuant to Section 2.10(a) or (b) (Mandatory Prepayments) or would be required
to be made had the outstanding Revolving Loans and Swing Loans equaled the
Revolving Credit Commitments then in effect, in each case, in the amount of such
prepayment (or deemed prepayment) (and the Revolving Credit
 
73

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Commitment of each Lender shall be reduced by its Ratable Portion of such
amount), except for any such prepayment made pursuant to Section 2.10(c)(ii)
(Mandatory Prepayments).
 
Section 2.7             Repayment of Loans
 
Subject to Section 2.19 (Impact of the Case and the DIP Facilities on the
Prepetition Facilities):
 
(a)           Each Borrower promises to repay the entire unpaid principal amount
of the Revolving Loans and the Swing Loans owing by such Borrower on the
Scheduled Termination Date or earlier, if otherwise required by the terms
hereof.
 
(b)           The Luxembourg Borrower promises to repay the Term Loan at the
dates and in the amounts set forth below:
 

 
Date
Amount
   
July 31, 2007
€650,000
   
October 31, 2007
€650,000
   
January 31, 2008
€650,000
   
April 30, 2008
€650,000
   
July 31, 2008
€650,000
   
October 31, 2008
€650,000
   
January 31, 2009
€650,000
   
April 30, 2009
€650,000
   
July 31, 2009
€650,000
   
October 31, 2009
€650,000
   
January 31, 2010
€650,000
   
April 30, 2010
€650,000
   
July 31, 2010
€650,000
   
October 31, 2010
€650,000
   
January 31, 2011
€650,000
   
April 30, 2011
€650,000
   
July 31, 2011
€650,000
   
October 31, 2011
€650,000
   
January 31, 2012
€650,000
   
April 30, 2012
€650,000
   
July 31, 2012
€650,000
   
October 31, 2012
€650,000
   
January 31, 2013
€650,000
   
April 30, 2013
€650,000
   
July 31, 2013
€650,000
   
October 31, 2013
€650,000
   
January 31, 2014
€650,000
   
April 30, 2014
€650,000
   
Term Loan Maturity Date
€241,800,000
 

 

 
74

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
provided, however, that the Luxembourg Borrower shall repay the entire unpaid
principal amount of the Term Loan on the Term Loan Maturity Date.
 
Section 2.8            Evidence of Debt
 
(a)           Each Prepetition Lender shall maintain in accordance with its
usual practice an account or accounts evidencing Indebtedness of the Borrowers
to such Prepetition Lender resulting from each Prepetition Loan of such
Prepetition Lender from time to time, including the amounts of principal and
interest payable and paid to such Prepetition Lender from time to time under
this Agreement.
 
(b)           In the case of the Revolving Credit Facility, the Term Loan
Facility and the Synthetic L/C Facility, the Prepetition Administrative Agent
shall establish and maintain a Register pursuant to Section 11.2(c) (Assignments
and Participations) and accounts therein in accordance with its usual practice
in which it shall record (A) the amount of each applicable Loan made and, if a
Eurocurrency Rate Loan, the Interest Period applicable thereto, (B) the amount
of any principal or interest due and payable and paid by any Borrower to each
applicable Prepetition Lender hereunder and (C) the amount of any sum received
by the Prepetition Administrative Agent hereunder from any Borrower, whether
such sum constitutes principal or interest (and the type of Loan to which it
applies), fees, expenses or other amounts due under the Prepetition Loan
Documents and each Prepetition Lender’s share thereof, if applicable.
 
(c)           The entries made in the accounts maintained pursuant to
clauses (a) and (b) above shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided, however, that the failure of any Prepetition Lender or the
Prepetition Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligations of each Borrower to repay the
Prepetition Loans owing by such Borrower in accordance with their terms.
 
(d)           Notwithstanding any other provision of the Agreement, in the event
that any Prepetition Lender requests that any Borrower execute and deliver a
promissory note or notes payable to such Lender in order to evidence the
Indebtedness owing to such Prepetition Lender by such Borrower hereunder, such
Borrower shall promptly execute and deliver a Note or Notes to such Prepetition
Lender evidencing any Term Loans and Revolving Loans (and, if such Lender is
also the Swing Loan Lender, Swing Loans), as the case may be, of such
Prepetition Lender, substantially in the forms of Exhibit B-1 (Form of Revolving
Credit Note) or Exhibit B-2 (Form of Term Loan Note), respectively.
 
Section 2.9             Optional Prepayments
 
Subject to Section 2.19 (Impact of the Case and the DIP Facilities on the
Prepetition Facilities):
 
(a)           Revolving Loans.  Subject to Section 8.6(b)(i) (Prepayment and
Cancellation of Indebtedness), each Borrower may, (a) in the case of Base Rate
Loans, upon at least one Business Days’ and (b) in the case of Eurocurrency Rate
Loans, upon at least three Business Days’ prior notice to the Prepetition
Administrative Agent, stating the proposed date and aggregate principal amount
of the prepayment, prepay the outstanding principal amount of the Revolving
Loans and Swing Loans owing by such Borrower in whole or in part in the
 
75

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
currencies in which such Prepetition Loans are denominated; provided, however,
if any prepayment of any Eurocurrency Rate Loan is made by such Borrower other
than on the last day of an Interest Period for such Loan, such Borrower shall
also pay any amount owing by it pursuant to Section 2.15(e) (Breakage Costs);
and, provided, further, that each partial prepayment shall be in an aggregate
principal amount not less than the Dollar Equivalent of $5,000,000 or integral
multiples of the Dollar Equivalent of $1,000,000 in excess thereof.  Upon the
giving of such notice of prepayment, the principal amount of Revolving Loans
specified to be prepaid shall become due and payable on the date specified for
such prepayment.
 
(b)           Term Loans.  The Luxembourg Borrower may, upon at least three
Business Days’ prior notice to the Prepetition Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, prepay the
outstanding principal amount of the Term Loans, in whole or in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (i) if any prepayment of any Eurocurrency Rate
Loan is made by the Luxembourg Borrower other than on the last day of an
Interest Period for such Loan, the Luxembourg Borrower shall also pay any
amounts owing by it pursuant to Section 2.15(e) (Breakage Costs), and
(ii) except for any prepayment of the Term Loans on the Effective Date pursuant
to Section 3.1(b) (Conditions Precedent to Initial Prepetition Loans and Letters
of Credit), each partial prepayment shall be in an aggregate amount not less
than €5,000,000 or integral multiples of €1,000,000 in excess thereof.  Any such
partial prepayment shall be applied in the order  specified by the Luxembourg
Borrower.  Upon the giving of such notice of prepayment, the principal amount of
the Term Loans specified to be prepaid shall become due and payable on the date
specified for such prepayment.  Any prepayment of the Term Loans upon the
refinancing, in whole or in part, thereof shall be deemed to be an optional
prepayment.
 
(c)           The Borrowers shall have no right to prepay the principal amount
of any Revolving Loan or any Term Loan other than as provided in this Section
2.9.
 
Section 2.10           Mandatory Prepayments
 
Subject to Section 2.19 (Impact of the Case and the DIP Facilities on the
Prepetition Facilities):
 
(a)           Upon receipt by Holdings, the Parent, the U.S. Borrower or any of
its Subsidiaries of Net Cash Proceeds arising from an Asset Sale or Property
Loss Event, the U.S. Borrower shall immediately prepay or cause to be prepaid
the Prepetition Loans (or provide cash collateral in respect of Letters of
Credit) in an amount equal to 100% of such Net Cash Proceeds.  Any such
mandatory prepayment shall be applied in accordance with clause (c) below.
 
(b)           The U.S. Borrower shall prepay or cause to be prepaid the
Prepetition Loans within 90 days after the last day of each Fiscal Year
commencing with the Fiscal Year ending on January 31, 2008, in an amount equal
to 75% of Excess Cash Flow for such Fiscal Year; provided, however, that, if the
Leverage Ratio for any Fiscal Year is (x) less than 2.50 to 1.0, then such
percentage shall be reduced to 50% and (y) less than 1.50 to 1.0, then such
percentage shall be reduced to 0%.  Any such mandatory prepayment shall be
applied in accordance with clause (c) below.
 
76

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(c)           Subject to the provisions of Section 2.14(f) and Section 2.14(g)
(Payments and Computations):
 
(i)           Except as otherwise provided in clause (ii) below with respect to
prepayments from Net Cash Proceeds of a Reinvestment Event, any prepayments made
by any Borrower and required to be applied in accordance with this clause (c)
shall be applied in the following order: first, to the outstanding principal
amount of the Term Loans in the order specified by the Borrowers until the Term
Loans shall have been prepaid in full; second, to repay the outstanding
principal balance of the Swing Loans until such Swing Loans shall have been
repaid in full; third, to repay the outstanding principal balance of the
Revolving Loans until such Revolving Loans shall have been paid in full; and
fourth, to provide, cash collateral for any Revolving Letter of Credit
Obligations in the manner set forth in Section 9.3 (Actions in Respect of
Letters of Credit) until all such Revolving Letter of Credit Obligations have
been fully cash collateralized by an amount equal to 105% of such Revolving
Letter of Credit Obligations.
 
(ii)           Subject to clause (iii) below, any prepayments from Net Cash
Proceeds of a Reinvestment Event made by any Borrower and required to be applied
in accordance with this clause (c) shall be applied in the following order:
first, to repay the outstanding principal balance of the Swing Loans until such
Swing Loans shall have been repaid in full; second, to repay the outstanding
principal balance of the Revolving Loans until such Revolving Loans shall have
been paid in full; and then, to provide, pending application as set forth in any
Reinvestment Notice or repayment of the Prepetition Loans as set forth in
clause (iii) below, cash collateral for any Revolving Letter of Credit
Obligations in the manner set forth in Section 9.3 (Actions in Respect of
Letters of Credit) until all such Revolving Letter of Credit Obligations have
been fully cash collateralized by an amount equal to 105% of such Revolving
Letter of Credit Obligations.
 
(iii)           Upon the earlier of (A) the date of demand by the requisite
lenders after the occurrence and continuance of any Event of Default for a
period of at least ten Business Days, (B) the Reinvestment Prepayment Date
corresponding to any Reinvestment Event, the Borrowers shall immediately prepay
the Prepetition Loans in an amount equal to the Reinvestment Prepayment Amount,
which shall be applied in the order set forth in clause (i) above.
 
(iv)           All repayments of the Term Loans made pursuant to this clause (c)
shall be applied to reduce the outstanding principal amount of the Term Loan in
the order specified by the Luxembourg Borrower.  All repayments of Revolving
Loans and Swing Loans required to be made pursuant to this clause (c) (other
than pursuant to clause (ii) above) shall result in a permanent reduction of the
Revolving Credit Commitments to the extent provided in Section 2.6(b) (Reduction
and Termination of the Revolving Credit Commitments).
 
(d)           If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the Available Credit at such time, each Borrower shall
forthwith prepay on a pro rata basis the Swing Loans first and then the
Revolving Loans then outstanding in an amount equal to such excess; provided,
however, that, to the extent such excess results solely by
 
77

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
reason of a change in exchange rates, no Borrower shall be required to make such
prepayment unless any such excess remains on the fifth day immediately following
such change, subject to Section 7.12.  If any such excess remains after
repayment in full of the aggregate outstanding Swing Loans and Revolving Loans,
the applicable Borrower shall provide cash collateral for the Revolving Letter
of Credit Obligations in the manner set forth in Section 9.3 (Actions in Respect
of Revolving Letters of Credit) in an amount equal to 105% of such excess.
 
Section 2.11           Interest
 
(a)           Rate of Interest.
 
(i)           All Revolving Loans shall be made as Base Rate Loans or
Eurocurrency Loans; provided, however, that all Dollar Revolving Loans shall be
made as Base Rate Loans unless, subject to Section 2.15 (Special Provisions
Governing Eurocurrency Rate Loans), the Notice of Borrowing specifies that all
or a portion thereof shall be Eurocurrency Rate Loans.  Euro Revolving Loans
shall be made as Eurocurrency Rate Loans and shall not be available as Base Rate
Loans.
 
(ii)           All Prepetition Loans and the outstanding amount of all other
Prepetition Obligations (other than pursuant to Hedging Contracts that are
Prepetition Loan Documents, to the extent such Hedging Contracts provide for the
accrual of interest on unpaid obligations) shall bear interest, in the case of
Prepetition Loans, on the unpaid principal amount thereof from the date such
Loans are made and, in the case of such other Prepetition Obligations, from the
date such other Obligations are due and payable until, in all cases, paid in
full, except as otherwise provided in clause (c) below, as follows:
 
(A)           if a Base Rate Loan or such other Prepetition Obligation, at a
rate per annum equal to the sum of (A) the Base Rate as in effect from time to
time and (B) the Applicable Margin; and
 
(B)           if a Eurocurrency Rate Loan, at a rate per annum equal to the sum
of (A) the Eurocurrency Rate determined for the applicable Interest Period,
(B) the Applicable Margin in effect from time to time during such Interest
Period and (C) in the case of any Prepetition Loan made by a Prepetition Lender
located in the United Kingdom, Mandatory Costs.
 
(b)           Interest Payments.  (i) Interest accrued on each Base Rate Loan
(other than Swing Loans) shall be payable in arrears (A) on the first Business
Day of each calendar quarter, commencing on the first such day following the
making of such Base Rate Loan and (B) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Base Rate Loan,
(ii) interest accrued on Swing Loans shall be payable in arrears on the first
Business Day of the immediately succeeding calendar quarter, (iii) interest
accrued on each Eurocurrency Rate Loan shall be payable in arrears (A) on the
last day of each Interest Period applicable to such Prepetition Loan and, if
such Interest Period has a duration of more than three months, on each day
during such Interest Period occurring every three months from the first day of
such Interest Period, (B) upon the payment or prepayment thereof in full or in
part and (C) if not
 
78

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Eurocurrency Rate Loan and (iv) interest accrued on the amount of all other
Prepetition Obligations shall be payable on demand from and after the time such
Prepetition Obligation becomes due and payable (whether by acceleration or
otherwise).
 
(c)           Default Interest.  Notwithstanding the rates of interest specified
in clause (a) above or elsewhere herein, effective immediately upon the
occurrence of an Event of Default under Sections 9.1(a), (b) or (f) and for as
long thereafter as such Event of Default shall be continuing, the principal
balance of all Prepetition Loans and the amount of all other Prepetition
Obligations then due and payable shall bear interest at a rate that is two
percent (2%) per annum in excess of the rate of interest applicable to such
Prepetition Loans or other Prepetition Obligations from time to time.
 
Section 2.12            Conversion/Continuation Option
 
(a)           Any Borrower may elect (i) at any time on any Business Day to
convert Base Rate Loans (other than Swing Loans) or any portion thereof to
Eurocurrency Rate Loans and (ii) at the end of any applicable Interest Period,
to convert Dollar Eurocurrency Rate Loans or any portion thereof into Base Rate
Loans or to continue such Eurocurrency Rate Loans or any portion thereof for an
additional Interest Period; provided, however, that the aggregate amount of the
Eurocurrency Loans for each Interest Period must be in the amount that is not
less than the applicable Minimum Currency Threshold.  Each conversion or
continuation shall be allocated among the Prepetition Loans of each Prepetition
Lender in accordance with such Prepetition Lender’s Ratable Portion.  Each such
election shall be in substantially the form of Exhibit F (Form of Notice of
Conversion or Continuation) (a “Notice of Conversion or Continuation”) and shall
be made by giving the Prepetition Administrative Agent at least three (or, in
the case of conversion of Dollar Eurocurrency Rate Loans to Base Rate Loans,
one) Business Days’ prior written notice specifying (A) the amount and type of
Prepetition Loan being converted or continued, (B) in the case of a conversion
to or a continuation of Eurocurrency Rate Loans, the applicable Interest Period
and (C) in the case of a conversion, the date of conversion.
 
(b)           The Prepetition Administrative Agent shall promptly notify each
applicable Prepetition Lender of its receipt of a Notice of Conversion or
Continuation and of the options selected therein.  Notwithstanding the
foregoing, no conversion in whole or in part of Base Rate Loans to Eurocurrency
Rate Loans and no continuation in whole or in part of Dollar Eurocurrency Rate
Loans upon the expiration of any applicable Interest Period, shall be permitted
at any time at which (A) a Default or an Event of Default shall have occurred
and be continuing or (B) the continuation of, or conversion into, a Eurocurrency
Rate Loan would violate any provision of Section 2.15 (Special Provisions
Governing Eurocurrency Rate Loan).  If, within the time period required under
the terms of this Section 2.12, the Prepetition Administrative Agent does not
receive a Notice of Conversion or Continuation from the applicable Borrower
containing a permitted election to continue any Eurocurrency Rate Loans for an
additional Interest Period or to convert any such Prepetition Loans, then, upon
the expiration of the applicable Interest Period, such Prepetition Loans, if
denominated in Dollars, shall be automatically converted to Base Rate Loans and
such Prepetition Loans, if denominated in Euro, shall be automatically continued
as Eurocurrency Loans with an interest period of one month.  Each Notice of
Conversion or Continuation shall be irrevocable.
 
79

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 2.13           Fees
 
(a)           Unused Commitment Fee.  The U.S. Borrower agrees to pay to each
Revolving Credit Lender a commitment fee on the actual daily amount by which the
Revolving Credit Commitment of such Prepetition Lender exceeds such Lender’s
Ratable Portion of the sum of (i) the outstanding principal amount of the Dollar
Equivalent of Revolving Loans and (ii) the outstanding amount of the Revolving
Letter of Credit Obligations (the “Unused Commitment Fee”) from the Effective
Date through the Revolving Credit Termination Date at the Applicable Unused
Commitment Fee Rate, payable in arrears (x) on the first Business Day of each
calendar quarter, commencing on the first such Business Day following the
Effective Date and (y) on the Revolving Credit Termination Date.
 
(b)           Revolving Letter of Credit Fees.  Each Borrower agrees to pay the
following amounts with respect to Revolving Letters of Credit issued by any
Issuer for the account of such Borrower:
 
(i)           to the Prepetition Administrative Agent for the account of each
Issuer of a Revolving Letter of Credit, with respect to each Revolving Letter of
Credit issued by such Issuer, an issuance fee equal to 0.25% per annum of the
Dollar Equivalent of the maximum undrawn face amount of such Revolving Letter of
Credit, payable in arrears (A) on the first Business Day of each calendar
quarter, commencing on the first such Business Day following the issuance of
such Revolving Letter of Credit and (B) on the Revolving Credit Termination
Date;
 
(ii)           to the Prepetition Administrative Agent for the ratable benefit
of the Revolving Credit Lenders, with respect to each Revolving Letter of
Credit, a fee accruing at a rate per annum equal to the Applicable Margin for
Revolving Loans that are Eurocurrency Rate Loans on the Dollar Equivalent of the
maximum undrawn face amount of such Revolving Letter of Credit, payable in
arrears (A) on the first Business Day of each calendar quarter, commencing on
the first such Business Day following the issuance of such Revolving Letter of
Credit and (B) on the Revolving Credit Termination Date; provided, however, that
during the continuance of an Event of Default under Sections 9.1(a), (b) or (f),
such fee shall be increased by two percent (2%) per annum and shall be payable
on demand; and
 
(iii)           to the Issuer of any Revolving Letter of Credit, with respect to
the issuance, amendment or transfer of each Revolving Letter of Credit and each
drawing made thereunder, documentary and processing charges in accordance with
such Issuer’s standard schedule for such charges in effect at the time of
issuance, amendment, transfer or drawing, as the case may be.
 
(c)           Synthetic Letter of Credit Fees.  The applicable Borrower agrees
to pay directly to the Issuer, for its own account, the following fees:
 
(i)           a fronting fee equal to 0.125%, per annum (or such rate as may be
agreed between the Luxembourg Borrower and the Issuer), times the average
aggregate daily maximum amount available to be drawn under all Synthetic Letters
of Credit
 
80

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
(determined as of the close of business on any date of determination), payable
in arrears (A) on the first Business Day of each calendar quarter, commencing on
the first such Business Day following the issuance of such Synthetic Letter of
Credit and (B) on the Term Loan Maturity Date; and
 
(ii)           to the Issuer of any Synthetic Letter of Credit, with respect to
the issuance, amendment or transfer of each Synthetic Letter of Credit and each
drawing made thereunder, documentary and processing charges in accordance with
such Issuer’s standard schedule for such charges in effect at the time of
issuance, amendment, transfer or drawing, as the case may be.
 
(d)           Synthetic Letter of Credit Participation Fee.  The applicable
Borrower agrees to pay to Synthetic L/C Lenders having Synthetic L/C Exposure,
letter of credit fees (the “Synthetic L/C Fee”) equal to (A) the rate of
interest otherwise payable hereunder with respect to Term Loans that are EURIBOR
Rate Loans plus the Applicable Margin with notional successive Interest Periods
of one month commencing from the Effective Date, times (B) the average daily
Total Credit-Linked Deposit; provided, that the Synthetic L/C Fee shall be
reduced by the amount of any Credit-Linked Deposit Account Interest accrued
during such period.  All fees referred to in this clause (d) shall be paid to
the Prepetition Administrative Agent and upon receipt, the Prepetition
Administrative Agent shall promptly distribute to each Synthetic L/C Lender its
Ratable Portion thereof and shall accrue and be payable in full whether or not
any Synthetic Letter of Credit is outstanding at such time.
 
(e)           Synthetic Letter of Credit Hedging Contract Fee.  The applicable
Borrower also agrees to reimburse the Prepetition Administrative Agent for the
costs of any hedging contracts, including any termination fee and mark-to-market
cost (if any) incurred in connection with such hedging contracts, in order to
protect the Prepetition Administrative Agent from currency exposure with respect
to Synthetic Letters of Credit denominated in currency other than Euro.
 
(f)           Additional Fees.  The U.S. Borrower has agreed to pay to the
Agents and/or Prepetition Arrangers additional fees, the amount and dates of
payment of which are embodied in the Fee Letters.
 
Section 2.14           Payments and Computations
 
(a)           Except as provided in this Section 2.14 (Payments and
Computations), each Borrower shall make each payment required to be made by it
hereunder (including fees and expenses) not later than 12:00 p.m. (Local Time)
on the day when due, in the currency specified herein (or, if no currency is
specified, in Dollars), to the Prepetition Administrative Agent at its address
referred to in Section 11.9 (Notices, Etc.) in immediately available funds
without set-off or counterclaim.  The Prepetition Administrative Agent shall
promptly thereafter cause to be distributed immediately available funds relating
to the payment of principal, interest or fees to the applicable Prepetition
Lenders, in accordance with the application of payments set forth in Section
2.10(c) (Mandatory Prepayments) and in clauses (f) or (g) below, as applicable,
for the account of their respective Applicable Lending Offices; provided,
however, that amounts payable pursuant to Section 2.16 (Capital Adequacy), 2.17
(Taxes) or Section 2.15(c) (Increased
 
81

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Costs) or (d) (Illegality) shall be paid only to the affected Prepetition Lender
or Prepetition Lenders and amounts payable with respect to Swing Loans shall be
paid only to the Swing Loan Lender.  Payments received by the Prepetition
Administrative Agent after 12:00 p.m. (Local Time) shall be deemed to be
received on the next Business Day.
 
(b)           All computations of interest and of fees shall be made by the
Prepetition Administrative Agent on the basis of a year of (i) 365 days for Base
Rate Loans and (ii) 360 days for Eurocurrency Loans, in each case, for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable.  Each
determination by the Prepetition Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(c)           Except for Eurocurrency Loans which have been converted to Base
Rate Loans denominated in Dollars hereunder, each payment by the Borrowers in
respect of any Prepetition Loan or Reimbursement Obligation (including interest
or fees in respect thereof other than the Unused Commitment Fee) shall be made
in the currency in which such Prepetition Loan was made or such Letter of Credit
was issued.
 
(d)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of any Eurocurrency Rate Loan to be made in the next calendar
month, such payment shall be made on the immediately preceding Business
Day.  All repayments made in Dollars of any Prepetition Loans shall be applied
as follows: first, to repay such Prepetition Loans outstanding as Base Rate
Loans and then, to repay such Prepetition Loans outstanding as Eurocurrency Rate
Loans, with those Eurocurrency Rate Loans having earlier expiring Interest
Periods being repaid prior to those having later expiring Interest Periods.
 
(e)           Unless the Prepetition Administrative Agent shall have received
notice from a Borrower to the Prepetition Lenders prior to the date on which any
payment is due hereunder that such Borrower will not make such payment in full,
the Prepetition Administrative Agent may assume that such Borrower has made such
payment in full to the Prepetition Administrative Agent on such date and the
Prepetition Administrative Agent may, in reliance upon such assumption, cause to
be distributed to each applicable Prepetition Lender on such due date an amount
equal to the amount then due such Prepetition Lender.  If and to the extent that
the such Borrower shall not have made such payment in full to the Prepetition
Administrative Agent, each applicable Prepetition Lender shall repay to the
Prepetition Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon at the Federal Funds Rate, for the
first Business Day, and, thereafter, at the rate applicable to Base Rate Loans,
for each day from the date such amount is distributed to such Prepetition Lender
until the date such Prepetition Lender repays such amount to the Prepetition
Administrative Agent.
 
(f)           All payments in respect of Swing Loans received by the Prepetition
Administrative Agent shall be distributed to the Swing Loan Lender; payments in
respect of the Dollar Revolving Loans received by the Prepetition Administrative
Agent shall be distributed to each Revolving Credit Lender on a pro rata basis
in accordance with the amount of the such
 
82

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Revolving Loans held by it in respect of the aggregate outstanding Revolving
Credit Loans denominated in Dollars; payments in respect of Euro Revolving Loans
received by the Prepetition Administrative Agent shall be distributed to each
Revolving Credit Lender on a pro rata basis in accordance with the amount of the
Euro Revolving Loans held by it in respect of the aggregate outstanding Euro
Revolving Loans; payments in respect of the Term Loans received by the
Prepetition Administrative Agent shall be distributed to each applicable Term
Loan Lender in accordance with such Lender’s Ratable Portion; and all payments
of fees and all other payments in respect of any other Obligation shall be
allocated among such of the Prepetition Lenders and Issuers as are entitled
thereto and, for such payments allocated to the Prepetition Lenders, in
proportion to their respective Ratable Portions.  Except for payments and other
amounts applied in accordance with the provisions of clause (g) below (or
required to be applied in accordance with Section 2.10(c) (Mandatory
Prepayments)), all payments and any other amounts made to or received by any
Agent, Prepetition Lender or Issuer from, or for the benefit of, each Borrower
shall be applied as follows, solely for the account of such Borrower:
 
(i)           to pay interest on and then principal of any portion of the
Prepetition Loans that any Agent may have advanced on behalf of any Lender for
which such Agent has not then been reimbursed by such Prepetition Lender or such
Borrower;
 
(ii)           to pay interest on and then principal of any Swing Loan;
 
(iii)           to pay Prepetition Obligations owed by such Borrower in respect
of any expense reimbursements or indemnities then due to the Agents;
 
(iv)           to pay Prepetition Obligations owed by such Borrower in respect
of any expense reimbursements or indemnities then due to the Prepetition Lenders
and the Issuers;
 
(v)           to pay Prepetition Obligations owed by such Borrower in respect of
any fees then due to the Agents, the Prepetition Lenders and the Issuers;
 
(vi)           to pay interest then due and payable in respect of the
Prepetition Loans and  Reimbursement Obligations, in each case, owed by such
Borrower;
 
(vii)           to pay or prepay principal amounts on the Prepetition Loans,
Reimbursement Obligations, Cash Management Obligations and Prepetition
Obligations with respect to Hedging Contracts, in each case, owed by such
Borrower, and to provide cash collateral for outstanding Letter of Credit
Undrawn Amounts and Synthetic L/C Undrawn Amounts in the manner described in
Section 9.3Actions in Respect of Revolving Letters of Credit), ratably to the
aggregate principal amount of such Loans, Reimbursement Obligations and
Revolving Letter of Credit Undrawn Amounts, Cash Management Obligations and
Prepetition Obligations owing by such Borrower with respect to Hedging
Contracts; and
 
(viii)          to the ratable payment of all other Prepetition Obligations owed
by such Borrower;
 
83

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Prepetition Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi), (vii) and (viii) above, the available
funds being applied with respect to any such Prepetition Obligation (unless
otherwise specified in such clause) shall be allocated to the payment of such
Prepetition Obligations ratably, based on the proportion of each Agent’s,
Prepetition Lender’s or Issuer’s interest in the aggregate outstanding
Prepetition Obligations described in such clause.  The order of priority set
forth in clauses (i), (ii), (iii), (iv), (v), (vi), (vii) and (viii) above may
at any time and from time to time be changed by the agreement of the Requisite
Lenders in accordance with the terms hereof without necessity of notice to or
consent of or approval by the applicable Borrower or by any Person that is not a
Prepetition Lender; provided, however, that (i) the order of priority set forth
in clauses (i), (ii), (iii), (iv) and (v) above may be changed only with the
prior written consent of the affected Agents in addition to that of the
Requisite Lenders and (ii) the order of priority set forth in clause (ii) above,
may be changed only with the prior written consent of the Swing Loan Lender in
addition to that of the Prepetition Lenders required by the terms hereof and the
Prepetition Administrative Agent.
 
(g)           The Borrowers hereby (i) irrevocably waive the right to direct the
application of any and all payments in respect of the Prepetition Obligations
and any proceeds of Collateral after the occurrence and during the continuance
of an Event of Default and (ii) agree that, notwithstanding the provisions of
Section 2.10(c) (Mandatory Prepayments) and clause (f) above, (A) the
Prepetition Administrative Agent may, and, upon either (1) the written direction
of the Requisite Lenders or (2) the acceleration of the Prepetition Obligations
pursuant to Section 9.2 (Remedies), shall, deliver a Blockage Notice to each
Deposit Account Bank and (B) all payments made to or received by any Secured
Party constituting proceeds of Foreign Collateral shall be applied solely to pay
the Foreign Secured Prepetition Obligations in the order of priority set forth
in clauses (i) through (viii) in Section 2.14(f) and all payments made to or
received by any Secured Party constituting proceeds of Domestic Prepetition
Collateral shall be applied as follows:
 
(i)            to pay interest on and then principal of any portion of the
Revolving Loans borrowed by the U.S. Borrower that any Agent may have advanced
on behalf of any Prepetition Lender for which such Agent has not then been
reimbursed by such Prepetition Lender or the U.S. Borrower;
 
(ii)            to pay interest on and then principal of any Swing Loan;
 
(iii)           to pay Prepetition Domestic Secured Obligations in respect of
any expense reimbursements or indemnities then due to the Agents;
 
(iv)           to pay Prepetition Domestic Secured Obligations in respect of any
expense reimbursements or indemnities then due to the applicable Prepetition
Lenders and the Issuers;
 
(v)           to pay Domestic Secured Prepetition Obligations in respect of any
fees then due to the Agents, the Prepetition Lenders and the Issuers;
 
84

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(vi)           to pay interest then due and payable in respect of the Revolving
Loans and Revolving Letter of Credit Reimbursement Obligations and fees then due
and payable in respect of Synthetic L/C Reimbursement Obligations, in each case,
owed by the U.S. Borrower;
 
(vii)           to pay or prepay principal amounts on the Revolving
Loans,  Revolving Letter of Credit Reimbursement Obligations, Synthetic L/C
Reimbursement Obligations, to provide cash collateral for outstanding Revolving
Letter of Credit Undrawn Amounts in the manner described in Section 9.3Actions
in Respect of Revolving Letters of Credit), Cash Management Obligations and
Prepetition Obligations with respect to Hedging Contracts, in each case, owed by
the U.S. Borrower, ratably to the aggregate principal amount of such Revolving
Loans, Reimbursement Obligations, Synthetic L/C Reimbursement Obligations and
Revolving Letter of Credit Undrawn Amounts, Cash Management Obligations and
Prepetition Obligations owing with respect to Hedging Contracts, in each case,
owed by the U.S. Borrower;
 
(viii)          to pay interest then due and payable in respect of the Term
Loans and Revolving Letter of Credit Reimbursement Obligations, fees then due
and payable in respect of the Synthetic L/C Reimbursement Obligations owed by
the Luxembourg Borrower;
 
(ix)           to pay or prepay principal amounts on the Term Loans, Synthetic
L/C Reimbursement Obligations owed by the Luxembourg Borrower, Cash Management
Obligations and Obligations with respect to Hedging Contracts, ratably to the
aggregate principal amount of such Loans, Synthetic L/C Reimbursement
Obligations, Cash Management Obligations and Prepetition Obligations owing with
respect to Hedging Contracts; and
 
(x)           to the ratable payment of all other Prepetition Obligations;
 
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Prepetition Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix) and (x) above,
the available funds being applied with respect to any such Prepetition
Obligation (unless otherwise specified in such clause) shall be allocated to the
payment of such Prepetition Obligations ratably, based on the proportion of each
Agent’s, Prepetition Lender’s or Issuer’s interest in the aggregate outstanding
Obligations described in such clause.  The order of priority set forth in
clauses (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix) and (x) above may
at any time and from time to time be changed by the agreement of the Requisite
Lenders in accordance with the terms hereof without necessity of notice to or
consent of or approval by the Borrowers or by any Person that is not a
Prepetition Lender; provided, however, that (i) the order of priority set forth
in clauses (i), (ii), (iii), (iv) and (v) above may be changed only with the
prior written consent of the affected Agents in addition to that of the
Requisite Lenders and (ii) the order of priority set forth in clause (ii) above,
may be changed only with the prior written consent of the Swing Loan Lender in
addition to that of the Prepetition Lenders required by the terms hereof and the
Prepetition Administrative Agent.
 
85

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(h)           At the option of the Prepetition Administrative Agent, principal
on the Swing Loans, Revolving Letter of Credit Reimbursement Obligations,
interest, fees, expenses and other sums due and payable in respect of the
Revolving Loans and Protective Advances may be paid from the proceeds of Swing
Loans or Revolving Loans for the applicable Borrower.  The applicable Borrower
hereby authorizes the Swing Loan Lender to make Swing Loans pursuant to
Section 2.3(a) (Swing Loans) and the Revolving Credit Lenders to make Revolving
Loans pursuant to Section 2.2(a) (Borrowing Procedures) from time to time in the
Swing Loan Lender’s or such Revolving Credit Lender’s discretion, that are in
the amounts of any and all principal due and payable by the applicable Borrower
with respect to the Swing Loans, interest, fees, expenses and other sums due and
payable in respect of the Revolving Loans by the applicable Borrower and any and
all sums in respect of the Protective Advances made with respect to the
applicable Borrower, and further authorizes the Prepetition Administrative Agent
to give the Revolving Credit Lenders notice of any Borrowing with respect to
such Swing Loans and Revolving Loans and to distribute the proceeds of such
Swing Loans and Revolving Loans to pay such amounts.  The applicable Borrower
agrees that all such Swing Loans and Revolving Loans so made for such Borrower
shall be deemed to have been requested by it (irrespective of the satisfaction
of the conditions in Section 3.2 (Conditions Precedent to Each Prepetition Loan
and Letter of Credit), which conditions the Revolving Credit Lenders irrevocably
waive) and directs that all proceeds thereof shall be used to pay such amounts.
 
Section 2.15          Special Provisions Governing Eurocurrency Rate Loans
 
(a)           Determination of Interest Rate
 
The Eurocurrency Rate for each Interest Period for Eurocurrency Rate Loans that
are Prepetition Loans shall be determined by the Prepetition Administrative
Agent pursuant to the procedures set forth in the definition of “Eurocurrency
Rate.”  The Prepetition Administrative Agent’s determination shall be presumed
to be correct absent manifest error and shall be binding on the Borrowers.
 
(b)           Interest Rate Unascertainable, Inadequate or Unfair
 
In the event that (i) the Prepetition Administrative Agent determines that
adequate and fair means do not exist for ascertaining the applicable interest
rates by reference to which the Eurocurrency Rate then being determined is to be
fixed or (ii) the Requisite Lenders notify the Prepetition Administrative Agent
that the Eurocurrency Rate for any Interest Period will not adequately reflect
the cost to the Lenders of making or maintaining such Prepetition Loans for such
Interest Period, the Prepetition Administrative Agent shall forthwith so notify
the Borrowers and the Prepetition Lenders, whereupon each Eurocurrency Rate Loan
shall automatically, on the last day of the current Interest Period for such
Prepetition Loan, convert into a Base Rate Loan denominated in Dollars and the
obligations of the Prepetition Lenders to make Eurocurrency Rate Loans or to
convert Base Rate Loans into Eurocurrency Rate Loans shall be suspended until
the Prepetition Administrative Agent shall notify the Borrowers that the
Requisite Lenders have determined that the circumstances causing such suspension
no longer exist.
 
(c)           Increased Costs
 
86

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
If at any time any Prepetition Lender determines that the introduction of, or
any change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order (other than (x) any change by way of imposition or increase
of reserve requirements included in determining the Eurocurrency Rate and
(y) any change in or in the interpretation of any law, treaty or governmental
rule, regulation or order relating to Taxes, Other Taxes or taxes imposed on, or
measured by, the net income or net profits of such Lender or franchise taxes
imposed on such Lender by the Governmental Authority of the jurisdiction in
which such Prepetition Lender has its principal office or in which the
Applicable Lending Office for the relevant Eurocurrency Rate Loan is located, or
by any other Governmental Authority other than a Governmental Authority of a
jurisdiction in which such Prepetition Lender would not be subject to tax but
for the execution and performance of this Agreement or any other Prepetition
Loan Document) or the compliance by such Lender with any guideline, request or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), shall have the effect of increasing the cost to such
Prepetition Lender of agreeing to make or making, funding or maintaining any
Eurocurrency Rate Loans, then the Borrowers shall from time to time, upon demand
by such Prepetition Lender (with a copy of such demand to the Prepetition
Administrative Agent), pay to the Prepetition Administrative Agent for the
account of such Prepetition Lender additional amounts sufficient to compensate
such Prepetition Lender for such increased cost.  A certificate as to the amount
of such increased cost, submitted to the Borrowers and the Prepetition
Administrative Agent by such Prepetition Lender, shall be conclusive and binding
for all purposes, absent manifest error.
 
(d)           Illegality
 
Notwithstanding any other provision of this Agreement, if any Prepetition Lender
determines that the introduction of, or any change in or in the interpretation
of, any law, treaty or governmental rule, regulation or order after the
Effective Date shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Prepetition Lender or its
Eurocurrency Lending Office to make Eurocurrency Rate Loans or to continue to
fund or maintain Eurocurrency Rate Loans, then, on notice thereof and demand
therefor by such Prepetition Lender to the Borrowers through the Prepetition
Administrative Agent, (i) the obligation of such Prepetition Lender to make or
to continue Eurocurrency Rate Loans and to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended, and each such Prepetition Lender
shall make a Base Rate Loan denominated in Dollars as part of any requested
Borrowing of Eurocurrency Rate Loans and (ii) if the affected Eurocurrency Rate
Loans are then outstanding, the Borrowers shall immediately convert each such
Loan into a Base Rate Loan denominated in Dollars.  If, at any time after a
Lender gives notice under this Section 2.15(d), such Prepetition Lender
determines that it may lawfully make Eurocurrency Rate Loans, such Prepetition
Lender shall promptly give notice of that determination to the Borrowers and the
Prepetition Administrative Agent, and the Prepetition Administrative Agent shall
promptly transmit the notice to each other Prepetition Lender.  The Borrowers’
right to request, and such Prepetition Lender’s obligation, if any, to make
Eurocurrency Rate Loans shall thereupon be restored.
 
(e)           Breakage Costs
 
87

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
In addition to all amounts required to be paid by the Borrowers pursuant to
Section 2.11 (Interest), each Borrowers shall compensate each Prepetition Lender
that has made a Prepetition Loan to such Borrower, upon demand, for all losses,
expenses and liabilities (including any loss or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Prepetition Lender to fund or maintain such Lender’s Eurocurrency Rate Loans to
such Borrower but excluding any loss of the Applicable Margin on the relevant
Prepetition Loans) that such Prepetition Lender may sustain (i) if for any
reason a proposed Borrowing, conversion into or continuation of Eurocurrency
Rate Loans does not occur on a date specified therefor in a Notice of Borrowing
or a Notice of Conversion or Continuation given by a Borrower or in a telephonic
request by it for borrowing or conversion or continuation or a successive
Interest Period does not commence after notice therefor is given pursuant to
Section 2.12 (Conversion/Continuation Option), (ii) if for any reason any
Eurocurrency Rate Loan is prepaid (including mandatorily pursuant to Section
2.10 (Mandatory Prepayments)) on a date that is not the last day of the
applicable Interest Period, (iii) as a consequence of a required conversion of a
Eurocurrency Rate Loan to a Base Rate Loan as a result of any of the events
indicated in clause (d) above or (iv) as a consequence of any failure by the
applicable Borrower to repay Eurocurrency Rate Loans when required by the terms
hereof.  The Prepetition Lender making demand for such compensation shall
deliver to such Borrower concurrently with such demand a written statement as to
such losses, expenses and liabilities, and this statement shall be conclusive as
to the amount of compensation due to such Prepetition Lender, absent manifest
error.
 
Section 2.16          Capital Adequacy
 
If at any time any Prepetition Lender determines that (a) the adoption of, or
any change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order after the Original Closing Date regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Prepetition Lender’s (or
any corporation controlling such Prepetition Lender’s) capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Prepetition Lender or such corporation could have
achieved but for such adoption, change, compliance or interpretation, then, upon
demand from time to time by such Prepetition Lender (with a copy of such demand
to the Prepetition Administrative Agent), the applicable Borrower shall pay to
the Prepetition Administrative Agent for the account of such Prepetition Lender,
from time to time as specified by such Prepetition Lender, additional amounts
sufficient to compensate such Prepetition Lender for such reduction.  A
certificate as to such amounts submitted to the applicable Borrower and the
Prepetition Administrative Agent by such Prepetition Lender shall be conclusive
and binding for all purposes absent manifest error.
 
Section 2.17          Taxes
 
(a)           Except as otherwise provided in this Section 2.17, any and all
payments by any Loan Party under each Prepetition Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding (i) in the case of each Prepetition
 
88

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Lender, Issuer and Prepetition Agent, (A) taxes measured by its net income or
net profit and franchise taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the laws of which such Prepetition Lender,
Issuer or Prepetition Agent (as the case may be) is organized or carries on
business and (B) except in the case of a Prepetition Lender, Prepetition Agent
or Issuer becoming a Prepetition Lender, Prepetition Agent or Issuer (as the
case may be) pursuant to the provisions of Section 2.18 (Substitution of
Lenders), any withholding taxes payable with respect to payments under the
Prepetition Loan Documents under laws (including any statute, treaty or
regulation) in effect on the Effective Date (or, in the case of (1) an Eligible
Assignee, the date of the Assignment and Acceptance, (2) a successor Prepetition
Agent, the date of the appointment of such Prepetition Agent and (3) a successor
Issuer, the date on which such Issuer becomes an Issuer) applicable to such
Prepetition Lender, Issuer or Prepetition Agent, as the case may be, but not
excluding any withholding taxes payable as a result of any change in such laws
occurring after the Effective Date (or, in the case of (1) an Eligible Assignee,
the date of the Assignment and Acceptance, (2) a successor Prepetition Agent,
the date of the appointment of such Prepetition Agent and (3) a successor
Issuer, the date on which such Issuer becomes an Issuer) and (ii) in the case of
each Prepetition Lender and each Issuer, taxes measured by its net income or net
profit and franchise taxes imposed on it as a result of a present or former
connection (other than a connection arising solely from such Prepetition
Lender’s or such Issuer’s having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement) between
such Prepetition Lender or such Issuer and the jurisdiction of the Governmental
Authority imposing such tax or any taxing authority thereof or therein (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).  If any Taxes shall be
required by law to be deducted from or in respect of any sum payable under any
Prepetition Loan Document to any Prepetition Lender, any Issuer or any
Prepetition Agent (w) the sum payable shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.17) such Prepetition Lender, such
Issuer or such Prepetition Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (x) the
relevant Loan Party shall make such deductions, (y) the relevant Loan Party
shall pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable law and (z) the relevant Loan Party
shall deliver to the Prepetition Administrative Agent evidence of such payment.
 
(b)           Any and all payments made under this Agreement or under any other
Prepetition Loan Document which (in whole or in part) constitute consideration
for Value Added Tax (“VAT”) purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply.  If VAT is chargeable on any supply made by
the Issuer, a Prepetition Agent or a Prepetition Lender (the “Supplier”) to any
Borrower in connection with this Agreement or under any other Prepetition Loan
Document, such Borrower shall pay to the relevant tax authorities or to the
Supplier (as appropriate and in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT.  The Supplier shall
then promptly provide an appropriate VAT invoice to such party.
 
(c)           In addition, each Loan Party agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable non-United States jurisdiction, and all liabilities with respect
thereto, in each case, arising from any payment made under any
 
89

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Prepetition Loan Document or from the execution, delivery or registration of, or
otherwise with respect to, any Prepetition Loan Document (collectively, “Other
Taxes”).
 
(d)           Except as otherwise provided in this Section 2.17, each Loan Party
shall indemnify each Prepetition Lender, each Issuer and each Prepetition Agent
for the full amount of Taxes and Other Taxes (including any Taxes and Other
Taxes imposed by any jurisdiction on amounts payable under this Section 2.17)
paid by such Prepetition Lender, such Issuer or such Prepetition Agent (as the
case may be) and any liability (including for penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted; provided, however, that such Loan
Party shall not have any obligation under this clause (d) to any Prepetition
Lender, any Issuer or any Prepetition Agent in respect of penalties, interest
and other similar liabilities attributable to such indemnified Taxes or Other
Taxes if such penalties, interest or other similar liabilities are caused by or
result from the gross negligence or willful misconduct of the Person seeking
indemnification under this clause (d), as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.  This indemnification
shall be made within 30 days after the date such Lender, such Issuer or such
Prepetition Agent (as the case may be) makes written demand therefor.  Such
written demand shall set forth in reasonable detail the amount of such
indemnification and the calculation of such amount, and shall be presumed to be
correct in the absence of manifest error.  Where this Agreement or any other
Prepetition Loan Document requires any Borrower to reimburse the Issuer,
Prepetition Agent or Lender for any costs or expenses, such Borrower shall also
at the same time pay and indemnify such Issuer, Prepetition Agent or Lender
against all VAT incurred by such Issuer, Prepetition Agent or Prepetition Lender
in respect of the costs or expenses to the extent that such Issuer, Prepetition
Agent or Lender reasonably determines that it is not entitled to credit or
repayment from the relevant tax authority in respect of the VAT.
 
(e)           Within 30 days after the date of any payment of Taxes or Other
Taxes by any Loan Party pursuant to this Section 2.17, the applicable Borrower
shall furnish to the Prepetition Administrative Agent, at its address referred
to in Section 11.9 (Notices, Etc.), the original or a certified copy of a
receipt evidencing payment thereof, or other evidence of such payment reasonably
satisfactory to the Prepetition Administrative Agent.
 
(f)           Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under the Guaranty, the agreements and obligations of
such Loan Party contained in this Section 2.17 shall survive the payment in full
of the Prepetition Obligations.
 
(g)           (A) Prior to the Effective Date in the case of each Non-U.S.
Lender that is a Prepetition Lender on or prior to such date, and on the date of
the Assignment and Acceptance pursuant to which it becomes a Prepetition Lender
or on the date a successor Issuer becomes an Issuer or on the date a successor
Prepetition Agent becomes a Prepetition Agent and from time to time thereafter
if requested by the U.S. Borrower or the Prepetition Administrative Agent, each
Non-U.S. Lender that is entitled at such time to an exemption from United States
withholding tax, or that is subject to such tax at a reduced rate under an
applicable tax treaty, shall provide the Prepetition Administrative Agent and
the U.S. Borrower with two completed originals of each of the following, as
applicable: (i) Form W-8ECI (claiming exemption from United States withholding
tax because the income is effectively connected with a U.S. trade or business)
or any successor form, (ii) Form W-8BEN (claiming exemption from, or a reduction
of, United States
 
90

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
withholding tax under an income tax treaty) or any successor form, (iii) in the
case of a Non-U.S. Lender claiming exemption under Sections 871(h) or 881(c) of
the Code, a Form W-8BEN (claiming exemption from United States withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance reasonably satisfactory to the Prepetition Administrative
Agent to the effect that (1) such Non-U.S. Lender is not a “bank” for purposes
of Section 881(c)(3)(A) of the Code, is not subject to regulatory or other legal
requirements as a bank in any jurisdiction, and has not been treated as a bank
for purposes of any tax, securities law or other filing or submission made to
any Governmental Authority, any application made to a rating agency or
qualification for any exemption from any tax, securities law or other legal
requirements, (2) is not a ten percent (10%) shareholder for purposes of
Section 881(c)(3)(B) of the Code and (3) is not a controlled foreign corporation
receiving interest from a related person for purposes of Section 881(c)(3)(C) of
the Code or (iv) any other applicable form, certificate or document prescribed
by the IRS certifying as to such Non-U.S. Lender’s entitlement to such exemption
from United States withholding tax or reduced rate with respect to all payments
to be made to such Non-U.S. Lender under the Prepetition Loan Documents. Each
Non-U.S. Lender shall also provide to the U.S. Borrower and the Prepetition
Administrative Agent two completed copies of the relevant forms (or successor
forms), certificates or documents described in clauses (i) through (iv) of the
immediately preceding sentence on or before the date that the most recent form,
certificate or document previously provided expires or becomes obsolete, or
promptly after the occurrence of any event requiring a change in the most recent
form, certificate or document previously provided, certifying that such Non-U.S.
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments made under any Prepetition Loan Document or to or for such
Non-U.S. Lender, unless a change in law (including, without limitation, any
change in treaty or regulation) has occurred prior to the date on which any such
delivery would otherwise be required that renders all such documentation
inapplicable or that would prevent such Non-U.S. Lender from duly completing and
delivering any documentation with respect to it.  Each Prepetition Lender, each
Prepetition Agent and each Issuer that is a United States person as defined in
Section 7701(a)(30) of the Code and that is not an “exempt recipient” (as
defined in Treasury Regulations Section 1.6049-4(c)) with respect to which no
withholding is required shall deliver, at the time(s) and in the manner(s)
described above with respect to the other forms referenced in clauses (i)-(iv)
of this clause (g) above, to the U.S. Borrower and the Prepetition
Administrative Agent (as applicable) a properly completed and duly executed
Form W-9 or any successor form, certifying that such person is exempt from
United States backup withholding tax on payments made hereunder under the
Prepetition Loan Documents.  Unless the U.S. Borrower and the Prepetition
Administrative Agent have received, prior to making payment under any
Prepetition Loan Document to or for a Non-U.S. Lender, forms or other documents
satisfactory to them indicating that payments under any Prepetition Loan
Document are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the U.S. Borrower or the
Prepetition Administrative Agent shall withhold amounts required to be withheld
by applicable Requirements of Law from such payments at the applicable statutory
rate.
 
(A)           Prior to the Effective Date in the case of each Prepetition Lender
that is a Prepetition Lender on or prior to such date, and on the date of the
Assignment and Acceptance pursuant to which it becomes a Prepetition Lender or
on the date a successor Issuer becomes an Issuer or on the date a successor
Prepetition Agent becomes a Prepetition Agent, and from time to time thereafter
 
91

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
if requested by the applicable Borrower or the Prepetition Administrative Agent,
any Prepetition Lender, Issuer or Prepetition Agent that is entitled to an
exemption from or reduction of any non-United States withholding tax, or that is
subject to any such tax at a reduced rate under any applicable tax treaty to
which the non-United States jurisdiction imposing such withholding tax is a
party with respect to payments under this Agreement or any Prepetition Loan
Document shall deliver to the applicable Borrower (with a copy to the
Prepetition Administrative Agent), such properly completed and executed
documentation prescribed by applicable Requirements of Law as will permit such
payments to be made without withholding or at a reduced rate, provided that such
Prepetition Lender, Issuer or Prepetition Agent is legally entitled to complete,
execute and deliver such documentation and in such Person’s reasonable judgment
such completion, execution or submission would not materially prejudice the
legal position of such Person.
 
(h)           Any Prepetition Lender, Issuer or Prepetition Agent claiming any
additional amounts or indemnity payable pursuant to this Section 2.17 shall use
its reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to change the jurisdiction of its Applicable Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that would be payable or may thereafter
accrue and would not, in the sole determination of such Prepetition Lender,
Issuer or Prepetition Agent, be otherwise materially disadvantageous to such
Person.
 
(i)           For any period with respect to which a Prepetition Lender, Issuer
or Prepetition Agent has failed to provide the applicable Borrower or the
Prepetition Administrative Agent with the appropriate form, certificate or
document described in Section 2.17(g), such Person shall not be entitled to
indemnification or increased amounts under Section 2.17(a) or Section 2.17(d)
for any Taxes or Other Taxes imposed by reason of such failure.
 
(j)           If any Prepetition Lender, Issuer or Prepetition Agent determines
in its sole discretion that it has actually received any refund of tax in
connection with any deduction or withholding or payment of any additional amount
by any Loan Party pursuant to this Section 2.17, such Person shall reimburse the
applicable Loan Party in an amount equal to such refund, after tax, and net of
all expenses incurred by the such Person in connection with such refund.  The
applicable Loan Party shall return such amount to the applicable Person in the
event that such Person is required to repay such refund of tax.  Nothing
contained in this Section 2.17 shall interfere with the right of each of the
Prepetition Lenders, the Issuers and the Prepetition Agents to arrange its tax
affairs in whatever manner it thinks fit, nor to disclose any information or any
computations relating to its tax affairs or to do anything that would prejudice
its ability to benefit from other credits, relief, remissions or repayments to
which it may be entitled.
 
Section 2.18          Substitution of Lenders
 
(a)           In the event that (i)(A) any Prepetition Lender makes a claim
under Section 2.15(c) (Increased Costs) or Section 2.16 (Capital Adequacy),
(B) it becomes illegal for any Prepetition Lender to continue to fund or make
any Eurocurrency Rate Loan and such Prepetition Lender notifies the applicable
Borrower pursuant to Section 2.15(d) (Illegality), (C) a
 
92

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Loan Party is required to make any payment pursuant to Section 2.17 (Taxes) that
is attributable to a particular Prepetition Lender or (D) any Prepetition Lender
becomes a Non-Funding Prepetition Lender, (ii) in the case of clause (i)(A)
above, as a consequence of increased costs in respect of which such claim is
made, the effective rate of interest payable to such Prepetition Lender under
this Agreement with respect to its Loans materially exceeds the effective
average annual rate of interest payable to the Requisite Lenders under this
Agreement and (iii) in the case of clause (i)(A), (B) and (C) above, Prepetition
Lenders holding at least 75% of the Revolving Credit Commitments, Lenders
holding at least 75% of the Term Loan Commitments, Prepetition Lenders holding
at least 75% of the Synthetic L/C Commitments are not subject to such increased
costs or illegality, payment or proceedings (any such Lender, an “Affected
Lender”), the Borrowers may substitute any Prepetition Lender and, if reasonably
acceptable to the Prepetition Administrative Agent, any other Eligible Assignee
(a “Substitute Institution”) for such Affected Lender hereunder, after delivery
of a written notice (a “Substitution Notice”) within a reasonable time (in any
case not to exceed 90 days) following the occurrence of any of the events
described in clauses (i)(A), (B), (C) or (D) above by the Borrowers to the
Prepetition Administrative Agent and the Affected Lender that the Borrowers
intend to make such substitution; provided, however, that, if more than one
Prepetition Lender claims increased costs, illegality or right to payment
arising from the same act or condition and such claims are received by the
Borrowers within 30 days of each other, then the Borrowers may substitute all,
but not (except to the extent the Borrowers have already substituted one of such
Affected Lenders before the Borrowers’ receipt of the other Affected Lenders’
claim) less than all, Prepetition Lenders making such claims.
 
(b)           If the Substitution Notice was properly issued under this Section
2.18, the Affected Lender shall sell, and the Substitute Institution shall
purchase, all rights and claims of such Affected Lender under the Prepetition
Loan Documents and the Substitute Institution shall assume, and the Affected
Lender shall be relieved of, the Affected Lender’s Revolving Credit Commitments,
Synthetic L/C Commitments and all other prior unperformed obligations of the
Affected Lender under the Prepetition Loan Documents (other than in respect of
any damages (other than exemplary or punitive damages, to the extent permitted
by applicable law) in respect of any such unperformed obligations).  Such
purchase and sale (and the corresponding assignment of all rights and claims
hereunder) shall be effective on (and not earlier than) the later of (i) the
receipt by the Affected Lender of a payment in an amount equal to its Ratable
Portion of the Revolving Credit Outstandings, the Term Loans and Synthetic L/C
Exposure, together with any other Prepetition Obligations owing to it, (ii) the
receipt by the Prepetition Administrative Agent of an agreement in form and
substance satisfactory to it and the Borrowers whereby the Substitute
Institution shall agree to be bound by the terms hereof and (iii) the payment in
full to the Affected Lender in cash of all fees, unreimbursed costs and expenses
and indemnities accrued and unpaid through such effective date.  Upon the
effectiveness of such sale, purchase and assumption, the Substitute Institution
shall become a “Lender” hereunder for all purposes of this Agreement having a
Prepetition Commitment in the amount of such Affected Lender’s Prepetition
Commitment assumed by it and such Prepetition Commitment of the Affected Lender
shall be terminated; provided, however, that all indemnities under the
Prepetition Loan Documents shall continue in favor of such Affected Lender.
 
(c)           Each Prepetition Lender agrees that, if it becomes an Affected
Lender and its rights and claims are assigned hereunder to a Substitute
Institution pursuant to this Section
 
93

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
2.18, it shall execute and deliver to the Prepetition Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any Note
(if such Loans are evidenced by a Note) evidencing the Prepetition Loans subject
to such Assignment and Acceptance; provided, however, that the failure of any
Affected Lender to execute an Assignment and Acceptance shall not render such
assignment invalid.
 
Section 2.19          Impact of the Cases and the DIP Facilities on the
Prepetition Facilities
 
Notwithstanding any other provision of this Agreement, as provided in the
Orders, if the Prepetition Administrative Agent or any Prepetition Lender shall
at any time after Petition Date receive any payment or distribution of any kind
(whether in cash, property or securities) in respect of the Prepetition
Obligations, such payment or distribution shall be held by such Prepetition
Administrative Agent or such Prepetition Lender in trust for the benefit of the
person(s) entitled to such payment or distribution pursuant to the Orders of the
Bankruptcy Court and shall be promptly paid over and delivered to or as
instructed by, the DIP Administrative Agent, in the form received but with any
necessary endorsements.
 
ARTICLE II.A.

 
The DIP Facilities
 
The obligation of the DIP Lenders to make the DIP Loans shall be as set forth
below, unless the DIP Lenders otherwise consent in writing in accordance with
the terms of Section 11.1.A (which consent may be given with respect to
definitions or portions of definition used in this Article II.A):
 
Section 2.1.A         DIP Loans
 
(a)           New Money DIP Term Loans.
 
(i)           On the terms and subject to the conditions contained in this
Agreement, each New Money Dollar DIP Lender set forth on Part B of Schedule I
severally agrees to make loans (each a “New Money Dollar DIP Term Loan”) in
(A) Dollars to the Luxembourg Borrower or (B) Dollars to the U.S. Borrower as
follows: (i) on the DIP Effective Date, in an aggregate amount not to exceed
such DIP Lender’s Initial New Money DIP Term Loan Commitment and (ii) on the DIP
Final Effective Date, in an aggregate amount not to exceed such DIP Lender’s New
Money DIP Term Loan Commitment.  Amounts of any New Money Dollar DIP Term Loan
prepaid may not be reborrowed.
 
(ii)           On the terms and subject to the conditions contained in this
Agreement, each New Money Euro DIP Lender set forth on Part B of Schedule I
severally agrees to make loans (each a “New Money Euro DIP Term Loan”) in Euros
to the Luxembourg Borrower as follows: (i) on the DIP Effective Date, in an
aggregate amount not to
 
94

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
exceed such DIP Lender’s Initial New Money DIP Term Loan Commitment and (ii) on
the DIP Final Effective Date, in an aggregate amount not to exceed such DIP
Lender’s New Money DIP Term Loan Commitment.  Amounts of any New Money Euro DIP
Term Loan prepaid may not be reborrowed.
 
(iii)           After giving effect to (i) the Initial New Money DIP Term Loans
on the DIP Effective Date, the aggregate outstanding principal amount of the New
Money DIP Term Loans shall not exceed the Dollar Equivalent of $30,000,000 plus
any interest that has capitalized pursuant to Section 2.11.A(c) and (ii) the
Final New Money DIP Term Loans on the DIP Final Effective Date, aggregate
outstanding principal amount of the Final New Money DIP Term Loans shall not
exceed the Dollar Equivalent of $80,000,000 minus the amount of Initial New
Money DIP Term Loans loaned on the DIP Effective Date plus any interest that has
capitalized pursuant to Section 2.11.A(c).
 
(b)           Roll-Up Loans.  On the terms and subject to the conditions
contained in this Agreement and in the Orders, Prepetition Loans held by the
Prepetition Lenders shall be substituted and deemed exchanged for (and deemed
prepaid by) Roll-Up Loans as follows:
 
(i)           An aggregate principal amount up to $80,000,000 (or the Dollar
Equivalent thereof) of Prepetition Loans (as such aggregate principal amount may
be increased pursuant to Section 2.3.A and plus any interest that has
capitalized pursuant to Section 2.11.A(c)) made to the Borrowers held by the
Senior Roll-Up Lenders (or their respective Affiliates) shall be available for
substitution and deemed exchange for (and deemed prepaid by) Roll-Up Loans.
These Roll-Up Loans will be calculated such that (x) as of the Roll-Up Loan
Elevation Date for each $1 (or the Dollar Equivalent thereof) of New Money DIP
Term Loan made by such Senior Roll-Up Lender on and prior to the Roll-Up Loan
Elevation Date, $1 (or the Dollar Equivalent thereof) of such Senior Roll-Up
Lender’s (or its Affiliates) Prepetition Loans shall be substituted and deemed
exchanged for (and deemed prepaid by) and deemed to be DIP Loans with the same
Borrower hereunder and (y) on each DIP Borrowing Date after the Roll-Up Loan
Elevation Date, for each $1 (or the Dollar Equivalent thereof)of New Money DIP
Term Loan made by such Senior Roll-Up Lender on such DIP Borrowing Date, $1 (or
the Dollar Equivalent thereof) of such Senior Roll-Up Lender’s (or its
Affiliates) Prepetition Loans shall be substituted and deemed exchanged for (and
deemed prepaid by) and deemed to be DIP Loans hereunder (the “Senior Roll-Up
Loans”) and, in each case, the Borrower under the Prepetition Loan deemed
exchanged (and deemed prepaid by) the Senior Roll-Up Loan shall be the Borrower
under such Senior Roll-Up Loan.
 
(ii)           In no event shall any Roll-Up Lender’s amount of Roll-Up Loans as
of the DIP Final Effective Date exceed the aggregate principal amount of
Prepetition Loans that were beneficially owned by such Roll-Up Lender on the DIP
Effective Date.
 
(iii)           Prior to the Roll-Up Loan Elevation Date, for all purposes
(unless expressly set forth to the contrary in the Loan Documents) the Roll-Up
Loans of each Roll-Up Lender shall be considered Prepetition Loans and each
Roll-Up Lender shall be considered a Prepetition Lender in respect of such
Roll-Up Loans. On and after the Roll-Up Loan Elevation Date, for all purposes
(unless expressly set forth to the contrary in the Loan Documents) the Roll-Up
Loans of each Roll-Up Lender shall be considered DIP
 
95

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
Loans and each Roll-Up Lender shall be considered a DIP Lender in respect of
such Roll-Up Loans.
 
(iv)           For the avoidance of doubt, each Roll-Up Lender shall have the
right to designate which of its Prepetition Loans that it wishes to convert into
a Roll-Up Loan; provided that Prepetition Loans denominated in Euros shall be
converted into Roll-Up Loans denominated in Dollars at the Dollar Equivalent on
the Roll-Up Loan Elevation Date and Prepetition Loans denominated in Dollars
shall be converted into Roll-Up Loans denominated in Dollars.
 
Section 2.2.A         Borrowing Procedures for New Money DIP Term Loan
Borrowings
 
(a)           Each New Money DIP Term Loan Borrowing shall be made upon receipt
of a Notice of New Money DIP Term Loan Borrowing given by the applicable
Borrower to the DIP Administrative Agent not later than 12:00 p.m. (New York
City time) (i) in the case of Initial New Money DIP Term Loans, one Business Day
prior to the DIP Effective Date, or (ii) in the case of all other New Money DIP
Term Loans, three Business Days prior to the DIP Borrowing Date.  The Notice of
Borrowing shall specify (A) the DIP Effective Date or the DIP Final Effective
Date, (B) the aggregate amount of such proposed New Money DIP Term Loan
Borrowing (provided that, the maximum aggregate amount of the proposed New Money
DIP Term Loan Borrowing on the DIP Effective Date shall be $30,000,000 or the
Dollar Equivalent thereof) (C) whether such proposed New Money DIP Term Loan
Borrowing is for New Money Dollar DIP Term Loans or New Money Euro DIP Term
Loans (or, if both, the breakdown between them) and (C) the Interest Period
therefor.  The New Money DIP Term Loan shall be made as a Eurocurrency Rate Loan
unless, subject to Section 2.15.A (Special Provisions Governing Eurocurrency
Rate Loans, the Notice of New Money DIP Term Loan Borrowing specifies  that all
or a portion thereof shall be Base Rate Loans pursuant to Section 2.1A(a).
 
(b)           The DIP Administrative Agent shall give to each applicable DIP
Lender prompt notice of the receipt of a New Money DIP Term Loan Notice of
Borrowing and, if Eurocurrency Rate Loans are properly requested in such New
Money DIP Term Loan Notice of Borrowing, the applicable interest rate determined
pursuant to Section 2.15.A(a)(Determination of Interest Rate).  Each applicable
DIP Lender shall, before 12:00 p.m. (Local Time) on the date of the proposed New
Money DIP Term Loan Borrowing, make available to the DIP Administrative Agent at
its address referred to in Section 11.9 (Notices, Etc.), in immediately
available funds, such New Money DIP Lender’s Ratable Portion of such proposed
New Money DIP Term Loan Borrowing.  Upon fulfillment (or due waiver in
accordance with Section 11.1.A (Amendments, Waivers, Etc.)) on the applicable
DIP Borrowing Date, of the applicable conditions set forth in Section 3.4
(Conditions Precedent to Initial DIP Loans), Section 3.6 (Conditions Precedent
to Final DIP Loans) and Section 3.7 (Conditions Precedent to all DIP Loans), and
after the DIP Administrative Agent’s receipt of such funds, the DIP
Administrative Agent shall make such funds available to the applicable Borrower.
 
(c)           Unless the DIP Administrative Agent shall have received notice
from an applicable New Money DIP Lender prior to the date of any proposed
Borrowing that such Lender will not make available to the DIP Administrative
Agent such Lender’s Ratable Portion
 
96

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
of such New Money DIP Term Loan Borrowing (or any portion thereof), the DIP
Administrative Agent may assume that such New Money DIP Lender has made such
Ratable Portion available to the DIP Administrative Agent on the date of such
New Money DIP Term Loan Borrowing in accordance with this Section 2.2.A and the
DIP Administrative Agent may, in reliance upon such assumption, make available
to the applicable Borrower on such date a corresponding amount.  If and to the
extent that such New Money DIP Lender shall not have so made such Ratable
Portion available to the DIP Administrative Agent, such New Money DIP Lender and
such Borrower severally agree to repay to the DIP Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the DIP Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to the New Money DIP Term
Loans comprising such Borrowing and (ii) in the case of such New Money DIP
Lender, the Federal Funds Rate for the first Business Day and thereafter at the
interest rate applicable at the time to the New Money DIP Term Loans comprising
such Borrowing.  If such Lender shall repay to the DIP Administrative Agent such
corresponding amount, such corresponding amount so repaid shall constitute such
New Money DIP Lender’s Loan as part of such Borrowing for purposes of this
Agreement.  If the applicable Borrower shall repay to the DIP Administrative
Agent such corresponding amount, such payment shall not relieve such New Money
DIP Lender of any obligation it may have hereunder to such Borrower.
 
(d)           The failure of any New Money DIP Lender to make the New Money DIP
Term Loan or any payment required by it on the date specified (a “Non-Funding
New Money DIP Lender”), shall not relieve any other New Money DIP Lender of its
obligations to make such Loan or payment on such date but no such other Lender
shall be responsible for the failure of any Non-Funding New Money DIP Lender to
make a New Money DIP Term Loan or payment required under this Agreement.
 
Section 2.3.A          Incremental New Money DIP Term Loans and Commitments.
 
(a)           At any time and from time to time during the period from the DIP
Final Effective Date to and including DIP Loan Maturity Date, the Borrowers may
request by written notice to the DIP Administrative Agent and the New Money DIP
Lenders new money term loans in addition to the Initial New Money DIP Term Loans
and the Final New Money DIP Term Loans, that if made shall be New Money DIP Term
Loans (each such request an “Incremental New Money DIP Term Loan Request”). Each
Incremental New Money DIP Term Loan Request shall set forth: (i) the aggregate
principal amount of the new money term loans being requested (such new money
term loans, the “Incremental New Money DIP Term Loans”), (ii) the proposed
borrowing date of such Incremental New Money DIP Term Loans, which shall be at
least ten (10) Business Days thereafter (each such date an “Incremental DIP Loan
Borrowing Date”) and (iii) the Borrower’s proposed financial terms for such
Incremental New Money DIP Term Loans; provided that the maturity date of any
Incremental New Money DIP Term Loans shall be the Stated Maturity Date and all
Incremental New Money DIP Term Loans shall not amortize.
 
(b)           Upon receipt of an Incremental New Money DIP Term Loan Request:
 
(i)           The Requisite DIP Lenders shall approve or disapprove the
Incremental New Money DIP Term Loan Request within three (3) Business Days by
 
97

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
notice to the Borrowers, the DIP Administrative Agent and the New Money DIP
Lenders. The Requisite DIP Lenders and the Borrower may negotiate modifications
to the Incremental New Money DIP Term Loan Request during such period.
 
(ii)            If the Requisite DIP Lenders approve the Incremental New Money
DIP Term Loan Request, participation in the commitments for the Incremental New
Money DIP Term Loans (the “Incremental New Money DIP Term Loan Commitments”)
shall be open to all New Money DIP Lenders (or their Affiliates) as of the date
of the applicable Incremental New Money DIP Term Loan Request in accordance with
each New Money DIP Lender’s Ratable Portion of the then-current New Money DIP
Term Loan Commitments.
 
(iii)           Each New Money DIP Lender shall notify the DIP Administrative
Agent by the date that is four (4) Business Days before the proposed Incremental
DIP Loan Borrowing Date of (i) whether such New Money DIP Lender will accept an
Incremental New Money DIP Term Loan Commitment in the amount of its Ratable
Portion of the proposed Incremental New Money DIP Term Loans (and, if not, how
much (if any) of its Ratable Portion thereof it is willing to so accept) and
(ii) if the total of Incremental New Money DIP Term Loan Commitments accepted by
the New Money DIP Lenders is less than the aggregate principal amount requested
by the Borrowers in the Incremental New Money DIP Term Loan Request (a
“Commitment Shortfall”), whether such New Money DIP Lender may be willing to
agree to an Incremental New Money DIP Term Loan Commitment in excess of its
Ratable Portion thereof (each New Money DIP Lender so willing, a “Shortfall
Lender”). If a New Money DIP Lender does not provide such notice to the DIP
Administrative Agent by the date that is four (4) Business Days before the
proposed Incremental DIP Loan Borrowing Date, such New Money DIP Lender shall be
deemed to have declined to provide an Incremental New Money DIP Term Loan
Commitment.
 
(iv)           If there is a Commitment Shortfall, the DIP Administrative Agent
shall immediately notify each Shortfall Lender of such Commitment Shortfall and
such Shortfall Lender shall have the opportunity to participate in the
Commitment Shortfall ratably in accordance with each such Shortfall Lender’s
Ratable Portion of the then-current New Money DIP Term Loan Commitments (for the
purposes of determining Ratable Portion solely in this instance, excluding all
other New Money DIP Lenders who are not Shortfall Lenders), and each Shortfall
Lender shall notify the DIP Administrative Agent by the date that is two (2)
Business Days before the proposed Incremental DIP Loan Borrowing Date of whether
such Shortfall Lender will accept an additional Incremental New Money DIP Term
Loan Commitment in the amount of its Ratable Portion of the Commitment Shortfall
(and, if not, how much (if any) of its Ratable Portion thereof it is willing to
so accept). If a Shortfall Lender does not provide such notice to the DIP
Administrative Agent by the date that is two(2) Business Days before the
proposed Incremental DIP Loan Borrowing Date, such Shortfall Lender shall be
deemed to have declined to provide an additional Incremental New Money DIP Term
Loan Commitment.
 
98

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(c)           Upon the acceptance of one or more Incremental New Money DIP Term
Loan Commitments pursuant to Sections 2.03A(b)(iii) and (iv), the following
provisions shall apply:
 
(i)           On the terms and subject to the conditions contained in this
Agreement, each New Money DIP Lender holding an Incremental New Money DIP Term
Loan Commitment (an “Incremental New Money DIP Term Lender”) shall make
Incremental New Money DIP Term Loans  in (A) Dollars (in the case of Incremental
New Money DIP Term Loans that are Eurocurrency Rate Loans, with Interest Periods
ending on the dates of any Interest Period of any then outstanding Incremental
New Money DIP Term Loans) (at the applicable New Money DIP Lender’s discretion)
to the Luxembourg Borrower or (B) Dollars to the U.S. Borrower on each
Incremental DIP Loan Borrowing Date, in an aggregate amount not to exceed such
Incremental New Money DIP Term Lender’s Incremental New Money DIP Term Loan
Commitment.
 
(ii)           The Incremental New Money DIP Term Loans made pursuant to this
Section 2.03A shall be deemed to be New Money DIP Term Loans and each
Incremental New Money DIP Term Lender shall be a “New Money DIP Lender” for all
purposes of this Agreement.
 
(iii)           Each New Money DIP Lender’s Incremental New Money DIP Term Loan
Commitment shall form part of such New Money DIP Lender’s New Money DIP Term
Loan Commitment, and such New Money DIP Lender’s Senior Roll-Up Entitlement
shall automatically increase accordingly.
 
(d)           Anything herein to the contrary notwithstanding, the following
conditions and provisions shall be applicable in relation to the Incremental New
Money DIP Term Loan Commitments:
 
(i)           The maximum aggregate amount of the Incremental New Money DIP Term
Loan Commitments to be implemented pursuant to this Section 2.03A shall be the
Dollar Equivalent of $20,000,000.
 
(ii)           Immediately after giving effect to each Incremental New Money DIP
Term Loan, (A) the aggregate outstanding principal amount of the New Money DIP
Term Loans shall not exceed $100,000,000 (or the Dollar Equivalent thereof as of
the date such loan was made) plus any interest that has capitalized pursuant to
Section 2.11.A(c), and (B) the aggregate amount of the Incremental New Money DIP
Term Loans shall not exceed the Dollar Equivalent of $20,000,000 plus any
interest that has capitalized pursuant to Section 2.11.A(c).
 
(iii)           The proceeds of any Incremental New Money DIP Term Loans made on
the relevant Incremental DIP Loan Borrowing Date shall be used in accordance
with Section 4.13A.
 
(iv)           If a Borrower, pursuant to an Incremental New Money DIP Term
Loan  Request, requests the New Money DIP Lenders to provide the Incremental New
Money DIP Term Loans on financial terms that are more favorable than the
existing
 
99

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
terms for the New Money DIP Term Loans, and any New Money DIP Lenders agree to
provide Incremental New Money DIP Term Loan Commitments in response to such
Incremental New Money DIP Term Loan  Request, any New Money DIP Lenders shall be
entitled to an adjustment of the existing financial terms for the New Money DIP
Term Loans on the same basis. Such adjustment of terms shall be effected by way
of an amendment to this Agreement.
 
(v)           Without the consent of any Lender, the DIP Administrative Agent
may effect such non-substantive amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
DIP Administrative Agent to effect the provisions of this Section 2.03A.
 
(vi)           Immediately after giving effect to the applicable Incremental New
Money DIP Term Loan, no Default or Event of Default shall have occurred and be
continuing.
 
(e)           Nothing in this Agreement shall be construed to obligate any New
Money DIP Lender to provide any Incremental New Money DIP Term Loan Commitment
(except to the extent as shall have been previously agreed by such New Money DIP
Lender for the benefit of the Borrowers pursuant to Sections 2.03A(b)(iii) and
(iv) above).
 
Section 2.4.A         DIP Collateral Account
 
The proceeds of each New Money DIP Term Loans shall be disbursed into the DIP
Collateral Accounts and shall be released from the DIP Collateral Accounts to
the Borrowers in accordance with the DIP Depositary Agreement.
 
Section 2.5.A        [Reserved]
 
Section 2.6.A        [Reserved]
 
Section 2.7.A         Repayment of the DIP Loans
 
The Borrowers promise to repay the entire unpaid principal amount of the DIP
Loans (including, for the avoidance of doubt, the Roll-Up Loans) on (a) the DIP
Loan Maturity Date or earlier, if otherwise required by the terms hereof or (b)
upon consummation of each of the transactions, actions, proceedings and cases
contemplated by the Plan Term Sheet in accordance with the terms of the Plan
Term Sheet.
 
Section 2.8.A          Evidence of Debt
 
(a)           Each DIP Lender shall maintain in accordance with its usual
practice an account or accounts evidencing Indebtedness of the Borrowers to such
DIP Lender resulting from each DIP Loan of such DIP Lender from time to time,
including the amounts of principal and interest payable and paid to such DIP
Lender from time to time under this Agreement.
 
(b)           In the case of the DIP Loans, the DIP Administrative Agent shall
establish and maintain a Register pursuant to Section 11.2(c) (Assignments and
Participations) and
 
100

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
accounts therein in accordance with its usual practice in which it shall record
(A) the amount of each applicable DIP Loan made and, if a Eurocurrency Rate
Loan, the Interest Period applicable thereto, (B) the amount of any principal or
interest due and payable and paid by any Borrower to each applicable DIP Lender
hereunder and (C) the amount of any sum received by the DIP Administrative Agent
hereunder from any Borrower, whether such sum constitutes principal or interest
(and the type of DIP Loan to which it applies), fees, expenses or other amounts
due under the DIP Loan Documents and each DIP Lender’s share thereof, if
applicable.
 
(c)           The entries made in the accounts maintained pursuant to
clauses (a) and (b) above shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided, however, that the failure of any DIP Lender or the DIP
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of each Borrower to repay the DIP Loans owing
by such Borrower in accordance with their terms.
 
(d)           Notwithstanding any other provision of this Agreement, in the
event that any DIP Lender requests that any Borrower execute and deliver a
promissory note or notes payable to such DIP Lender in order to evidence the
Indebtedness owing to such DIP Lender by such Borrower hereunder, such Borrower
shall promptly execute and deliver a DIP Note or DIP Notes to such Lender
evidencing any New Money DIP Term Loans and Roll-Up Loans, as the case may be,
of such DIP Lender, substantially in the forms of Exhibit B-3(Form of New Money
DIP Term Loan Note) or Exhibit B-4(Form of Roll-Up Loan Note), as applicable.
 
Section 2.9.A          Optional Prepayments and Reductions in New Money DIP Term
Commitments
 
(a)           The Borrowers shall have no right to prepay the principal amount
of any DIP Loan or reduce the amount of any New Money DIP Term Loan Commitment
unless (i) with the prior written consent of the Requisite DIP Lenders, in their
sole discretion or (ii) as otherwise allowed in conjunction with a Sale
Transaction acceptable to the Requisite DIP Lenders in their sole discretion.
 
Section 2.10.A        Mandatory Prepayments
 
Except as otherwise duly waived in accordance with Section 11.1A (Amendments,
Waivers, Etc.):
 
(a)           If any of the Obligors, any trustee, any examiner with expanded
powers or any responsible officer subsequently appointed (or in the case of
clause (iv) below, the DIP Administrative Agent), shall:
 
(i)           obtain credit or incur Indebtedness pursuant to section 364(b),
364(c) or 364(d) of the Bankruptcy Code in violation of the terms of this
Agreement or the Final Order or otherwise obtain credit or incur Indebtedness
(other than Indebtedness that is permitted under Section 8.1 (Indebtedness));
 
101

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(ii)           receive Net Cash Proceeds arising from an Asset Sale or Property
Loss Event occurring after the Petition Date, except for Asset Sales permitted
under Section 8.4A;
 
(iii)           receive Net Cash Proceeds from the incurrence or issuance of
equity after the Petition Date;
 
(iv)           receive amounts transferred by the DIP Depositary to the DIP
Administrative Agent in accordance with Section 3.7(c) of the Depositary
Agreement,
 
the Borrowers shall immediately prepay or cause to be prepaid the DIP Loans in
an amount equal to 100% of such credit, Indebtedness or Net Cash Proceeds or
amounts.  Any such mandatory prepayment shall be applied in accordance with
clause (b) below.
 
(b)           Subject to the provisions of Section 2.14.A(f) and
Section 2.14.A(g) (Payments and Computations) in the case clauses (a)(i)-(iii)
above, any prepayments made by any Borrower and required to be applied in
accordance with this clause 2.10A shall be applied in the following order:
first, to the outstanding principal amount of the New Money DIP Term Loans in
the order specified by the Borrowers until the New Money DIP Term Loans shall
have been prepaid in full; second, after the Roll-Up Loan Elevation Date, to
repay the outstanding principal balance of the Senior Roll-Up Loans until such
Senior Roll-Up Loans shall have been repaid in full; third, to the extent the
Prepetition Loans have been granted “adequate protection” liens granted by the
Bankruptcy Court, to repay the outstanding principal balance of such Prepetition
Loans until such Prepetition Loans shall have been paid in full; and fifth, to
the extent Prepetition Loans have not been granted “adequate protection” liens
by the Bankruptcy Court, to repay the outstanding principal balance of such
Prepetition Loans until such Prepetition Loans shall have been paid in full.
 
Section 2.11.A        Interest
 
(a)           Rate of Interest.
 
(i)           All DIP Loans shall be made as Base Rate Loans or Eurocurrency
Rate Loans;
 
(ii)           All DIP Loans and the outstanding amount of all other DIP
Obligations shall bear interest, in the case of DIP Loans, on the unpaid
principal amount thereof from the date such DIP Loans are made and, in the case
of such other DIP Obligations, from the date such other DIP Obligations are due
and payable until, in all cases, paid in full, except as otherwise provided in
clause (d) below, as follows:
 
(A)           if a Base Rate Loan or such other DIP Obligation, at a rate per
annum equal to the sum of (x) the Base Rate as in effect from time to time,
(y) the DIP Applicable Margin and (z) the DIP Supplemental Applicable Margin;
and
 
(B)           if a Eurocurrency Rate Loan, at a rate per annum equal to the sum
of (w) the Eurocurrency Rate determined for the applicable Interest
 
102

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Period, (x) the DIP Applicable Margin in effect from time to time, (y) the DIP
Supplemental Applicable Margin and (z) in the case of any DIP Loan made by a DIP
Lender located in the United Kingdom, Mandatory Costs.
 
(b)           Interest Payments.  Subject to clause (c) below, for all DIP Loans
and other DIP Obligations: (i) interest accrued on each Base Rate Loan shall be
payable in arrears (A) on the first Business Day of each calendar quarter
commencing on the first such day following the making of such Base Rate Loan and
(B) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Base Rate Loan, (ii) interest accrued on each Eurocurrency
Rate Loan shall be payable in arrears (A) on the last day of each Interest
Period applicable to such DIP Loan and, if such Interest Period has a duration
of more than three months, on each day during such Interest Period occurring
every three months from the first day of such Interest Period, (B) upon the
payment or prepayment thereof in full or in part and (C) if not previously paid
in full, at maturity (whether by acceleration or otherwise) of such Eurocurrency
Rate Loan and (iii) interest accrued on the amount of all other DIP Obligations
shall be payable on demand from and after the time such DIP Obligation becomes
due and payable (whether by acceleration or otherwise).
 
(c)           Capitalization of Interest.  Interest on each DIP Loan owing to
each DIP Lender that is attributable to the DIP Supplemental Applicable Margin
shall be capitalized on the dates specified in clause (b) above and added to the
outstanding principal amount of such DIP Loan from the date of such DIP Loan
until such principal amount shall be paid in full.
 
(d)           Default Interest.  Notwithstanding the rates of interest specified
in clause (a) above or elsewhere herein, effective immediately upon the
occurrence of an Event of Default and for as long thereafter as such Event of
Default shall be continuing, the principal balance of all DIP Loans and the
amount of all other DIP Obligations then due and payable shall bear interest at
a rate that is two percent (2%) per annum in excess of the rate of interest
applicable to such DIP Loans or other DIP Obligations from time to time.
 
Section 2.12.A        Conversion/Continuation Option
 
(a)           For any DIP Loan, any Borrower may elect (i) at any time on any
Business Day to convert Base Rate Loans or any portion thereof to Eurocurrency
Rate Loans and (ii) at the end of any applicable Interest Period, to convert
Dollar Eurocurrency Rate Loans or any portion thereof into Base Rate Loans or to
continue such Eurocurrency Rate Loans or any portion thereof for an additional
Interest Period; provided, however, that the aggregate amount of the
Eurocurrency Rate Loans for each Interest Period must be in the amount that is
not less than the applicable Minimum Currency Threshold.  Each conversion or
continuation shall be allocated among the DIP Loans of each DIP Lender in
accordance with such DIP Lender’s Ratable Portion.  Each such election shall be
in substantially the form of Exhibit F (Form of Notice of Conversion or
Continuation) (a “Notice of Conversion or Continuation”) and shall be made by
giving the DIP Administrative Agent at least three (or, in the case of
conversion of Dollar Eurocurrency Rate Loans to Base Rate Loans, one) Business
Days’ prior written notice specifying (A) the amount and type of DIP Loan being
converted or continued, (B) in the case of a conversion to or a continuation of
Eurocurrency Rate Loans, the applicable Interest Period and (C) in the case of a
conversion, the date of conversion.
 
103

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(b)           The DIP Administrative Agent shall promptly notify each applicable
DIP Lender of its receipt of a Notice of Conversion or Continuation and of the
options selected therein.  Notwithstanding the foregoing, no conversion in whole
or in part of Base Rate Loans to Eurocurrency Rate Loans and no continuation in
whole or in part of Dollar Eurocurrency Rate Loans upon the expiration of any
applicable Interest Period, shall be permitted at any time at which (A) a
Default or an Event of Default shall have occurred and be continuing or (B) the
continuation of, or conversion into, a Eurocurrency Rate Loan would violate any
provision of Section 2.2A(g) or Section 2.15.A (Special Provisions Governing
Eurocurrency Rate Loan).  If, within the time period required under the terms of
this Section 2.12.A the DIP Administrative Agent does not receive a Notice of
Conversion or Continuation from the applicable Borrower containing a permitted
election to continue any Eurocurrency Rate Loans for an additional Interest
Period or to convert any such DIP Loans, then, upon the expiration of the
applicable Interest Period, such DIP Loans shall be automatically converted to
Base Rate Loans and such DIP Loans shall be automatically continued as
Eurocurrency Rate Loans with an interest period of one month.  Each Notice of
Conversion or Continuation shall be irrevocable
 
Section 2.13.A        Fees
 
(a)           Upfront Fees. On (i) the DIP Effective Date, the Borrowers shall
pay to each New Money DIP Lender an upfront fee in the amount of 4.00% of such
New Money DIP Lender’s New Money DIP Term Loan Commitment and (ii) each
Incremental DIP Loan Borrowing Date, the Borrowers shall pay to each Incremental
New Money DIP Lender an upfront fee in the amount of 4.00% of such Incremental
New Money DIP Lender’s Incremental New Money DIP Term Loan Commitment minus any
amounts previously paid to such Incremental New Money DIP Lender under this
sub-clause (ii).
 
(b)           Exit Fee. On any date on which any New Money DIP Term Loans are
prepaid or repaid or the New Money DIP Term Commitments are terminated or
reduced, the Borrowers shall pay to each DIP Lender a fee in the amount of 3.00%
of such prepayment or repayment of  New Money DIP Term Loans or of such
termination or permanent reduction of such DIP Lender’s New Money DIP Term Loan
Commitment, as the case may be.
 
(c)           DIP Agent Fees. The Borrowers and Holdings have agreed to pay to
the DIP Agents additional fees, the amount and dates of payment of which are
embodied in the DIP Fee Letters.
 
(d)           Consent Fee. The Borrowers agree that each Consenting Prepetition
Lender shall be entitled to a consent fee (a “Consent Fee”) equal to the product
of (i) 8.50% times (ii) such Consenting Prepetition Lender’s Consent Fee
Entitlement Share of the issued common stock of the reorganized Debtors’
ultimate parent company upon consummation of the transactions, actions,
proceedings or cases contemplated by the Plan Term Sheet; provided that such
Consenting Prepetition Lender shall not be entitled to its Consent Fee in the
event that such Consenting Prepetition Lender (directly or indirectly through
any of its Affiliates) takes any action that would result in a Default or Event
of Default under Section 9.1A.
 
(e)           All fees paid in connection with the DIP Facilities shall be
non-refundable under all circumstances.
 
104

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 2.14.A        Payments and Computations
 
(a)           Except as provided in this Section 2.14.A (Payments and
Computations), each Borrower shall make each payment required to be made by it
hereunder (including fees and expenses) not later than 12:00 p.m. (Local Time)
on the day when due, in the currency specified herein (or, if no currency is
specified, in Dollars), to the DIP Administrative Agent at its address referred
to in Section 11.9 (Notices, Etc.) in immediately available funds without
set-off or counterclaim.  The DIP Administrative Agent shall promptly thereafter
cause to be distributed immediately available funds relating to the payment of
principal, interest or fees to the applicable DIP Lenders, in accordance with
the application of payments set forth in Section 2.10.A(c)(Mandatory
Prepayments) and in clauses (f) or (g) above, as applicable, for the account of
their respective Applicable Lending Offices; provided, however, that amounts
payable pursuant to Section 2.16.A (Capital Adequacy), 2.17.A (Taxes) or Section
2.15A(Increased Costs) or (d) (Illegality) shall be paid only to the affected
DIP Lender or DIP Lenders.  Payments received by the DIP Administrative Agent
after 12:00 p.m. (Local Time) shall be deemed to be received on the next
Business Day.
 
(b)           All computations of interest and of fees shall be made by the DIP
Administrative Agent on the basis of a year of (i) 365 days for Base Rate Loans
and (ii) 360 days for Eurocurrency Rate Loans, in each case, for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest and fees are payable.  Each determination by
the DIP Administrative Agent of an interest rate hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
(c)           Except for Eurocurrency Rate Loans which have been converted to
Base Rate Loans denominated in Dollars hereunder, each payment by the Borrowers
in respect of any DIP Loan shall be made in the currency in which such DIP Loan
was made.
 
(d)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of any Eurocurrency Rate Loan to be made in the next calendar
month, such payment shall be made on the immediately preceding Business
Day.  All repayments made in Dollars of any DIP Loans shall be applied as
follows: first, to repay such DIP Loans outstanding as Base Rate Loans and then,
to repay such DIP Loans outstanding as Eurocurrency Rate Loans, with those
Eurocurrency Rate Loans having earlier expiring Interest Periods being repaid
prior to those having later expiring Interest Periods.
 
(e)           Unless the DIP Administrative Agent shall have received notice
from a Borrower to the DIP Lenders prior to the date on which any payment is due
hereunder that such Borrower will not make such payment in full, the DIP
Administrative Agent may assume that such Borrower has made such payment in full
to the DIP Administrative Agent on such date and the DIP Administrative Agent
may, in reliance upon such assumption, cause to be distributed to each
applicable DIP Lender on such due date an amount equal to the amount then due
such DIP Lender.  If and to the extent that such Borrower shall not have made
such payment in full to the DIP Administrative Agent, each applicable DIP Lender
shall repay to the DIP Administrative
 
105

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Agent forthwith on demand such amount distributed to such DIP Lender together
with interest thereon at the Federal Funds Rate, for the first Business Day,
and, thereafter, at the rate applicable to Base Rate Loans, for each day from
the date such amount is distributed to such DIP Lender until the date such DIP
Lender repays such amount to the DIP Administrative Agent.
 
(f)           All payments in respect of the DIP Loans received by the DIP
Administrative Agent (including, subject to clause (g)(ii) below, amounts
received under and in accordance with the Orders or any other order of the
Bankruptcy Court) shall be distributed to each applicable DIP Lender in
accordance with such DIP Lender’s Ratable Portion; and all payments of fees and
all other payments in respect of any other DIP Obligation shall be allocated
among such of the DIP Lenders as are entitled thereto and, for such payments
allocated to the DIP Lenders, in proportion to their respective Ratable
Portions.  Except for payments and other amounts applied in accordance with the
provisions of clause (g) below (or required to be applied in accordance with
Section 2.10.A(b) (Mandatory Prepayments)), all payments and any other amounts
made to or received by any DIP Agent or DIP Lender from, or for the benefit of,
each Borrower (including, subject to clause (g)(ii) below, amounts received
under and in accordance with the Orders or any other order of the Bankruptcy
Court) shall be applied as follows, solely for the account of such Borrower
(provided that any such amounts payable to Roll-Up Lenders shall be so applied
only from and after the Roll-Up Elevation Date):
 
(i)           to pay interest on and then principal of any portion of the DIP
Loans that any DIP Agent may have advanced on behalf of any DIP Lender for which
such DIP Agent has not then been reimbursed by such DIP Lender or such Borrower;
 
(ii)           to pay DIP Obligations owed by such Borrower in respect of any
expense reimbursements or indemnities then due to any DIP Agent;
 
(iii)           to pay DIP Obligations owed by such Borrower in respect of any
expense reimbursements or indemnities then due to the DIP Lenders;
 
(iv)           to pay DIP Obligations owed by such Borrower in respect of any
fees then due to any DIP Agent and the New Money DIP Lenders;
 
(v)           to pay interest then due and payable in respect of the DIP Loans
owed by such Borrower to the New Money DIP Lenders;
 
(vi)           to pay or prepay principal amounts on the DIP Loans owed by such
Borrower to the New Money DIP Lenders;
 
(vii)           to the ratable payment of all other DIP Obligations of the New
Money DIP Lenders owed by such Borrower;
 
(viii)          to pay DIP Obligations owed by such Borrower in respect of any
fees then due to the Roll-Up Lenders;
 
(ix)           to pay interest then due and payable in respect of the DIP Loans
owed by such Borrower to the Roll-Up Lenders;
 
106

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
 (x)           to pay or prepay principal amounts on the DIP Loans owed by such
Borrower to the Roll-Up Lenders; and
 
(xi)           to the ratable payment of all other DIP Obligations of the
Roll-Up Lenders owed by such Borrower;
 
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any DIP Obligation described in any of
clauses (i) through (xi) above, the available funds being applied with respect
to any such DIP Obligation (unless otherwise specified in such clause) shall be
allocated to the payment of such DIP Obligations ratably, based on the
proportion of each DIP Agent’s or DIP Lender’s interest in the aggregate
outstanding DIP Obligations described in such clause.  The order of priority set
forth above may at any time and from time to time be changed by the agreement of
the DIP Lenders in accordance with Section 11.1A without necessity of notice to
or consent of or approval by the applicable Borrower or by any Person that is
not a DIP Lender; provided, however, that the order of priority set forth in
sub-clauses 2.14A(f)(i), (ii) and (iv) above may be changed only with the prior
written consent of the affected DIP Agents in addition to that of the DIP
Lenders.
 
(g)           The Borrowers hereby (i) irrevocably waive the right to direct the
application of any and all payments in respect of the DIP Obligations, any
proceeds of DIP Collateral or any other amounts recovered under and in
accordance with the Orders or any other order of the Bankruptcy Court with
respect to the Collateral after the occurrence and during the continuance of an
Event of Default under Section 9.1.A (Events of Default) and (ii) agree that,
notwithstanding the provisions of Section 2.10.A(c) (Mandatory Prepayments) and
clause (f) above, all payments made to or received by any Secured Party
constituting proceeds of Foreign DIP Collateral or any other amounts recovered
under and in accordance with the Orders or any other order of the Bankruptcy
Court with respect to Foreign Collateral shall be applied solely to pay the
Foreign Secured DIP Obligations in the order of priority set forth in clauses
(i) through (xi) in Section 2.14.A(f) and all payments made to or received by
any Secured Party constituting proceeds of Domestic DIP Collateral or any other
amounts recovered under and in accordance with the Orders or any other order of
the Bankruptcy Court with respect to Domestic DIP Collateral shall be applied as
follows (provided that any such amounts payable to Roll-Up Lenders shall be so
applied only from and after the Roll-Up Elevation Date):
 
(i)           to pay Secured DIP Obligations in respect of any expense
reimbursements or indemnities then due to any DIP Agent;
 
(ii)           to pay Secured DIP Obligations in respect of any expense
reimbursements or indemnities then due to the applicable DIP Lenders;
 
(iii)           to pay Secured DIP Obligations in respect of any fees then due
to any DIP Agent and the New Money DIP Lenders;
 
(iv)           to pay interest then due and payable in respect of the New Money
DIP Loans;
 
(v)           to pay or prepay principal amounts on the New Money DIP Loans;
 
107

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(vi)           to the ratable payment of all other Secured DIP Obligations of
the New Money DIP Lenders;
 
(vii)           to pay Secured DIP Obligations in respect of any fees then due
to the Roll-Up Lenders;
 
(viii)          to pay interest then due and payable in respect of the Roll-Up
Loans;
 
(ix)           to pay or prepay principal amounts on the Roll-Up Loans;
 
(x)           to the ratable payment of all other Secured DIP Obligations of the
Roll-Up Lenders; and
 
(xi)           to the ratable payment of any other DIP Obligations;
 
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any DIP Obligation described in any of
clauses (i) through (xi) above, the available funds being applied with respect
to any such DIP Obligation (unless otherwise specified in such clause) shall be
allocated to the payment of such DIP Obligations ratably, based on the
proportion of each DIP Agent’s or DIP Lender’s interest in the aggregate
outstanding DIP Obligations described in such clause.  The order of priority set
forth in clauses (i) through (xi) above may at any time and from time to time be
changed by the agreement of the DIP Lenders in accordance with the terms of
Section 11.1.A without necessity of notice to or consent of or approval by the
Borrowers or by any Person that is not a DIP Lender; provided, however, that the
order of priority set forth in clauses (i) and (iii) above may be changed only
with the prior written consent of the affected DIP Agents in addition to that of
the DIP Lenders.
 
(h)           The DIP Lenders hereby agree among themselves as follows:
 
(i)           Upon and after the Exchange Date, each payment received by the DIP
Administrative Agent pursuant to any DIP Loan Document or the Orders in respect
of the DIP Obligations, and each distribution made by the DIP Administrative
Agent pursuant to any DIP Loan Document in respect of the DIP Obligations, shall
be distributed to the DIP Lenders pro rata in accordance with their respective
Exchange Percentages.
 
(ii)           In order to give effect to the allocation of payments and
distributions provided for in clause (i) above, on the date of any payment or
distribution pursuant to any DIP Loan Document, (A) the DIP Lenders shall
automatically and without further act (and without regard to the provisions of
Section 11.2) be deemed to have exchanged interests in the DIP Loans such that
in lieu of the interest of each DIP Lender in each DIP Loan in which it shall
participate immediately prior to such payment or distribution (including such
DIP Lender’s interest in the DIP Obligations of each DIP Lender in respect of
each such DIP Loan), such DIP Lender shall hold an interest in every one of the
DIP Loans (including the DIP Obligations of each DIP Lender in respect of each
such DIP Loan), whether or not such DIP Lender shall previously have
 
108

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
participated therein, equal to such DIP Lender’s Exchange Percentage thereof and
(B) simultaneously with the deemed exchange of interests pursuant to clause (A)
above, the interests in the DIP Loans to be received by such DIP Lender in such
deemed exchange shall, automatically and with no further action required, be
converted into the Dollar Equivalent, determined using the Spot Exchange Rate
calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to such DIP Lender in respect of such DIP Obligations
shall accrue and be payable in the currency in which such DIP Loan was made or
such  was issued at the rate otherwise applicable hereunder; provided that such
Exchange will not affect the DIP Obligations of the Borrowers to any applicable
DIP Lender under the DIP Loan Documents.  Each DIP Lender hereby consents and
agrees to the Exchange and agrees that the Exchange shall be binding upon its
successors and assigns and any person that acquires a participation in its
interests in any DIP Loan.
 
(iii)           Any direct payment received by a DIP Lender upon or after the
Exchange Date, including by way of setoff, in respect of an Obligation shall be
paid over to DIP Administrative Agent for distribution to the DIP Lenders in
accordance herewith and Section 2.14.A(g).
 
The provisions of clauses (i) through (iii) above may at any time and from time
to time be changed by the agreement of the DIP Lenders in accordance with the
terms of Section 11.1.A hereof without necessity of notice to or consent of or
approval by the Borrowers or by any Person that is not a DIP Lender.
 
Section 2.15.A        Special Provisions Governing Eurocurrency Rate Loans
 
(a)           Determination of Interest Rate
 
The Eurocurrency Rate for each Interest Period for Eurocurrency Rate Loans that
are DIP Loans shall be determined by the DIP Administrative Agent pursuant to
the procedures set forth in the definition of “Eurocurrency Rate.”  The DIP
Administrative Agent’s determination shall be presumed to be correct absent
manifest error and shall be binding on the Borrowers.
 
(b)           Interest Rate Unascertainable, Inadequate or Unfair
 
In the event that (i) the DIP Administrative Agent determines that adequate and
fair means do not exist for ascertaining for DIP Loans the applicable interest
rates by reference to which the Eurocurrency Rate then being determined is to be
fixed or (ii) the Requisite DIP Lenders notify the DIP Administrative Agent that
the Eurocurrency Rate for any Interest Period will not adequately reflect the
cost to the DIP Lenders of making or maintaining such DIP Loans for such
Interest Period, the DIP Administrative Agent shall forthwith so notify the
Borrowers and the DIP Lenders, whereupon each Eurocurrency Rate Loan shall
automatically, on the last day of the current Interest Period for such DIP Loan,
convert into a Base Rate Loan denominated in Dollars and the obligations of the
DIP Lenders to make Eurocurrency Rate Loans or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended until the DIP Administrative
 
109

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Agent shall notify the Borrowers that the Requisite DIP Lenders have determined
that the circumstances causing such suspension no longer exist.
 
(c)           Increased Costs
 
If at any time any DIP Lender determines that the introduction of, or any change
in or in the interpretation of, any law, treaty or governmental rule, regulation
or order (other than (x) any change by way of imposition or increase of reserve
requirements included in determining the Eurocurrency Rate and (y) any change in
or in the interpretation of any law, treaty or governmental rule, regulation or
order relating to Taxes, Other Taxes or taxes imposed on, or measured by, the
net income or net profits of such Lender or franchise taxes imposed on such
Lender by the Governmental Authority of the jurisdiction in which such DIP
Lender has its principal office or in which the Applicable Lending Office for
the relevant Eurocurrency Rate Loan is located, or by any other Governmental
Authority other than a Governmental Authority of a jurisdiction in which such
DIP Lender would not be subject to tax but for the execution and performance of
this Agreement or any other DIP Loan Document) or the compliance by such DIP
Lender with any guideline, request or directive from any central bank or other
Governmental Authority (whether or not having the force of law), shall have the
effect of increasing the cost to such DIP Lender of agreeing to make or making,
funding or maintaining any Eurocurrency Rate Loans, then the Borrowers shall
from time to time, upon demand by such DIP Lender (with a copy of such demand to
the DIP Administrative Agent), pay to the DIP Administrative Agent for the
account of such DIP Lender additional amounts sufficient to compensate such DIP
Lender for such increased cost.  A certificate as to the amount of such
increased cost, submitted to the Borrowers and the DIP Administrative Agent by
such DIP Lender, shall be conclusive and binding for all purposes, absent
manifest error.
 
(d)           Illegality
 
Notwithstanding any other provision of this Agreement, if any DIP Lender
determines that the introduction of, or any change in or in the interpretation
of, any law, treaty or governmental rule, regulation or order after the DIP
Effective Date shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any DIP Lender or its
Eurocurrency Lending Office to make Eurocurrency Rate Loans or to continue to
fund or maintain Eurocurrency Rate Loans, then, on notice thereof and demand
therefor by such DIP Lender to the Borrowers through the DIP Administrative
Agent, (i) the obligation of such DIP Lender to make or to continue Eurocurrency
Rate Loans and to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended, and each such Lender shall make a Base Rate Loan denominated in
Dollars as part of any requested New Money DIP Term Loan Borrowing of
Eurocurrency Rate Loans and (ii) if the affected Eurocurrency Rate Loans are
then outstanding, the Borrowers shall immediately convert each such DIP Loan
into a Base Rate Loan denominated in Dollars.  If, at any time after a Lender
gives notice under this Section 2.15(d), such DIP Lender determines that it may
lawfully make Eurocurrency Rate Loans, such DIP Lender shall promptly give
notice of that determination to the Borrowers and the DIP Administrative Agent,
and the DIP Administrative Agent shall promptly transmit the notice to each
other DIP Lender.  The Borrowers’ right to request, and such DIP Lender’s
obligation, if any, to make Eurocurrency Rate Loans shall thereupon be restored.
 
110

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(e)           Breakage Costs
 
In addition to all amounts required to be paid by the Borrowers pursuant to
Section 2.11.A (Interest), each Borrowers shall compensate each DIP Lender that
has made a DIP Loan to such Borrower, upon demand, for all losses, expenses and
liabilities (including any loss or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such DIP Lender to fund
or maintain such DIP Lender’s Eurocurrency Rate Loans to such Borrower but
excluding any loss of the DIP Applicable Margin on the relevant DIP Loans) that
such DIP Lender may sustain (i) if for any reason a proposed Borrowing,
conversion into or continuation of Eurocurrency Rate Loans does not occur on a
date specified therefor in a New Money DIP Term Loan Notice of Borrowing or a
Notice of Conversion or Continuation given by a Borrower or in a telephonic
request by it for borrowing or conversion or continuation or a successive
Interest Period does not commence after notice therefor is given pursuant to
Section 2.12.A (Conversion/Continuation Option), (ii) if for any reason any
Eurocurrency Rate Loan is prepaid (including mandatorily pursuant to Section
2.10.A (Mandatory Prepayments)) on a date that is not the last day of the
applicable Interest Period, (iii) as a consequence of a required conversion of a
Eurocurrency Rate Loan to a Base Rate Loan as a result of any of the events
indicated in  Section 2.15(d) above or (iv) as a consequence of any failure by
the applicable Borrower to repay Eurocurrency Rate Loans when required by the
terms hereof.  The DIP Lender making demand for such compensation shall deliver
to such Borrower concurrently with such demand a written statement as to such
losses, expenses and liabilities, and this statement shall be conclusive as to
the amount of compensation due to such DIP Lender, absent manifest error.
 
Section 2.16.A        Capital Adequacy
 
If at any time any DIP Lender determines that (a) the adoption of, or any change
in or in the interpretation of, any law, treaty or governmental rule, regulation
or order after the DIP Effective Date regarding capital adequacy, (b) compliance
with any such law, treaty, rule, regulation or order or (c) compliance with any
guideline or request or directive from any central bank or other Governmental
Authority (whether or not having the force of law) shall have the effect of
reducing the rate of return on such DIP Lender’s (or any corporation controlling
such DIP Lender’s) capital as a consequence of its obligations hereunder to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change, compliance or interpretation, then, upon demand from
time to time by such DIP Lender (with a copy of such demand to the DIP
Administrative Agent), the applicable Borrower shall pay to the DIP
Administrative Agent for the account of such DIP Lender, from time to time as
specified by such DIP Lender, additional amounts sufficient to compensate such
DIP Lender for such reduction.  A certificate as to such amounts submitted to
the applicable Borrower and the DIP Administrative Agent by such DIP Lender
shall be conclusive and binding for all purposes absent manifest error.
 
Section 2.17.A        Taxes
 
(a)           Except as otherwise provided in this Section 2.17.A, any and all
payments by any Loan Party under each DIP Loan Document shall be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of each DIP Lender
 
111

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
and DIP Agent, (A) taxes measured by its net income or net profit and franchise
taxes imposed on it, by the jurisdiction (or any political subdivision thereof)
under the laws of which such DIP Lender or DIP Agent (as the case may be) is
organized or carries on business and (B) except in the case of a DIP Lender or
DIP Agent becoming a DIP Lender or DIP Agent (as the case may be) pursuant to
the provisions of Section 2.18.A (Substitution of DIP Lenders), any withholding
taxes payable with respect to payments under the DIP Loan Documents under laws
(including any statute, treaty or regulation) in effect on the DIP Effective
Date (or, in the case of (1) an Eligible Assignee, the date of the Assignment
and Acceptance and (2) a successor DIP Agent, the date of the appointment of
such DIP Agent applicable to such DIP Lender or DIP Agent, as the case may be,
but not excluding any withholding taxes payable as a result of any change in
such laws occurring after the DIP Effective Date (or, in the case of (1) an
Eligible Assignee, the date of the Assignment and Acceptance and (2) a successor
DIP Agent, the date of the appointment of such DIP Agent and (ii) in the case of
each DIP Lender, taxes measured by its net income or net profit and franchise
taxes imposed on it as a result of a present or former connection (other than a
connection arising solely from such DIP Lender’s having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement) between such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any taxing authority thereof or therein (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).  If any Taxes shall be
required by law to be deducted from or in respect of any sum payable under any
DIP Loan Document to any DIP Lender or any DIP Agent (w) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.17.A such DIP Lender or such DIP Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (x) the relevant Loan Party shall make such deductions, (y) the relevant
Loan Party shall pay the full amount deducted to the relevant taxing authority
or other authority in accordance with applicable law and (z) the relevant Loan
Party shall deliver to the DIP Administrative Agent evidence of such payment.
 
(b)           Any and all payments made under this Agreement or under any other
DIP Loan Document which (in whole or in part) constitute consideration for Value
Added Tax (“VAT”) purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply.  If VAT is chargeable on any supply made by the a DIP
Agent or a DIP Lender (the “Supplier”) to any Borrower in connection with this
Agreement or under any other DIP Loan Document, such Borrower shall pay to the
relevant tax authorities or to the Supplier (as appropriate and in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT.  The Supplier shall then promptly provide an appropriate VAT invoice
to such party.
 
(c)           In addition, each Loan Party agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable non-United States jurisdiction, and all liabilities with respect
thereto, in each case, arising from any payment made under any DIP Loan Document
or from the execution, delivery or registration of, or otherwise with respect
to, any DIP Loan Document (collectively, “Other Taxes”).
 
112

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(d)           Except as otherwise provided in this Section 2.17.A, each Loan
Party shall indemnify each DIP Lender and each DIP Agent for the full amount of
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.17.A paid by such DIP
Lender or such DIP Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted;
provided, however, that such Loan Party shall not have any obligation under this
clause (d) to any DIP Lender or any DIP Agent in respect of penalties, interest
and other similar liabilities attributable to such indemnified Taxes or Other
Taxes if such penalties, interest or other similar liabilities are caused by or
result from the gross negligence or willful misconduct of the Person seeking
indemnification under this clause (d), as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.  This indemnification
shall be made within 30 days after the date such DIP Lender or such DIP Agent
(as the case may be) makes written demand therefor.  Such written demand shall
set forth in reasonable detail the amount of such indemnification and the
calculation of such amount, and shall be presumed to be correct in the absence
of manifest error.  Where this Agreement or any other  DIP Loan Document
requires any Borrower to reimburse the DIP Agent or DIP Lender for any costs or
expenses, such Borrower shall also at the same time pay and indemnify such DIP
Agent or DIP Lender against all VAT incurred by such DIP Agent or DIP Lender in
respect of the costs or expenses to the extent that such DIP Agent or DIP Lender
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of the VAT.
 
(e)           Within 30 days after the date of any payment of Taxes or Other
Taxes by any Loan Party pursuant to this Section 2.17.A, the applicable Borrower
shall furnish to the DIP Administrative Agent, at its address referred to in
Section 11.9 (Notices, Etc.), the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of such payment reasonably
satisfactory to the DIP Administrative Agent.
 
(f)           Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under the DIP Guaranty, the agreements and obligations
of such Loan Party contained in this Section 2.17.A shall survive the payment in
full of the DIP Obligations.
 
(g)           (A) Prior to the DIP Effective Date in the case of each Non-U.S.
Lender that is a DIP Lender on or prior to such date, and on the date of the
Assignment and Acceptance pursuant to which it becomes a DIP Lender or on the
date a successor DIP Agent becomes a DIP Agent and from time to time thereafter
if requested by the U.S. Borrower or the DIP Administrative Agent, each Non-U.S.
DIP Lender that is entitled at such time to an exemption from United States
withholding tax, or that is subject to such tax at a reduced rate under an
applicable tax treaty, shall provide the DIP Administrative Agent and the U.S.
Borrower with two completed originals of each of the following, as applicable:
(i) Form W-8ECI (claiming exemption from United States withholding tax because
the income is effectively connected with a U.S. trade or business) or any
successor form, (ii) Form W-8BEN (claiming exemption from, or a reduction of,
United States withholding tax under an income tax treaty) or any successor form,
(iii) in the case of a Non-U.S. DIP Lender claiming exemption under
Sections 871(h) or 881(c) of the Code, a Form W-8BEN (claiming exemption from
United States withholding tax under the portfolio interest exemption) or any
successor form and a certificate in form and substance reasonably satisfactory
to the DIP Administrative Agent to the effect that (1) such
 
113

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Non-U.S. DIP Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Code, is not subject to regulatory or other legal requirements as a bank in any
jurisdiction, and has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
any tax, securities law or other legal requirements, (2) is not a ten percent
(10%) shareholder for purposes of Section 881(c)(3)(B) of the Code and (3) is
not a controlled foreign corporation receiving interest from a related person
for purposes of Section 881(c)(3)(C) of the Code or (iv) any other applicable
form, certificate or document prescribed by the IRS certifying as to such
Non-U.S. DIP Lender’s entitlement to such exemption from United States
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. DIP Lender under the DIP Loan Documents. Each Non-U.S. DIP Lender shall
also provide to the U.S. Borrower and the DIP Administrative Agent two completed
copies of the relevant forms (or successor forms), certificates or documents
described in clauses (i) through (iv) of the immediately preceding sentence on
or before the date that the most recent form, certificate or document previously
provided expires or becomes obsolete, or promptly after the occurrence of any
event requiring a change in the most recent form, certificate or document
previously provided, certifying that such Non-U.S. DIP Lender is exempt from or
entitled to a reduced rate of United States withholding tax on payments made
under any DIP Loan Document or to or for such Non-U.S. DIP Lender, unless a
change in law (including, without limitation, any change in treaty or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required that renders all such documentation inapplicable or that
would prevent such Non-U.S. DIP Lender from duly completing and delivering any
documentation with respect to it.  Each DIP Lender and each DIP Agent that is a
United States person as defined in Section 7701(a)(30) of the Code and that is
not an “exempt recipient” (as defined in Treasury Regulations
Section 1.6049-4(c)) with respect to which no withholding is required shall
deliver, at the time(s) and in the manner(s) described above with respect to the
other forms referenced in clauses (i)-(iv) of this clause (g) above, to the U.S.
Borrower and the DIP Administrative Agent (as applicable) a properly completed
and duly executed Form W-9 or any successor form, certifying that such person is
exempt from United States backup withholding tax on payments made hereunder
under the DIP Loan Documents.  Unless the U.S. Borrower and the DIP
Administrative Agent have received, prior to making payment under any DIP Loan
Document to or for a Non-U.S. DIP Lender, forms or other documents satisfactory
to them indicating that payments under any DIP Loan Document are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the U.S. Borrower or the DIP Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.
 
(A)           Prior to the DIP Effective Date in the case of each DIP Lender
that is a DIP Lender on or prior to such date, and on the date of the Assignment
and Acceptance pursuant to which it becomes a DIP Lender or on the date a
successor DIP Agent becomes an DIP Agent, and from time to time thereafter if
requested by the applicable Borrower or the DIP Administrative Agent, any DIP
Lender or DIP Agent that is entitled to an exemption from or reduction of any
non-United States withholding tax, or that is subject to any such tax at a
reduced rate under any applicable tax treaty to which the non-United States
jurisdiction imposing such withholding tax is a party with respect to payments
under this Agreement or any DIP Loan Document shall deliver to the
 
114

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
applicable Borrower (with a copy to the DIP Administrative Agent), such properly
completed and executed documentation prescribed by applicable Requirements of
Law as will permit such payments to be made without withholding or at a reduced
rate, provided that such DIP Lender or DIP Agent is legally entitled to
complete, execute and deliver such documentation and in such Person’s reasonable
judgment such completion, execution or submission would not materially prejudice
the legal position of such Person.
 
(h)           Any DIP Lender or DIP Agent claiming any additional amounts or
indemnity payable pursuant to this Section 2.17.A shall use its reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such additional amounts that would be payable or may thereafter accrue and would
not, in the sole determination of such DIP Lender, or DIP Agent, be otherwise
materially disadvantageous to such Person.
 
(i)           For any period with respect to which a DIP Lender or DIP Agent has
failed to provide the applicable Borrower or the DIP Administrative Agent with
the appropriate form, certificate or document described in Section 2.17.A(g),
such Person shall not be entitled to indemnification or increased amounts under
Section 2.17.A(a) or Section 2.17.A(d) for any Taxes or Other Taxes imposed by
reason of such failure.
 
(j)           If any DIP Lender or DIP Agent determines in its sole discretion
that it has actually received any refund of tax in connection with any deduction
or withholding or payment of any additional amount by any Loan Party pursuant to
this Section 2.17.A, such Person shall reimburse the applicable Loan Party in an
amount equal to such refund, after tax, and net of all expenses incurred by such
Person in connection with such refund.  The applicable Loan Party shall return
such amount to the applicable Person in the event that such Person is required
to repay such refund of tax.  Nothing contained in this Section 2.17.A shall
interfere with the right of each of the DIP Lenders and the DIP Agents to
arrange its tax affairs in whatever manner it thinks fit, nor to disclose any
information or any computations relating to its tax affairs or to do anything
that would prejudice its ability to benefit from other credits, relief,
remissions or repayments to which it may be entitled.
 
Section 2.18.A        Substitution of DIP Lenders
 
(a)           In the event that (i)(A) any DIP Lender makes a claim under
Section 2.15.A(c)  (Increased Costs) or Section 2.16.A (Capital Adequacy),
(B) it becomes illegal for any DIP Lender to continue to fund or make any
Eurocurrency Rate Loan and such DIP Lender notifies the applicable Borrower
pursuant to Section 2.15.A(a) (Illegality), (C) a Loan Party is required to make
any payment pursuant to Section 2.17.A (Taxes) that is attributable to a
particular DIP Lender or (D) any DIP Lender becomes a Non-Funding New Money DIP
Lender, (ii) in the case of clause (i)(A) above, as a consequence of increased
costs in respect of which such claim is made, the effective rate of interest
payable to such DIP Lender under this Agreement with respect to its DIP Loans
materially exceeds the effective average annual rate of interest payable to the
Requisite DIP Lenders under this Agreement and (iii) in the case of
clause (i)(A), (B) and (C) above, DIP Lenders holding at least 75% of the DIP
 
115

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Commitments are not subject to such increased costs or illegality, payment or
proceedings (any such DIP Lender, an “Affected DIP Lender”), the Borrowers may
substitute any DIP Lender and, if reasonably acceptable to the DIP
Administrative Agent, any other Eligible Assignee (a “Substitute Institution”)
for such Affected DIP Lender hereunder, after delivery of a written notice (a
“Substitution Notice”) within a reasonable time (in any case not to exceed
90 days) following the occurrence of any of the events described in
clauses (i)(A), (B), (C) or (D) above by the Borrowers to the DIP Administrative
Agent and the Affected DIP Lender that the Borrowers intend to make such
substitution; provided, however, that, if more than one DIP Lender claims
increased costs, illegality or right to payment arising from the same act or
condition and such claims are received by the Borrowers within 30 days of each
other, then the Borrowers may substitute all, but not (except to the extent the
Borrowers have already substituted one of such Affected DIP Lenders before the
Borrowers’ receipt of the other Affected DIP Lenders’ claim) less than all, DIP
Lenders making such claims.
 
(b)           If the Substitution Notice was properly issued under this
Section 2.18.A the Affected DIP Lender shall sell, and the Substitute
Institution shall purchase, all rights and claims of such Affected DIP Lender
under the DIP Loan Documents and the Substitute Institution shall assume, and
the Affected DIP Lender shall be relieved of, the Affected DIP Lender’s prior
unperformed obligations of the Affected DIP Lender under the DIP Loan Documents
(other than in respect of any damages (other than exemplary or punitive damages,
to the extent permitted by applicable law) in respect of any such unperformed
obligations).  Such purchase and sale (and the corresponding assignment of all
rights and claims hereunder) shall be effective on (and not earlier than) the
later of (i) the receipt by the Affected DIP Lender of a payment in an amount
equal to its Ratable Portion of the DIP Loans, together with any other DIP
Obligations owing to it, (ii) the receipt by the DIP Administrative Agent of an
agreement in form and substance satisfactory to it and the Borrowers whereby the
Substitute Institution shall agree to be bound by the terms hereof and (iii) the
payment in full to the Affected DIP Lender in cash of all fees, unreimbursed
costs and expenses and indemnities accrued and unpaid through such effective
date.  Upon the effectiveness of such sale, purchase and assumption, the
Substitute Institution shall become a “DIP Lender” hereunder for all purposes of
this Agreement having a DIP Commitment in the amount of such Affected DIP
Lender’s Commitment assumed by it and such DIP Commitment of the Affected DIP
Lender shall be terminated; provided, however, that all indemnities under the
DIP Loan Documents shall continue in favor of such Affected DIP Lender.
 
(c)           Each DIP Lender agrees that, if it becomes an Affected DIP Lender
and its rights and claims are assigned hereunder to a Substitute Institution
pursuant to this Section 2.18.A, it shall execute and deliver to the DIP
Administrative Agent an Assignment and Acceptance to evidence such assignment,
together with any DIP Note (if such DIP Loans are evidenced by a DIP Note)
evidencing the DIP Loans subject to such Assignment and Acceptance; provided,
however, that the failure of any Affected DIP Lender to execute an Assignment
and Acceptance shall not render such assignment invalid.
 
Section 2.19.A        Super Priority Nature of DIP Obligations and Liens
 
The liens and security interests granted to Secured DIP Parties on the
Collateral and the priorities accorded to the DIP Obligations shall have the
super-priority administrative
 
116

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
expense and senior secured status afforded by section 364 of the Bankruptcy Code
to the extent provided and as more fully set forth and/or provided for in the
Interim Order and the Final Order, subject to the Carve-Out.  Except as
expressly set forth herein or in the Interim Order and the Final Order, no other
claim having a priority superior or pari passu to that granted to DIP
Administrative Agent and the DIP Lenders by the Interim Order and the Final
Order shall be granted or approved while any DIP Obligations under this
Agreement remain outstanding.
 
Section 2.20.A        No Discharge; Survival of Claims
 
(a)           The DIP Obligations shall survive the entry of an order
(i) confirming any chapter 11 plan in the Chapter 11 Case, (ii) converting one
or more Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code or
(iii) dismissing one or more of the Chapter 11 Cases and (b) the super-priority
administrative claim granted relating to the DIP Obligations and all Liens
granted to the Secured DIP Parties shall continue in full force and effect and
maintain their priority as set forth in the Orders until the payment in full of
the DIP Obligations.
 
Section 2.21.A        Extension of Stated Maturity Date
 
At least ten (10) days prior to the then current Stated Maturity Date, the
Borrowers, by written notice to the DIP Administrative Agent, may request an
extension of the Stated Maturity Date in effect at such time by thirty (30) days
from its then scheduled expiration (each, thirty-day extension, an “Extension”);
provided that (a) as a condition to such Extension, the U.S. Borrower shall pay
to the DIP Lenders a non-cash fee in form and substance satisfactory to the
Requisite DIP Lenders in their sole discretion, (b) no Extension shall occur if
there is a Default or an Event of Default under Article IX.A that has occurred
and is continuing, (c) no more than three (3) Extensions shall be allowed unless
such further Extension Except have been duly consent to by each DIP Lender in
accordance with Section 11.1A (Amendments, Waivers, Etc.) and (d) such Extension
shall be subject to the written consent of the Requisite DIP Lenders in their
sole discretion.  
 
ARTICLE III

 
Conditions To Loans And Letters Of Credit
 
Section 3.1              Conditions Precedent to Initial Prepetition Loans and
Letters of Credit
 
This Agreement, including the obligation of each Lender to make the Prepetition
Loans requested to be made by it and the obligation of each Issuer to Issue
Letters of Credit hereunder, shall not become effective until the date (the
“Effective Date”) on which each of the following conditions precedent is
satisfied or duly waived in accordance with Section 11.1 (Amendments, Waivers,
Etc.):
 
(a)           Certain Documents.  The Prepetition Administrative Agent shall
have received on or prior to the Effective Date each of the following, each
dated the Effective Date unless otherwise indicated or agreed to by the
Prepetition Administrative Agent, in form and substance satisfactory to the
Prepetition Administrative Agent:
 
117

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(i)           this Agreement, duly executed and delivered by the Borrowers and,
for the account of each Lender requesting the same, a Note or Notes of the
Borrowers conforming to the requirements set forth herein;
 
(ii)           the Collateral Sharing Agreement, duly executed among the Agents;
 
(iii)           the Guaranty, duly executed by each Domestic Subsidiary
Guarantor;
 
(iv)           the Pledge and Security Agreement, duly executed by the U.S.
Borrower, Parent, Holdings and each Domestic Subsidiary Guarantor, together with
each of the following to the extent not previously delivered to the Prepetition
Administrative Agent pursuant to the Existing Credit Agreement, with such
amendments and restatements as may be necessary to reflect the amendment and
restatement of the Existing Credit Agreement:
 
(A)           evidence satisfactory to the Prepetition Administrative Agent
that, upon the filing and recording of instruments delivered on or prior to the
Effective Date, the Prepetition Administrative Agent shall have a valid and
perfected first priority security interest for the benefit of the Secured
Prepetition Parties in the Domestic Collateral, including (x) such documents
duly executed by each Loan Party as the Prepetition Administrative Agent may
request with respect to the perfection of its security interests in the Domestic
Collateral (including patent, trademark and copyright security agreements
suitable for filing with the Patent and Trademark Office or the Copyright
Office, as the case may be, and other applicable documents under the laws of any
jurisdiction with respect to the perfection of Liens created by the Pledge and
Security Agreement) and (y) copies of UCC search reports as of a recent date
listing all effective financing statements that name any Loan Party as debtor,
together with copies of such financing statements, none of which shall cover the
Domestic Collateral except for those that shall be terminated on the Effective
Date or are otherwise permitted hereunder;
 
(B)           share certificates representing all of the certificated Pledged
Stock being pledged pursuant to such Pledge and Security Agreement  and stock
powers for such share certificates executed in blank;
 
(C)           all instruments representing Pledged Notes being pledged pursuant
to such Pledge and Security Agreement duly endorsed in favor of the Prepetition
Administrative Agent or in blank;
 
(D)           Deposit Account Control Agreements from Deposit Account Banks as
required pursuant to the Pledge and Security Agreement in substantially the form
delivered under the Existing Credit Agreement; and
 
(E)           Control Account Agreements as required pursuant to the Pledge and
Security Agreement from (1) securities intermediaries with respect to
 
118

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
all securities accounts and securities entitlements of the U.S. Borrower and
each such Guarantor and (2) futures commission agents and clearing houses with
respect to commodities contracts and commodities accounts held by the U.S.
Borrower and each Guarantor;
 
(v)           Except as set forth on Schedule 7.13(b), Mortgages for all of the
real property of the Loan Parties (except as may be agreed to by the Prepetition
Administrative Agent), with such amendments and restatements as may be necessary
to reflect the amendment and restatement of the Existing Credit Agreement,
together with the following to the extent not previously delivered to the
Prepetition Administrative Agent under the Existing Credit Agreement, (A) title
insurance policies (or marked-up unconditional binders for such insurance or
other evidence acceptable to the Prepetition Administrative Agent proving
ownership thereof), satisfactory in form and substance to the Prepetition
Administrative Agent, in its sole discretion, (B) evidence that the recording of
counterparts of such Mortgages in the recording offices specified in such
Mortgages will create a valid and enforceable first priority lien on property
described therein in favor of the Prepetition Administrative Agent for the
benefit of the Secured Parties (or in favor of such other trustee as may be
required or desired under local law) and (C) an opinion of counsel in each state
or jurisdiction in which any such Mortgage is to be recorded in form and
substance and from counsel satisfactory to the Prepetition Administrative Agent;
 
(vi)           Except as set forth on Schedules 7.13(a) and (b), Foreign
Security Agreements, duly executed by the Luxembourg Borrower, as applicable,
and each Foreign Subsidiary Guarantor together with evidence reasonably
satisfactory to the Prepetition Administrative Agent that, upon the filing and
recording of instruments delivered on or prior to the Effective Date, the
Prepetition Administrative Agent shall have a valid and perfected first priority
security interest for the benefit of the Secured Parties in the Foreign
Collateral, including (x) such documents duly executed by each Foreign Loan
Party as the Prepetition Administrative Agent may request with respect to the
perfection of its security interests in the Foreign Collateral (including
applicable documents under the laws of any jurisdiction with respect to the
perfection of Liens created by the Foreign Security Agreements);
 
(vii)           a favorable opinion of (A) Skadden, Arps, Slate, Meagher & Flom,
LLP, counsel to the Loan Parties, in substantially the form of Exhibit G (Form
of Opinion of Counsel for the Loan Parties), (B) counsels to the Loan Parties
set forth on Schedule 3.1(a)(vii), in each case, addressed to the Prepetition
Administrative Agent and the Lenders and addressing such other matters as any
Lender through the Prepetition Administrative Agent may reasonably request and
(C) counsel to the Prepetition Administrative Agent as to the enforceability of
the Existing Credit Agreement and the other Prepetition Loan Documents to be
executed on the Effective Date;
 
(viii)                      a certificate dated as of a recent date from the
Secretary of State of the state of organization of each Domestic Loan Party
attesting to the good standing of each such Domestic Loan Party;
 
119

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(ix)           a certificate of the Secretary or an Assistant Secretary of each
Domestic Loan Party certifying (A) for each Domestic Loan Party that each
officer of such Domestic Loan Party who has been authorized to execute and
deliver the Existing Credit Agreement or, as the case may be, the Guaranty, is
authorized to execute this Agreement and each other Domestic Prepetition Loan
Document executed in connection herewith, (B) that there have been no changes
(other than as may be attached to such certificate of the Secretary or Assistant
Secretary) to the certificate of incorporation or by-laws (or, in each case,
equivalent Constituent Document) from the certificate of incorporation or
by-laws (or, in each case, equivalent Constituent Document) delivered pursuant
to the Existing Credit Agreement on the Original Closing Date and (C) that the
resolutions of such Domestic Loan Party’s Board of Directors (or equivalent
governing body) delivered pursuant to the Existing Credit Agreement on the
Original Closing Date approving and authorizing the execution, delivery and
performance of the Existing Credit Agreement or the other Domestic Prepetition
Loan Documents to which it is a party remain in full force and effect and have
not been amended, supplemented or modified in any way and authorize the
execution of this Agreement and the Domestic Prepetition Loan Documents executed
in accordance herewith;
 
(x)           certificates and corporate documents of the Luxembourg Borrower
and each Foreign Subsidiary Guarantor as set forth on Schedule 3.1(a)(x)
attached hereto;
 
(xi)           a certificate of a Responsible Officer of each of the Borrowers,
stating that the Loan Parties, taken as a whole, are Solvent, in each case,
after giving effect to the Loans and Letters of Credit requested to be made on
the Effective Date, the application of the proceeds thereof in accordance with
Section 7.9 (Application of Proceeds) and the payment of all estimated legal,
accounting and other fees related hereto and thereto;
 
(xii)           a certificate of a Responsible Officer to the effect that
(A) the condition set forth in Section 3.2(b) (Conditions Precedent to Each
Prepetition Loan and Letter of Credit) has been satisfied and (B) no litigation
not listed on Schedule 4.7 (Litigation) shall have been commenced against any
Loan Party or any of its Subsidiaries that, if adversely determined, would have
a Material Adverse Effect;
 
(xiii)           evidence that the insurance policies required by Section 7.5
(Maintenance of Insurance) and any Collateral Document are in full force and
effect, together with endorsements naming the Prepetition Administrative Agent,
on behalf of the Secured Parties, as an additional insured or loss payee under
material insurance policies to be maintained with respect to the properties of
Holdings, the Parent, the U.S. Borrower and their respective Subsidiaries
forming part of the Lenders’ Collateral; and
 
(xiv)           such other certificates, documents, agreements and information
respecting any Loan Party as any Lender through the Prepetition Administrative
Agent may reasonably request.
 
(b)           Prepayment of Term C Loan.  Concurrently herewith, the Borrowers
shall have paid to the Prepetition Administrative Agent, for the account of the
Term C Lenders (as
 
120

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
defined in the Existing Credit Agreement), the entire unpaid principal amount of
the Term C Loans (as defined in the Existing Credit Agreement), together with
all accrued interest, fees and expenses to the Effective Date.
 
(c)           Fee and Expenses Paid.  There shall have been paid to the
Prepetition Administrative Agent, (i) for the account of the Prepetition
Administrative Agent and the Lenders, as applicable, all fees and expenses
(including reasonable fees and expenses of counsel) due and payable on or before
the Effective Date (including all such fees described in the Fee Letters) and
(ii) for the account of the Prepetition Administrative Agent and the lenders and
issuers party to the Existing Credit Agreement, as applicable, all accrued and
unpaid interest, fees and expenses (including reasonable fees and expenses of
counsel) due and payable under or in connection with the Existing Credit
Agreement.
 
(d)           Consents, Etc.  Each of the Borrowers and their respective
Subsidiaries shall have received all consents and authorizations required
pursuant to any material Contractual Obligation with any other Person and shall
have obtained all Permits of, and effected all notices to and filings with, any
Governmental Authority, in each case, as may be necessary to allow each of the
Borrowers and their respective Subsidiaries lawfully (i) to execute, deliver and
perform, in all material respects, their respective obligations hereunder and
under the Prepetition Loan Documents and the Related Documents to which each of
them, respectively, is, or shall be, a party and each other agreement or
instrument to be executed and delivered by each of them, respectively, pursuant
thereto or in connection therewith, (ii) to create and perfect the Liens on the
Collateral to be owned by each of them in the manner and for the purpose
contemplated by the Prepetition Loan Documents.
 
(e)           Related Documents.
 
(i)           The Prepetition Administrative Agent shall be reasonably satisfied
with the terms and conditions of the Related Documents;
 
(ii)           The Prepetition Administrative Agent shall be reasonably
satisfied that the Related Documents have been duly executed and delivered, have
been approved by all corporate action of the applicable Borrower and each of the
other parties thereto and are in full force and effect and that there shall not
have occurred and be continuing any material breach or default thereunder; and
 
(iii)           All conditions precedent to the consummation of the Related
Documents shall have been satisfied or waived with the consent of the
Prepetition Administrative Agent, and the Prepetition Administrative Agent shall
have received evidence in form and substance reasonably satisfactory to the
Prepetition Administrative Agent that the Senior Notes in an aggregate principal
amount of at least €130,000,000 have been issued by the Luxembourg Borrower.
 
(f)           Intercompany Loans.  A summary of the outstanding balance of all
intercompany Indebtedness (including the Intercompany Loans) as of the Effective
Date shall be as set forth on Schedule 8.3(f).
 
(g)           Rights Offering and Bond Tender Offer.
 
121

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(i)           The Prepetition Administrative Agent shall be reasonably satisfied
that all Rights Offering Documents and Bond Tender Offer Documents have been
duly executed and delivered, have been approved by all corporate action of
Holdings, Parent and U.S. Borrower and each of the other parties thereto and are
in full force and effect and that there shall not have occurred and be
continuing any material breach or default thereunder; and
 
(ii)           All conditions precedent to the consummation of the Rights
Offering Document and Bond Tender Offer shall have been satisfied or waived and
the Prepetition Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to the Prepetition Administrative Agent that
the net proceeds of the Rights Offering have been applied to repurchase the
Existing Senior Notes that have been tendered by the Effective Date; provided,
however, that the U.S. Borrower may repurchase such remaining Existing Senior
Notes after the Effective Date.
 
Section 3.2              Conditions Precedent to Each Prepetition Loan and
Letter of Credit
 
The obligation of each Lender on any date (including the Effective Date) to make
any Prepetition Loan and of each Issuer on any date (including the Effective
Date) to Issue any Letter of Credit is subject to the satisfaction of each of
the following conditions precedent:
 
(a)           Request for Borrowing or Issuance of Letter of Credit.  With
respect to any Loan, the Prepetition Administrative Agent shall have received a
duly executed Notice of Borrowing (or, in the case of Swing Loans, a duly
executed Swing Loan Request) and, with respect to any Letter of Credit, the
Administrative Agent and the Issuer shall have received a duly executed Letter
of Credit Request.
 
(b)           Representations and Warranties; No Defaults.  The following
statements shall be true on the date of such Loan or Issuance, both before and
after giving effect thereto and, in the case of any Loan, to the application of
the proceeds therefrom:
 
(i)           the representations and warranties set forth in Article IV
(Representations and Warranties) and in the other Prepetition Loan Documents
shall be true and correct on and as of the Effective Date and shall be true and
correct in all material respects on and as of any such date after the Effective
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date; and
 
(ii)           no Default or Event of Default shall have occurred and be
continuing.
 
(c)           No Legal Impediments.  The making of the Loans or the Issuance of
such Letter of Credit on such date does not violate any Requirement of Law on
the date of or immediately following such Loan or Issuance of such Letter of
Credit and is not enjoined, temporarily, preliminarily or permanently.
 
122

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(d)           Additional Matters.  The Prepetition Administrative Agent shall
have received such additional documents, information and materials as the
Prepetition Administrative Agent may reasonably request.
 
Each submission by a Borrower to the Prepetition Administrative Agent of a
Notice of Borrowing or a Swing Loan Request and the acceptance by such Borrower
of the proceeds of each Loan requested therein, and each submission by a
Borrower to an Issuer of a Letter of Credit Request, and the Issuance of each
Letter of Credit requested therein, shall be deemed to constitute a
representation and warranty by such Borrower as to the matters specified in
clause (b) above on the date of the making of such Loan or the Issuance of such
Letter of Credit.
 
Section 3.3              Determinations of Initial Borrowing Conditions
 
For purposes of determining compliance with the conditions specified in Section
3.1 (Conditions Precedent to Initial Prepetition Loans and Letters of Credit),
each Lender shall be deemed to have consented to, approved, accepted or be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Prepetition Administrative Agent responsible for the
transactions contemplated by the Prepetition Loan Documents shall have received
notice from such Lender prior to the initial Borrowing or Issuance hereunder
specifying its objection thereto and such Lender shall not have made available
to the Prepetition Administrative Agent such Lender’s Ratable Portion of such
Borrowing.
 
Conditions To DIP Loans
 
Section 3.4              Conditions Precedent to Initial DIP Loans
 
The obligation of each New Money DIP Lender to make the Initial New Money DIP
Term Loans requested to be made by it hereunder, shall not become effective
until the date (the “DIP Effective Date”) on which each of the following
conditions precedent is satisfied or duly waived in accordance with Section
11.1A (Amendments, Waivers, Etc.):
 
(a)           Bankruptcy Petition.  The Initial Debtors shall have commenced the
Initial Cases with the Bankruptcy Court.
 
(b)           Interim Order.  The Interim Order shall have been entered by the
Bankruptcy Court on due and proper notice no later than two (2) Business Days
following the Petition Date, which Interim Order shall be in form and substance
acceptable to the Requisite DIP Lenders in their sole discretion.
 
(c)           Compliance with Interim Order.  The Debtors shall be in compliance
in all respects with the Interim Order.
 
(d)           First Day Orders.  All First Day Orders (including those related
to cash management and affecting or concerning the Collateral), in form, scope
and substance acceptable to the Requisite DIP Lenders, shall have been entered
by the Bankruptcy Court, be in full force and effect, and shall not, in whole or
in part, have been reversed, modified, amended, stayed, vacated, appealed or
subject to a stay pending appeal or otherwise challenged or being
 
123

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
challenged in whole or in part in any jurisdiction in any part of the world and
the Debtors shall be in compliance with such First Day Orders (except for such
modifications as may be acceptable to the DIP Administrative Agent and the
Requisite DIP Lenders), and the Debtors shall be in compliance in order respects
with the First Day Orders.
 
(e)           13-Week Budget; Financial Statements.  The DIP Administrative
Agent and the DIP Lenders shall have received (i) the initial 13-Week Budget of
the Debtors, in form and substance satisfactory to the Requisite DIP Lenders in
their sole discretion, (ii) Holdings’ annual audited financial statements for
the year ending January 31, 2009, in form and substance satisfactory to the
Requisite DIP Lenders in their sole discretion and (iii) financial statements
for the then most recently ended fiscal month of the Debtors ending at least
thirty (30) days prior to the DIP Effective Date, in form and substance
satisfactory to the Requisite DIP Lenders in their sole discretion.
 
(f)           Certain Documents.  The DIP Administrative Agent shall have
received on or prior to the DIP Effective Date each of the following, each dated
the DIP Effective Date unless otherwise indicated or agreed to by the Requisite
DIP Lenders, in form and substance satisfactory to the Requisite DIP Lenders:
 
(i)           Amendment No. 2 and all DIP Subsidiary Consents, duly executed and
delivered as provided therein and, for the account of each DIP Lender requesting
the same, a DIP Note or DIP Notes of the Borrowers conforming to the
requirements set forth herein;
 
(ii)           [reserved];
 
(iii)           the DIP Guaranty, duly executed by each of the DIP Guarantors;
 
(iv)           the DIP Depositary Agreement for the DIP Collateral Accounts,
duly executed by each Borrower;
 
(v)           a certificate dated as of a recent date from the Secretary of
State of the state of organization (or equivalent for Debtors that are not
Domestic Subsidiaries) of each Debtor attesting to the good standing of each
such Debtor;
 
(vi)           a certificate of the Secretary or an Assistant Secretary of each
Debtor (A) certifying for each Debtor that each officer of such Debtor is
authorized to execute and deliver this Agreement and each other DIP Loan
Document executed in connection herewith, (B) certifying that there have been no
changes (other than as may be attached to such certificate of the Secretary or
Assistant Secretary) to the certificate of incorporation or by-laws (or, in each
case, equivalent Constituent Document) from the certificate of incorporation or
by-laws (or, in each case, equivalent Constituent Document) delivered pursuant
to the Existing Credit Agreement and (C) attaching resolutions of such Debtor’s
Board of Directors (or equivalent governing body) approving and authorizing the
execution, delivery and performance of this Agreement and the other DIP Loan
Documents and certifying that such resolutions remain in full force and effect
and have not been amended, supplemented or modified in any way;
 
124

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(vii)           each engagement letter (or amended engagement letter) for each
of the Obligors’ professionals that have been or that will be retained under
section 327(a), 327(e), 328 or 363 of the Bankruptcy Code, including those of
AlixPartners, the Borrower’s Financial Advisor, and Skadden, Arps, Slate,
Meagher & Flom, LLP, has been executed in form and substance acceptable to the
Requisite DIP Lenders;
 
(viii)           All documentation and other information requested by any DIP
Lender under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act, in each case satisfactory the each DIP
Lender in its sole discretion.
 
(ix)           such other certificates, documents, agreements and information
respecting any DIP Loan Party as any DIP Lender through the DIP Administrative
Agent may reasonably request.
 
(g)           Intercompany Loans.  A summary of the outstanding balance of all
intercompany Indebtedness (including the Intercompany Loans) as of April 30,
2009.
 
Section 3.5              Failure to Achieve the DIP Effective Date
 
If (i) the DIP Effective Date does not occur by the date that is three
(3) Business Days after the Interim Order Date or (ii) the Interim Order Date
does not occur by the date that is three (3) Business Days after the Petition
Date, all New Money DIP Term Loan Commitments shall automatically expire and no
New Money DIP Term Loans Commitments (including Incremental New Money DIP Term
Loans Commitments) shall be granted thereafter.
 
Section 3.6              Conditions Precedent to Final DIP Loans
 
The obligation of each DIP Lender to make the Final New Money DIP Term Loans
requested to be made by it hereunder, shall not become effective until the date
(the “DIP Final Effective Date”) on which each of the following conditions
precedent is satisfied or duly waived in accordance with Section 11.1A
(Amendments, Waivers, Etc.):
 
(a)           Final Order.  In respect of the Final Order: (i) the Final Order
shall have been entered by the Bankruptcy Court on due and proper notice and the
Final Order Date shall have occurred no later than forty (40) days after the
Interim Order Date, (ii) the Final Order shall be form and substance
satisfactory to the Requisite DIP Lenders in their sole discretion, and
(iii) the Debtors shall be in compliance with the Final Order.
 
(b)           Insurance. Evidence that the insurance policies required by
Section 7.5A (Maintenance of Insurance) are in full force and effect, together
with endorsements naming the DIP Administrative Agent, on behalf of the Secured
DIP Parties, as an additional insured or loss payee under material insurance
policies to be maintained with respect to the properties of Holdings, the
Parent, the U.S. Borrower and their respective Subsidiaries forming part of the
DIP Lenders’ Collateral.
 
Section 3.7              Conditions Precedent to all DIP Loans
 
125

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
The obligation of each DIP Lender to make the each Initial New Money DIP Term
Loan or Final New Money DIP Term Loan requested to be made by it hereunder,
shall not become effective until the date on which each of the following
conditions precedent is satisfied or duly waived in accordance with Section
11.1A (Amendments, Waivers, Etc.):
 
(a)           Borrowing Notice.  The DIP Administrative Agent shall have
received a duly executed New Money DIP Term Loan Borrowing Notice from the
applicable Borrower(s);
 
(b)           Commitments.  As a result of the making of such DIP Loan:
 
(i)           the amount of New Money DIP Term Loans then outstanding shall not
exceed (A) prior to the Final Order Date, the sum of the Initial New Money DIP
Term Loan Commitments then in effect and (B) after the Final Order Date, the sum
of the New Money DIP Term Loan Commitments then in effect; and
 
(ii)           the amount of DIP Loans then outstanding shall not exceed the
amount authorized by the Interim Order or Final Order, as applicable.
 
(c)           Interim Order or Final Order in effect.  The Interim Order or
Final Order (as applicable) and the transactions contemplated by this Agreement
and the other DIP Loan Documents shall be in full force and effect, and shall
not, in whole or in part, have been reversed, modified, amended, stayed,
vacated, appealed or subject to a stay pending appeal or otherwise challenged or
subject to any pending or threatened (in writing) challenge or proceeding in any
jurisdiction in any part of the world and the Debtors shall be in compliance
with the Interim Order or Final Order, as applicable.
 
(d)           No Material Adverse Effect.  Since April 06, 2009, no Material
Adverse Effect shall have occurred.
 
(e)           Fee and Expenses Paid.  There shall have been paid to the DIP
Administrative Agent, for the account of the DIP Administrative Agent, the other
DIP Agents and the DIP Lenders, as applicable, all fees and expenses (including
reasonable fees and expenses of the DIP Lender Advisors) due and payable on or
before the applicable DIP Borrowing Date (including all such fees described in
the DIP Fee Letter(s)).
 
(f)           Reporting Requirements.  The DIP Administrative Agent and the DIP
Lenders shall have received the most recent required 13-Week Budget and Weekly
DIP Budget Performance Report, and the Obligors shall be in compliance with the
applicable 13-Week Budget as required by Section 5.2(f).
 
(g)           Representations and Warranties; No Defaults.  The following
statements shall be true on the date of such DIP Loan, both before and after
giving effect thereto and to the application of the proceeds therefrom:
 
(i)           the representations and warranties set forth in Article IV.A
(Representations and Warranties) and in the other DIP Loan Documents shall be
true and correct on and as of the DIP Effective Date and shall be true and
correct in all material respects on and as of any such date after the DIP
Effective Date with the same effect as
 
126

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and
 
(ii)           no Default or Event of Default under Section 9.1A shall have
occurred and be continuing.
 
(h)           No Legal Impediments.  The making of the Loans on such date does
not violate any Requirement of Law on the date of or immediately following such
Loan or Issuance of such Letter of Credit and is not enjoined, temporarily,
preliminarily or permanently.
 
(i)           Administrative Claims.  Other than the Carve-Out, no
administrative claim that is senior to or pari passu with the super-priority
claims of the DIP Administrative Agent and the DIP Lenders shall exist.
 
Each submission by a Borrower to the DIP Administrative Agent of a New Money DIP
Term Loan Borrowing Notice and the acceptance by such Borrower of the proceeds
of each DIP Loan requested therein, shall be deemed to constitute a
representation and warranty by such Borrower as to the matters specified in
clause(g) above on the date of the making of such DIP Loan.
 
ARTICLE IV

 
Representations and Warranties With Respect to Prepetition Obligations
 
To induce the Lenders, the Issuers, the Prepetition Administrative Agent to
enter into this Agreement, each of Holdings and the Borrowers represents and
warrants each of the following to the Lenders, the Issuers, the Prepetition
Administrative Agent, on and as of the Effective Date and the making of the
Loans and the other financial accommodations on the Effective Date and on and as
of each date as required by Section 3.2(b)(i) (Conditions Precedent to Each
Prepetition Loan and Letter of Credit):
 
Section 4.1             Corporate Existence; Compliance with Law
 
Each of Holdings, the Borrowers and their Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign entity and in
good standing under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing would
not, in the aggregate, have a Material Adverse Effect, (c) has all requisite
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect and (f) has all necessary licenses, permits,
consents or approvals from or by, has made all necessary filings with, and has
given all necessary notices to, each Governmental Authority having jurisdiction,
to the extent required for such ownership, operation and conduct, except for
licenses, permits, consents, approvals or filings that can be obtained or made
by the taking of ministerial action to secure the
 
127

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
grant or transfer thereof or the failure to obtain or make would not, in the
aggregate, have a Material Adverse Effect.
 
Section 4.2              Corporate Power; Authorization; Enforceable Obligations
 
(a)           The execution, delivery and performance by each Loan Party of the
Prepetition Loan Documents to which it is a party and the consummation of the
transactions contemplated thereby:
 
(i)           are within such Loan Party’s corporate, limited liability company,
partnership or other powers;
 
(ii)           have been or, at the time of delivery thereof pursuant to
Article III (Conditions To Loans And Letters Of Credit) will have been duly
authorized by all necessary action, including the consent of shareholders,
partners and members where required;
 
(iii)           do not and will not (A) contravene such Loan Party’s or any of
its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Loan Party, (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any Contractual Obligation of such Loan
Party or any of its Subsidiaries or (D) result in the creation or imposition of
any Lien upon any property of such Loan Party or any of its Subsidiaries, other
than those in favor of the Secured Parties pursuant to the Collateral Documents;
and
 
(iv)           do not require the consent of, authorization by, approval of,
notice to, or filing or registration with, any Governmental Authority or any
other Person, other than those listed on Schedule 4.2 (Consent) and that have
been or will be, prior to the Effective Date, obtained or made, copies of which
have been or will be delivered to the Prepetition Administrative Agent pursuant
to Section 3.1 (Conditions Precedent to Initial Prepetition Loans and Letters of
Credit), and each of which on the Effective Date will be in full force and
effect and, with respect to the Collateral, filings (if any) required to perfect
the Liens created by the Collateral Documents.
 
(b)           This Agreement has been, and each of the other Prepetition Loan
Documents will have been upon delivery thereof pursuant to the terms of this
Agreement, duly executed and delivered by each Loan Party party thereto.  This
Agreement is, and the other Prepetition Loan Documents will be, when delivered
hereunder, the legal, valid and binding obligation of each Loan Party party
thereto, enforceable against such Loan Party in accordance with its terms.
 
(c)           The execution, delivery and performance by each Intercompany Loan
Party of the Intercompany Loan Documents to which it is a party and the
consummation of the transactions contemplated thereby:
 
128

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(i)           are within such Intercompany Loan Party’s corporate, limited
liability company, partnership or other powers;
 
(ii)           have been or, at the time of delivery thereof will have been duly
authorized, by all necessary action, including the consent of shareholders,
partners and members where required;
 
(iii)           do not and will not (A) contravene such Intercompany Loan
Party’s or any of its Subsidiaries’ respective Constituent Documents,
(B) violate any other Requirement of Law applicable to such Intercompany Loan
Party, or any order or decree of any Governmental Authority or arbitrator
applicable to such Intercompany Loan Party, (C) conflict with or result in the
breach of, or constitute a default under, or result in or permit the termination
or acceleration of, any Contractual Obligation of such Intercompany Loan Party
or any of its Subsidiaries or (D) result in the creation or imposition of any
Lien upon any property of such Intercompany Loan Party or any of its
Subsidiaries, other than those in favor of Intercompany Lenders pursuant to the
Intercompany Collateral Documents; and
 
              (iv)       do not require the consent of, authorization by,
approval of, notice to, or filing or registration with, any Governmental
Authority or any other Person, other than those listed on  Schedule 4.2
(-Consents) and that have been or will be, prior to the Effective Date, obtained
or made, copies of which have been or will be delivered to the Prepetition
Administrative Agent pursuant to Section 3.1 (Conditions Precedent to Initial
Prepetition Loans and Letters of Credit), and each of which on the Effective
Date will be in full force and effect.
 
(d)           Each of the Intercompany Loan Documents will have been, upon
delivery pursuant to the terms of this Agreement, duly executed and delivered by
each Intercompany Loan Party party thereto.  The Intercompany Loan Documents
will be, when delivered hereunder, the legal, valid and binding obligation of
each Intercompany Loan Party party thereto, enforceable against such
Intercompany Loan Party in accordance with its terms.
 
Section 4.3              Ownership; Subsidiaries
 
(a)           All of the outstanding capital stock of Holdings has been validly
issued, is fully paid and non-assessable.  There are no agreements or
understandings to which the Parent is a party with respect to the voting, sale
or transfer of any shares of Stock of the Parent or any agreement restricting
the transfer or hypothecation of any such shares.
 
(b)           As of the Effective Date, (i) the authorized capital stock of the
U.S. Borrower consists of 600,000 shares of common stock, $0.01 par value per
share, of which 590,000 shares are issued and outstanding and 100,000 shares of
Series A Preferred Stock, $1.00 par value per share, of which 81,118 shares are
issued and outstanding, (ii) the subscribed capital stock of the Luxembourg
Borrower is set at EURO 31,000 consisting of 31,000 shares, €1.00 par value per
share and (iii) the authorized capital stock of the Parent consists of 1,000
shares of common stock, $0.01 par value per share, of which 1,000 shares are
issued and outstanding.  All of the outstanding capital stock of the U.S.
Borrower has been validly issued, is fully paid and
 
129

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
non-assessable and is owned beneficially and of record by the Parent, all of the
outstanding capital stock of the Parent has been validly issued, is fully paid
and non-assessable and is owned beneficially and of record by Holdings, all of
the outstanding capital stock of the Luxembourg Borrower has been validly
issued, is fully paid and non-assessable and is owned beneficially and of record
by the U.S. Borrower and Hayes Lemmerz Finance LLC, in each case, free and clear
of all Liens other than the Lien in favor of the Prepetition Administrative
Agent for the benefit of the Secured Parties created by the Collateral
Documents.  No Stock of the U.S. Borrower is subject to any option, warrant,
right of conversion or purchase or any similar right, except (i) as set forth in
the Certificate of Designations for the Series A Preferred Stock in effect on
the Effective Date and (ii) preferred equity certificates.  There are no
agreements or understandings to which the U.S. Borrower, is a party with respect
to the voting, sale or transfer of any shares of Stock of the U.S. Borrower or
any agreement restricting the transfer or hypothecation of any such shares.
 
(c)           Set forth on Schedule 4.3 (-   Ownership of Subsidiaries) is a
complete and accurate list showing, as of the Effective Date, all Subsidiaries
of Holdings and the U.S. Borrower and, as to each such Subsidiary, the
jurisdiction of its organization, the number of shares of each class of Stock
authorized (if applicable), the number outstanding on the Effective Date and the
number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by the U.S. Borrower.  Except for the Series A
Preferred Stock of the U.S. Borrower, no Stock of any Subsidiary of Holdings is
subject to any outstanding option, warrant, right of conversion or purchase of
any similar right.  All of the outstanding Stock of each Subsidiary of the U.S.
Borrower owned (directly or indirectly) by the U.S. Borrower has been validly
issued, is fully paid and non-assessable (to the extent applicable) and is owned
by the U.S. Borrower or a Subsidiary of the U.S. Borrower, free and clear of all
Liens (other than the Liens in favor of the Prepetition Administrative Agent for
the benefit of the Secured Parties created pursuant to the Collateral Documents
and, in the case of all other Subsidiaries of the U.S. Borrower, other than the
Liens created pursuant to the Intercompany Pledge and Security Agreements),
options, warrants, rights of conversion or purchase or any similar
rights.  Neither the U.S. Borrower nor any such Subsidiary is a party to, or has
knowledge of, any agreement restricting the transfer or hypothecation of any
Stock of any such Subsidiary, other than the Prepetition Loan Documents and the
Intercompany Loan Documents.  The U.S. Borrower does not own or hold, directly
or indirectly, any Stock of any Person other than such Subsidiaries and
Investments permitted by Section 8.3 (Investments).
 
(d)           The Dormant Subsidiaries conduct no business and have no material
assets.
 
Section 4.4             Financial Statements
 
(a)           The Consolidated balance sheet of Holdings and its Subsidiaries as
at January 31, 2007, and the related Consolidated statements of income, retained
earnings and cash flows of Holdings and its Subsidiaries for the fiscal year
then ended, certified by KPMG, LLP, copies of which have been furnished to each
Lender, fairly present the Consolidated financial condition of Holdings and its
Subsidiaries as at such dates and the Consolidated results of the operations of
Holdings and its Subsidiaries for the period ended on such dates in conformity
with GAAP.
 
130

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(b)           Neither Holdings, the U.S. Borrower nor any of their respective
Subsidiaries has any material obligation, contingent liability or liability for
taxes, long-term leases or unusual forward or long-term commitment that is not
reflected in the Financial Statements referred to in clause (a) above or in the
notes thereto and not otherwise permitted by this Agreement.
 
(c)           The Projections, a copy of which was delivered to the Prepetition
Administrative Agent on the Effective Date, were prepared by the U.S. Borrower
in light of the past operations of its business, and reflect projections for the
five year period beginning on the Effective Date on a Fiscal Quarter by Fiscal
Quarter basis for the first year and on a year by year basis thereafter.  The
Projections are based upon estimates and assumptions stated therein, all of
which the Borrowers believe to be reasonable and fair in light of conditions and
facts known to the Borrowers as of the Effective Date and, as of the Effective
Date, reflect the Borrowers’ good faith and reasonable estimates of the future
financial performance of the U.S. Borrower and its Subsidiaries and of the other
information projected therein for the periods set forth therein.
 
(d)           The unaudited pro forma Consolidated balance sheet of Holdings and
its Subsidiaries, a copy of which was delivered to each Lender, (i) was prepared
as of January 31, 2007, (ii) reflects as of such date, on a pro forma basis
after giving effect to the initial Loans and Letters of Credit under the
Existing Credit Agreement, the Consolidated financial condition of Holdings and
its Subsidiaries and (iii) the assumptions expressed therein are reasonable
based on the information available to Holdings at the time so furnished.
 
Section 4.5             Material Adverse Change
 
Since January 31, 2007, there has been no Material Adverse Change and there have
been no events or developments that, in the aggregate, have had a Material
Adverse Effect.
 
Section 4.6             Solvency
 
After giving effect to (a) the Loans, Letter of Credit Obligations and
Intercompany Loans to be made or extended on the Effective Date or such other
date as Loans and Letter of Credit Obligations requested, and Intercompany Loans
permitted, hereunder are made or extended, (b) the disbursement of the proceeds
of such Loans or Intercompany Loans pursuant to the instructions of the
Borrowers and (c) the payment and accrual of all transaction costs in connection
with the foregoing, the Loan Parties and their Subsidiaries, taken as a whole,
are Solvent.
 
Section 4.7             Litigation
 
Except as set forth on Schedule 4.7 (Litigation), there are no pending or, to
the knowledge of the Borrowers, threatened actions, investigations or
proceedings affecting the U.S. Borrower or any of its Subsidiaries before any
court, Governmental Authority or arbitrator other than those that, in the
aggregate, would not have a Material Adverse Effect.  The performance of any
action by any Loan Party or any other Subsidiary of the Borrowers required or
contemplated by any Prepetition Loan Document, any Related Document or any
Intercompany Loan Document is not restrained or enjoined (either temporarily,
preliminarily or permanently).
 
131

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 4.8             Taxes
 
(a)           Except as set forth on Schedule 4.8 (Taxes), all federal, state,
local and foreign income and franchise and other material tax returns, reports
and statements (collectively, the “Tax Returns”) required to be filed by the
U.S. Borrower or any of its Tax Affiliates have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all taxes, charges and other impositions reflected therein have
been paid prior to the date on which any fine, penalty, interest, late charge or
loss may be added thereto for non-payment thereof except where contested in good
faith and by appropriate proceedings if adequate reserves therefor have been
established on the books of the U.S. Borrower or such Tax Affiliate in
conformity with GAAP.  If any Tax Return of the U.S. Borrower or any of its Tax
Affiliates is under audit or examination by any Governmental Authority and one
or more material issues has arisen in the course of such audit or examination,
an explanation of such issue or issues is provided in Schedule 4.8 (Taxes), as
the same may be updated from time to time by written notice to the Prepetition
Administrative Agent.  Except as set forth on Schedule 4.8 (Taxes), proper and
accurate amounts have been withheld by the U.S. Borrower and each of its Tax
Affiliates from their respective employees for all periods in full and material
compliance with the tax, social security and unemployment withholding provisions
of applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities.
 
(b)           Except as set forth on Schedule 4.8 (Taxes), none of the U.S.
Borrower or any of its Tax Affiliates has (i) executed or filed with the IRS or
any other Governmental Authority any agreement or other document extending, or
having the effect of extending, the period for the assessment or collection of
any charges, (ii) incurred any obligation under any tax sharing agreement or
arrangement other than those of which the Prepetition Administrative Agent have
received a copy prior to the Effective Date or (iii) been a member of an
affiliated, combined or unitary group other than the group of which the U.S.
Borrower (or its Tax Affiliate) is the common parent.
 
Section 4.9             Full Disclosure
 
(a)           The information prepared or furnished by or on behalf of the U.S.
Borrower or any of its Subsidiaries in connection with any Prepetition Loan
Document, the Related Documents, the Rights Offering Documents or the
Intercompany Loan Documents or the consummation of the transactions contemplated
hereunder and thereunder taken as a whole, including the information contained
in the Disclosure Documents, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein or herein not misleading taken as a whole in light of the circumstances
in which made.
 
(b)           The U.S. Borrower has delivered to each Lender a true, complete
and correct copy of each Disclosure Document.  The Disclosure Documents comply
as to form in all material respects with all applicable requirements of all
applicable state and Federal securities laws.
 
Section 4.10           Margin Regulations
 
132

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
No Loan Party is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board), and no proceeds of any Loan or Intercompany Loan will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock in contravention
of Regulation T, U or X of the Federal Reserve Board.
 
Section 4.11           No Burdensome Restrictions; No Defaults
 
(a)           No Loan Party and none of their respective Subsidiaries (i) is a
party to any Contractual Obligation the compliance with one or more of which
would have, in the aggregate, a Material Adverse Effect or the performance of
which by any thereof, either unconditionally or upon the happening of an event,
would result in the creation of a Lien (other than a Lien permitted under
Section 8.2 (Liens, Etc.)) on the assets of any thereof or (ii) is subject to
one or more charter or corporate restrictions that would, in the aggregate, have
a Material Adverse Effect.
 
(b)           Neither the Parent nor any of its Subsidiaries is in default under
or with respect to any Contractual Obligation owed by it and, to the knowledge
of the Borrowers, no other party is in default under or with respect to any
Contractual Obligation owed to any Loan Party or to any Subsidiary of a Loan
Party, other than, in either case, those defaults that, in the aggregate, would
not have a Material Adverse Effect.
 
(c)           No Default or Event of Default has occurred and is continuing.
 
(d)           To the best knowledge of the Borrowers, there are no Requirements
of Law applicable to any Loan Party or any Subsidiary of any Loan Party the
compliance with which by such Loan Party or such Subsidiary, as the case may be,
would, in the aggregate, have a Material Adverse Effect.
 
Section 4.12           Investment Company Act
 
Neither Holdings nor the Parent nor any of their respective Subsidiaries is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.
 
Section 4.13           Use of Proceeds
 
The proceeds of the Loans and the Letters of Credit are being used by the
Borrowers solely (a) to pay costs, fees and expenses related to the execution
and delivery of this Agreement and the consummation of the transactions
contemplated under the Prepetition Loan Documents, the Related Documents and the
Rights Offering Documents, (b) to refinance a portion of the existing debt under
the Existing Credit Agreement, including certain foreign intercompany loans made
in connection with the Existing Credit Agreement, (c) to provide working capital
from time to time for the Borrowers and their respective Subsidiaries and
(d) for other general corporate purposes.
 
Section 4.14           Insurance
 
133

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
All policies of insurance of any kind or nature of the U.S. Borrower or any of
its Subsidiaries, including policies of life, fire, theft, product liability,
public liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person.
 
Section 4.15           Labor Matters
 
(a)           There are no strikes, work stoppages, slowdowns or lockouts
pending or threatened against or involving the U.S. Borrower or any of its
Subsidiaries, other than those that, in the aggregate, would not have a Material
Adverse Effect.
 
(b)           There are no unfair labor practices, grievances or complaints
pending, or, to the Borrowers’ knowledge, threatened, against or involving the
U.S. Borrower or any of its Subsidiaries, nor are there any arbitrations or
grievances threatened involving the U.S. Borrower or any of its Subsidiaries,
other than those that, in the aggregate, would not have a Material Adverse
Effect.
 
(c)           Except as set forth on Schedule 4.15 (Labor Matters), as of the
Effective Date, there is no collective bargaining agreement covering any
employee of the U.S. Borrower or its Subsidiaries.
 
(d)           Schedule 4.15 (Labor Matters) sets forth as of the Effective Date,
all material consulting agreements, executive employment agreements, executive
compensation plans, deferred compensation agreements, employee stock purchase
and stock option plans and severance plans of the U.S. Borrower and any of its
Subsidiaries.
 
Section 4.16           ERISA
 
(a)           Schedule 4.16(a) (List of Plans) separately identifies as of the
Effective Date all Title IV Plans, all Multiemployer Plans and all of the
employee benefit plans within the meaning of Section 3(3) of ERISA to which the
U.S. Borrower or any of its Domestic Subsidiaries has any obligation or
liability, contingent or otherwise.
 
(b)           Each employee benefit plan of the U.S. Borrower or any of its
Domestic Subsidiaries intended to qualify under Section 401 of the Code has
received a determination letter from the IRS stating that it is so qualified and
any trust created thereunder is exempt from tax under the provisions of
Section 501 of the Code, and no event has occurred since the date of such
determination that would adversely affect such determination, except where such
failures, in the aggregate, would not have a Material Adverse Effect.
 
(c)           Each Title IV Plan is in compliance in all material respects with
applicable provisions of ERISA, the Code and other Requirements of Law except
for non-compliances that, in the aggregate, would not have a Material Adverse
Effect.
 
(d)           There has been no, nor is there reasonably expected to occur, any
ERISA Event other than those that, in the aggregate, would not have a Material
Adverse Effect.
 
134

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(e)           Except to the extent set forth on Schedule 4.16(a) (List of
Plans), none of the U.S. Borrower, any of the U.S. Borrower’s Subsidiaries or
any ERISA Affiliate would have any Withdrawal Liability that could reasonably be
expected to result in a Material Adverse Effect as a result of a complete
withdrawal as of the Effective Date from any Multiemployer Plan.
 
Section 4.17           Environmental Matters
 
(a)           The operations of the U.S. Borrower and each of its Subsidiaries
have been and are in compliance with all Environmental Laws, including obtaining
and complying with all required environmental, health and safety Permits, other
than non-compliances that, in the aggregate, would not have a reasonable
likelihood of the U.S. Borrower and its Subsidiaries incurring Environmental
Liabilities and Costs that have a Material Adverse Effect.
 
(b)           None of the U.S. Borrower or any of its Subsidiaries or any real
property currently or, to the knowledge of the Borrowers, previously owned,
operated or leased by or for the U.S. Borrower or any of its Subsidiaries is
subject to any pending or, to the knowledge of the Borrowers, threatened, claim,
order, agreement, notice of violation, notice of potential liability or is the
subject of any pending or threatened proceeding or governmental investigation
under or pursuant to Environmental Laws other than those that, in the aggregate,
are not reasonably likely to result in the U.S. Borrower and its Subsidiaries
incurring Environmental Liabilities and Costs that have a Material Adverse
Effect.
 
(c)           None of the U.S. Borrower or any of its Subsidiaries is a
treatment, storage or disposal facility requiring a Permit under the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the regulations
thereunder or any state analog.
 
(d)           To the knowledge of the U.S. Borrower and its Subsidiaries, there
are no facts, circumstances or conditions arising out of or relating to the
operations or ownership of the U.S. Borrower or of real property owned, operated
or leased by the U.S. Borrower or any its Subsidiaries that are not specifically
included in the financial information furnished to the Lenders other than those
that, in the aggregate, would not have a reasonable likelihood of the
U.S.  Borrower and its Subsidiaries incurring Environmental Liabilities and
Costs that have a Material Adverse Effect.
 
(e)           As of the Effective Date, no Environmental Lien has attached to
any property of the U.S. Borrower or any of its Subsidiaries and, to the
knowledge of the Borrowers, no facts, circumstances or conditions exist that
could reasonably be expected to result in any such Lien attaching to any such
property.
 
(f)           The U.S. Borrower and each of its Subsidiaries have made available
to the Lenders copies of all material environmental, health or safety audits,
studies, assessments, inspections, investigations or other environmental health
and safety reports relating to the operations of the U.S. Borrower or any of its
Subsidiaries or any real property of any of them that are in the possession,
custody or control of the U.S. Borrower or any of its Subsidiaries.
 
(g)           This Section 4.17 represents the sole and exclusive
representations and warranties regarding environmental, health and safety
matters.
 
135

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 4.18           Intellectual Property
 
The U.S. Borrower and its Subsidiaries own or license or otherwise have the
right to use all licenses, permits, patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, copyright
applications, trade secrets and other intellectual property rights (including
all Intellectual Property as defined in the Pledge and Security Agreement) that
are necessary for or used in the operations of their respective businesses
without infringement upon or conflict with the rights of any other Person with
respect thereto, except as would not have a Material Adverse Effect.  As of the
Effective Date, except as set forth on Schedule 4.7 hereto, there is no claim or
litigation pending or threatened in writing and, to the knowledge of the U.S.
Borrower, there is no claim or litigation likely to be asserted against the U.S.
Borrower or its Subsidiaries regarding any of the foregoing.
 
Section 4.19           Title; Real Property
 
(a)           Each of the U.S. Borrower and its Subsidiaries has good and
marketable title to, or valid leasehold interests in, all real property and good
title to all tangible personal property, in each case, that is purported to be
owned or leased by it, including those reflected on the most recent Financial
Statements delivered by the U.S. Borrower, and none of such real or personal
properties and assets is subject to any Lien, except Liens permitted under
Section 8.2 (Liens, Etc.).  The U.S. Borrower and its Subsidiaries have received
all deeds, assignments, waivers, consents, non-disturbance and recognition or
similar agreements, bills of sale and other documents, and have duly effected
all recordings, filings and other actions necessary to establish, protect and
perfect the U.S. Borrower’s and its Subsidiaries’ right, title and interest in
and to all material property.
 
(b)           All Permits required to have been issued, used or necessary to
enable all real property owned or leased by the U.S. Borrower or any of its
Subsidiaries to be lawfully occupied and used for all of the purposes for which
they are currently occupied and used have been lawfully issued and are in full
force and effect, other than those that, in the aggregate, would not have a
Material Adverse Effect.
 
(c)           None of the U.S. Borrower or any of its Subsidiaries has received
any written notice, or has any knowledge, of any pending, threatened or
contemplated condemnation proceeding affecting any real property owned or leased
by the U.S. Borrower or any of its Subsidiaries or any part thereof, except
those that, in the aggregate, would not have a Material Adverse Effect.
 
Section 4.20           Related Documents
 
(a)           The execution, delivery and performance by each Loan Party of the
Related Documents to which it is a party and the consummation of the
transactions contemplated thereby by such Loan Party:
 
(i)           are within such Loan Party’s respective corporate, limited
liability company, partnership or other powers;
 
136

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(ii)           at the Effective Date, were duly authorized by all necessary
corporate or other action, including the consent of stockholders where required;
 
(iii)           do not and will not (A) contravene or violate any Loan Party’s
or any of its Subsidiaries’ respective Constituent Documents, (B) violate any
other Requirement of Law applicable to any Loan Party, or any order or decree of
any Governmental Authority or arbitrator, (C) conflict with or result in the
breach of, constitute a default under, or result in or permit the termination or
acceleration of, any Contractual Obligation of any Loan Party or any of its
Subsidiaries, except for those that, in the aggregate, would not have a Material
Adverse Effect or (D) result in the creation or imposition of any Lien upon any
property of any Loan Party or any of its Subsidiaries; and
 
(iv)           do not require the consent of, authorization by, approval of,
notice to, or filing or registration with, any Governmental Authority or any
other Person, other than those that (A) will have been obtained at the Effective
Date, each of which will be in full force and effect on the Effective Date, none
of which will on the Effective Date impose materially adverse conditions upon
the exercise of control by Holdings over the U.S. Borrower or by the U.S.
Borrower over any of its Subsidiaries and (B) in the aggregate, if not obtained,
would not have a Material Adverse Effect.
 
(b)           Each of the Related Documents has been duly executed and delivered
by each Loan Party party thereto and is the legal, valid and binding obligation
of each Loan Party party thereto, enforceable against such Loan Party in
accordance with its terms.
 
(c)           None of the Related Documents has been amended or modified in any
respect and no provision therein has been waived, except, in each case, to the
extent permitted by Section 8.12 (Modification of Related Documents), and each
of the representations and warranties therein are true and correct in all
material respects and no default or event that, with the giving of notice or
lapse of time or both, would be a default has occurred thereunder.
 
ARTICLE IV.A

 
Representations and Warranties With Respect To DIP Facilities
 
To induce the DIP Lenders, and the DIP Administrative Agent to enter into this
Agreement, each of Holdings and the Borrowers represents and warrants each of
the following to the DIP Lenders, the DIP Administrative Agent, on and as of the
DIP Effective Date, each other DIP Borrowing Date, each date of withdrawal of
funds from a DIP Collateral Account (as specified in the applicable DIP
Withdrawal Certificate) and the date of the making of each other financial
accommodation by the DIP Lenders under this Agreement (each such date a “DIP
Warranty Date”):
 
Section 4.1.A          Corporate Existence; Compliance with Law
 
Each of Holdings, the Borrowers and their Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign entity and in
good standing under the laws of each
 
137

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, have a Material
Adverse Effect, (c) upon entry of the Interim Order and (when applicable) the
Final Order, has all requisite power and authority and the legal right to own,
pledge, mortgage and operate its properties, to lease the property it operates
under lease and to conduct its business as now or currently proposed to be
conducted, (d) is in compliance with its Constituent Documents, (e) is in
compliance with all applicable Requirements of Law except where the failure to
be in compliance would not, in the aggregate, have a Material Adverse Effect and
(f) has all necessary licenses, permits, consents or approvals from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings that can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
would not, in the aggregate, have a Material Adverse Effect.
 
Section 4.2.A          Corporate Power; Authorization; Enforceable Obligations
 
(a)           The execution, delivery and performance by each Loan Party of the
DIP Loan Documents to which it is a party and the consummation of the
transactions contemplated thereby upon entry of the Interim Order and (when
applicable) the Final Order:
 
(i)           are within such Loan Party’s corporate, limited liability company,
partnership or other powers;
 
(ii)           have been or, at the time of delivery thereof pursuant to Section
3.4 will have been duly authorized by all necessary action, including the
consent of shareholders, partners and members where required;
 
(iii)           do not and will not (A) contravene such Loan Party’s or any of
its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority (including the Bankruptcy Court) or arbitrator applicable to such Loan
Party, (C) subject (during the pendency of the Cases with respect to such Loan
Party) to the entry of the Interim Order or (when applicable) the Final Order,
conflict with or result in the breach of, or constitute a default under, or
result in or permit the termination or acceleration of, any Contractual
Obligation of such Loan Party or any of its Subsidiaries or (D) result in the
creation or imposition of any Lien upon any property of such Loan Party or any
of its Subsidiaries, other than those in favor of the Secured Parties pursuant
to the Collateral Documents; and
 
(iv)           do not require the consent of, authorization by, approval of,
notice to, or filing or registration with, any Governmental Authority or any
other Person, other than the Bankruptcy Court and those listed on Schedule 4.2A
(Consents) and that have been or will be, prior to the DIP Effective
Date,  obtained or made, copies of which have been or will be delivered to the
DIP Administrative Agent pursuant to Section 3.4 (Conditions Precedent to
Initial DIP Loans), and each of which on each DIP Warranty Date will be in full
force and effect and, with respect to the Collateral, filings (if any) required
to perfect the Liens created by the Collateral Documents.
 
138

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(b)           This Agreement has been, and each of the other DIP Loan Documents
will have been upon delivery thereof pursuant to the terms of this Agreement,
duly executed and delivered by each Loan Party party thereto.  This Agreement
is, and the other DIP Loan Documents will be, when delivered hereunder, the
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms.
 
(c)           The execution, delivery and performance by each Intercompany Loan
Party of the Intercompany Loan Documents to which it is a party and the
consummation of the transactions contemplated thereby:
 
(i)           are within such Intercompany Loan Party’s corporate, limited
liability company, partnership or other powers;
 
(ii)           have been or, at the time of delivery thereof will have been duly
authorized, by all necessary action, including the consent of shareholders,
partners and members where required;
 
(iii)           do not and will not (A) contravene such Intercompany Loan
Party’s or any of its Subsidiaries’ respective Constituent Documents,
(B) violate any other Requirement of Law applicable to such Intercompany Loan
Party, or any order or decree of any Governmental Authority or arbitrator
applicable to such Intercompany Loan Party, (C) conflict with or result in the
breach of, or constitute a default under, or result in or permit the termination
or acceleration of, any Contractual Obligation of such Intercompany Loan Party
or any of its Subsidiaries or (D) result in the creation or imposition of any
Lien upon any property of such Intercompany Loan Party or any of its
Subsidiaries; and
 
(iv)           do not require the consent of, authorization by, approval of,
notice to, or filing or registration with, any Governmental Authority or any
other Person, other than those listed on Schedule 4.2A (Consents – DIP Effective
Date).
 
(d)           Each of the Intercompany Loan Documents will have been, upon
delivery pursuant to the terms of this Agreement, duly executed and delivered by
each Intercompany Loan Party party thereto.  The Intercompany Loan Documents
will be, when delivered hereunder, the legal, valid and binding obligation of
each Intercompany Loan Party party thereto, enforceable against such
Intercompany Loan Party in accordance with its terms.
 
Section 4.3.A          Ownership; Subsidiaries
 
(a)           All of the outstanding capital stock of Holdings has been validly
issued, is fully paid and non-assessable.  There are no agreements or
understandings to which the Parent is a party with respect to the voting, sale
or transfer of any shares of Stock of the Parent or any agreement restricting
the transfer or hypothecation of any such shares, except pursuant to the
Collateral Documents.
 
(b)           Set forth on Schedule 4.3A (Ownership of Subsidiaries – DIP
Effective Date) is a complete and accurate list showing, as of the DIP Effective
Date and each other DIP Warranty Date, all Subsidiaries of Holdings and the U.S.
Borrower and, as to each such
 
139

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Subsidiary, the jurisdiction of its organization, the number of shares of each
class of Stock authorized (if applicable), the number outstanding on the DIP
Effective Date and each other DIP Warranty Date and the number and percentage of
the outstanding shares of each such class owned (directly or indirectly) by the
U.S. Borrower.  Except for the Series A Preferred Stock of the U.S. Borrower
and, except as set for on Schedule 4.3A, no Stock of any Subsidiary of Holdings
is subject to any outstanding option, warrant, right of conversion or purchase
or any similar right.  All of the outstanding Stock of each Subsidiary of the
U.S. Borrower owned (directly or indirectly) by the U.S. Borrower has been
validly issued, is fully paid and non-assessable (to the extent applicable) and
is owned by the U.S. Borrower or a Subsidiary of the U.S. Borrower, free and
clear of all Liens (other than the Liens in favor of the Secured Parties created
pursuant to the Collateral Documents and, in the case of all other Subsidiaries
of the U.S. Borrower, other than the Liens created pursuant to the Intercompany
Pledge and Security Agreements), options, warrants, rights of conversion or
purchase or any similar rights.  Neither the U.S. Borrower nor any such
Subsidiary is a party to, or has knowledge of, any agreement restricting the
transfer or hypothecation of any Stock of any such Subsidiary, other than the
DIP Loan Documents, the Intercompany Loan Documents, the Collateral Documents,
the DIP Collateral Documents and as set forth in Schedule 8.10A (Negative
Pledges – DIP Effective Date).  The U.S. Borrower does not own or hold, directly
or indirectly, any Stock of any Person other than such Subsidiaries and
Investments permitted by Section 8.3A (Investments).
 
(c)           The Dormant Subsidiaries conduct no business and have no material
assets.
 
Section 4.4.A          Financial Statements
 
(a)           The Consolidated balance sheet of Holdings and its Subsidiaries as
at January 31, 2009, and the related Consolidated statements of income, retained
earnings and cash flows of Holdings and its Subsidiaries for the fiscal year
then ended, certified by KPMG, LLP, copies of which have been furnished to each
Lender, fairly present the Consolidated financial condition of Holdings and its
Subsidiaries as at such dates and the Consolidated results of the operations of
Holdings and its Subsidiaries for the period ended on such dates in conformity
with GAAP.
 
(b)           Neither Holdings, the U.S. Borrower nor any of their respective
Subsidiaries has any material obligation, contingent liability or liability for
taxes, long-term leases or unusual forward or long-term commitment that is not
reflected in the Financial Statements referred to in clause (a) above or in the
notes thereto and not otherwise permitted by this Agreement.
 
(c)            All 13-Week Budgets were prepared by the Borrowers in light of
the past operations of the business of Holdings and its Subsidiaries, and
reflect projections for the applicable 13-week period.  Each 13-Week Budget is
based upon estimates and assumptions stated therein, all of which the Borrowers
believe to be reasonable and fair in light of conditions and facts known to the
Borrowers as of the DIP Effective Date and each other DIP Warranty Date and, as
of the DIP Effective Date and each other DIP Warranty Date, reflect the
Borrowers’ good faith and reasonable estimates of the future financial
performance of the Holdings and its Subsidiaries and of the other information
projected therein for the periods set forth therein.
 
140

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 4.5.A          Material Adverse Change
 
Since the Petition Date, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.
 
Section 4.6.A         [Reserved]
 
Section 4.7.A          Litigation
 
Other than the Cases and except as set forth on Schedule 4.7.A (-Litigation),
there are no pending or, to the knowledge of the Borrowers, threatened actions,
investigations or proceedings affecting the U.S. Borrower or any of its
Subsidiaries before any court, Governmental Authority or arbitrator other than
those that, in the aggregate, would not have a Material Adverse Effect.  The
performance of any action by any Loan Party or any other Subsidiary of the
Borrowers required or contemplated by any DIP Loan Document, any Related
Document or any Intercompany Loan Document is not restrained or enjoined (either
temporarily, preliminarily or permanently).
 
Section 4.8.A          Taxes
 
(a)           Except as set forth on Schedule 4.8A (Taxes – DIP Effective Date)
and except to the extent failure to do so is permitted by the Bankruptcy Code,
all federal, state, local and foreign income and franchise and other material
tax returns, reports and statements (collectively, the “Tax Returns”) required
to be filed by the U.S. Borrower or any of its Tax Affiliates have been filed
with the appropriate Governmental Authorities in all jurisdictions in which such
Tax Returns are required to be filed, all such Tax Returns are true and correct
in all material respects, and all taxes, charges and other impositions reflected
therein have been paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for non-payment thereof except where
contested in good faith and by appropriate proceedings if adequate reserves
therefor have been established on the books of the U.S. Borrower or such Tax
Affiliate in conformity with GAAP.  If any Tax Return of the U.S. Borrower or
any of its Tax Affiliates is under audit or examination by any Governmental
Authority and one or more material issues has arisen in the course of such audit
or examination, an explanation of such issue or issues is provided in
Schedule 4.8.A (Taxes– DIP Effective Date), as the same may be updated from time
to time by written notice to the DIP Administrative Agent.  Except as set forth
on Schedule 4.8.A (Taxes– DIP Effective Date s), proper and accurate amounts
have been withheld by the U.S. Borrower and each of its Tax Affiliates from
their respective employees for all periods in full and material compliance with
the tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities.
 
(b)           Except as set forth on Schedule 4.8A (Taxes– DIP Effective Date),
none of the U.S. Borrower or any of its Tax Affiliates has (i) executed or filed
with the IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for the assessment or
collection of any charges, (ii) incurred any obligation under any tax sharing
agreement or arrangement other than those of which the DIP Administrative Agent
have received a copy prior to the DIP Effective Date or (iii) been a
 
141

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
member of an affiliated, combined or unitary group other than the group of which
the U.S. Borrower (or its Tax Affiliate) is the common parent.
 
Section 4.9.A         Full Disclosure
 
(a)           The information prepared or furnished by or on behalf of the U.S.
Borrower or any of its Subsidiaries in connection with any DIP Loan Document or
the Intercompany Loan Documents or the consummation of the transactions
contemplated hereunder and thereunder taken as a whole, including the
information contained in the Disclosure Documents, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein or herein not misleading taken as a whole in
light of the circumstances in which made.
 
(b)           The Disclosure Documents comply as to form in all material
respects with all applicable requirements of all applicable state and Federal
securities laws.
 
Section 4.10.A        Margin Regulations
 
No Loan Party is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board), and no proceeds of any Loan or Intercompany Loan will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock in contravention
of Regulation T, U or X of the Federal Reserve Board.
 
Section 4.11.A        No Burdensome Restrictions; No Defaults
 
(a)           No Loan Party and none of their respective Subsidiaries (i) is a
party to any Contractual Obligation the compliance with one or more of which
would have, in the aggregate, a Material Adverse Effect or the performance of
which by any thereof, either unconditionally or upon the happening of an event,
would result in the creation of a Lien (other than a Lien permitted under
Section 8.2 (Liens, Etc.)) on the assets of any thereof, or (ii) is subject to
one or more charter or corporate restrictions that would, in the aggregate, have
a Material Adverse Effect.
 
(b)           Neither Holdings nor any of its Subsidiaries is in default under
or with respect to any Contractual Obligation owed by it arising after the
Petition Date or under executory contracts and unexpired leases that have been
assumed with the consent of the Requisite DIP Lenders in the Cases pursuant to
section 365 of the Bankruptcy Code (including pursuant to any chapter 11 plan)
and, to the knowledge of the Borrowers, no other party is in default under or
with respect to any Contractual Obligation owed to any Loan Party or to any
Subsidiary of a Loan Party, other than, in either case, those defaults that, in
the aggregate, would not have a Material Adverse Effect.
 
(c)           All orders of the Bankruptcy Court relating the Loans and the
transactions contemplated by this Agreement, the DIP Loan Documents and the
Prepetition Loan Documents continue to be in full force and effect, and have not
been amended in any way without the consent of the  Requisite DIP Lenders.
 
142

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(d)           No Default or Event of Default has occurred and is continuing.
 
(e)           To the best knowledge of the Borrowers, there are no Requirements
of Law applicable to any Loan Party or any Subsidiary of any Loan Party the
compliance with which by such Loan Party or such Subsidiary, as the case may be,
would, in the aggregate, have a Material Adverse Effect.
 
Section 4.12.A        Investment Company Act
 
Neither Holdings nor the Parent nor any of their respective Subsidiaries is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.
 
Section 4.13.A        Use of Proceeds
 
(a)           The proceeds of the New Money DIP Term Loans are being used (or,
in the case of Section 4.13A(A)(ii), deemed used) by the Borrowers solely (i) to
pay costs, fees and expenses related to the execution and delivery of this
Agreement and the consummation of the transactions contemplated under the DIP
Loan Documents, (ii) after the Roll-Up Loan Elevation Date, to pre-pay certain
of the Prepetition Loans, as set forth in Section 2.1A, (iii) to provide working
capital from time to time for the Borrowers and their respective Subsidiaries,
(iv) for other general corporate purposes of the Debtors and, subject to
Section 4.13A(b), the non-U.S. Subsidiaries of Holdings and (v) to pay
administration costs of the Cases and claims or amounts approved by the
Bankruptcy Court; provided that, payments in each of (i) and (ii) shall be made
from the proceeds of the New Money DIP Term Loans irrespective of the
then-applicable 13-Week Budget.
 
(b)           Proceeds of the New Money DIP Term Loans that are advanced to
Foreign Subsidiaries of Holdings shall be advanced by way of Intercompany Loans,
which Intercompany Loans:  (A) shall comply with the principles set forth in
Section 7.11A(f)(A) and the DIP Intercompany Loan Limits, (B) will be evidenced
by an Intercompany Note delivered as promptly as practicable, in each case,
secured as required by Section 7.16A(g) .
 
Section 4.14.A         Insurance
 
All policies of insurance of any kind or nature of the U.S. Borrower or any of
its Subsidiaries, including policies of life, fire, theft, product liability,
public liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person.
 
Section 4.15.A        Labor Matters
 
(a)           There are no strikes, work stoppages, slowdowns or lockouts
pending or threatened against or involving the U.S. Borrower or any of its
Subsidiaries, other than those that, in the aggregate, would not have a Material
Adverse Effect.
 
143

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(b)           There are no unfair labor practices, grievances or complaints
pending, or, to the Borrowers’ knowledge, threatened, against or involving the
U.S. Borrower or any of its Subsidiaries, nor are there any arbitrations or
grievances threatened involving the U.S. Borrower or any of its Subsidiaries,
other than those that, in the aggregate, would not have a Material Adverse
Effect.
 
(c)           Except as set forth on Schedule 4.15.A (Labor Matters – DIP
Effective Date), as of the DIP Effective Date, there is no collective bargaining
agreement covering any employee of the U.S. Borrower or its Subsidiaries.
 
(d)           Schedule 4.15.A (Labor Matters– DIP Effective Date)) sets forth as
of the DIP Effective Date, all material consulting agreements, executive
employment agreements, executive compensation plans, deferred compensation
agreements, employee stock purchase and stock option plans and severance plans
of the U.S. Borrower and any of its Subsidiaries.
 
Section 4.16.A        ERISA
 
(a)           Schedule 4.16A(a) (List of Plans) separately identifies as of the
DIP Effective Date all Title IV Plans, all Multiemployer Plans and all of the
employee benefit plans within the meaning of Section 3(3) of ERISA to which the
U.S. Borrower or any of its Domestic Subsidiaries has any obligation or
liability, contingent or otherwise.
 
(b)           Each employee benefit plan of the U.S. Borrower or any of its
Domestic Subsidiaries intended to qualify under Section 401 of the Code has
received a determination letter from the IRS stating that it is so qualified and
any trust created thereunder is exempt from tax under the provisions of
Section 501 of the Code, and no event has occurred since the date of such
determination that would adversely affect such determination, except where such
failures, in the aggregate, would not have a Material Adverse Effect.
 
(c)           Each Title IV Plan is in compliance in all material respects with
applicable provisions of ERISA, the Code and other Requirements of Law except
for non-compliances that, in the aggregate, would not have a Material Adverse
Effect.
 
(d)           Other than the Cases, there has been no, nor is there reasonably
expected to occur, any ERISA Event other than those that, in the aggregate,
would not have a Material Adverse Effect.
 
(e)           Except to the extent set forth on Schedule 4.16A (a) (List of
Plans)  none of the U.S. Borrower, any of the U.S. Borrower’s Subsidiaries or
any ERISA Affiliate would have any Withdrawal Liability that could reasonably be
expected to result in a Material Adverse Effect as a result of a complete
withdrawal as of the Effective Date from any Multiemployer Plan.
 
Section 4.17.A        Environmental Matters
 
(a)           The operations of the U.S. Borrower and each of its Subsidiaries
have been and are in compliance with all Environmental Laws, including obtaining
and complying with all required environmental, health and safety Permits, other
than non-compliances that, in
 
144

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
the aggregate, would not have a reasonable likelihood of the U.S. Borrower and
its Subsidiaries incurring Environmental Liabilities and Costs that have a
Material Adverse Effect.
 
(b)           None of the U.S. Borrower or any of its Subsidiaries or any real
property currently or, to the knowledge of the Borrowers, previously owned,
operated or leased by or for the U.S. Borrower or any of its Subsidiaries is
subject to any pending or, to the knowledge of the Borrowers, threatened, claim,
order, agreement, notice of violation, notice of potential liability or is the
subject of any pending or threatened proceeding or governmental investigation
under or pursuant to Environmental Laws other than those that, in the aggregate,
are not reasonably likely to result in the U.S. Borrower and its Subsidiaries
incurring Environmental Liabilities and Costs that have a Material Adverse
Effect.
 
(c)           None of the U.S. Borrower or any of its Subsidiaries is a
treatment, storage or disposal facility requiring a Permit under the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the regulations
thereunder or any state analog.
 
(d)           To the knowledge of the U.S. Borrower and its Subsidiaries, there
are no facts, circumstances or conditions arising out of or relating to the
operations or ownership of the U.S. Borrower or of real property owned, operated
or leased by the U.S. Borrower or any its Subsidiaries that are not specifically
included in the financial information furnished to the Lenders other than those
that, in the aggregate, would not have a reasonable likelihood of the U.S.
Borrower and its Subsidiaries incurring Environmental Liabilities and Costs that
have a Material Adverse Effect.
 
(e)           As of the DIP Effective Date, no Environmental Lien has attached
to any property of the U.S. Borrower or any of its Subsidiaries and, to the
knowledge of the Borrowers, no facts, circumstances or conditions exist that
could reasonably be expected to result in any such Lien attaching to any such
property.
 
(f)           The Obligors have made available to the DIP Lenders copies of all
material environmental, health or safety audits, studies, assessments,
inspections, investigations or other environmental health and safety reports
relating to the operations of the Obligors or any real property of any of them
that are in the possession, custody or control of the Obligors.
 
(g)           This Section 4.17.A represents the sole and exclusive
representations and warranties regarding environmental, health and safety
matters.
 
Section 4.18.A        Intellectual Property
 
The U.S. Borrower and its Subsidiaries own or license or otherwise have the
right to use all licenses, permits, patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, copyright
applications, trade secrets and other intellectual property rights (including
all Intellectual Property as defined in the Pledge and Security Agreement) that
are necessary for or used in the operations of their respective businesses
without infringement upon or conflict with the rights of any other Person with
respect thereto, except as would not have a Material Adverse Effect.  As of the
DIP Effective Date, except as set forth on Schedule 4.7A hereto, there is no
claim or litigation pending or threatened
 
145

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
in writing and, to the knowledge of the U.S. Borrower, there is no claim or
litigation likely to be asserted against the U.S. Borrower or its Subsidiaries
regarding any of the foregoing.
 
Section 4.19.A        Title; Real Property
 
(a)           Each of the U.S. Borrower and its Subsidiaries has good and
marketable title to, or valid leasehold interests in, all real property and good
title to all tangible personal property, in each case, that is purported to be
owned or leased by it, including those reflected on the most recent Financial
Statements delivered by the U.S. Borrower, and none of such real or personal
properties and assets is subject to any Lien, except Liens permitted under
Section 8.2A (Liens, Etc.).  The U.S. Borrower and its Subsidiaries have
received all deeds, assignments, waivers, consents, non-disturbance and
recognition or similar agreements, bills of sale and other documents, and have
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect the U.S. Borrower’s and its Subsidiaries’ right, title and
interest in and to all material property.
 
(b)           All Permits required to have been issued, used or necessary to
enable all real property owned or leased by the U.S. Borrower or any of its
Subsidiaries to be lawfully occupied and used for all of the purposes for which
they are currently occupied and used have been lawfully issued and are in full
force and effect, other than those that, in the aggregate, would not have a
Material Adverse Effect.
 
(c)           None of the U.S. Borrower or any of its Subsidiaries has received
any written notice, or has any knowledge, of any pending, threatened or
contemplated condemnation proceeding affecting any real property owned or leased
by the U.S. Borrower or any of its Subsidiaries or any part thereof, except
those that, in the aggregate, would not have a Material Adverse Effect.
 
Section 4.20.A        Orders of the Bankruptcy Court
 
(a)           The Interim Order or, after it has been entered, Final Order (as
applicable) and the transactions contemplated by this Agreement and the other
DIP Loan Documents are in full force and effect, and have not, in whole or in
part, been reversed, modified, amended, stayed (for more than five (5) Business
Days), vacated, appealed or subject to a stay pending appeal or otherwise
challenged or subject to any pending or threatened challenge or proceeding in
any jurisdiction in any part of the world and the Debtors are in compliance with
the Interim Order or Final Order, as applicable.
 
ARTICLE V

 
Financial Covenants with respect to Prepetition Obligations
 
Section 5.1              Financial Covenants With Respect to Prepetition
Obligations
 
As long as any Prepetition Obligation or any Prepetition Commitment remains
outstanding under the Revolving Credit Facility, the Term Loan Facility or the
Synthetic L/C Facility and except to the extent otherwise permitted or consented
in writing by the Requisite Lenders, the Borrowers agree to each of the
following covenants:
 
146

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(a)           Maximum Leverage Ratio.  Holdings shall maintain, as of the last
day of each Fiscal Quarter set forth below, a Leverage Ratio of not more than
the maximum ratio set forth below opposite such Fiscal Quarter:
 

 
Fiscal Quarter Ending On or About
Maximum Leverage Ratio
   
July 31, 2007
4.50 to 1
   
October 31, 2007
4.50 to 1
   
January 31, 2008
4.00 to 1
   
April 30, 2008
4.00 to 1
   
July 31, 2008
3.75 to 1
   
October 31, 2008
3.75 to 1
   
January 31, 2009
5.50 to 1
   
April 30, 2009
5.75 to 1
   
 July 31, 2009
 7.00 to 1      October 31, 2009  7.25 to 1      January 31, 2010  5.50 to 1    
 April 30, 2010 and thereafter  3.00 to 1  



(b)           Minimum Interest Coverage Ratio.  Holdings shall maintain an
Interest Coverage Ratio, as determined as of the last day of each Fiscal Quarter
set forth below, for the four Fiscal Quarters ending on such day, of at least
the minimum ratio set forth below opposite such Fiscal Quarter:
 

 
Fiscal Quarter Ending On or About
Minimum Interest Coverage Ratio
   
July 31, 2007
2.00 to 1
   
October 31, 2007
2.00 to 1
   
January 31, 2008
2.25 to 1
   
April 30, 2008
2.25 to 1
   
July 31, 2008
2.50 to 1
   
October 31, 2008
2.50 to 1
   
January 31, 2009
2.25 to 1
   
April 30, 2009
1.75 to 1
   
July 31, 2009
1.55 to 1
   
October 31, 2009
1.35 to 1
   
January 31, 2010
2.15 to 1
   
April 30, 2010 and thereafter
3.50 to 1
 

 

 
147

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(c)           Capital Expenditures.  Holdings shall not make or incur, or permit
to be made or incurred, Capital Expenditures (excluding Capital Expenditures
funded with up to 50% of the proceeds of a Specified Asset Sale constituting a
Reinvestment Event) during each of the Fiscal Years set forth below to be, in
the aggregate, in excess of the maximum amount set forth below for such Fiscal
Year:
 

 
Fiscal Year Ending On or About
Maximum Capital Expenditures
   
January 31, 2007
$110,000,000
   
January 31, 2008
$110,000,000
   
January 31, 2009
$90,000,000
   
January 31, 2010
$50,000,000
   
January 31, 2011
$75,000,000
   
January 31, 2012
$75,000,000
   
January 31, 2013
$75,000,000
   
January 31, 2014
$75,000,000
 



provided, that the cumulative Capital Expenditures for each Fiscal Quarter in
the Fiscal Year ending on or about January 31, 2010 shall not, in the aggregate,
exceed the maximum amount set forth below:
 

 
Fiscal Quarter Ending On or About
Maximum Cumulative Capital Expenditures
   
April 30, 2009
$15,000,000
   
July 31, 2009
$30,000,000
   
October 31, 2009
$40,000,000
   
January 31, 2010
$50,000,000
 



provided, further, that to the extent that actual Capital Expenditures for any
such Fiscal Year shall be less than the maximum amount set forth above for such
Fiscal Year (without giving effect to the carryover permitted by this proviso),
50% of the difference between said stated maximum amount and such actual Capital
Expenditures shall, in addition, be available for Capital Expenditures in the
next succeeding Fiscal Year.  Notwithstanding anything in this Section 5.1(c) to
the contrary, (i) Capital Expenditures funded with the Net Cash Proceeds of a
Property Loss Event, to the extent such Net Cash Proceeds are not required to
prepay the loans pursuant to Section 2.10 (Mandatory Prepayments), will not be
included in the calculation of Capital Expenditures for purposes of this
Section 5.1(c), and (ii) if all or a portion of amounts payable in connection
with a Permitted Acquisition is classified as a Capital Expenditure under GAAP,
the amount so classified will not be included in the calculation of Capital
Expenditures for purposes of this Section 5.1(c).
 
148

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 5.2             Financial Covenants With Respect to DIP Obligations
 
As long as any DIP Obligation or any DIP Commitment remains outstanding under
the DIP Facility and except to the extent otherwise permitted or consented in
writing by the Requisite DIP Lenders (which consent may be given with respect to
definitions or portions of definition used in this Section 5.2), the Borrowers
agree to each of the following covenants:
 
(a)           Net Cash Flow After Restructuring Expenses.
 
(i)           Holdings shall maintain Consolidated Net Cash Flow After
Restructuring Expenses calculated on a cumulative basis since May 1, 2009 as of
the last day of each calendar month of at least the minimum amount set forth
below for such calendar month:
 



 
Calendar Month  Ending
Minimum Cumulative Consolidated Net Cash Flow After Restructuring Expenses since
May 1, 2009 (in Millions)
   
May 2009
(55.8)
   
June 2009
(81.6)
   
July 2009
(88.9)
   
August 2009
(91.9)
   
September 2009
(102.4)
   
October 2009
(113.8)
   
November 2009
(96.2)
   
December 2009
(80.8)
   
January 2010
(73.0)
 



(ii)           The Luxembourg Borrower, together with the Foreign Subsidiary
Guarantors (other than those formed under the laws of Mexico), shall maintain
aggregated Net Cash Flow After Restructuring Expenses calculated on a cumulative
basis since May 1, 2009 as of the last day of each calendar month of at least
the minimum amount set forth below for such calendar month; provided that, each
aggregation shall be determined by the same method each month and consistent
with the aggregation method used to prepare the Operating Forecast:
 

 
Calendar Month  Ending
Minimum Cumulative Aggregated Net Cash Flow After Restructuring Expenses since
May 1, 2009 (in Millions)
   
May 2009
(22.5)

 
 
149

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
 

 
June 2009
(35.1)
   
July 2009
(31.3)
   
August 2009
(26.0)
   
September 2009
(39.6)
   
October 2009
(42.2)
   
November 2009
(32.8)
   
December 2009
(23.1)
   
January 2010
(15.5)
 



(b)           Minimum EBITDA.
 
(i)           Holdings shall maintain Consolidated EBITDA, calculated on a
cumulative basis since May 1, 2009 (and resetting on a quarterly basis at the
beginning of each Fiscal Quarter thereafter) as of the last day of each calendar
month of at least the minimum amount set forth below opposite such calendar
month below:
 

 
Calendar Month Ending
Minimum Cumulative Monthly Consolidated EBITDA since May 1, 2009 and resetting
at the beginning of each Fiscal Quarter (in Millions)
   
May 2009
(4.3)
   
June 2009
(4.4)
   
July 2009
(3.9)
   
August 2009
4.5
   
September 2009
14.3
   
October 2009
26.5
   
November 2009
9.4
   
December 2009
12.3
   
January 2010
23.5
 



 
(ii)           The Luxembourg Borrower, together with the Foreign Subsidiary
Guarantors (other than those formed under the laws of Mexico), shall
maintain   aggregated EBITDA, calculated on a cumulative basis since May 1, 2009
(and resetting on a quarterly basis at the beginning of each Fiscal Quarter
thereafter) as of the last day of each calendar month of at least the minimum
amount set forth below opposite such calendar month below; provided that, each
aggregation shall be determined by the same method each month and consistent
with the aggregation method used to prepare the Operating Forecast:
 
 
150

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
 

 
Calendar Month Ending
Minimum Cumulative Monthly Aggregated EBITDA since May 1, 2009 and resetting at
the beginning of each Fiscal Quarter (in Millions)
   
May 2009
(3.5)
   
June 2009
(3.6)
   
July 2009
(1.8)
   
August 2009
2.2
   
September 2009
8.2
   
October 2009
16.2
   
November 2009
6.3
   
December 2009
6.9
   
January 2010
13.2
 



(c)           Minimum Interest Coverage Ratio.
 
(i)           Holdings shall maintain an Interest Coverage Ratio, determined as
of the last day of each calendar month, calculated on a cumulative basis since
May 1, 2009,  of at least the minimum ratio set forth below opposite such
calendar month below:
 

 
Calendar Month Ending
Minimum Cumulative  Interest Coverage Ratio Since May 1, 2009
   
May 2009
N/A
   
June 2009
N/A
   
July 2009
N/A
   
August 2009
0.4
   
September 2009
1.8
   
October 2009
2.8
   
November 2009
3.4
   
December 2009
3.1
   
January 2010
3.4
 



(ii)           The Luxembourg Borrower, together with the Foreign Subsidiary
Guarantors (other than those formed under the laws of Mexico), shall maintain an
aggregated Interest Coverage Ratio determined as of the last day of each
calendar month, calculated on a cumulative basis since May 1, 2009, of at least
the minimum ratio set forth below opposite such calendar month below; provided
that, each aggregation shall
 
151

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
be determined by the same method each month and consistent with the aggregation
method used to prepare the Operating Forecast:
 

 
Calendar Month Ending
Minimum Cumulative Interest Coverage Ratio Since May 1, 2009
   
May 2009
N/A
   
June 2009
N/A
   
July 2009
N/A
   
August 2009
0.8
   
September 2009
4.5
   
October 2009
7.4
   
November 2009
9.2
   
December 2009
8.0
   
January 2010
9.0
 



(d)           Minimum Liquidity.  Holdings shall maintain Consolidated
Liquidity, determined at on the last day of each calendar month set forth below
for such calendar month, of at least the minimum Liquidity set forth below
opposite such calendar month:
 

 
Calendar Month Ending
Minimum Liquidity (in Millions)
   
May 2009
17.7
   
June 2009
43.4
   
July 2009
33.8
   
August 2009
30.0
   
September 2009
26.2
   
October 2009
20.2
   
November 2009
32.8
   
December 2009
42.4
   
January 2010
43.8
 



(e)           Maximum Capital Expenditures.
 
(i)           Holdings shall ensure Consolidated Capital Expenditures, as
determined as of the last day of each calendar month, calculated on a cumulative
basis since May 1, 2009 do not exceed the maximum amount set forth below beside
such calendar month:
 
152

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
 

 
Calendar Month  Ending On or About
Cumulative Capital Expenditures since May 1, 2009 (in Millions)
   
May 2009
2.2
   
June 2009
4.0
   
July 2009
5.7
   
August 2009
7.7
   
September 2009
9.2
   
October 2009
11.2
   
November 2009
12.3
   
December 2009
13.5
   
January 2010
14.6
 



 
(ii)           The Luxembourg Borrower, together with the Foreign Subsidiary
Guarantors (other than those formed under the laws of Mexico), shall ensure
aggregated Capital Expenditures, as determined as of the last day of each
calendar month, calculated on a cumulative basis since May 1, 2009 do not exceed
the maximum amount set forth below beside such calendar month; provided that,
each aggregation shall be determined by the same method each month and
consistent with the aggregation method used to prepare the Operating Forecast:
 

 
Calendar Month  Ending On or About
Cumulative Capital Expenditures since May 1, 2009 (in Millions)
   
May 2009
1.3
   
June 2009
1.8
   
July 2009
2.3
   
August 2009
3.6
   
September 2009
4.4
   
October 2009
5.6
   
November 2009
6.0
   
December 2009
6.6
   
January 2010
7.2
 



(f)           Compliance with 13-Week Budget.  The Loan Parties shall comply
with, and shall ensure the compliance of each of their Subsidiaries with, the
then-applicable 13-Week Budget such that, for the amount specified under “Total
Disbursements” in the 13-Week Budget, the Loan Parties shall not allow a
cumulative adverse deviation of greater than 10% with respect to such
then-applicable 13-Week Budget.
 


153

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
ARTICLE VI

 
Reporting Covenants with respect to Prepetition Facilities
 
Each of the Borrowers and Holdings agrees with the Prepetition Lenders and the
Prepetition Administrative Agent to each of the following, as long as any
Prepetition Obligation or any Prepetition Commitment remains outstanding and, in
each case, unless the Requisite Lenders, otherwise consent in writing:
 
Section 6.1             Financial Statements
 
The U.S. Borrower shall furnish to the Prepetition Administrative Agent (with
sufficient copies for each of the Lenders, which the Prepetition Administrative
Agent shall provide to the applicable Lenders) each of the following:
 
(a)           Quarterly Reports.  On or prior to the date on which Holdings is
required to file a form 10-Q pursuant to the Exchange Act, financial information
regarding Holdings and its Subsidiaries consisting of Consolidated unaudited
balance sheets as of the close of such quarter and the related statements of
income and cash flow for such quarter and that portion of the Fiscal Year ending
as of the close of such quarter, setting forth in comparative form the figures
for the corresponding period in the prior year and the figures contained in the
Projections or, if applicable, the latest business plan provided pursuant to
clause (e) below for the current Fiscal Year, in each case, certified by a
Responsible Officer of the U.S. Borrower as fairly presenting the Consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and cash flow for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).
 
(b)           Annual Reports.  On or prior to the date on which Holdings is
required to file a form 10-K pursuant to the Exchange Act, financial information
regarding Holdings and its Subsidiaries consisting of Consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as of the end of
such year and related statements of income and cash flows of Holdings and its
Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified, in the case of such Consolidated Financial Statements, without
qualification as to the scope of the audit or as to Holdings being a going
concern by Holdings’ Accountants, together with the report of such accounting
firm stating that (i) such Financial Statements fairly present the Consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except for
changes with which Holdings’ Accountants shall concur and that shall have been
disclosed in the notes to the Financial Statements) and (ii) the examination by
Holdings’ Accountants in connection with such Consolidated Financial Statements
has been made in accordance with generally accepted auditing standards, and
accompanied by a certificate stating that in the course of the regular audit of
the business of Holdings and its Subsidiaries such accounting firm has obtained
no knowledge that a Default or Event of Default has occurred and is continuing,
or, if in the opinion of such
 
154

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
accounting firm, a Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof.
 
(c)           Compliance Certificate. Together with each delivery of any
financial statement pursuant to clause (a) or (b) above, a certificate of a
Responsible Officer of the U.S. Borrower (each, a “Compliance Certificate”)
(i) showing in reasonable detail the calculations used in determining the
Leverage Ratio and demonstrating compliance with each of the financial covenants
contained in Article V (Financial Covenants) that is tested on a quarterly basis
and (ii) stating that no Default or Event of Default has occurred and is
continuing or, if a Default or an Event of Default has occurred and is
continuing, stating the nature thereof and the action that the U.S. Borrower
proposes to take with respect thereto.
 
(d)           Corporate Chart and Other Collateral Updates.  Together with the
delivery of any financial statement pursuant to clause (a) or (b) above, a
corporate organizational chart or other equivalent document, current as of the
date of receipt of such chart by the Prepetition Administrative Agent, in form
and substance reasonably acceptable to the Prepetition Administrative Agent and
certified as true, correct and complete by a Responsible Officer of the U.S.
Borrower, setting forth, for each Person that is a Loan Party, that is subject
to Section 7.11 (Additional Collateral and Guaranties) or that is a Subsidiary
or Affiliate of any of them, (A) the full legal name of such Person (and any
trade name, fictitious name or other name such Person may have had or operated
under), (B) the jurisdiction of organization and organizational number (if any)
of such Person, (C) the location of such Person’s chief executive office (or
sole place of business) and (D) the number of shares of each class of such
Person’s Stock authorized (if applicable), the number outstanding as of the date
of delivery, and the number and percentage of the outstanding shares of each
such class owned (directly or indirectly) by any Loan Party.  The reporting
requirements set forth in this clause (d) are in addition to, and do not replace
or otherwise modify, any obligation of any Loan Party under any applicable Loan
Document (including other notice or reporting requirements).  Compliance with
the reporting obligations in this clause (d) shall not operate to update any
Schedule hereto or any schedule to any other applicable Loan Document and shall
not cure, or otherwise modify in any way, any failure to comply with any
covenant, or any breach of any representation or warranty, contained in any
applicable Loan Document or any other Default or Event of Default.
 
(e)           Business Plan.  Not later than 45 days after the end of each
Fiscal Year, and containing substantially the types of financial information
contained in the Projections a budget of Holdings for each month in the next
succeeding Fiscal Year and, not later than January 15 of each Fiscal
Year, forecasts prepared by management of the U.S. Borrower for the current and
each of the succeeding Fiscal Years through the Fiscal Year in which the Term
Loan Maturity Date is scheduled to occur, including, with respect to the
forecasts, (x) a projected year-end Consolidated balance sheet and income
statement and statement of cash flows and (y) a statement of all of the material
assumptions on which such forecasts are based.
 
(f)           Management Letters, Etc.  Within five Business Days after receipt
thereof by any Loan Party, copies of each management letter, exception report or
similar letter or report received by such Loan Party from its independent
certified public accountants (including Holdings’ Accountants).
 
155

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(g)           Intercompany Loan Balances.  Together with each delivery of any
financial statement pursuant to clause (b) above, a summary of the outstanding
balance of all intercompany Indebtedness (including the Intercompany Loans) as
of the last day of the fiscal month covered by such financial statement,
certified by a Responsible Officer.
 
(h)           Cash Flow Forecast.  Commencing on February 13, 2009, and every
second Friday thereafter, a 13-week rolling cash flow forecast detailing cash
receipts and cash disbursements on a weekly basis for the next 13 weeks, plus a
comparison of the actual cash flows for the two most recently completed weeks to
the most recent forecast for such weeks, the form of which shall be reasonably
satisfactory to the Prepetition Administrative Agent; provided, that such cash
flow forecasts shall not be required after January 31, 2010.
 
(i)           Monthly Reports.  On or prior to the 30th day following the end of
each month, financial information regarding Holdings and its Subsidiaries
consisting of Consolidated unaudited balance sheets as of the close of the
preceding month and the related Consolidated unaudited statement of income for
such month and that portion of the Fiscal Year ending as of the close of such
month, prepared in accordance with GAAP (subject to the absence of footnote
disclosure and normal year-end audit adjustments).
 
(j)           Preliminary Compliance Certificate.  On or prior to June 1, 2009,
a preliminary Compliance Certificate showing in reasonable detail the
calculations used in determining the Leverage Ratio and demonstrating compliance
with each of the financial covenants contained in Article V (Financial
Covenants) using the preliminary financial information (subject to adjustment in
connection with the preparation of the final financial statements for the
quarter) contained in the April 30, 2009 monthly financial statements delivered
pursuant to clause (i) above.
 
Section 6.2             Default Notices
 
As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Borrower has actual knowledge of the existence of any
Default, Event of Default or other event having had a Material Adverse Effect or
having any reasonable likelihood of causing or resulting in a Material Adverse
Change, the U.S. Borrower shall give the Prepetition Administrative Agent notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.  Upon the
request of any Prepetition Lender (which may be a one time request) the
Prepetition Administrative Agent shall forward a copy of all such written
notices to such Prepetition Lender.
 
Section 6.3             Litigation
 
Promptly after the commencement thereof, the U.S. Borrower shall give the
Prepetition Administrative Agent written notice of the commencement of all
actions, suits and proceedings before any domestic or foreign Governmental
Authority or arbitrator, affecting the U.S. Borrower or any of its Subsidiaries
that is reasonably likely to be adversely determined and (i) seeks injunctive or
similar relief or (ii) in the reasonable judgment of the Borrowers, exposes the
U.S. Borrower or such Subsidiary to liability in an amount aggregating $500,000
(or its
 
156

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Dollar Equivalent) or more or that, if adversely determined, would have a
Material Adverse Effect.
 
Section 6.4            Asset Sales
 
Prior to any Asset Sale anticipated to generate in excess of $10,000,000 (or its
Dollar Equivalent) in Net Cash Proceeds, the U.S. Borrower shall send the
Prepetition Administrative Agent a notice (a) describing such Asset Sale or the
nature and material terms and conditions of such transaction and (b) stating the
estimated Net Cash Proceeds anticipated to be received by the U.S. Borrower or
any of its Subsidiaries.
 
Section 6.5             Notices under Related Documents
 
Promptly after the sending or filing thereof, the U.S. Borrower shall send the
Prepetition Administrative Agent copies of all material notices, certificates or
reports delivered pursuant to, or in connection with, any Related Document.
 
Section 6.6             SEC Filings; Press Releases
 
Promptly after the sending or filing thereof, the U.S. Borrower shall send
notices to Prepetition Administrative Agent of (a) all reports that Holdings
sends to its security holders generally, (b) all reports and registration
statements that Holdings or any of its Subsidiaries files with the Securities
and Exchange Commission or any national or foreign securities exchange or the
National Association of Securities Dealers, Inc., (c) all press releases and
(d) all other statements concerning material changes or developments in the
business of such Loan Party made available by any Loan Party to the public or
any other creditor; provided, however, that the U.S. Borrower shall provide
copies to the Prepetition Administrative Agent of (i) all documents listed in
clauses (a) - (d) above that are not publicly available or (ii) each document
listed in clauses (a) – (d) above upon the request of the Prepetition
Administrative Agent.
 
Section 6.7             Labor Relations
 
Promptly after becoming aware of the same, the U.S. Borrower shall give the
Prepetition Administrative Agent written notice of (a) any material labor
dispute to which the U.S. Borrower or any of its Subsidiaries is or may become a
party, including any strikes, lockouts or other disputes relating to any of such
Person’s plants and other facilities, and (b) any Worker Adjustment and
Retraining Notification Act or related liability incurred with respect to the
closing of any plant or other facility of any such Person.
 
Section 6.8             Tax Returns
 
Upon the request of the Prepetition Administrative Agent, the U.S. Borrower
shall provide copies of all federal, state, local and foreign tax returns and
reports filed by the U.S. Borrower or any of its Subsidiaries in respect of
taxes measured by income (excluding sales, use and like taxes).
 
157

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 6.9             Insurance
 
As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the U.S. Borrower shall furnish the Agents with (a) a report in
form and substance satisfactory to the Prepetition Administrative Agent
outlining all material insurance coverage maintained as of the date of such
report by the U.S. Borrower and its Subsidiaries and the duration of such
coverage and (b) an insurance broker’s statement that all premiums then due and
payable with respect to such coverage have been paid and confirming that the
Prepetition Administrative Agent, on behalf of the Secured Parties, has been
named as loss payee or additional insured, as applicable.
 
Section 6.10           ERISA Matters
 
The U.S. Borrower shall furnish the Prepetition Administrative Agent each of the
following:
 
(a)           promptly and in any event within 30 days after the U.S. Borrower,
any of its Subsidiaries or any ERISA Affiliate knows or has reason to know that
any ERISA Event has occurred, written notice describing such event;
 
(b)           promptly and in any event within 10 days after the U.S. Borrower,
any of its Subsidiaries or any ERISA Affiliate knows or has reason to know that
a request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a written
statement of a Responsible Officer of the U.S. Borrower describing such ERISA
Event or waiver request and the action, if any, the U.S. Borrower, its
Subsidiaries and ERISA Affiliates propose to take with respect thereto and a
copy of any notice filed with the PBGC or the IRS pertaining thereto; and
 
(c)           simultaneously with the date that the U.S. Borrower, any of its
Subsidiaries or any ERISA Affiliate files a notice of intent to terminate any
Title IV Plan, if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, a copy of each notice.
 
Section 6.11           Environmental Matters
 
The U.S. Borrower shall provide the Prepetition Administrative Agent promptly
and in any event within 10 days after the U.S. Borrower or any of its
Subsidiaries learns of any of the following, written notice of each of the
following.  Upon the request of any Prepetition Lender (which may be a one time
request) the Prepetition Administrative Agent shall forward a copy of all such
written notices to such Lender.
 
(a)           a claim that the U.S. Borrower or any of its Subsidiaries is or
may be liable to any Person as a result of a Release or threatened Release that
could reasonably be expected to subject the U.S. Borrower or any such Subsidiary
to Environmental Liabilities and Costs of $1,000,000 or more individually or
$5,000,000 or more in the aggregate in any Fiscal Year;
 
(b)           the receipt by the U.S. Borrower or any of its Subsidiaries of
notification that any real or personal property of the U.S. Borrower or any such
Subsidiary is or is reasonably likely to be subject to any Environmental Lien;
 
158

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(c)           the receipt by the U.S. Borrower or any of its Subsidiaries of any
notice of violation of or potential liability under, or knowledge by the U.S.
Borrower or any such Subsidiary that there exists a condition that could
reasonably be expected to result in a violation of or liability under, any
Environmental Law, except for violations and liabilities the consequence of
which, in the aggregate, would not be reasonably likely to subject the U.S.
Borrower and/or such Subsidiaries collectively to Environmental Liabilities and
Costs of $1,000,000 or more individually or $5,000,000 or more in the aggregate
in any Fiscal Year;
 
(d)           the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, if adversely determined, would have a reasonable likelihood of subjecting
the U.S. Borrower or any of its Subsidiaries collectively to Environmental
Liabilities and Costs of $1,000,000 or more individually or $5,000,000 or more
in the aggregate in any Fiscal Year;
 
(e)           any proposed acquisition of stock, assets or real estate, any
proposed leasing of property or any other action by the U.S. Borrower or any of
its Subsidiaries other than those the consequences of which, in the aggregate,
would not have a reasonable likelihood of subjecting the U.S. Borrower or any of
its Subsidiaries collectively to Environmental Liabilities and Costs of
$1,000,000 or more individually or $5,000,000 or more in the aggregate in any
Fiscal Year;
 
(f)           any proposed action by the U.S. Borrower or any of its
Subsidiaries or any change in Environmental Laws that, has a reasonable
likelihood of requiring the U.S. Borrower or any of its Subsidiaries to make
additional capital improvements to obtain compliance with Environmental Laws
that would cost $1,000,000 or more individually or $5,000,000 or more in the
aggregate in any Fiscal Year or subject the U.S. Borrower or any of its
Subsidiaries to additional Environmental Liabilities and Costs of $1,000,000 or
more individually or $5,000,000 or more in the aggregate in any Fiscal Year; and
 
(g)           upon written request by any Prepetition Lender through the
Prepetition Administrative Agent, a report providing an update of the status of
any environmental, health or safety compliance, hazard or liability issue
identified in any notice or report delivered pursuant to this Agreement.
 
Section 6.12           Customer Contracts
 
Promptly after becoming aware of the same, the U.S. Borrower shall give the
Prepetition Administrative Agent written notice of any cancellation, termination
or loss of any Contractual Obligation or other customer arrangement, from which
the aggregate actual or projected revenues of the U.S. Borrower and its
Subsidiaries for the then current Fiscal Year exceed $50,000,000.
 
Section 6.13           Other Information
 
The Borrowers shall provide the Prepetition Administrative Agent with such other
information respecting the business, properties, condition, financial or
otherwise, or operations of the U.S. Borrower or any of its Subsidiaries as the
Prepetition Administrative Agent may from time to time reasonably request.
 
159

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
ARTICLE VI.A
 
Reporting Covenants with Respect to Dip Facilities
 
Each of the Borrowers and Holdings agrees with the DIP Lenders and the DIP
Administrative Agent to each of the following as long as any DIP Obligation or
any DIP Commitments remain outstanding and, in each case, unless the Requisite
DIP Lenders otherwise consent in writing (which consent may be given with
respect to definitions or portions of definition used in this Section 6.1.A).
 
Section 6.1.A          Financial Statements and Additional Bankruptcy-related
Reporting
 
The Borrowers shall furnish to the DIP Administrative Agent (with sufficient
copies for each of the DIP Lenders, which the DIP Administrative Agent shall
provide to the DIP Lenders) each of the following:
 
(a)           Quarterly Reports.  On or prior to the date that is (i) For the
quarter of the Fiscal Year ending immediately before the DIP Effective Date,
sixty (60) days after the end of such quarter and (ii) for each quarter of each
Fiscal Year thereafter, forty five (45) days after the end of such quarter,
financial information regarding Holdings and its Subsidiaries consisting of
Consolidated unaudited balance sheets as of the close of such quarter and the
related statements of income and cash flow for such quarter and that portion of
the Fiscal Year ending as of the close of such quarter, setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the latest Operating Forecast provided pursuant to
clause (i) below for the current Fiscal Year, in each case, certified by a
Responsible Officer of the U.S. Borrower as fairly presenting the Consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and cash flow for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).
 
(b)           Annual Reports.  On or prior to the date that is ninety (90) days
after the end of the Fiscal Year, financial information regarding Holdings and
its Subsidiaries consisting of Consolidated and consolidating balance sheets of
Holdings and its Subsidiaries as of the end of such year and related statements
of income and cash flows of Holdings and its Subsidiaries for such Fiscal Year,
all prepared in conformity with GAAP and certified, in the case of such
Consolidated Financial Statements, without qualification as to the scope of the
audit or as to Holdings being a going concern by Holdings’ Accountants, together
with the report of such accounting firm stating that (i) such Financial
Statements fairly present the Consolidated financial position of Holdings and
its Subsidiaries as at the dates indicated and the results of their operations
and cash flow for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except for changes with which Holdings’
Accountants shall concur and that shall have been disclosed in the notes to the
Financial Statements) and (ii) the examination by Holdings’ Accountants in
connection with such Consolidated Financial Statements has been made in
accordance with generally accepted auditing standards, and accompanied by a
certificate stating that in the course of the regular audit of the business of
Holdings and its Subsidiaries such accounting firm has obtained no knowledge
that a Default or
 
160

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Event of Default has occurred and is continuing, or, if in the opinion of such
accounting firm, a Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof.
 
(c)           [Reserved]
 
(d)           Corporate Chart and Other Collateral Updates.  Together with the
delivery of any financial statement pursuant to clause (a) or (b) above, a
corporate organizational chart or other equivalent document, current as of the
date of receipt of such chart by the DIP Administrative Agent, in form and
substance reasonably acceptable to the DIP Administrative Agent and certified as
true, correct and complete by a Responsible Officer of the U.S. Borrower,
setting forth, for each Person that is a Loan Party, or that is a Subsidiary or
Affiliate of any of them, (A) the full legal name of such Person (and any trade
name, fictitious name or other name such Person may have had or operated under),
(B) the jurisdiction of organization and organizational number (if any) of such
Person, (C) the location of such Person’s chief executive office (or sole place
of business) and (D) the number of shares of each class of such Person’s Stock
authorized (if applicable), the number outstanding as of the date of delivery,
and the number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by any Loan Party.  The reporting requirements set
forth in this clause (d) are in addition to, and do not replace or otherwise
modify, any obligation of any Loan Party under any applicable Loan Document
(including other notice or reporting requirements).  Compliance with the
reporting obligations in this clause (d) shall not operate to update any
Schedule hereto or any schedule to any other applicable Loan Document and shall
not cure, or otherwise modify in any way, any failure to comply with any
covenant, or any breach of any representation or warranty, contained in any
applicable Loan Document or any other Default or Event of Default.
 
(e)           Management Letters, Etc.  Within five Business Days after receipt
thereof by any Loan Party, copies of each management letter, exception report or
similar letter or report received by such Loan Party from its independent
certified public accountants (including Holdings’ Accountants).
 
(f)           Intercompany Loan Balances.  Together with each delivery of any
financial statement pursuant to clause (b) above, a summary of the outstanding
balance of all intercompany Indebtedness (including the Intercompany Loans) as
of the last day of the fiscal month covered by such financial statement,
certified by a Responsible Officer.
 
(g)           Monthly Financial Reports.  On or prior to the date that is (i)
for the first and second calendar month after the DIP Effective Date and the
last month in any Fiscal Quarter, the 40th day following the end of that month
and (ii) for each other month, the 30th day following the end of such month, (x)
financial information regarding Holdings and its Subsidiaries consisting of
Consolidated unaudited balance sheets as of the close of the preceding month and
the related Consolidated unaudited statement of income for such month and that
portion of the Fiscal Year ending as of the close of such month, prepared in
accordance with GAAP (subject to the absence of footnote disclosure and normal
ordinary course quarter-end and year-end audit adjustments) and (y) a report
with respect to the progress of the Borrowers and Holdings and their respective
Subsidiaries with respect to asset sales, cost savings, and facility closures.
 
161

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(h)           Compliance Certificates.  Together with each delivery of any
monthly financial report or financial statements pursuant to clauses (a), (b)
and (g) above, a certificate of a Responsible Officer of the U.S. Borrower
(each, a “Compliance Certificate”) (A) for each month that is not the final
month of a Fiscal Quarter, showing in reasonable detail the calculations used in
determining the ratios and demonstrating compliance with each of the financial
covenants contained in Section 5.2 (DIP Financial Covenants) using the
preliminary financial information (subject to adjustment in connection with the
preparation of the final financial statements for the Fiscal Quarter) contained
in the  monthly financial statements delivered pursuant to clause (g) above and
(B) for each month that is the final month of a Fiscal Quarter, (i) showing in
reasonable detail the calculations used in determining the ratios and
demonstrating compliance with each of the financial covenants contained in
Section 5.2 (DIP Financial Covenants) and (ii) stating that no Default or Event
of Default has occurred and is continuing or, if a Default or an Event of
Default has occurred and is continuing, stating the nature thereof and the
action that the U.S. Borrower proposes to take with respect thereto.
 
(i)           Operating Forecast. (A) Within ten (10 days of the Interim Order
Date, a business plan and projected operating budget through the end of the
current fiscal year of Holdings, in form and substance acceptable to the
Requisite DIP Lenders, in their sole discretion (the “Operating Forecast”),
broken down by (i) the U.S. Borrower and DIP Guarantors, (ii) Foreign Subsidiary
Guarantors and (iii) Foreign Subsidiaries who are not Guarantors and (B) on or
before June 1, 2009, an Operating Forecast broken down by month, and on a plant
by plant basis including, without limitation, income statements, balance sheets,
cash flow statements, asset sales, a line item for total available liquidity for
the period commencing on the date of such Operating Forecast, and which shall
set forth the anticipated uses of the New Money DIP Term Loans for such period,
in form and substance acceptable to the Requisite DIP Lenders, in their sole
discretion. In each case the associated underlying assumptions shall be
acceptable to the Requisite DIP Lenders in their sole discretion.
 
(j)           Operating Report. Within five (5) days of the Interim Order Date,
an operating report known as of the date hereof as “Corporate Metric Ranking –
YTD” for each operating plant of Holdings and its subsidiaries will be
developed, in form and substance acceptable to the Requisite DIP Lenders in
their sole discretion.
 
(k)           13-Week Budgets.  Commencing on the DIP Effective Date, and every
second Friday thereafter until the Final Order Date, and after the Final Order
Date, every fourth week thereafter, a 13-week rolling cash flow forecast
detailing cash receipts and cash disbursements on a weekly basis for Holdings
and its Subsidiaries for the next 13 weeks, broken down by (i) the U.S. Borrower
and DIP Guarantors, (ii) Foreign Subsidiary Guarantors and (iii) Foreign
Subsidiaries who are not Guarantors, and by week and on a plant by plant basis,
including anticipated uses of the DIP Facilities in substantially the form of
Exhibit K (Form of 13-Week Budget) (a “13-Week Budget”), in each case in form
and substance satisfactory to the Requisite DIP Lenders in their sole
discretion.
 
(l)           Weekly DIP Budget Performance Report. Commencing on the first
Friday after the DIP Effective Date, and every Friday thereafter, a comparison
on a consolidated basis of the actual cash flows for the most recently completed
week (ending on the previous Friday) to the most recent 13-Week Budget for such
week for each line item in the applicable 13-Week
 
162

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Budget, including an explanation for all material variances from the applicable
13-Week Budget, and any other information requested by the DIP Administrative
Agent to determine compliance with the financial covenant contained in
Section 5.2(f) (a “Weekly DIP Budget Performance Report”), the form of which
shall be satisfactory to the DIP Administrative Agent in its sole discretion, in
each case certified by the Chief Financial Officer of the U.S. Borrower.
 
Section 6.2.A          Default Notices
 
As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Borrower has actual knowledge of the existence of any
Default, Event of Default or other event having had a Material Adverse Effect or
having any reasonable likelihood of causing or resulting in a Material Adverse
Change, the U.S. Borrower shall give the DIP Administrative Agent notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.  Upon the
request of any DIP Lender (which may be a one time request) the DIP
Administrative Agent shall forward a copy of all such written notices to such
DIP Lender.
 
Section 6.3.A          Litigation
 
Promptly after the commencement thereof, the U.S. Borrower shall give the DIP
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator anywhere in the world, affecting Holdings, the Borrowers or any of
their Subsidiaries that is reasonably likely to be adversely determined and
(i) seeks injunctive or similar relief or (ii) in the reasonable judgment of the
Borrowers, exposes the U.S. Borrower or such Subsidiary to liability in an
amount aggregating $500,000 (or its Dollar Equivalent) or more or that, if
adversely determined, would have a Material Adverse Effect.
 
Section 6.4.A          Asset Sales
 
Prior to any Asset Sale (other than inventory sold in the ordinary course of
business and receivables sold pursuant to a Securitization Program, Domestic
Receivables Purchase Program or Foreign Receivables Purchase Program)
anticipated to generate in excess of $500,000 (or its Dollar Equivalent) in Net
Cash Proceeds, the U.S. Borrower shall send the DIP Administrative Agent a
notice (a) describing such Asset Sale or the nature and material terms and
conditions of such transaction and (b) stating the estimated Net Cash Proceeds
anticipated to be received by the U.S. Borrower or any of its Subsidiaries.
 
Section 6.5.A          Notices under Related Documents
 
Promptly after the sending or filing thereof, the U.S. Borrower shall send the
DIP Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to, or in connection with, any Related Document.
 
Section 6.6.A          SEC Filings; Press Releases
 
163

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Promptly after the sending or filing thereof, the U.S. Borrower shall send
notices to DIP Administrative Agent of (a) all reports that Holdings sends to
its security holders generally, (b) all reports and registration statements that
Holdings or any of its Subsidiaries files with the Securities and Exchange
Commission or any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., (c) all press releases and (d) all
other statements concerning material changes or developments in the business of
such Loan Party made available by any Loan Party to the public or any other
creditor; provided, however, that the U.S. Borrower shall provide copies to the
DIP Administrative Agent of (i) all documents listed in clauses (a) - (d) above
that are not publicly available or (ii) each document listed in clauses (a) –
(d) above upon the request of the DIP Administrative Agent.
 
Section 6.7.A          Labor Relations
 
Promptly after becoming aware of the same, the Borrowers shall give the DIP
Administrative Agent written notice of (a) any material labor dispute to which
the Obligors or any of its Subsidiaries is or may become a party, including any
strikes, lockouts or other disputes relating to any of such Person’s plants and
other facilities, (b) any Worker Adjustment and Retraining Notification Act or
related liability incurred with respect to the closing of any plant or other
facility of any such Person, (c) any material inquiry or action with respect to
labor issues by a governmental or regulatory authority  and (d) a summary of
discussions with respect to the foregoing.
 
Section 6.8.A          Tax Returns
 
Upon the request of the DIP Administrative Agent, the U.S. Borrower shall
provide copies of all federal, state, local and foreign tax returns and reports
filed by the U.S. Borrower or any of its Subsidiaries in respect of taxes
measured by income (excluding sales, use and like taxes).
 
Section 6.9.A          Insurance
 
As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Borrowers shall furnish the DIP Agents with (a) a report in
form and substance satisfactory to the Requisite DIP Lenders outlining all
material insurance coverage maintained as of the date of such report by each
Obligor and each of their Subsidiaries and the duration of such coverage and
(b) an insurance broker’s statement that all premiums then due and payable with
respect to such coverage have been paid and confirming that the DIP
Administrative Agent, on behalf of the Secured DIP Parties, has been named as
loss payee or additional insured, as applicable.
 
Section 6.10.A        ERISA Matters
 
The U.S. Borrower shall furnish the DIP Administrative Agent each of the
following:
 
(a)           promptly and in any event within 30 days after the U.S. Borrower,
any of its Subsidiaries or any ERISA Affiliate knows or has reason to know that
any ERISA Event has occurred, written notice describing such event;
 
164

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(b)           promptly and in any event within 10 days after the U.S. Borrower,
any of its Subsidiaries or any ERISA Affiliate knows or has reason to know that
a request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a written
statement of a Responsible Officer of the U.S. Borrower describing such ERISA
Event or waiver request and the action, if any, the U.S. Borrower, its
Subsidiaries and ERISA Affiliates propose to take with respect thereto and a
copy of any notice filed with the PBGC or the IRS pertaining thereto; and
 
(c)           simultaneously with the date that the U.S. Borrower, any of its
Subsidiaries or any ERISA Affiliate files a notice of intent to terminate any
Title IV Plan, if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, a copy of each notice.
 
Section 6.11.A        Environmental Matters
 
(a)           The Obligors shall provide the DIP Administrative Agent promptly
and in any event within 10 days after any Obligor or any of its Subsidiaries
learns of any of the following, written notice of each of the following.  Upon
the request of any DIP Lender (which may be a one time request) the DIP
Administrative Agent shall forward a copy of all such written notices to such
Lender.
 
(b)           a claim that any Obligor or any of its Subsidiaries is or may be
liable to any Person as a result of a Release or threatened Release that could
reasonably be expected to subject any such Obligor or any such Subsidiary to
Environmental Liabilities and Costs of $1,000,000 or more individually or
$5,000,000 or more in the aggregate in any Fiscal Year;
 
(c)           the receipt by any Obligor or any of its Subsidiaries of
notification that any real or personal property of any such Obligor or any such
Subsidiary is or is reasonably likely to be subject to any Environmental Lien;
 
(d)           the receipt by the any Obligor or any of its Subsidiaries of any
notice of violation of or potential liability under, or knowledge by any such
Obligor or any such Subsidiary that there exists a condition that could
reasonably be expected to result in a violation of or liability under, any
Environmental Law, except for violations and liabilities the consequence of
which, in the aggregate, would not be reasonably likely to subject such Obligor
and/or such Subsidiaries collectively to Environmental Liabilities and Costs of
$1,000,000 or more individually or $5,000,000 or more in the aggregate in any
Fiscal Year;
 
(e)           the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, if adversely determined, would have a reasonable likelihood of subjecting
any Obligor or any of its Subsidiaries collectively to Environmental Liabilities
and Costs of $1,000,000 or more individually or $5,000,000 or more in the
aggregate in any Fiscal Year;
 
(f)           any proposed acquisition of stock, assets or real estate, any
proposed leasing of property or any other action by any Obligor or any of its
Subsidiaries other than those the consequences of which, in the aggregate, would
not have a reasonable likelihood of subjecting such Obligor or any of its
Subsidiaries collectively to Environmental Liabilities and
 
165

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Costs of $1,000,000 or more individually or $5,000,000 or more in the aggregate
in any Fiscal Year;
 
(g)           any proposed action by any Obligor or any of its Subsidiaries or
any change in Environmental Laws that, has a reasonable likelihood of requiring
any Obligor or any of its Subsidiaries to make additional capital improvements
to obtain compliance with Environmental Laws that would cost $1,000,000 or more
individually or $5,000,000 or more in the aggregate in any Fiscal Year or
subject any such Obligor or any of its Subsidiaries to additional Environmental
Liabilities and Costs of $1,000,000 or more individually or $5,000,000 or more
in the aggregate in any Fiscal Year; and
 
(h)           upon written request by any DIP Lender through the DIP
Administrative Agent, a report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report delivered pursuant to this Agreement.
 
Section 6.12.A         Customer Contracts
 
Promptly, and in any event within three (3) Business Days after (i) any material
Contractual Obligation or other material customer arrangement of an Obligor or
Subsidiary is terminated or amended (including the loss of payment terms with or
being subject to a “new business hold” by a significant customer) on such
Contractual Obligation or customer arrangement in a manner that could reasonably
be expected to have a Material Adverse Effect, (ii) there is a default or event
of default in respect of any material Contractual Obligation of an Obligor or
Subsidiary and such default or event of default reasonably be expected to have a
Material Adverse Effect and (iii) after any new material Contractual Obligation
or other material customer arrangement is entered into, in each case deliver to
Lenders: (A) a copy of such termination, amendment or new material Contractual
Obligation, (B) with respect to a termination or amendment described in
clause (i), a summary of actions being taken to limit or eliminate the Material
Adverse Effect which may result from such termination or amendment and (C) with
respect to a default or event of default described in clause (ii), a summary of
actions being taken to limit or eliminate the Material Adverse Effect which may
result from such default or event of default.
 
Section 6.13.A         Other Information; Bankruptcy Court filings
 
(a)           The Borrowers and Holdings shall deliver to the Requisite DIP
Lenders and the DIP Administrative Agent (i) at least fifteen (15) days (or such
shorter period as the Requisite DIP Lenders may agree) in advance of filing with
the Bankruptcy Court (which must be, in each case, in form and substance
satisfactory to the sole discretion of Requisite DIP Lenders) the Interim Order
and the Final Order, all other proposed orders and pleadings related to the DIP
Facility, any pleading related to a Sale Transaction, any pleading relating to a
plan under Chapter 11 of the Bankruptcy Code, and/or any disclosure statement
related to such plan and (ii) at least five Business Days (or such shorter
period as the Requisite DIP Lenders may agree) prior to the filing thereof,
copies of all other unredacted pleadings, reports, motions, applications,
presentations, financial information and other papers and documents any Obligor
will file with the Bankruptcy Court or will give to any official or unofficial
creditors’ committee,
 
166

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
to the Office of the United States Trustee, any examiner or any trustee, each of
which such papers and documents shall also be given to DIP Lender’s Advisors.
 
 
ARTICLE VII

 
Affirmative Covenants with respect to Prepetition Facilities
 
Each of the Borrowers and Holdings agrees with the Prepetition Lenders and the
Prepetition Administrative Agent to each of the following as long as any
Prepetition Obligation or any Prepetition Commitment remains outstanding and, in
each case, unless the Requisite Lenders otherwise consent in writing:
 
Section 7.1              Preservation of Corporate Existence, Etc.
 
The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, preserve and maintain their legal existence, rights (charter
and statutory) and franchises, except as permitted by Sections 8.3 (Investments)
and 8.4 (Sale of Assets).  Notwithstanding the foregoing, the Borrowers may
dissolve, or cause to be dissolved, any wholly-owned Subsidiary, so long as the
dissolution or liquidation of such Subsidiary shall not have an adverse effect
on the business of the U.S. Borrower and its Subsidiaries or the Liens of the
Prepetition Administrative Agent or the Collateral (other than the Liens of the
Prepetition Administrative Agent on the Stock of such wholly-owned Subsidiary
that is dissolved).
 
Section 7.2              Compliance with Laws, Etc.
 
The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, except where the failure so to comply would not, in the
aggregate, have a Material Adverse Effect.
 
Section 7.3              Conduct of Business
 
The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, (a) conduct their business in the ordinary course and (b) use
their reasonable efforts, in the ordinary course and consistent with past
practice, to preserve their business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with the
Borrowers, Holdings or any of their respective Subsidiaries, except in each case
where the failure to comply with the covenants in each of clauses (a) and
(b) above would not, in the aggregate, have a Material Adverse Effect.
 
Section 7.4              Payment of Taxes, Etc.
 
The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, timely file all federal, state, local and non-U.S. income and
franchise and all other material tax returns, reports and statements, and to pay
and discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies,
 
167

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
except where contested in good faith, by proper proceedings and adequate
reserves therefor have been established on the books of the U.S. Borrower,
Holdings or the appropriate Subsidiary in conformity with GAAP.
 
Section 7.5              Maintenance of Insurance
 
The Borrowers and Holdings shall (a) maintain for themselves, and cause to be
maintained for each of their respective Subsidiaries, (i) insurance with the
Captive Insurance Subsidiary and (ii) insurance with responsible and reputable
insurance or reinsurance companies or associations (as applicable) in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrowers, Holdings or such Subsidiary operates and, in any event, all
insurance required by any of the Collateral Documents or the Intercompany
Collateral Documents and (b) cause all such insurance (other than insurance
maintained by and for any Subsidiary that is a Securitization SPV) which is
material (and, if applicable, reinsurance) to the Prepetition Administrative
Agent, on behalf of the Secured Parties, as additional insured or loss payee, as
appropriate, and to provide that no cancellation, material addition in amount or
material change in coverage shall be effective until after 30 days’ written
notice thereof to each Agent.
 
Section 7.6              Access
 
The Borrowers and Holdings shall from time to time permit the Prepetition
Administrative Agent and the Prepetition Lenders, or any agents or
representatives thereof (upon two Business Days’ prior written notification for
the same and at reasonable times, except that, during the continuance of an
Event of Default, such restrictions shall not be applicable) to (a) examine and
make copies of and abstracts from the records and books of account of the
Borrowers, Holdings and each of their respective Subsidiaries, (b) visit the
properties of the Borrowers, Holdings and each of their respective Subsidiaries,
(c) discuss the affairs, finances and accounts of the Borrowers, Holdings and
each of their respective Subsidiaries with any of their respective officers or
directors and (d) communicate directly with any of their independent certified
public accountants (including Holdings’ Accountants); provided, however, that
the Borrowers shall have the right to be present at any such communication.  The
Borrowers and Holdings shall authorize their independent certified public
accountants (including Holdings’ Accountants) to disclose to the Prepetition
Administrative Agent or any Prepetition Lender any and all financial statements
and other information of any kind, as the Prepetition Administrative Agent or
any Prepetition Lender reasonably requests from the Borrowers or Holdings and
that such accountants may have with respect to the business, financial
condition, results of operations or other affairs of the U.S. Borrower, Holdings
or any of their respective Subsidiaries.
 
Section 7.7              Keeping of Books
 
The U.S. Borrower and Holdings shall, and shall cause each of their Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made in conformity with GAAP (or, as applicable, other local generally
accepted accounting principles applicable to a Foreign Subsidiary) of all
financial transactions and the assets and business of the U.S. Borrower,
Holdings and each such Subsidiary.
 
168

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 7.8              Maintenance of Properties, Etc.
 
The U.S. Borrower and Holdings shall, and shall cause each of their
respective  Subsidiaries to, maintain and preserve (a) in good working order and
condition all of their properties necessary in the conduct of their business,
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) used or necessary in the conduct of their business and (c) all
registered patents, trademarks, trade names, copyrights and service marks with
respect to their business, except where failure to so maintain and preserve the
items set forth in clauses (a), (b) and (c) above would not, in the aggregate,
have a Material Adverse Effect.
 
Section 7.9               Application of Proceeds
 
The Borrowers shall use the entire amount of the proceeds of the Prepetition
Loans as provided in Section 4.13 (Use of Proceeds).
 
Section 7.10             Environmental
 
The Borrowers and Holdings shall, and shall cause all of their respective
Subsidiaries to, comply in all material respects with Environmental Laws.
 
Section 7.11              Additional Collateral and Guaranties
 
To the extent not delivered to the Prepetition Administrative Agent on or before
the Effective Date, each Borrower and Holdings agree to do promptly each of the
following:
 
(a)           execute and deliver, and cause its Subsidiaries to execute and
deliver, to the Prepetition Administrative Agent such supplements, amendments
and joinders to the Collateral Documents as the Prepetition Administrative Agent
deems necessary or advisable in order to grant to the Prepetition Administrative
Agent for the benefit of the Secured Parties, a perfected first priority
security interest in the Stock and Stock Equivalents and other debt Securities
that are owned or held by any Borrower or any Subsidiary thereof and required to
be pledged to the Prepetition Administrative Agent;
 
(b)           deliver to the Prepetition Administrative Agent the certificates
(if any) representing such Stock and Stock Equivalents and other debt
Securities, together with (i) in the case of such certificated Stock and Stock
Equivalents, undated stock powers endorsed in blank and (ii) in the case of such
certificated debt Securities, endorsed in blank, in each case, executed and
delivered by a Responsible Officer of such Loan Party or such Subsidiary
thereof, as the case may be;
 
(c)           in the case of any Domestic Subsidiary of any Loan Party (other
than U.S. LLC, HLI Netherlands Holdings, Inc., any Subsidiary that is a
Securitization SPV and the Captive Insurance Subsidiary and as otherwise agreed
by the Prepetition Administrative Agent), cause such Subsidiary (i) to execute a
supplement, amendment or joinder or otherwise become a party to the Guaranty and
the applicable Domestic Collateral Documents and (ii) to take such actions
necessary or advisable to grant to the Prepetition Administrative Agent for the
benefit of the Secured Parties a perfected security interest in the Domestic
Collateral described in the Domestic Collateral Documents with respect to such
Subsidiary, including the filing of UCC
 
169

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
financing statements in such jurisdictions as may be required by the Domestic
Collateral Documents or by law or as may be reasonably requested by the
Prepetition Administrative Agent;
 
(d)           in the case of any Foreign Subsidiary of any Loan Party (other
than any Subsidiary that is a Securitization SPV and any Class IV Foreign
Subsidiary and as otherwise agreed by the Prepetition Administrative Agent),
cause such Foreign Subsidiary (i) to enter into a Foreign Subsidiary Guaranty
and the applicable Foreign Collateral Documents and (ii) to take such actions
necessary or advisable to grant to the Prepetition Administrative Agent for the
benefit of the Secured Parties solely with respect to the Foreign Prepetition
Obligations, a perfected security interest in the Foreign Collateral described
in the Foreign Collateral Documents with respect to such Foreign Subsidiary, as
may be reasonably requested by the Prepetition Administrative Agent;
 
(e)           if requested by the Prepetition Administrative Agent, deliver to
the Prepetition Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Prepetition Administrative Agent;
 
(f)           (A) notwithstanding any provision of this Agreement or any other
Prepetition Loan Document to the contrary (including any provision that would
otherwise apply notwithstanding other provisions or that is the beneficiary of
other overriding language):
 
(i)           no more than 65% of the issued and outstanding Voting Stock of
(x) the Luxembourg Borrower or any Foreign Subsidiary or (y) any Domestic
Subsidiary substantially all of whose assets consist of the Stock or Stock
Equivalents in “controlled foreign corporations” under Section 957 of the Code
shall be pledged or similarly hypothecated to guarantee, secure or support any
Domestic Secured Obligation;
 
(ii)           no Foreign Subsidiary or any Domestic Subsidiary substantially
all of whose assets consist of the Stock or Stock Equivalents in “controlled
foreign corporations” under Section 957 of the Code shall guarantee or support
any Domestic Secured Obligation;
 
(iii)           no security or similar interest shall be granted in the assets
of any Foreign Subsidiary or any Domestic Subsidiary substantially all of whose
assets consist of the Stock or Stock Equivalents in “controlled foreign
corporations under Section 957 of the Code (including indirectly by way of an
offset or otherwise) which security or similar interests guarantees or supports
any Domestic Secured Obligation;
 
(iv)           no Subsidiary shall guarantee or support any Obligation if such
guarantee or support would contravene the Agreed Security Principles;
 
(v)           no Foreign Subsidiary shall guarantee or support any Foreign
Secured Obligation of any Foreign Loan Party unless such Foreign Subsidiary
directly owns or is owned directly by such Foreign Loan Party;
 
170

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(vi)           no security or similar interest shall be granted in the assets of
any Foreign Subsidiary (including indirectly by way of an offset or otherwise)
which security or similar interest guarantees or supports any Foreign Secured
Obligation of any Foreign Loan Party unless such Foreign Subsidiary directly
owns or is owned directly by such Foreign Loan Party.
 
(g)           the parties hereto agree that any pledge, guaranty or security or
similar interest made or granted in contravention of this Section 7.11 shall be
void ab initio.
 
Section 7.12            Exchange Rate Fluctuations
 
The Borrowers shall use their reasonable best efforts, including the
implementation and maintenance of internal controls to monitor the Loans and
Letters of Credit hereunder, (a) to prevent the aggregate Revolving Credit
Outstandings from exceeding the Available Credit at any time solely by reason of
fluctuations in exchange rates and (b) to promptly identify and remedy any such
circumstance.
 
Section 7.13           [Reserved]
 
Section 7.14            Classification of Jurisdictions
 
The Borrowers shall promptly notify the Prepetition Administrative Agent in
writing of the creation or acquisition of any Foreign Subsidiary which is not
incorporated under the laws of and has its principal place of business in a
Class I Jurisdiction, Class II Jurisdiction, Class III Jurisdiction or Class IV
Jurisdiction.  The Prepetition Administrative Agent may, and if requested by the
Borrowers, shall undertake to review and evaluate the relevant laws of the
jurisdiction in which such Foreign Subsidiary is organized and has its principal
place of business relating to and governing the creation and enforceability of
any Intercompany Loan Document or Foreign Loan Document required to be executed
and delivered by such Foreign Subsidiary pursuant to Section 7.11.  Upon
completion of such review the Prepetition Administrative Agent shall designate
the jurisdiction as a Class I Jurisdiction, Class II Jurisdiction, Class III
Jurisdiction or Class IV Jurisdiction.
 
Section 7.15            Compliance with Financial Covenants
 
Holdings shall use commercially reasonable efforts to maintain compliance with
its financial covenants, including, but not limited to, reducing its outstanding
Indebtedness and Interest Expense.
 
ARTICLE VII.A

 
Affirmative Covenants with respect to DIP Facilities
 
With respect to the DIP Obligations, each of the Borrowers and Holdings agrees
with the DIP Lenders and the DIP Administrative Agent to comply with each of the
following affirmative covenants as long as any DIP Obligation or any DIP
Commitments remains outstanding and, in each case, unless the Requisite DIP
Lenders otherwise consent in writing
 
171

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(which consent may be given with respect to definitions or portions of
definition used in this Section 7.1.A):
 
Section 7.1.A          Preservation of Corporate Existence, Etc.
 
The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, preserve and maintain their legal existence, rights (charter
and statutory) and franchises, except as permitted by Sections 8.3A
(Investments) and 8.4A (Sale of Assets).
 
Section 7.2.A          Compliance with Laws, Etc.
 
The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, except where the failure so to comply would not, in the
aggregate, have a Material Adverse Effect.
 
Section 7.3.A          Conduct of Business
 
The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, (a) conduct their business in the ordinary course and (b) use
their reasonable efforts, in the ordinary course and consistent with past
practice, to preserve their business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with the
Borrowers, Holdings or any of their respective Subsidiaries, except in each case
where the failure to comply with the covenants in each of clauses (a) and
(b) above would not, in the aggregate, have a Material Adverse Effect.
 
Section 7.4.A          Payment of Taxes, Etc.
 
The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, timely file all federal, state, local and non-U.S. income and
franchise and all other material tax returns, reports and statements, and to pay
and discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies, except where contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the U.S. Borrower, Holdings or the appropriate
Subsidiary in conformity with GAAP.
 
Section 7.5.A          Maintenance of Insurance
 
The Borrowers and Holdings shall (a) maintain for themselves, and cause to be
maintained for each of their respective Subsidiaries, (i) insurance with the
Captive Insurance Subsidiary and (ii) insurance with responsible and reputable
insurance or reinsurance companies or associations (as applicable) in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrowers, Holdings or such Subsidiary operates and, in any event, all
insurance required by any of the Collateral Documents or the Intercompany
Collateral Documents and (b) cause all such insurance (other than insurance
maintained by and for any Subsidiary that is a Securitization SPV) which is
material (and, if applicable, reinsurance) to the Prepetition Administrative
Agent, on behalf of the Secured Parties, as additional insured or loss payee, as
 
172

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
appropriate, and to provide that no cancellation, material addition in amount or
material change in coverage shall be effective until after 30 days’ written
notice thereof to each Agent.
 
Section 7.6.A          Access
 
The Borrowers and Holdings shall from time to time permit the DIP Lenders
Advisors, DIP Administrative Agent and the DIP Lenders, or any agents or
representatives thereof access to personnel and such other information
(including historical information) respecting the business, properties,
condition, financial or otherwise, or operations of the Borrowers, Holdings and
any of their Subsidiaries as the DIP Lenders Advisors, DIP Administrative Agent,
the DIP Lenders and/or their respective agents or representatives may from time
to time reasonably request, including without limitation, to (a) examine and
make copies of and abstracts from the records and books of account of the
Borrowers, Holdings and each of their respective Subsidiaries, (b) visit the
properties of the Borrowers, Holdings and each of their respective Subsidiaries,
(c) discuss the affairs, finances and accounts of the Borrowers, Holdings and
each of their respective Subsidiaries with any of their respective officers or
directors, (d) hold regularly scheduled meetings as mutually agreed with the
Borrowers’ and Holdings senior management and their advisors, and a subcommittee
of the Requisite DIP Lenders and DIP Lenders Advisors, (e) have access to and
attend internal meetings regarding strategic planning, cash and liquidity
management, operational and restructuring activities and (f) communicate
directly with any of their independent certified public accountants (including
Holdings’ Accountants); provided, however, that the Borrowers shall have the
right to be present at any such communication.  The Borrowers and Holdings shall
authorize their independent certified public accountants (including Holdings’
Accountants) to disclose to the DIP Lenders Advisors, DIP Administrative Agent
or any DIP Lender any and all financial statements and other information of any
kind, as any DIP Lenders Advisor, DIP Administrative Agent or any DIP Lender
reasonably requests from the Borrowers or Holdings and that such accountants may
have with respect to the business, financial condition, results of operations or
other affairs of the U.S. Borrower, Holdings or any of their respective
Subsidiaries.
 
Section 7.7.A          Keeping of Books
 
The Borrowers and Holdings shall, and shall cause each of their Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made in conformity with GAAP (or, as applicable, other local generally
accepted accounting principles applicable to a Foreign Subsidiary) of all
financial transactions and the assets and business of the Borrowers, Holdings
and each such Subsidiary.
 
Section 7.8.A           Maintenance of Properties, Etc.
 
The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, maintain and preserve (a) in good working order and condition
all of their properties necessary in the conduct of their business, (b) all
rights, permits, licenses, approvals and privileges (including all Permits) used
or necessary in the conduct of their business and (c) all registered patents,
trademarks, trade names, copyrights and service marks with respect to their
business, except where failure to so maintain and preserve the items set forth
in clauses (a), (b) and (c) above would not, in the aggregate, have a Material
Adverse Effect.
 
173

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 7.9.A          Application of Proceeds; DIP Collateral Account
 
(a)           The Borrowers shall use the entire amount of the proceeds of the
DIP Loans as provided in Section 4.13A (Use of Proceeds).
 
(b)           All proceeds of the New Money DIP Term Loans shall be deposited
into the DIP Collateral Accounts and disbursed as provided in the DIP Depositary
Agreement.
 
Section 7.10.A         Environmental, Health and Safety
 
(a)           The Borrowers and Holdings shall, and shall cause all of their
respective Subsidiaries to, comply in all material respects with Environmental
Laws.
 
(b)           Within forty-five (45) days of DIP Effective Date, the Borrowers
shall engage a reputable international third-party consultant, reasonably
acceptable to DIP Administrative Agent, to review the Obligors’ environmental,
health and safety management systems and compliance programs, conduct an
assessment of the Obligors’ compliance with Environmental Laws in all applicable
jurisdictions, and provide recommendations on any improvements and corrections
as may be necessary or appropriate to maintain compliance with good management
practices and Environmental Laws.   Within ninety (90) days of the DIP Effective
Date, the Obligors shall provide written satisfactory confirmation to the DIP
Administrative Agent in its sole discretion describing any recommendations and
developing a plan to address such recommendations. The Borrowers will use their
commercially reasonable efforts to implement such recommendations.
 
Section 7.11.A         Additional Collateral and Guaranties
 
(a)            [Reserved];
 
(b)           [Reserved];
 
(c)           [Reserved];
 
(d)           [Reserved];
 
(e)           [Reserved];
 
(f)           (A) Notwithstanding any provision of this Agreement, any other DIP
Loan Document or the Orders to the contrary (including any provision that would
otherwise apply notwithstanding other provisions or that is the beneficiary of
other overriding language):
 
(i)           no more than 65% of the issued and outstanding Voting Stock of
(x) the Luxembourg Borrower or any Foreign Subsidiary or (y) any Domestic
Subsidiary substantially all of whose assets consist of the Stock or Stock
Equivalents in “controlled foreign corporations” under Section 957 of the Code
shall be pledged or similarly hypothecated to guarantee, secure or support any
Domestic Secured DIP Obligation;
 
174

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(ii)           no Foreign Subsidiary or any Domestic Subsidiary substantially
all of whose assets consist of the Stock or Stock Equivalents in “controlled
foreign corporations” under Section 957 of the Code shall guarantee or support
any Domestic Secured DIP Obligation;
 
(iii)           no security or similar interest shall be granted in the assets
of any Foreign Subsidiary or any Domestic Subsidiary substantially all of whose
assets consist of the Stock or Stock Equivalents in “controlled foreign
corporations under Section 957 of the Code (including indirectly by way of an
offset or otherwise) which security or similar interests guarantees or supports
any Domestic Secured DIP Obligation;
 
(iv)           no Subsidiary shall guarantee or support any DIP Obligation if
such guarantee or support would contravene the Agreed Security Principles;
 
(v)           no Foreign Subsidiary shall guarantee or support any Foreign
Secured DIP Obligation of any Foreign Loan Party unless such Foreign Subsidiary
directly owns or is owned directly by such Foreign Loan Party; and
 
(vi)           no security or similar interest shall be granted in the assets of
any Foreign Subsidiary (including indirectly by way of an offset or otherwise)
which security or similar interest guarantees or supports any Foreign Secured
DIP Obligation of any Foreign Loan Party unless such Foreign Subsidiary directly
owns or is owned directly by such Foreign Loan Party.
 
(g)           The parties hereto agree that any pledge, guaranty or security or
similar interest made or granted in contravention of this Section 7.11.A shall
be void ab initio.
 
Section 7.12.A         [Reserved]
 
Section 7.13.A         [Reserved]
 
Section 7.14.A          Classification of Jurisdictions
 
The Borrowers shall promptly notify the DIP Administrative Agent in writing of
the creation or acquisition of any Foreign Subsidiary which is not incorporated
under the laws of and has its principal place of business in a Class I
Jurisdiction, Class II Jurisdiction, Class III Jurisdiction or Class IV
Jurisdiction.  The DIP Administrative Agent may, and if requested by the
Borrowers, shall undertake to review and evaluate the relevant laws of the
jurisdiction in which such Foreign Subsidiary is organized and has its principal
place of business relating to and governing the creation and enforceability of
any Intercompany Loan Document or Foreign Loan Document required to be executed
and delivered by such Foreign Subsidiary pursuant to Section 7.11A (Additional
Collateral and Guaranties).  Upon completion of such review the DIP
Administrative Agent shall designate the jurisdiction as a Class I Jurisdiction,
Class II Jurisdiction, Class III Jurisdiction or Class IV Jurisdiction.
 
Section 7.15.A          Compliance with Financial Covenants
 
175

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, use commercially reasonable efforts to maintain compliance with
its financial covenants relating to the DIP Obligations.
 
Section 7.16.A         Additional Bankruptcy-related Covenants
 
(a)           No later than 40 days after the Interim Order Date, the CRO shall
have furnished to the DIP Administrative Agent and the DIP Lenders his or her
recommendation with respect to operating systems and internal controls of the
Obligors and their subsidiaries; and the Borrowers and Holdings shall, and shall
cause each of their respective Subsidiaries to diligently effect any such
recommendations that are satisfactory to the Requisite DIP Lenders in their sole
discretion.
 
(b)           The Borrowers and Holdings shall continue to retain the Borrowers’
Financial Advisor; provided, that if the engagement of the Borrowers’ Financial
Advisor has been terminated, the Borrowers and Holdings (i) on or before the
fifteenth (15th) day following such termination, the Debtors shall file and (ii)
as soon as reasonably practicable following the Petition Date on due and proper
notice, the Bankruptcy Court shall have approved a motion seeking the approval
of a replacement Borrowers’ Financial Advisor satisfactory to the Requisite DIP
Lenders.
 
(c)           (i) On or before the fifteenth (15th) day following the Petition
Date, the Debtors shall file and (ii) on as soon as reasonably practicable
following the Petition Date on due and proper notice, the Bankruptcy Court shall
have approved a motion seeking the approval of the retention and employment of a
CRO; provided, that, the CRO and the scope of such CRO’s duties shall be
acceptable to the Requisite DIP Lenders; provided further, that, in the event
the CRO’s engagement has been terminated, the Borrowers shall have twenty
(20) days to have approved by the Bankruptcy Court a replacement chief
restructuring officer satisfactory to the Requisite DIP Lenders.
 
(d)           The Borrowers and Holdings shall use commercially reasonable
efforts to have the New Money DIP Term Loans rated by Moody’s and S&P.
 
(e)           Each of the Borrowers and Holdings shall use its commercially
reasonable efforts to obtain the approval of the Bankruptcy Court of, and to
satisfy the conditions precedent provided in, this Agreement and the other DIP
Loan Documents.
 
(f)           Within ten (10) Business Days of the DIP Effective Date, the
Borrowers shall complete, in form and substance satisfactory to the Requisite
DIP Lenders in their sole discretion, each of the Schedules and Exhibits that
are not complete as of the DIP Effective Date.
 
(g)           The Debtors shall, and shall ensure that each of their
Subsidiaries shall, promptly take all commercially reasonable actions to ensure
that the Orders and the transactions contemplated by the Orders and the DIP Loan
Documents are consummated and remain in full force and effect in their entirety
at all times, including, without limitation, promptly take all commercially
reasonable actions requested by the DIP Administrative Agent with respect to the
grant of perfected Liens over the Collateral for the benefit of the Secured DIP
Parties, including:
 
176

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(i)           execution and delivery of a DIP Foreign Guaranty by each DIP
Foreign Subsidiary Guarantor;
 
(ii)           execution and delivery of all Foreign DIP Loan Documents required
for the perfection of mortgages on the real property of the Foreign Subsidiary
Guarantors in favor of the DIP Administrative Agent securing the DIP Foreign
Guaranty, in form and substance satisfactory to the Requisite DIP Lenders in
their sole discretion;
 
(iii)           execution and delivery of all amendments to Loan Documents that
are in existence on the DIP Effective Date requested by the DIP Administrative
Agent in its sole discretion to reflect the addition of the DIP Facilities to
this Agreement, and the amendment and restatement of this Agreement or any other
Loan Document, in form and substance satisfactory to the Requisite DIP Lenders
in their sole discretion;
 
(iv)           execution and delivery of all additional Intercompany Loan
Documents, required to reflect the transactions contemplated herein and the
perfection of Liens the Intercompany Collateral securing the Intercompany
Obligations for the benefit of the Intercompany Lenders (which security
interests shall be subordinate to any Liens on the Intercompany Collateral of
the Secured DIP Parties), in form and substance satisfactory to the Requisite
DIP Lenders in their sole discretion; and
 
(v)           execution and delivery of all additional DIP Loan Documents
required to reflect the transactions contemplated herein and the perfection of
Liens (which, to the extent possible, shall be first priority Liens) on the
Collateral securing the DIP Obligations for the benefit of the Secured DIP
Parties, in form and substance satisfactory to the Requisite DIP Lenders in
their sole discretion,
 
provided, however, in each case such documents shall not be required if such
document would contravene the Agreed Security Principles (and whether a document
would contravene the Agreed Security Principles shall be determined by the
Requisite DIP Lenders in their sole discretion).
 
(h)           Other than the Carve-Out, the Borrowers and Holdings hereby do,
and shall cause all of their respective Subsidiaries to, waive any right,
pursuant to sections 364 of the Bankruptcy Code or otherwise, to grant any Lien
(including any Lien securing the Prepetition Obligations) of equal or greater
priority than the Liens securing the DIP Obligations, or to approve or grant a
claim (including any claim in respect of the Prepetition Obligations) of equal
or superior priority than the DIP Obligations.
 
(i)           On each Subsequent Petition Date, the Borrowers and Holdings shall
cause each applicable Subsequent Debtor to execute and deliver to the DIP
Administrative Agent a DIP Subsidiary Consent.
 
Section 7.17.A         Sale Process
 
(a)           On or before the tenth (10th) day following the Petition Date,
Borrowers and Holdings shall ensure that Borrowers’ Financial Advisor (A) shall
provide a milestone schedule satisfactory to the Requisite DIP Lenders regarding
the efforts of the Obligors to
 
177

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
effectuate a sale or all of substantially all of the assets of the Obligors
under Chapter 11 of the Bankruptcy Code, whether pursuant to one or more sale(s)
under Section 363 of the Bankruptcy Code, a plan of reorganization, liquidation
or any other change in control transaction (whether pursuant to the jurisdiction
of the Bankruptcy Court or otherwise), in each case satisfactory to the
Requisite DIP Lenders (collectively, “Sale Transactions”) and (B) shall, if
requested, provide weekly updates to the DIP Lenders and their advisors
regarding the progress of the Debtors towards meeting the sale transaction
milestones and facilitating a Sale Transaction.
 
(b)           Holdings shall simultaneously pursue both the transactions
contemplated by the Plan Term Sheet and the Sales Transactions which shall
include the active marketing of the assets of the Obligors and other
subsidiaries of Holdings (“Sale Assets”) by the Borrower’s Financial Advisor to
such potential financial and strategic purchasers as are agreed upon by the
Requisite DIP Lenders and the Borrower’s Financial Advisor.  The Obligors will
provide Borrower’s Financial Advisor and the Requisite DIP Lenders with complete
access to information regarding the status of both the Plan and the Sales
Transactions.  The Debtors shall file all documents related to the transactions
contemplated by the Plan Term Sheet, including one or more chapter 11 plans and
related disclosure statement in accordance with this Agreement and the Plan Term
Sheet, which in each case shall be acceptable to the Requisite DIP Lenders in
their sole discretion.
 
(c)           No later than two (2) Business Days prior to the Disclosure
Statement Hearing, the DIP Administrative Agent (at the direction of the
Requisite DIP Lenders) shall notify the Debtors whether the Requisite DIP
Lenders have elected, in their sole discretion, that the Debtors pursue the
transactions contemplated by the Plan Term Sheet or the Sales Transactions.  If
the Requisite DIP Lenders elect the transactions contemplated by the Plan Term
Sheet, the Debtors shall immediately suspend all efforts concerning the Sale
Process and proceed solely with the transactions contemplated by the Plan Term
Sheet, unless the Debtors, in exercise of their fiduciary duties (as advised by
their legal advisor and the Borrowers’ Financial Advisor) determine that
proceeding with the Sales Transactions maximizes the value of the Debtors’
estates (such exercise, a “Sales Transactions Fiduciary Event”).   If the
Requisite DIP Lenders elect the Sales Transactions, the Debtors shall
immediately suspend all efforts concerning transactions contemplated by the Plan
Term Sheet (and withdraw any pleadings or documents filed with the Bankruptcy
Court or any Governmental Authority in connection therewith), and proceed solely
with the Sales Transactions, unless the Debtors, in exercise of their fiduciary
duties (as advised by their legal advisor and the Borrowers’ Financial Advisor)
determine that proceeding with the transactions contemplated by the Plan Term
Sheet maximizes the value of the Debtors’ estates (such exercise, a “Plan Term
Sheet Fiduciary Event”).  For avoidance of doubt, in connection with the Sales
Transaction, the Requisite DIP Lenders and/or DIP Lenders may “credit bid” their
claims hereunder to serve as a “stalking horse bid” and the Pre-Petition
Lenders, in conjunction (if allowed by the Requisite DIP Lenders) with the DIP
Lenders, may “credit bid” their claims under the Prepetition Facility for some
or all of the assets of one or more of the Obligors and serve together as a
“stalking horse bidder” for such assets.
 
(d)           Notwithstanding the foregoing, prior to entering into a definitive
agreement for a Sales Transaction as contemplated in Section 7.17A(c), for all
or substantially all of Sale Assets on a going concern basis (“Sales Offer”),
Debtors must first offer each of the Consenting Lenders 10 (ten) Business Days
prior notice of the terms and conditions for such
 
178

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Sales Offer before entering into a binding commitment to consummate the Sales
Transaction.  The Debtors must accept, subject to a Sales Transaction Fiduciary
Event, a competing proposal from one of more Consenting Lenders, during such 10
(ten) Business Day period, which is in excess of the Sales Offer on terms and
conditions substantially similar to the Sales Offer other than 90% of the
consideration for any such Sales Transaction shall be payable in cash (without
“credit bids” by any of the Consenting Lenders for any portion of the purchase
price).
 
(e)           If Sale Transaction is pursued pursuant to clause (c) above, (i)
the 13-Week Budget shall be modified by the CRO to account for the Sale Process
and (ii) with respect to the Obligors, any incurrence of Indebtedness,
extensions of intercompany loans, incurrence of Liens, Investments, prepayments
of Indebtedness and making of Restricted Payments shall be subject to review and
approval by the CRO.
 
ARTICLE VIII

 
Negative Covenants with respect to the Prepetition Facilities
 
Each of the Borrowers and Holdings agrees with the Prepetition Lenders and the
Prepetition Administrative Agent to each of the following, as long as any
Prepetition Obligation or any Prepetition Commitment remains outstanding and, in
each case, unless the Requisite Lenders otherwise consent in writing:
 
Section 8.1              Indebtedness
 
Neither Holdings nor the U.S. Borrower shall, nor shall they permit any of their
respective Subsidiaries to, directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except for the following:
 
(a)           the Secured Obligations;
 
(b)           Indebtedness existing on the Effective Date and disclosed on
Schedule 8.1 (Existing Indebtedness);
 
(c)           Guaranty Obligations incurred by the Borrowers, any Guarantor or
any Foreign Subsidiary; provided, however, that all such Guaranty Obligations
incurred by the Borrowers or any Guarantor shall be with respect to Indebtedness
of the Borrowers or any Guarantor that is permitted by this Section 8.1; and
provided, further, that the aggregate outstanding amount of all such Guaranty
Obligations incurred by the Foreign Subsidiaries, with respect to Foreign
Receivables Purchase Programs, shall not exceed $15,000,000;
 
(d)           Capital Lease Obligations, purchase money Indebtedness and
Indebtedness arising under synthetic leases incurred by the Borrowers or a
Subsidiary Guarantor to finance the acquisition of fixed assets; provided,
however, that the Capital Expenditure related thereto is otherwise permitted by
Section 5.1(c)(Financial Covenants) and that the aggregate outstanding principal
amount of all such Capital Lease Obligations and purchase money Indebtedness and
the present value of all future rental payments under all such synthetic leases
shall not exceed $50,000,000 at any time;
 
179

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(e)           Renewals, extensions, refinancings and refundings of Indebtedness
permitted by clause (d) above, this clause (e) or clause (l) below; provided,
however, that any such renewal, extension, refinancing or refunding is in an
aggregate principal amount not greater than the principal amount of, and is on
terms (subject to market rates) no less favorable to the Borrowers, such
Subsidiary, the Prepetition Administrative Agent, the Prepetition Lenders or the
Issuers, including as to weighted average maturity as reasonably determined by
the Prepetition Administrative Agent, than the Indebtedness being renewed,
extended, refinanced or refunded;
 
(f)           Indebtedness arising from intercompany loans (i) from any Borrower
to any Subsidiary Guarantor, (ii) from any Subsidiary Guarantor to any Borrower
or any other Subsidiary Guarantor, (iii) from the Luxembourg Borrower to the
U.S. Borrower in an amount not to exceed $100,000,000, (iv) principal amount of
preferred equity certificates issued by Lux Subsidiary and held by the
Luxembourg Borrower on the Effective Date (if any) (v) from the U.S. Borrower to
the Luxembourg Borrower in an amount not to exceed $500,000,000 and (vi) other
intercompany Indebtedness among the U.S. Borrower or any Subsidiary of Holdings
described on Exhibit K (2007 Corporate Restructuring);
 
(g)           Indebtedness arising from intercompany loans (including Guaranty
Obligations incurred by any Foreign Subsidiary of any Borrower with respect
thereto under the Intercompany Guaranties); provided, however, that such
intercompany loans are permitted (i) under Section 8.3(e) or Section 8.3(f)
(Investments) and (ii) other intercompany Indebtedness incurred by any Foreign
Subsidiary described on Exhibit K (2007 Corporate Restructuring);
 
(h)           Indebtedness arising under any performance or surety bond entered
into in the ordinary course of business;
 
(i)           Indebtedness arising under the Senior Notes in an original
principal amount not exceeding €130,000,000;
 
(j)           Indebtedness (other than the Guaranty Obligations and
reimbursement obligations permitted under clause (k) below) of any Foreign
Subsidiary owed to a Person other than an Affiliate of such Foreign Subsidiary;
provided, however, that the Dollar Equivalent (as determined at the time of
incurrence) of the aggregate outstanding principal amount of all such
Indebtedness (including any Indebtedness permitted under clause (b) and
clause (e) above) of all such Foreign Subsidiaries shall not exceed at any time
an amount equal to (i) $40,000,000 plus (ii) the lower of (x) $20,000,000 and
(y) the difference between $50,000,000 and the aggregate amount of Guaranty
Obligations and reimbursement obligations outstanding under clause (k) below at
such time; and
 
(k)           Guaranty Obligations in respect of trade payables of Foreign
Subsidiaries that are not Foreign Subsidiary Guarantors not constituting
Indebtedness and reimbursement obligations owed to issuers of credit insurance
or bank guaranties covering such trade payables; provided, however, that the
Dollar Equivalent of the aggregate outstanding principal amount of all such
Guaranty Obligations and reimbursement obligations shall not exceed at any time
$50,000,000;
 
180

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(l)           subject to Section 8.16 (No Speculative Transactions), unsecured
Indebtedness of any Borrower in respect of Hedging Contracts;
 
(m)           Indebtedness (i) arising under any Securitization Program or
Foreign Receivables Purchase Program; provided, however, that the aggregate
outstanding amount of all such Indebtedness arising under any such
Securitization Program (not including any amount described in clause (iii) of
this Section 8.1(m)) shall not exceed $125,000,000 (regardless of the amount of
accounts receivable sold, securitized or collateralized thereunder),
(ii) arising from intercompany loans from any Borrower or any of its respective
Subsidiaries that sells Receivables Assets to a Securitization SPV and
(iii) consisting of renewals, extensions, refinancings, replacements and
refundings of Indebtedness permitted by this Section 8.1(m); provided, however,
that any such renewal, extension, refinancing, replacement or refunding is on
market terms and is in an aggregate outstanding principal amount not to exceed
the amount set forth in the preceding clause (i) of this Section 8.1(m); or
 
(n)           secured or unsecured Indebtedness of the Borrowers or any
Subsidiary Guarantor (including, without limitation, any New Second Lien Notes)
not otherwise permitted under this Section 8.1; provided, however, that the
aggregate outstanding principal amount of all such Indebtedness shall not exceed
$100,000,000 at any time; provided, further, that the terms and provisions of
any intercreditor and subordination agreement to be entered into between the
Prepetition Administrative Agent and the agent for the lenders under such
Indebtedness shall be reasonably satisfactory to the Requisite Lenders.
 
Section 8.2              Liens, Etc.
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, create or suffer to exist, any Lien upon or with
respect to any of their respective properties or assets, whether now owned or
hereafter acquired, or assign, or permit any of its Subsidiaries to assign, any
right to receive income, except for the following:
 
(a)           Liens created pursuant to the Loan Documents or the Intercompany
Loan Documents;
 
(b)           Liens existing on the Effective Date and disclosed on Schedule 8.2
(Existing Liens);
 
(c)           Customary Permitted Liens of Holdings, the Borrowers and their
respective Subsidiaries;
 
(d)           purchase money Liens granted by the Borrowers or any Subsidiary of
the Borrowers (including the interest of a lessor under a Capital Lease or
synthetic lease and purchase money Liens to which any property is subject at the
time, on or after the Effective Date, of the Borrowers’ or such Subsidiary’s
acquisition thereof) securing Indebtedness permitted under Section 8.1(d)
(Indebtedness) and limited in each case to the property purchased with the
proceeds of such purchase money Indebtedness or subject to such Capital Lease or
synthetic lease;
 
181

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(e)           any Lien securing the renewal, extension, refinancing or refunding
of any Indebtedness secured by any Lien permitted by clause (b) or (d) above or
this clause (e) without any change in the assets subject to such Lien and to the
extent such renewal, extension, refinancing or refunding is permitted by Section
8.1 (Indebtedness);
 
(f)           Liens in favor of lessors securing operating leases permitted
hereunder;
 
(g)           Liens securing any Indebtedness permitted by Section 8.1(k)
(Indebtedness) and, to the extent not guaranteed as permitted by Section 8.1(k),
Liens created on the assets of a Foreign Subsidiary to secure any trade payables
not constituting Indebtedness of such Subsidiary; provided, however, the
aggregate outstanding amount of all such Indebtedness secured pursuant to this
clause (g) shall not exceed $50,000,000;
 
(h)           Liens not otherwise permitted by the foregoing clauses of this
Section 8.2 securing obligations or other liabilities (other than Indebtedness)
of any Loan Party; provided, however, that the aggregate outstanding amount of
all such obligations and liabilities shall not exceed $10,000,000 at any time;
 
(i)           Liens arising pursuant to, or assignments in connection with, any
Securitization Program or Foreign Receivables Purchase Program solely with
respect to Receivables Assets securitized or sold, as the case may be,
thereunder; and
 
(j)           Liens incurred by Holdings, any Borrower or any of its respective
Subsidiaries securing any Indebtedness permitted by Section 8.1(n)
(Indebtedness); provided, however, that such Lien in respect of such Collateral,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be and shall remain junior and subordinate in
all respects to any Lien created by such, as applicable, pursuant to the Loan
Documents and the Intercompany Loan Documents.
 
Section 8.3              Investments
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, directly or indirectly make or maintain any
Investment except for the following:
 
(a)           Investments existing on the Effective Date and disclosed on
Schedule 8.3(a) (Existing Investments);
 
(b)           (i) Investments in cash and Cash Equivalents held in a Deposit
Account or a Control Account with respect to which the Prepetition
Administrative Agent for the benefit of the Secured Parties has a first priority
perfected Lien (ii) Investments in cash and Cash Equivalents held in a Deposit
Account or Control Account in the name of U.S. LLC at Citibank, N.A. or another
financial institution selected or approved by the Administrative Agent with
respect to which Dutch FinCo has a first priority perfected Lien,
(iii) Investments in cash and Cash Equivalents held in a Deposit Account or
Control Account in the name of the Luxembourg Borrower at Citibank, N.A. or
another financial institutions selected or approved by the Prepetition
Administrative Agent with respect to which the Prepetition Administrative Agent
has
 
182

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
a first priority perfected lien, and (iv) Investments in cash and Cash
Equivalents by Classified Foreign Subsidiaries in an amount not to exceed
$30,000,000 at any time;
 
(c)           Investments in accounts, payment intangibles and chattel paper
(each as defined in the UCC), notes receivable and similar items arising or
acquired in the ordinary course of business consistent with the past practice of
the U.S. Borrower and its Subsidiaries;
 
(d)           Investments received in settlement of amounts due to the U.S.
Borrower or any Subsidiary of the U.S. Borrower effected in the ordinary course
of business;
 
(e)           Investments by (i) Holdings in the Parent, the Parent in the U.S.
Borrower, the U.S. Borrower in the Luxembourg Borrower, the Luxembourg Borrower
in the U.S. Borrower, any Borrower in any Subsidiary Guarantor or by any
Subsidiary Guarantor in any Borrower or any other Subsidiary Guarantor, (ii) a
Subsidiary of any Borrower that is not a Subsidiary Guarantor in any Borrower or
any Subsidiary Guarantor or any other Subsidiary of Holdings or (iii) any Loan
Party in a Subsidiary of Holdings pursuant to the 2007 Corporate Restructuring;
 
(f)           (i) until the Triggering Date, Intercompany Loans from the
Luxembourg Borrower to Spanish Holdings; provided, however, that (A) such
Intercompany Loans shall be evidenced by one or more Intercompany Notes,
(B) Spanish Holdings shall have satisfied each of the conditions precedent set
forth on Schedule 8.3(f), (C) the aggregate outstanding amount of all
Investments permitted pursuant to this clause (i) shall not exceed $150,000,000
at any time and (D) 100% of the proceeds of such Investments shall be used
solely for Investments permitted in clauses (ii) and (iii) below;
 
(i)           until the Triggering Date, capital contributions by Spanish
Holdings to U.S. LLC; provided, however, that (A) U.S. LLC shall have satisfied
each of the conditions precedent set forth on Schedule 8.3(f), (B) the aggregate
outstanding amount of all Investments permitted pursuant to this clause (ii)
shall not exceed at any time $350,000,000 less the outstanding amount of any
Intercompany Note permitted by clause (iv) below and (C) 100% of the proceeds of
such Investments shall be used solely for Investments permitted in clause (iii)
below;
 
(ii)           Intercompany Loans from Spanish Holdings to any of its direct or
indirect Subsidiaries incorporated under the laws of and having its principal
place of business in Spain; provided, however, that (A) such Intercompany Loans
shall be evidenced by one or more Intercompany Notes, (B) such Subsidiary shall
have satisfied each of the conditions precedent set forth on Schedule 8.3(f),
and (C) the aggregate outstanding amount of all Investments permitted into under
this clause (iii) will not exceed $60,000,000 at any time;
 
(iii)           Intercompany Loans to any other Foreign Subsidiaries, provided,
however, that (A) such Intercompany Loans shall be evidenced by one or more
Intercompany Notes, (B) such Subsidiary shall have satisfied each of the
conditions precedent set forth on Schedule 8.3(f) and (C) the aggregate
outstanding amount of all Investments permitted pursuant to this clause (iv)
made to all Foreign Subsidiaries shall
 
183

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
not exceed at any time $350,000,000 minus the outstanding amount of Investments
permitted by clause (iii) above; provided, however, that the aggregate
outstanding amount permitted under this subclause (C) shall be not exceed
$50,000,000 at any time upon and after the Triggering Date; and
 
(iv)           intercompany loans made to Class IV Foreign Subsidiaries;
provided, however, that the aggregate outstanding amount permitted under this
clause (v) shall not exceed $20,000,000 at any time;
 
(g)           loans or advances to employees of any Borrower or to employees of
any of its Subsidiaries in the ordinary course of business consistent with past
practice; provided, however, that the aggregate principal amount of all such
loans and advances shall not exceed $1,000,000 at any time;
 
(h)           Investments constituting Guaranty Obligations permitted by Section
8.1 (Indebtedness);
 
(i)           [reserved];
 
(j)           Investments in promissory notes received as partial consideration
for Asset Sales permitted under Section 8.4(g) (Sale of Assets);
 
(k)           Investments in the Captive Insurance Subsidiary;
 
(l)           contributions or transfers of assets by any Loan Party to any
Foreign Subsidiary; provided, however, that the book value of such assets shall
not exceed $20,000,000 in the aggregate;
 
(m)           Investments in additional Stock of Jantas Jant Sanayi ve Ticaret
A.S.; provided, however, that the aggregate amount of all such Investments shall
not exceed $15,000,000;
 
(n)           Investments by any Borrower and any of its respective Subsidiaries
in a Securitization SPV pursuant to a permitted Securitization Program
consisting of Receivables Assets, intercompany loans permitted under
Section 8.1(m) and cash solely to the extent such cash Investment is permitted
by clause (o) below; and
 
(o)           Investments not otherwise permitted hereby; provided, however,
that the aggregate amount of all such Investments shall not exceed $50,000,000.
 
Except with respect to Intercompany Indebtedness under clause (f) above existing
as of the Effective Date, the amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, in each case
arising after the Effective Date, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment less any reductions by way of cash repayments of principal or cash
returns of capital (at the time of such repayment or return).
 
Section 8.4              Sale of Assets
 
184

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, sell, convey, transfer, lease or otherwise dispose
of, any of their respective assets or any interest therein (including the sale
or factoring at maturity or collection of any account and a sale/leaseback
described in Section 8.15 (Sale/Leasebacks) to any Person, or permit or suffer
any other Person to acquire any interest in any of their respective assets or,
in the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Stock or Stock Equivalent (any such disposition, not including any Tax Planning
Transactions, being an “Asset Sale”), except for the following:
 
(a)           the sale or disposition of inventory in the ordinary course of
business;
 
(b)           the sale or disposition of any asset with a Fair Market Value of
less than $500,000; provided, however, that the aggregate Fair Market Value of
all such assets disposed of in any Fiscal Year shall not exceed $3,000,000;
 
(c)           the sale or disposition of equipment that has become damaged,
obsolete or is replaced in the ordinary course of business; provided, however,
that the aggregate Fair Market Value of all such equipment disposed of in any
Fiscal Year shall not exceed $2,000,000;
 
(d)           the sale or disposition of equipment that has become damaged,
obsolete or is replaced in the ordinary course of business not permitted under
clause (c) above; provided, however, that (i) 80% of the consideration for any
such Asset Sale shall be payable in cash upon such sale and (ii) all Net Cash
Proceeds of such Asset Sale are applied as set forth in, and to the extent
required by, Section 2.10 (Mandatory Prepayments);
 
(e)           the lease, license, occupancy or sublease of real property or
equipment not constituting a sale and leaseback, to the extent not otherwise
prohibited by this Agreement and sales and leasebacks permitted by Section 8.15
(Sale/Leasebacks);
 
(f)           assignments and licenses of intellectual property of the any
Borrower and its Subsidiaries in the ordinary course of business;
 
(g)           any Asset Sale to any Borrower or any Subsidiary Guarantor;
 
(h)           Asset Sales by a Foreign Subsidiary to another Foreign Subsidiary
for consideration equal to the Fair Market Value of the assets sold; provided,
however, that (i) Asset Sales by a Foreign Subsidiary Guarantor to a non-Foreign
Subsidiary Guarantor shall be for cash consideration equal to the Fair Market
Value of the assets sold and (ii) any such Asset Sale by a Foreign Subsidiary
Guarantor to a non-Foreign Subsidiary Guarantor shall be subject to the
reasonable consent of the Administrative Agent;
 
(i)           sales, leases, subleases, transfer or conveyance of Receivables
Assets (or interests therein) pursuant to a Securitization Program or Foreign
Receivables Purchase Program to the extent permitted under Section 8.1(m)
(Indebtedness);
 
(j)           as long as no Default or Event of Default is continuing or would
result therefrom, any other Asset Sale for Fair Market Value; provided, however,
that (i) 90% of the consideration for any such Asset Sale shall be payable in
cash upon such sale and (ii) the
 
185

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
aggregate consideration received during any Fiscal Year for all such Asset
Sales, together with the Asset Sales permitted under clause (b) above, shall not
exceed $25,000,000 and (iii) all Net Cash Proceeds of such Asset Sale are
applied as set forth in, and to the extent required by, Section 2.10 (Mandatory
Prepayments); and
 
(k)           as long as no Default or Event of Default is continuing or would
result therefrom, any Asset Sale of the Non-Wheel Businesses for Fair Market
Value; provided, however, that (i) 90% of the consideration for any such Asset
Sale shall be payable in cash upon such sale, (ii) the aggregate consideration
received for all such Asset Sales shall not exceed $100,000,000, and (iii) all
Net Cash Proceeds of such Asset Sale are applied as set forth in, and to the
extent required by Section 2.10 (Mandatory Prepayments).
 
Section 8.5              Restricted Payments
 
Neither Holdings nor the U.S. Borrower shall nor shall the U.S. Borrower permit
any of its Subsidiaries to, directly or indirectly, declare, order, pay, make or
set apart any sum for any Restricted Payment except for the following:
 
(a)           Restricted Payments by any Subsidiary of the U.S. Borrower to the
U.S. Borrower or any other Subsidiary of the U.S. Borrower (or, where any
Subsidiary is a joint venture with another Person, Restricted Payments by such
Subsidiary to another Subsidiary and such other Person in accordance with their
respective equity interests in such joint venture Subsidiary);
 
(b)           dividends and distributions declared and paid on the common Stock
of the U.S. Borrower and payable only in common Stock of the U.S. Borrower;
 
(c)           dividends and distributions declared and paid on the Series A
Preferred Stock of the U.S. Borrower and payable only in Series A Preferred
Stock of the U.S. Borrower if permitted by the Certificate of Designation for
such Stock in effect on the Effective Date;
 
(d)           cash dividends on (x) the Stock of the U.S. Borrower to the Parent
or (y) the Stock of the Parent to Holdings, paid and declared in any Fiscal Year
solely for the purpose of funding the following:
 
(i)           ordinary and reasonable operating expenses of the Parent or
Holdings not in excess of $3,000,000 in the aggregate in any Fiscal Year; and
 
(ii)           payments by Holdings in respect of foreign, federal, state or
local taxes owing by Holdings in respect of the U.S. Borrower and its
Subsidiaries, but not greater than the amount that would be payable by the U.S.
Borrower, on a consolidated basis, if the U.S. Borrower were the taxpayer;
 
provided, however, that the Restricted Payments described in this clause (d)
shall not be permitted if (A) an Event of Default or Default shall have occurred
and be continuing at the date of declaration or payment thereof or would result
therefrom or (B) such Restricted Payment is prohibited under the terms of any
Indebtedness (other than the Prepetition Obligations) of the U.S. Borrower or
any of its Subsidiaries.
 
186

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 8.6              Prepayment and Cancellation of Indebtedness
 
(a)           Neither Holdings nor the Borrowers shall, nor shall they permit
any of their respective Subsidiaries to, cancel any claim or Indebtedness owed
to any of them except in the ordinary course of business consistent with past
practice.
 
(b)           Neither Holdings nor the Borrowers shall, nor shall they permit
any of their respective Subsidiaries to prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness;
provided, however, that the Borrowers and their respective Subsidiaries may
(i) prepay the Prepetition Obligations in accordance with the terms of this
Agreement, provided, that neither Borrower shall deliver any notice of
prepayment of an Revolving Loans, or prepay any Revolving Loans, in accordance
with Section 2.9(a) (Optional Prepayments) unless (A) EBITDA for the twelve full
calendar months preceding the date of the notice of such prepayment (and the
date of the prepayment) exceeds $200,000,000 and (B) such notice of prepayment
is accompanied by a certificate of Responsible Officer of the U.S. Borrower
showing in reasonable detail the calculations in determining EBITDA on such
dates, (ii) make regularly scheduled or otherwise required repayments or
redemptions of Indebtedness permitted pursuant to Section 8.1(b), (iii) prepay
any Indebtedness payable to any Borrower by any of its Subsidiaries, (iv) prepay
any Intercompany Obligations and any other intercompany Indebtedness, (v) renew,
extend, refinance and refund Indebtedness, so long as such renewal, extension,
refinancing or refunding is permitted under Section 8.1(e) (Indebtedness),
(vi) make payments in connection with the termination of Hedging Contracts in
the ordinary course of business, (vii) prepay Indebtedness secured by an asset
upon its sale in compliance with Section 8.4 (Sale of Assets), (viii) prepay
Indebtedness of Foreign Subsidiaries (other than the Senior Notes or the New
Second Lien Notes), (ix) prepay, redeem or purchase up to €45,500,000 of the
Senior Notes from the Net Cash Proceeds of an Equity Issuance, (x) solely from
proceeds of Receivables Assets, prepay any Indebtedness incurred pursuant to a
Securitization Program or Foreign Receivables Purchase Program in the ordinary
course or upon the acceleration of such Indebtedness, (xi) solely in connection
with a permitted renewal, extension, refinancing, replacement or refunding
permitted by Section 8.1(m), otherwise prepay any Indebtedness incurred pursuant
to a Securitization Program or Foreign Receivables Purchase Program with the
proceeds from such renewal, extension, refinancing, replacement or refunding,
(xii) convert any Senior Notes to common Stock of Holdings, and (xiii) exchange
all or a portion of the Senior Notes for new notes or loans (the “New Second
Lien Notes”), provided, however, that (1) the aggregate principal amount of New
Second Lien Notes shall not exceed the aggregate principal amount of the Senior
Notes, (2) the maturity date of any New Second Lien Notes shall not be earlier
than the maturity date of the Senior Notes, (3) any Liens securing the New
Second Lien Notes shall be permitted under Section 8.2(j), (4) any such
transaction or series of transactions pursuant to this clause (xiii) shall not
increase the Cash Interest Expense of Holdings, and (5) the other terms and
provisions of the New Second Lien Notes shall be reasonably satisfactory to the
Prepetition Administrative Agent.
 
(c)           Notwithstanding anything in this Section 8.6 to the contrary, any
Securitization Program or Foreign Receivables Purchase Program may be terminated
or reduced in accordance with its terms by Holdings, the U.S. Borrower or any of
their respective Subsidiaries.
 
187

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 8.7              Restriction on Fundamental Changes; Permitted
Acquisitions
 
(a)           Except in connection with the 2007 Corporate Restructuring or a
Permitted Acquisition, neither Holdings nor the Borrowers shall, nor shall they
permit any of their respective Domestic Subsidiaries to, (i) merge with any
Person, (ii) consolidate with any Person, (iii) acquire all or substantially all
of the Stock or Stock Equivalents of any Person, (iv) acquire all or
substantially all of the assets of any Person or all or substantially all of the
assets constituting the business of a division, branch or other unit operation
of any Person, (v) enter into any joint venture or partnership with any Person
or (vi) acquire or create any Subsidiary unless, in case of subclause (vi),
after giving effect to such acquisition or creation, such Subsidiary is a
Wholly-Owned Subsidiary of such Borrower, such Borrower is in compliance with
Section 7.11 (Additional Collateral and Guaranties) and the Investment in such
Subsidiary is permitted under Section 8.3 (Investments).  Notwithstanding the
foregoing, the restrictions in clauses (i) – (v) above shall not apply to
transactions between or among (x) any Borrower and a Wholly-Owned Subsidiary of
such Borrower and (y) one Wholly-Owned Subsidiary of any Borrower with another
Wholly-Owned Subsidiary of such Borrower; provided, however, that such Borrower
or such Wholly-Owned Subsidiary is in compliance with Section 7.11 (Additional
Collateral and Guaranties) and the Investment is permitted under Section 8.3
(Investments).
 
(b)           Except in connection with the 2007 Corporate Restructuring or a
Permitted Acquisition, neither Holdings nor the U.S. Borrower shall, nor shall
they permit any of their respective Foreign Subsidiaries to, (i) merge with any
Person, (ii) consolidate with any Person, (iii) acquire all or substantially all
of the Stock or Stock Equivalents of any Person, (iv) acquire all or
substantially all of the assets of any Person or all or substantially all of the
assets constituting the business of a division, branch or other unit operation
of any Person, (v) enter into any joint venture or partnership with any Person
or (vi) acquire or create any Subsidiary unless, in case of subclause (vi),
after giving effect to such creation or acquisition, such Subsidiary is a
Wholly-Owned Subsidiary of the Luxembourg Borrower, the Luxembourg Borrower is
in compliance with Section 7.11 (Additional Collateral and Guaranties) and the
Investment in such Subsidiary is permitted under Section 8.3 (Investments);
provided, however, with the prior written consent of the Prepetition
Administrative Agent (not to be unreasonably withheld) any such Foreign
Subsidiary may merge or consolidate with, acquire all or substantially all of
the Stock or Stock Equivalents or assets of, another Foreign Subsidiary of the
U.S. Borrower.
 
Section 8.8              Change in Nature of Business
 
(a)           The Borrowers shall not, and shall not permit any of their
respective Subsidiaries to, make any material change in the nature or conduct of
its business as carried on at the Effective Date, whether in connection with a
Permitted Acquisition or otherwise; provided, however, that the Borrowers and
their respective Subsidiaries may engage in a Related Business.
 
(b)           Holdings and the Parent shall not engage in any business or
activity other than (i) holding shares in the Stock of the Parent and the U.S.
Borrower, respectively, (ii) paying taxes and ordinary operating expenses
permitted under Section 8.5(d)(i) and (ii), (iii) preparing reports to
Governmental Authorities and to its shareholders, (iv) holding directors and
 
188

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
shareholders meetings and (v) preparing corporate records and other corporate
activities required to maintain its separate corporate structure and
(vi) entering into contracts or similar agreements for the benefit of and
relating to the business of any of its respective Subsidiaries.
 
(c)           Until the Triggering Date or as otherwise permitted under this
Agreement, Delaware LuxCo, Lux Subsidiary, Dutch FinCo, Spanish Holdings, the
U.S. LLC, HLI Netherlands Holdings, Inc. and Luxembourg Borrower shall not
engage in any business or activity other than (i) (A) in the case of Lux
Subsidiary, holding shares in the Stock of Spanish Holdings and the U.S. LLC,
(B) in the case of Spanish Holdings, holding shares in the Stock of its Foreign
Subsidiaries and the U.S. LLC (C) in the case of Delaware LuxCo, holding shares
in the Stock of the Luxembourg Borrower and (D) in the case of HLI Netherlands
Holdings, Inc., holding shares in the Stock of CMI – Europe Netherlands
Holdings, B.V. and Hayes Lemmerz Immobilien GmbH & Co. KG Partnership,
(ii) paying taxes, (iii) preparing reports to Governmental Authorities and to
its shareholders, (iv) holding directors and shareholders meetings,
(v) preparing corporate records and other corporate activities required to
maintain its separate corporate structure and (vi) except in the case of HLI
Netherlands Holdings, Inc., incurring Indebtedness and making Investments as
permitted in Section 8.3(f) and performing their respective obligations and
exercising their respective rights under the applicable Intercompany Loan
Documents.
 
Section 8.9              Transactions with Affiliates
 
Holdings shall not, and shall not permit any of its Subsidiaries to, except as
otherwise expressly permitted in this Agreement, do any of the following:
(a) make any Investment in an Affiliate of Holdings that is not a Subsidiary of
Holdings, (b) transfer, sell, lease, assign or otherwise dispose of any asset to
any Affiliate of Holdings that is not a Subsidiary of Holdings, (c) merge into
or consolidate with or purchase or acquire assets from any Affiliate of Holdings
that is not a Subsidiary of Holdings, (d) repay any Indebtedness to any
Affiliate of  Holdings that is not a Subsidiary of Holdings or (e) enter into
any other transaction directly or indirectly with or for the benefit of any
Affiliate of Holdings that is not a Guarantor (including guaranties and
assumptions of obligations of any such Affiliate), except for (i) transactions
in the ordinary course of business on a basis no less favorable to Holdings or
such Guarantor as would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate and (ii) salaries and other director or employee
compensation to officers or directors of Holdings or any of its Subsidiaries
commensurate with current compensation levels; provided, however, that the
foregoing shall not prohibit transactions with any Securitization SPV in
connection with a Securitization Program, to the extent not prohibited by the
terms of this Agreement.
 
Section 8.10            Limitations on Restrictions on Subsidiary Distributions;
No New Negative Pledge
 
Except pursuant to the Loan Documents, any agreements entered into in connection
with a permitted Securitization Program or Foreign Receivables Purchase Program,
the Indenture, any refinancing of the Senior Notes permitted hereunder, and any
agreements governing purchase money Indebtedness or Capital Lease Obligations
permitted by Section 8.1(b) or Section 8.1(d) (Indebtedness) (in which latter
case, any prohibition or limitation shall
 
189

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
only be effective against the assets financed thereby), the Borrowers shall not,
and shall not permit any of their respective Subsidiaries to, (a) agree to enter
into or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of such Subsidiary to pay dividends or
make any other distribution or transfer of funds or assets or make loans or
advances to or other Investments in, or pay any Indebtedness owed to, the U.S.
Borrower or any Subsidiary of the U.S. Borrower or (b) enter into or suffer to
exist or become effective any agreement prohibiting or limiting the ability of
the Borrowers or any of their respective Subsidiaries, except any as set forth
on Schedule 8.10, to create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
including any agreement requiring any other Indebtedness or Contractual
Obligation to be equally and ratably secured with the Prepetition Obligations or
the Intercompany Obligations.
 
Section 8.11            Modification of Constituent Documents
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, change its capital structure (including in the terms
of its outstanding Stock) or otherwise amend its Constituent Documents, except
for changes and amendments in connection with the 2007 Corporate Restructuring
and that do not materially affect the rights and privileges of Holdings, the
U.S. Borrower or any of their respective Subsidiaries and do not materially
affect the interests of the Prepetition Administrative Agent, the Prepetition
Lenders and the Issuers under the Prepetition Loan Documents or in the
Collateral; provided, however, that, upon prior written notice to the
Administrative Agent, any of the Domestic Subsidiaries shall be permitted to
amend its Constituent Documents to convert such Domestic Subsidiary from a
corporation to a limited liability company.
 
Section 8.12            Modification of Related Documents
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, change or amend the terms of the Senior Notes or any
Related Document if the effect of such amendment is to (i) increase the interest
rate on the Senior Notes, (ii) change the dates upon which payments of principal
or interest are due on the Senior Notes other than to extend such dates,
(iii) change any default or event of default other than to delete or make less
restrictive any default provision therein, or add any covenant with respect to
the Senior Notes, (iv) change the redemption or prepayment provisions of the
Senior Notes other than to extend the dates therefor or to reduce the premiums
payable in connection therewith or (v) change or amend any other term if such
change or amendment would materially increase the obligations of the obligor or
confer additional material rights upon the holder of the Senior Notes in a
manner adverse to Holdings, the Borrowers, any of their respective Subsidiaries,
the Prepetition Administrative Agent, any Prepetition Lender or any Issuer.
 
Section 8.13             Accounting Changes; Fiscal Year
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, (a) change its accounting treatment and reporting
practices or tax reporting treatment, except as required by GAAP or any
Requirement of Law and disclosed to the Lenders and the Prepetition
Administrative Agent or (b) from and after the Effective Date, change its Fiscal
Year unless such change is to a Fiscal Year ending on January 31.
 
190

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Section 8.14            Margin Regulations
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the Federal Reserve Board) in contravention of Regulation T, U
or X of the Federal Reserve Board.
 
Section 8.15             Sale/Leasebacks
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, enter into any sale and leaseback transaction
(except for any transaction pursuant to which the lease is entered into no later
than 90 days following the date of the sale of the assets subject to such lease)
if, after giving effect to such sale and leaseback transaction, the aggregate
Fair Market Value of all properties covered by sale and leaseback transactions
would exceed $30,000,000.
 
Section 8.16             No Speculative Transactions
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, engage in any speculative transaction or in any
transaction involving Hedging Contracts except as required for the sole purpose
of hedging in the normal course of business and consistent with industry
practices.
 
Section 8.17             Compliance with ERISA
 
Neither Holdings nor the U.S. Borrower shall cause or permit to occur, nor shall
they permit any of their respective Subsidiaries or ERISA Affiliates to cause or
permit to occur, (a) an event that could result in the imposition of a Lien
under Section 412 of the Code or Sections 302 or 4068 of ERISA or (b) ERISA
Events that would have a Material Adverse Effect in the aggregate.
 
ARTICLE VIII.A

 
Negative Covenants with Respect to DIP Facilities
 
With respect to the DIP Facilities, each of the Borrowers and Holdings agrees
with the DIP Lenders and the DIP Administrative Agent to each of the following,
as long as any DIP Obligation or any DIP Commitment remains outstanding and, in
each case, unless the Requisite DIP Lenders otherwise consent in writing (which
consent may be given with respect to definitions or portions of definition used
in this Section 8.1.A):
 
Section 8.1.A            Indebtedness
 
Neither Holdings nor the U.S. Borrower shall, nor shall they permit any of their
respective Subsidiaries to, directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except for the following:
 
(a)           the Secured Obligations;
 
191

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(b)           Indebtedness existing on the DIP Effective Date and disclosed on
(i) prior to the delivery of Schedule 8.1A (Existing Indebtedness – DIP
Effective Date) pursuant to Section 7.16A(f), Schedule 8.1 (Existing
Indebtedness) and (ii) at all other times, Schedule 8.1A (Existing Indebtedness
– DIP Effective Date);
 
(c)           Guaranty Obligations incurred by the Borrowers, any Guarantor or
any Foreign Subsidiary with respect to the Borrowers or any Guarantor,
Indebtedness of the Borrowers or any Guarantor that is permitted by this
Section 8.1A; provided, however, that the aggregate outstanding amount of all
such Guaranty Obligations incurred by the Foreign Subsidiaries, with respect to
Foreign Receivables Purchase Programs, shall not exceed $10,000,000;
 
(d)           Capital Lease Obligations and purchase money Indebtedness incurred
by the Borrowers or a Subsidiary Guarantor to finance the acquisition of fixed
assets; provided, however, that the Capital Expenditure related thereto is
otherwise permitted by Section 5.2(Financial Covenants) and that the aggregate
outstanding principal amount of all such Capital Lease Obligations and purchase
money Indebtedness shall not exceed $15,000,000 at any time;
 
(e)           Renewals, extensions, refinancings, replacements and refundings of
Indebtedness permitted by clause (b) and (d) above, this clause (e) or
clause (l) below; provided, however, that any such renewal, extension,
refinancing or refunding is in an aggregate principal amount not greater than
the principal amount of, and is on terms (subject to market rates) no less
favorable to the Borrowers, such Subsidiary, the DIP Administrative Agent or the
DIP Lenders, including as to weighted average maturity as reasonably determined
by the DIP Administrative Agent (at the direction of the Requisite DIP Lenders),
than the Indebtedness being renewed, extended, refinanced or refunded;
 
(f)           Indebtedness arising from intercompany loans (i) from any Borrower
to any Subsidiary Guarantor, (ii) from any Subsidiary Guarantor to any Borrower
or any other Subsidiary Guarantor, (iii) from the Luxembourg Borrower to the
U.S. Borrower in an amount not to exceed $50,000,000, (iv) principal amount of
preferred equity certificates issued by Lux Subsidiary and held by the
Luxembourg Borrower on the Effective Date (if any) and (v) from the U.S.
Borrower to the Luxembourg Borrower that are existing on the DIP Effective Date
and disclosed pursuant to Section 8.1A(b) or otherwise in an amount not to
exceed $25,000,000; provided, that, each such intercompany loan (A) shall comply
with the principles set forth in Section 7.11A(f)(A) and the DIP Intercompany
Loan Limits, and (B) will be evidenced by an Intercompany Note, in each case, to
be secured pursuant to Section 7.16A(g);
 
(g)           Indebtedness arising from intercompany loans (including Guaranty
Obligations incurred by any Foreign Subsidiary of any Borrower with respect
thereto under the Intercompany Guaranties); provided, however, that such
intercompany loans are permitted (i) under Section 8.3A(e) or Section 8.3A(f)
(Investments); provided further, that, each such intercompany loan (A) shall
comply with the principles set forth in Section 7.11A(f)(A) and the DIP
Intercompany Loan Limits, and (B) will be evidenced by an Intercompany Note, in
each case, to be secured pursuant to Section 7.16A(g);
 
192

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(h)           Indebtedness arising under any performance or surety bond entered
into in the ordinary course of business;
 
(i)           Indebtedness arising under the Senior Notes in an original
principal amount not exceeding €130,000,000;
 
(j)           Indebtedness (other than the Guaranty Obligations and
reimbursement obligations permitted under clause (k) below) of any Foreign
Subsidiary owed to a Person other than an Affiliate of such Foreign Subsidiary;
provided, however, that the Dollar Equivalent (as determined at the time of
incurrence) of the aggregate outstanding principal amount of all such
Indebtedness of all such Foreign Subsidiaries shall not exceed at any time an
amount equal to $10,000,000; and
 
(k)           Guaranty Obligations in respect of trade payables of Foreign
Subsidiaries that are not Foreign Subsidiary Guarantors not constituting
Indebtedness and reimbursement obligations owed to issuers of credit insurance
or bank guaranties covering such trade payables; provided, however, that the
Dollar Equivalent of the aggregate outstanding principal amount of all such
Guaranty Obligations and reimbursement obligations shall not exceed at any time
$25,000,000;
 
(l)           subject to Section 8.16A (No Speculative Transactions), unsecured
Indebtedness in respect of Hedging Contracts that are either (i) existing as of
the DIP Effective Date and disclosed on Schedule 8.1A(l) or (ii) commodity or
currency Hedging Contracts entered into and maintained after the DIP Effective
Date in the ordinary course of business;
 
(m)           Indebtedness (i) arising under any Securitization Program,
Domestic Receivables Purchase Program or Foreign Receivables Purchase Program;
provided, however, that either (A) such Securitization Program, Domestic
Receivables Purchase Program or Foreign Receivables Purchase Program shall be
existing as of the DIP Effective Date and disclosed on Schedule 8.1A(m) or (B)
the aggregate outstanding amount of all such Indebtedness arising under any such
Securitization Program, Domestic Receivables Purchase Program or Foreign
Receivables Purchase Program entered into after the DIP Effective Date shall not
exceed $10,000,000 or such greater amount pursuant to the consent of the
Requisite DIP Lenders (regardless of the amount of accounts receivable sold,
securitized or collateralized thereunder), and (ii) arising from intercompany
loans from any Borrower or any of its respective Subsidiaries that sells
Receivables Assets to a Securitization SPV; or
 
(n)           secured or unsecured Indebtedness of the Borrowers or any
Subsidiary Guarantor not otherwise permitted under this Section 8.1; provided,
however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $10,000,000 at any time; provided, further, that
the terms and provisions of any intercreditor and subordination agreement to be
entered into between the DIP Administrative Agent and the agent for the lenders
under such Indebtedness shall be reasonably satisfactory to the Requisite DIP
Lenders.
 
Section 8.2.A            Liens, Etc.
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, create or suffer to exist, any Lien upon or with
respect to any of their
 
193

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
respective properties or assets, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, except for the following:
 
(a)           Liens created pursuant to the DIP Loan Documents, the Prepetition
Loan Documents (except to the extent such Liens are released by the Orders or
the DIP Loan Documents or by the transactions contemplated hereby or thereby) or
the Intercompany Loan Documents;
 
(b)           Liens existing on the DIP Effective Date and disclosed on (i)
prior to the delivery of Schedule 8.2A (Existing Liens – DIP Effective Date)
pursuant to Section 7.16A(f), Schedule 8.2 (Existing Liens) and (ii) at all
other times, Schedule 8.2A (Existing Liens – DIP Effective Date) provided,
however, that such Liens in respect of Domestic DIP Collateral and any other DIP
Collateral over which the Loan Parties have delivered a first priority perfected
Lien in favor of the Secured DIP Parties pursuant to the DIP Loan Documents,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be and shall remain junior and subordinate in
all respects to any Lien created pursuant to the DIP Loan Documents and the
Intercompany Loan Documents;
 
(c)           Customary Permitted Liens of Holdings, the Borrowers and their
respective Subsidiaries;
 
(d)           purchase money Liens granted by the Borrowers or any Subsidiary of
the Borrowers (including the interest of a lessor under a Capital Lease or
synthetic lease and purchase money Liens to which any property is subject at the
time, on or after the DIP Effective Date, of the Borrowers’ or such Subsidiary’s
acquisition thereof) securing Indebtedness permitted under Section 8.1(d)
(Indebtedness) and limited in each case to the property purchased with the
proceeds of such purchase money Indebtedness or subject to such Capital Lease or
synthetic lease;
 
(e)           any Lien securing the renewal, extension, refinancing, replacement
or refunding of any Indebtedness secured by any Lien permitted by clause (b) or
(d) above or this clause (e) without any change in the assets subject to such
Lien and to the extent such renewal, extension, refinancing or refunding is
permitted by Section 8.1 (Indebtedness);
 
(f)           Liens in favor of lessors securing operating leases permitted
hereunder; and
 
(g)           Liens securing any Indebtedness permitted by Section 8.1A(k)
(Indebtedness) and, to the extent not guaranteed as permitted by Section 8.1A(k)
(Indebtedness), Liens created on the assets of a Foreign Subsidiary to secure
any trade payables not constituting Indebtedness of such Subsidiary; provided,
however, the aggregate outstanding amount of all such Indebtedness secured
pursuant to this clause (g) shall not exceed $10,000,000; and
 
(h)           Liens not otherwise permitted by the foregoing clauses of this
Section 8.2A securing obligations or other liabilities (other than Indebtedness)
of any Loan Party; provided, however, that the aggregate outstanding amount of
all such obligations and liabilities shall not exceed $5,000,000 at any time;
and
 
194

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(i)           Liens arising pursuant to, or assignments in connection with, any
Securitization Program, Domestic Receivables Purchase Program or Foreign
Receivables Purchase Program solely with respect to Receivables Assets
securitized or sold, as the case may be, thereunder; and
 
(j)           Liens incurred by Holdings, any Borrower or any of its respective
Subsidiaries securing any Indebtedness permitted by Section 8.1A(n)
(Indebtedness); provided, however, that such Lien in respect of such Collateral,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be and shall remain junior and subordinate in
all respects to any Lien created pursuant to the DIP Loan Documents and the
Intercompany Loan Documents.
 
Section 8.3.A          Investments
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, directly or indirectly make or maintain any
Investment except for the following:
 
(a)           Investments existing on the DIP Effective Date and disclosed on
(i) prior to the delivery of Schedule 8.3A(a) (Existing Investments – DIP
Effective Date) pursuant to Section 7.16A(f), Schedule 8.3(a) (Existing
Investments) and (ii) at all other times, Schedule 8.3A(a) (Existing
Investments);
 
(b)           (i) Investments in cash and Cash Equivalents held in a Deposit
Account or a Control Account or the DIP Collateral Accounts  with respect to
which the DIP Administrative Agent for the benefit of the Secured DIP Parties
has a first priority perfected Lien (ii) Investments in cash and Cash
Equivalents held in a Deposit Account or Control Account in the name of U.S. LLC
at Citibank, N.A or another financial institution selected or approved by the
DIP Administrative Agent with respect to which Dutch FinCo has a first priority
perfected Lien, (iii) Investments in cash and Cash Equivalents held in a Deposit
Account or Control Account in the name of the Luxembourg Borrower at Citibank,
N.A. or another financial institutions selected or approved by the DIP
Administrative Agent with respect to which the DIP Administrative Agent has a
first priority perfected Lien, (iv) Investments in cash and Cash Equivalents by
Foreign Subsidiary Guarantors provided, however, that the aggregate principal
amount of all such loans and advances shall not exceed $30,000,000 at any time,
and (iv) Investments in cash and Cash Equivalents by Foreign Subsidiaries that
are a joint venture with a third party;
 
(c)           Investments in accounts, payment intangibles and chattel paper
(each as defined in the UCC), notes receivable and similar items arising or
acquired in the ordinary course of business consistent with the past practice of
the U.S. Borrower and its Subsidiaries;
 
(d)           Investments received in settlement of amounts due to the U.S.
Borrower or any Subsidiary of the U.S. Borrower effected in the ordinary course
of business;
 
(e)           Investments by (i) Holdings in the Parent, the Parent in the U.S.
Borrower, the U.S. Borrower in the Luxembourg Borrower, the Luxembourg Borrower
in the U.S. Borrower, any Borrower in any Subsidiary Guarantor or by any
Subsidiary Guarantor in any Borrower or any other Subsidiary Guarantor, or
(ii) a Subsidiary of any Borrower that is not a Subsidiary Guarantor in any
 
195

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Borrower or any Subsidiary Guarantor;
 
(f)           Intercompany Loans to any Foreign Subsidiaries permitted pursuant
to Section 8.1A(f) or (g).
 
(g)           loans or advances to employees of any Borrower or to employees of
any of its Subsidiaries in the ordinary course of business consistent with past
practice; provided, however, that the aggregate principal amount of all such
loans and advances shall not exceed $150,000 at any time;
 
(h)           Investments constituting Guaranty Obligations permitted by Section
8.1 (Indebtedness);
 
(i)           Investments constituting Permitted Acquisitions;
 
(j)           [reserved];
 
(k)           Investments in the Captive Insurance Subsidiary;
 
(l)           contributions or transfers of assets by any Loan Party to any
Foreign Guarantor; provided, however, that the book value of such assets shall
not exceed $2,500,000 in the aggregate;
 
(m)           [reserved];
 
(n)           Investments by any Borrower and any of its respective Subsidiaries
in a Securitization SPV pursuant to a permitted Securitization Program
consisting of Receivables Assets, intercompany loans permitted under
Section 8.1(m) and cash solely to the extent such cash Investment is permitted
by clause (o) below;
 
(o)           Investments not otherwise permitted hereby; provided, however,
that the aggregate amount of all such Investments shall not exceed $10,000,000.
 
Except with respect to Intercompany Loans under clause (f) above existing as of
the DIP Effective Date, the amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, in each case arising
after the DIP Effective Date, without any adjustments for increases or decreases
in value, or write-ups, write-downs or write-offs with respect to such
Investment less any reductions by way of cash repayments of principal or cash
returns of capital (at the time of such repayment or return).
 
Section 8.4.A          Sale of Assets
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, sell, convey, transfer, lease or otherwise dispose
of, any of their respective assets or any interest therein (including the sale
or factoring at maturity or collection of any account and a sale/leaseback
described in Section 8.15 (Sale/Leasebacks) to any Person and any disposition
under Section 363 of the Bankruptcy Code), or permit or suffer any other
 
196

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Person to acquire any interest in any of their respective assets or, in the case
of any Subsidiary, issue or sell any shares of such Subsidiary’s Stock or Stock
Equivalent (any such disposition, not including any Tax Planning Transactions,
being an “Asset Sale”), except for the following:
 
(a)           the sale or disposition of inventory in the ordinary course of
business;
 
(b)           the sale or disposition of any asset with a Fair Market Value of
less than $500,000; provided, however, that the aggregate Fair Market Value of
all such assets disposed of in any Fiscal Year shall not exceed $1,500,000;
 
(c)           the sale or disposition of equipment that has become damaged,
obsolete or is replaced in the ordinary course of business; provided, however,
that the aggregate Fair Market Value of all such equipment disposed of in any
Fiscal Year shall not exceed $1,000,000;
 
(d)           the sale or disposition of equipment that has become damaged,
obsolete or is replaced in the ordinary course of business not permitted under
clause (c) above; provided, however, that (i) 80% of the consideration for any
such Asset Sale shall be payable in cash upon such sale and (ii) all Net Cash
Proceeds of such Asset Sale are applied as set forth in, and to the extent
required by, Section 2.10A (Mandatory Prepayments);
 
(e)           the lease, license, occupancy or sublease of real property or
equipment not constituting a sale and leaseback, to the extent not otherwise
prohibited by this Agreement and sales and leasebacks permitted by Section 8.15
(Sale/Leasebacks);
 
(f)           assignments and licenses of intellectual property of the any
Borrower and its Subsidiaries in the ordinary course of business;
 
(g)           any Asset Sale to any Borrower or any Subsidiary Guarantor;
 
(h)           Asset Sales by a Foreign Subsidiary to another Foreign Subsidiary
for consideration equal to the Fair Market Value of the assets sold; provided,
however, that (i) Asset Sales by a Foreign Subsidiary Guarantor to a non-Foreign
Subsidiary Guarantor shall be for cash consideration equal to the Fair Market
Value of the assets sold and (ii) any such Asset Sale by a Foreign Subsidiary
Guarantor to a non-Foreign Subsidiary Guarantor shall be subject to the
reasonable consent of the DIP Administrative Agent;
 
(i)           sales, leases, subleases, transfer or conveyance of Receivables
Assets (or interests therein) pursuant to a Securitization Program, Domestic
Receivables Purchase Program or Foreign Receivables Purchase Program to the
extent permitted under Section 8.1A(m) (Indebtedness);
 
(j)           as long as no Default or Event of Default is continuing or would
result therefrom, any other Asset Sale for Fair Market Value; provided, however,
that (i) 90% of the consideration for any such Asset Sale shall be payable in
cash upon such sale and (ii) the aggregate consideration received during any
Fiscal Year for all such Asset Sales, together with the Asset Sales permitted
under clause (b) above, shall not exceed $5,000,000 and (iii) all Net Cash
Proceeds of such Asset Sale are applied as set forth in, and to the extent
required by, Section 2.10A (Mandatory Prepayments);
 
197

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(k)           as long as no Default or Event of Default is continuing or would
result therefrom, any Asset Sale of the Non-Wheel Businesses identified on
Schedule 8.4A(k) for Fair Market Value; provided, however, that (i) 90% of the
consideration for any such Asset Sale shall be payable in cash upon such sale
and (ii) all Net Cash Proceeds of such Asset Sale are applied as set forth in,
and to the extent required by Section 2.10A (Mandatory Prepayments); and
 
(l)           Sales of assets identified on Schedule 8.4.A(l), pursuant to
terms, conditions and documentation satisfactory to the Request DIP Lenders in
their sole discretion,
 
provided, that the foregoing limitations are not intended to prevent such Loan
Party, with the consent of the DIP Administrative Agent and the Requisite DIP
Lenders, from (i) rejecting unexpired leases or executory contracts pursuant to
section 365 of the Bankruptcy Code in connection with the Cases (in a manner
that otherwise complies with this Agreement) or (ii) entering into a Sales
Transaction as set forth in Section 7.17.A pursuant to terms, conditions and
documentation satisfactory to the Requisite DIP Lenders in the sole discretion.
 
Section 8.5.A          Restricted Payments
 
Neither Holdings nor the Borrowers shall nor shall they permit any of their
respective Subsidiaries to, directly or indirectly, declare, order, pay, make or
set apart any sum for any Restricted Payment except for the following:
 
(a)           Restricted Payments by any Subsidiary of the U.S. Borrower to the
U.S. Borrower or any other Subsidiary of the U.S. Borrower (or, where any
Subsidiary is a joint venture with another Person, Restricted Payments by such
Subsidiary to another Subsidiary and such other Person in accordance with their
respective equity interests in such joint venture Subsidiary); and
 
(b)           [Reserved]
 
(c)           [Reserved]
 
(d)           cash dividends on (x) the Stock of the U.S. Borrower to the Parent
or (y) the Stock of the Parent to Holdings, paid and declared in any Fiscal Year
solely for the purpose of funding the following:
 
(i)           ordinary and reasonable operating expenses of the Parent or
Holdings not in excess of $1,500,000 in the aggregate in any Fiscal Year; and
 
(ii)           payments by Holdings in respect of foreign, federal, state or
local taxes owing by Holdings in respect of the U.S. Borrower and its
Subsidiaries, but not greater than the amount that would be payable by the U.S.
Borrower, on a consolidated basis, if the U.S. Borrower were the taxpayer;
 
provided, however, that the Restricted Payments described in this clause 8.5A
shall not be permitted if (A) an Event of Default or Default shall have occurred
and be continuing at the date of declaration or payment thereof or would result
therefrom or (B) such
 
198

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Restricted Payment is prohibited under the terms of any Indebtedness (other than
the DIP Obligations) of the U.S. Borrower or any of its Subsidiaries.
 
Section 8.6.A          Prepayment and Cancellation of Indebtedness
 
(a)           Neither Holdings nor the Borrowers shall, nor shall they permit
any of their respective Subsidiaries to, cancel any claim or Indebtedness owed
to any of them except as may be approved by the Requisite DIP Lenders.
 
(b)           Neither Holdings nor the Borrowers shall, nor shall they permit
any of their respective Subsidiaries (except for Subsidiaries and joint ventures
of Holdings or its Subsidiaries who are not Obligors) to prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness, provided, however, that the Borrowers and their respective
Subsidiaries may, in each case as provided for in the 13-Week Budget or as may
be approved by the Bankruptcy Court: (i)  prepay any Indebtedness payable to any
Borrower by any of its Subsidiaries, (ii) make payments in connection with the
termination of Hedging Contracts in the ordinary course of business, provided
that such Hedging Contracts are in compliance with Section 8.1A(l)
(Indebtedness), (iii) prepay Indebtedness secured by an asset upon its sale in
compliance with Section 8.4A (Sale of Assets), (iv) solely from proceeds of
Receivables Assets, prepay any Indebtedness incurred pursuant to a
Securitization Program, Domestic Receivables Purchase Program or Foreign
Receivables Purchase Program in the ordinary course or upon the acceleration of
such Indebtedness and (v) solely in connection with a permitted renewal,
extension, refinancing, replacement or refunding permitted by Section 8.1A(m)
(Indebtedness), otherwise prepay any Indebtedness incurred pursuant to a
Securitization Program, Domestic Receivables Purchase Program or Foreign
Receivables Purchase Program with the proceeds from such renewal, extension,
refinancing, replacement or refunding.
 
(c)           Notwithstanding anything in this Section 8.6A to the contrary, any
Securitization Program, Domestic Receivables Purchase Program or Foreign
Receivables Purchase Program may be terminated or reduced in accordance with its
terms by Holdings, the U.S. Borrower or any of their respective Subsidiaries.
 
Section 8.7.A          Restriction on Fundamental Changes; Permitted
Acquisitions
 
(a)           Except in connection with the 2007 Corporate Restructuring or a
Permitted Acquisition, neither Holdings nor the Borrowers shall, nor shall they
permit any of their respective Domestic Subsidiaries to, (i) merge with any
Person, (ii) consolidate with any Person, (iii) acquire all or substantially all
of the Stock or Stock Equivalents of any Person, (iv) acquire all or
substantially all of the assets of any Person or all or substantially all of the
assets constituting the business of a division, branch or other unit operation
of any Person, (v) enter into any joint venture or partnership with any Person
or (vi) acquire or create any Subsidiary.
 
(b)           Except in connection with the 2007 Corporate Restructuring or a
Permitted Acquisition, neither Holdings nor the U.S. Borrower shall, nor shall
they permit any of their respective Foreign Subsidiaries to, (i) merge with any
Person, (ii) consolidate with any
 
199

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Person, (iii) acquire all or substantially all of the Stock or Stock Equivalents
of any Person, (iv) acquire all or substantially all of the assets of any Person
or all or substantially all of the assets constituting the business of a
division, branch or other unit operation of any Person, (v) enter into any joint
venture or partnership with any Person or (vi) acquire or create any Subsidiary
 
Section 8.8.A           Change in Nature of Business
 
(a)           The Borrowers shall not, and shall not permit any of their
respective Subsidiaries to, make any material change in the nature or conduct of
its business as carried on at the DIP Effective Date, whether in connection with
a Permitted Acquisition or otherwise, except as required by the Bankruptcy Code
in connection with the Cases; provided, however, that the Borrowers and their
respective Subsidiaries may engage in a Related Business.
 
(b)           Holdings and the Parent shall not engage in any business or
activity other than (i) holding shares in the Stock of the Parent and the U.S.
Borrower, respectively, (ii) paying taxes and ordinary operating expenses
permitted under Section 8.5(d)(i) and (ii), (iii) preparing reports to
Governmental Authorities and to its shareholders, (iv) holding directors and
shareholders meetings and (v) preparing corporate records and other corporate
activities required to maintain its separate corporate structure and
(vi) entering into contracts or similar agreements for the benefit of and
relating to the business of any of its respective Subsidiaries; in each case,
except as required by the Bankruptcy Code in connection with the Cases.
 
Section 8.9.A           Transactions with Affiliates
 
Holdings shall not, and shall not permit any of its Subsidiaries to, except as
otherwise expressly permitted in this Agreement and the then-applicable 13-Week
Budget, do any of the following: (a) make any Investment in an Affiliate of
Holdings that is not a Subsidiary of Holdings, (b) transfer, sell, lease, assign
or otherwise dispose of any asset to any Affiliate of Holdings that is not a
Subsidiary of Holdings, (c) merge into or consolidate with or purchase or
acquire assets from any Affiliate of Holdings that is not a Subsidiary of
Holdings, (d) repay any Indebtedness to any Affiliate of  Holdings that is not a
Subsidiary of Holdings or (e) enter into any other transaction directly or
indirectly with or for the benefit of any Affiliate of Holdings that is not a
DIP Guarantor or DIP Foreign Subsidiary Guarantor (including guaranties and
assumptions of obligations of any such Affiliate), except for (i) transactions
in the ordinary course of business on a basis no less favorable to Holdings or
such DIP Guarantor or DIP Foreign Subsidiary Guarantor as would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate and
(ii) salaries and other director or employee compensation to officers or
directors of Holdings or any of its Subsidiaries commensurate with current
compensation levels; provided, however, that the foregoing shall not prohibit
transactions with any Securitization SPV in connection with a Securitization
Program, to the extent not prohibited by the terms of this Agreement.
 
Section 8.10.A         Limitations on Restrictions on Subsidiary Distributions;
No New Negative Pledge
 
200

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Except as expressly permitted pursuant to the DIP Loan Documents and the
then-applicable 13-Week Budget, any agreements entered into in connection with a
permitted Securitization Program, Domestic Receivables Purchase Program or
Foreign Receivables Purchase Program, the Indenture, and any agreements
governing purchase money Indebtedness or Capital Lease Obligations permitted by
Section 8.1(b) or Section 8.1(d) (Indebtedness) (in which latter case, any
prohibition or limitation shall only be effective against the assets financed
thereby), the Borrowers shall not, and shall not permit any of their respective
Subsidiaries to, (a) agree to enter into or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of such
Subsidiary to pay dividends or make any other distribution or transfer of funds
or assets or make loans or advances to or other Investments in, or pay any
Indebtedness owed to, the U.S. Borrower or any Subsidiary of the U.S. Borrower
or (b) enter into or suffer to exist or become effective any agreement
prohibiting or limiting the ability of the Borrowers or any of their respective
Subsidiaries, except any as set forth on Schedule 8.10A, to create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, including any agreement requiring any
other Indebtedness or Contractual Obligation to be equally and ratably secured
with the DIP Obligations or the Intercompany Obligations.
 
Section 8.11.A         Modification of Constituent Documents
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, change its capital structure (including in the terms
of its outstanding Stock) or otherwise amend its Constituent Documents, except
as required by the Bankruptcy Code in connection with the Cases; provided,
however, that, upon prior written notice to the DIP Administrative Agent, any of
the Domestic Subsidiaries shall be permitted to amend its Constituent Documents
to convert such Domestic Subsidiary from a corporation to a limited liability
company.
 
Section 8.12.A         Modification of Related Documents
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, change or amend the terms of the Senior Notes or any
Related Document (except for modifications made pursuant to the Plan) if the
effect of such amendment is to (i) increase the interest rate on the Senior
Notes, (ii) change the dates upon which payments of principal or interest are
due on the Senior Notes other than to extend such dates, (iii) change any
default or event of default other than to delete or make less restrictive any
default provision therein, or add any covenant with respect to the Senior Notes,
(iv) change the redemption or prepayment provisions of the Senior Notes other
than to extend the dates therefor or to reduce the premiums payable in
connection therewith or (v) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights upon the holder of the Senior Notes in a manner
adverse to Holdings, the Borrowers, any of their respective Subsidiaries, the
DIP Administrative Agent or any DIP Lender.
 
Section 8.13.A         Accounting Changes; Fiscal Year
 
201

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, (a) change its accounting treatment and reporting
practices or tax reporting treatment, except as required by GAAP or any
Requirement of Law and disclosed to the Lenders and the Administrative Agent or
(b) from and after the Effective Date, change its Fiscal Year unless such change
is to a Fiscal Year ending on January 31.
 
Section 8.14.A          Margin Regulations
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the Federal Reserve Board) in contravention of Regulation T, U
or X of the Federal Reserve Board.
 
Section 8.15.A         Sale/Leasebacks
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, enter into any sale and leaseback transaction.
 
Section 8.16.A          No Speculative Transactions
 
Neither Holdings nor the Borrowers shall, nor shall they permit any of their
respective Subsidiaries to, engage in any speculative transaction or in any
transaction involving Hedging Contracts except as required for the sole purpose
of hedging in the normal course of business and consistent with industry
practices; provided that, after the DIP Effective Date, neither Holdings nor the
Borrowers shall, nor shall they permit any of their respective Subsidiaries to
enter into any Hedging Contract except for commodity or currency Hedging
Contracts.
 
Section 8.17.A          Compliance with ERISA
 
Neither Holdings nor the U.S. Borrower shall cause or permit to occur, nor shall
they permit any of their respective Subsidiaries or ERISA Affiliates to cause or
permit to occur, (a) an event that could result in the imposition of a Lien
under Section 412 of the Code or Sections 302 or 4068 of ERISA or (b) ERISA
Events (other than the Cases) that would have a Material Adverse Effect in the
aggregate.
 
Section 8.18.A          Chapter 11 Claims
 
Unless the Requisite DIP Lenders consent (which consent may be given or withheld
in their sole discretion) and except as expressly provided in the Orders, the
Debtors shall not, and shall not permit any of their Subsidiaries to, agree to,
incur, create, assume, suffer to exist or permit (a) any administrative expense,
unsecured claim, or other super-priority claim or lien (including any
administrative expense, unsecured claim, or other super-priority claim or lien
in respect of the Prepetition Obligations) which is pari passu with or senior to
the claims of the Secured DIP Parties against the Loan Parties hereunder, or
apply to the Bankruptcy Court for authority to do so, except for the Carve-Out
or (b) the extension of any existing adequate protection or the grant of further
adequate protection or apply to the Bankruptcy Court for authority to do so
(including any extension, grant or application in respect of the Prepetition
 
202

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Obligations) or (c) the commencement of any Subsequent Case with respect to any
Subsequent Debtor.
 
Section 8.19.A         The Orders
 
The Debtors shall not, and shall not permit any of their respective Subsidiaries
to, make or seek any change, amendment or modification, or any application or
motion for any change, amendment or modification, to either Order without the
prior written consent of the Requisite DIP Lenders to be given or withheld in
their sole discretion.
 
Section 8.20.A          No Right of Subrogation
 
No Loan Party shall, and shall not permit any of its Subsidiaries to, assert any
right of subrogation or contribution against any other Loan Party or any of
their Subsidiaries as long as any DIP Obligation or any DIP Commitment remains
outstanding.
 
ARTICLE IX

 
Events of Default with respect to Prepetition Facilities
 
Section 9.1               Events of Default
 
Each of the following events shall be an Event of Default:
 
(a)           any Borrower shall fail to pay any principal of any Prepetition
Loan or any Reimbursement Obligation when the same becomes due and payable; or
 
(b)           any Borrower shall fail to pay any interest on any Prepetition
Loan, any fee under any of the Prepetition Loan Documents or any other
Prepetition Obligation (other than one referred to in clause (a) above) and such
non-payment continues for a period of three Business Days after the due date
therefor; or
 
(c)           any representation or warranty made or deemed made by any Loan
Party in any Prepetition Loan Document or by any Loan Party (or any of its
officers) in connection with any Prepetition Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or
 
(d)           any Loan Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.1 (Financial Covenants), Section
6.1 (Financial Statements), Section 6.2 (Default Notices), 7.1 (Preservation of
Corporate Existence, Etc.), 7.6 (Access), 7.9 (Application of Proceeds),
7.11 (Additional Collateral and Guaranties), or Article VIII (Negative
Covenants); or (ii) any other term, covenant or agreement contained in this
Agreement or in any other Prepetition Loan Documents if such failure under this
clause (ii) shall remain unremedied for 30 days after the earlier of (A) the
date on which a Responsible Officer of the Borrowers becomes aware of such
failure and (B) the date on which written notice thereof shall have been given
to the Borrowers by the Prepetition Administrative Agent or any Prepetition
Lender; or
 
203

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(e)           (i) any Borrower or any of its Subsidiaries shall fail to make any
payment on any Indebtedness of the Borrowers or any such Subsidiary (other than
the Prepetition Obligations) or any Guaranty Obligation in respect of
Indebtedness of any other Person, and, in each case, such failure relates to
Indebtedness having a principal amount of $17,500,000 or more, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or required to
be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
 
(f)           (i) any Borrower or any of its respective Subsidiaries shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally or shall make a general assignment for the
benefit of creditors (except to the extent necessary in connection with the
dissolution of any of its Subsidiaries otherwise permitted hereunder), (ii) any
proceeding shall be instituted by or against any Borrower or any of its
respective Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts, under any Requirement of
Law relating to bankruptcy, insolvency or reorganization or relief of debtors,
or seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee or other similar official for it or for any substantial part
of its property; provided, however, that, in the case of any such proceedings
instituted against any Borrower or any of its respective Subsidiaries (but not
instituted by any Borrower or any of its respective Subsidiaries), either such
proceedings shall remain undismissed or unstayed for a period of 60 days or more
or any action sought in such proceedings shall occur or (iii) any Borrower or
any of its respective Subsidiaries shall take any corporate action to authorize
any action set forth in clauses (i) and (ii) above; or
 
(g)           one or more judgments or orders (or other similar process)
involving, in the case of money judgments, an aggregate amount in excess of
$10,000,000, to the extent not covered by insurance, shall be rendered against
one or more of any Loan Party or any of its Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(h)           an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, exceeds $2,000,000 in
the aggregate; or
 
(i)           any provision of any Collateral Document or the Guaranty after
delivery thereof pursuant to this Agreement or any other Prepetition Loan
Document shall for any reason cease to be valid and binding on, or enforceable
against, any Loan Party party thereto, or any Loan Party shall so state in
writing; or
 
204

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(j)           any Collateral Document shall for any reason fail or cease to
create a valid Lien on any Collateral purported to be covered thereby or, except
as permitted by the Prepetition Loan Documents, such Lien shall fail or cease to
be a perfected and first priority Lien or any Loan Party shall so state in
writing; or
 
(k)           there shall occur any Change of Control; or
 
(l)           [Reserved];
 
(m)           one or more of the Borrowers and their respective Subsidiaries
shall have entered into one or more consent or settlement decrees or agreements
or similar arrangements with a Governmental Authority or one or more judgments,
orders, decrees or similar actions shall have been entered against one or more
of the Borrowers and their respective Subsidiaries based on or arising from the
violation of or pursuant to any Environmental Law, or the generation, storage,
transportation, treatment, disposal or Release of any Contaminant and, in
connection with all the foregoing, the Borrowers and their respective
Subsidiaries are likely to incur Environmental Liabilities and Costs in excess
of $1,000,000 individually or $5,000,000 in the aggregate that were not budgeted
for any Fiscal Year or that were not reflected in the Projections or the
Financial Statements delivered pursuant to Section 4.4 (Financial Statements);
 
(n)           an event of termination or event of default in connection with any
Securitization Program or Foreign Receivables Purchase Program, including,
without limitation, under any of the related documentation entered into in
connection therewith, shall have occurred and be continuing without waiver or
cure thereof; or
 
(o)           the Borrowers and their respective Subsidiaries shall fail to
comply with the conditions subsequent set forth on (i) Schedule 7.13(a) before
5:00 p.m. (New York time) on Monday, June 4, 2007 and (ii) Schedule 7.13(b)
within 90 days after the Effective Date; provided, however, that the
Administrative Agent may, in its reasonable discretion, extend such period up to
two (2) additional 30 day concurrent periods for conditions subsequent set forth
on Schedule 7.13(b).
 
ARTICLE IX.A

 
Events of Default with respect to DIP Facilities
 
Section 9.1.A           Events of Default with respect to DIP Facilities
 
Notwithstanding the foregoing, each of the following events shall be an Event of
Default with respect to the DIP Facilities as long as any DIP Obligation or any
DIP Commitment remains outstanding, unless, in each case, such Event of Default
under this Section 9.1.A shall have been waived by the Requisite DIP Lenders in
their sole discretion (which consent may be given with respect to definitions or
portions of definition used in this Section 9.1.A):
 
(a)           any Borrower shall fail to pay any principal of any DIP Loan when
the same becomes due and payable; or
 
205

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(b)           any Borrower shall fail to pay any interest on any DIP Loan, any
fee under any of the DIP Loan Documents or any other DIP Obligation (other than
one referred to in clause (a) above) and such non-payment continues for a period
of three Business Days after the due date therefor; or
 
(c)           any representation or warranty made or deemed made by any Loan
Party in any DIP Loan Document or by any Loan Party (or any of its officers) in
connection with any DIP Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or
 
(d)           any Loan Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.2 (Financial Covenants), Section
6.1A (Financial Statements), Section 6.2A (Default Notices), 7.1A (Preservation
of Corporate Existence, Etc.), 7.6A (Access), 7.9A (Application of Proceeds),
7.11A(Additional Collateral and Guaranties), 7.16A, 7.17A or Article VIII.A
(Negative Covenants); or (ii) any other term, covenant or agreement contained in
this Agreement relating to the DIP Obligations or in any other DIP Loan
Documents if such failure under this clause (ii) shall remain unremedied for
fifteen (15) days after the earlier of (A) the date on which a Responsible
Officer of the Borrowers becomes aware of such failure and (B) the date on which
written notice thereof shall have been given to the Borrowers by the DIP
Administrative Agent or any DIP Lender; or
 
(e)           (i) any Borrower or any of its Subsidiaries shall fail to make any
payment on any Indebtedness (other than Indebtedness of any Debtor outstanding
on the Petition Date) of the Borrowers or any such Subsidiary having a principal
amount of $500,000 or more (other than the DIP Obligations) or any Guaranty
Obligation in respect of Indebtedness having a principal amount of $500,000 or
more (other than Indebtedness of any Debtor outstanding on the Petition Date) of
any other Person, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness or (iii) any such Indebtedness shall become or be declared to
be due and payable, or required to be prepaid or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
or
 
(f)           (i) With respect to any Obligor or Material Subsidiary that is not
a Debtor in the Cases:
 
(w) such Obligor or Material Subsidiary shall generally not pay its debts as
such debts become due, shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors
(except to the extent necessary in connection with the dissolution of any of its
Subsidiaries otherwise permitted hereunder);
 
(x)                 the appointment of a receiver, trustee, sequestrator,
conservator, liquidator, provisional liquidator, rehabilitator, examiner with
expanded powers under the Bankruptcy Code, responsible officer, or any similar
party or officer under any Bankruptcy Law;
 
206

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(y) any proceeding (other than the Cases) shall be instituted by or against any
such Obligor or Material Subsidiary seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts, under any
Bankruptcy Law, provided, however, that, in the case of any such proceedings
instituted against any Obligor or any Material Subsidiary (but not instituted by
any Obligor or Material Subsidiary), either any action sought in such
proceedings shall occur or such proceedings shall continue for a period of ten
(10) days without having been dismissed, withdrawn, stayed, enjoined, held in
abeyance via abstention or otherwise resolved to the satisfaction of the
Requisite DIP Lenders in their sole discretion; or
 
(z) any such Obligor or Material Subsidiary shall take any corporate action to
authorize any action set forth in clauses (i) and (ii) above;
 
(i)           With respect to any Obligor or Material Subsidiary, irrespective
of its status as a Debtor in the Cases:
 
(x)                 the appointment of a receiver, trustee, sequestrator,
conservator, liquidator, provisional liquidator, rehabilitator, examiner with
expanded powers under the Bankruptcy Code, responsible officer, or any similar
party or officer under any Bankruptcy Law;
 
(y) any proceeding shall be instituted by or against any such Obligor or
Material Subsidiary seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts, under any Bankruptcy Law, provided,
however, that, in the case of any such proceedings instituted against any
Obligor or any Material Subsidiary (but not instituted by any Obligor or
Material Subsidiary), either any action sought in such proceedings shall occur
or such proceedings shall continue for a period of five (5) days without having
been dismissed, withdrawn, stayed enjoined, held in abeyance via abstention or
otherwise resolved to the satisfaction of the Requisite DIP Lenders in their
sole discretion; or
 
(g)           Any pleading, complaint, summons, opening or other filing or
similar document or act is made that results in the commencement of a proceeding
before a Governmental Authority anywhere in the world and not dismissed, stayed,
withdrawn, enjoined, held in abeyance via abstention or otherwise resolved to
the satisfaction of the Requisite DIP Lenders in their sole discretion within
five (5) days after such proceeding is commenced seeking to (i) amend, vacate,
nullify, or otherwise challenge any provision of the Orders (whether in whole or
in part), or any of the transactions required to effectuate the DIP Facilities
(or any document related to such transactions), (ii) amend, release,
subordinate, nullify, or otherwise challenge any lien, charge or similar
security securing the DIP Facilities or the Prepetition Facilities, (iii)
prohibit the DIP Administrative Agent, the Prepetition Administrative Agent, the
DIP Lenders, or the Prepetition Lenders from acting in accordance with this
Agreement or the Orders, (iv) apply or require the DIP Administrative Agent or
Prepetition Administrative Agent to apply the proceeds of any collateral
securing the DIP Obligations or the Prepetition Obligations except in the manner
and in the order set forth in this Agreement and the Orders, (v)
 
207

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
foreclose or otherwise act against any collateral securing the DIP Obligations
or the Prepetition Obligations wherever located anywhere in the world, or (vi)
reduce the percentage ownership of any Obligor or Material Subsidiary of
Holdings in any entity, and in each case such pleading, complaint, summons,
opening or other filing or similar document or act is not denied or otherwise
adjudicated in favor of the applicable Obligor or other Subsidiary of Holdings
to the satisfaction of the Requisite DIP Lenders in their sole discretion ;
 
(h)           Any party files a motion or other pleading (i) seeking dismissal
of any of the Cases, (ii) challenging the jurisdiction of the Bankruptcy Court
over any of the Debtors, or (iii) seeking to have the Bankruptcy Court abstain
from asserting jurisdiction over any of the Debtors; or
 
(i)           [reserved]; or
 
(j)           An ERISA Event (other than in connection with the Cases or as a
result of the relief granted therein, in each case as consented to by the
Requisite DIP Lenders) shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, exceeds $2,000,000 in
the aggregate; or
 
(k)           Any provision of any DIP Collateral Document or the DIP Guaranty
after delivery thereof pursuant to this Agreement or any other DIP Loan Document
shall for any reason cease to be valid and binding on, or enforceable against,
any Loan Party thereto, or any Loan Party shall so state in a writing; or
 
(l)           Any DIP Collateral Document shall for any reason fail or cease to
create a valid Lien on any Collateral purported to be covered thereby or, except
as permitted by the DIP Loan Documents, such Lien shall fail or cease to be a
perfected and first priority Lien or any Loan Party shall so state in a writing;
or
 
(m)           There shall occur any Change of Control; or
 
(n)           One or more of the Borrowers and their respective Subsidiaries
shall have entered into one or more consent or settlement decrees or agreements
or similar arrangements with a Governmental Authority or one or more judgments,
orders, decrees or similar actions shall have been entered against one or more
of the Borrowers and their respective Subsidiaries based on or arising from the
violation of or pursuant to any Environmental Law, or the generation, storage,
transportation, treatment, disposal or Release of any Contaminant and, in
connection with all the foregoing, the Borrowers and their respective
Subsidiaries are likely to incur Environmental Liabilities and Costs in excess
of $1,000,000 individually or $5,000,000 in the aggregate that were not budgeted
for any Fiscal Year or that were not reflected in the Operating Forecast or the
Financial Statements delivered pursuant to Section 4.4 (Financial Statements);
or
 
(o)           An event of termination or event of default (other than solely as
a result of the filing of the Cases) in connection with any Securitization
Program, Domestic Receivables Purchase Program or Foreign Receivables Purchase
Program, including, without limitation, under any of the related documentation
entered into in connection therewith, shall have occurred and be continuing
without waiver or cure thereof; or
 
208

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(p)           The Final Order Date shall not have occurred by the date that is
40 days after the Interim Order Date; or
 
(q)           The Bankruptcy Court shall enter an order granting relief from the
automatic stay applicable under section 362 of the Bankruptcy Code to any party
in interest, including without limitation any holder or holders of any security
interest:
 
(i)           to permit foreclosure, the granting of a deed in lieu of
foreclosure, or any similar action on any assets of the Debtors having an
aggregate book value in excess of $500,000; or
 
(ii)           to permit any other action or actions that would, either singly
or in the aggregate, have a Material Adverse Effect on the Debtors or their
estates or the value of the Collateral or the interests of any DIP Lender in the
Collateral; or
 
(r)           An order shall be entered by any Governmental Authority anywhere
in the world reversing, amending, supplementing, staying (for more than five (5)
Business Days), vacating, enjoining, prohibiting, limiting, overturning or
otherwise modifying or alleviating the Interim Order or the Final Order or any
of the transactions, actions, terms or conditions set forth in such Order or the
DIP Loan Documents (in each case, in whole or in part), or any of the Obligors
or any of their affiliates shall apply for authority to do so, without the prior
written consent of the Requisite DIP Lenders (in their sole discretion), or the
Interim Order or Final Order or any of the transactions, actions, terms or
conditions set forth in such Order or the DIP Loan Documents (in each case, in
whole or in part) shall cease to be in full force and in effect,  shall have
been reversed, modified, amended, stayed (for more than five (5) Business Days),
vacated, enjoined, prohibited, limited, overturned, appealed or subject to a
stay pending appeal or otherwise subject to any pending or threatened challenge
in any jurisdiction anywhere in the world; or
 
(s)           Any judgments or orders (or other similar process) involving, in
the case of money judgments, an aggregate amount in excess of $500,000 as to any
obligation incurred after the Petition Date shall be rendered against the
Debtors or other Obligors or their respective Material Subsidiaries and (i) the
enforcement thereof shall not be stayed (by operation of law, the rules or
orders of a court with jurisdiction over the matter or by consent of the party
litigants) or (ii) there shall be rendered against the Debtors or other Obligors
or their respective Material Subsidiaries a non-monetary judgment with respect
to any event which causes or would reasonably be expected to cause a Material
Adverse Effect; or
 
(t)           Any plan under Chapter 11 of the Bankruptcy Code shall be
confirmed in any of the Cases that does not provide for the treatment set forth
on the Plan Term Sheet and implement the transactions set forth therein, and
that is not otherwise in form and substance satisfactory the Requisite DIP
Lenders in their sole discretion, or any of the Obligors or their Affiliates
shall seek, support, or, in the case of the Debtors, fail to contest in good
faith the filing or confirmation of such a plan or the entry of such an order;
or
 
(u)           Any provision of any DIP Loan Document (i) shall cease to be
effective or (ii) shall be contested by any party in any jurisdiction anywhere
in the world, and such contest
 
209

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
has not been dismissed, withdrawn, permanently enjoined, stayed, held in
abeyance via abstention or otherwise resolved to the satisfaction of the
Requisite DIP Lenders in their sole discretion within five (5) Business Days of
commencement; or
 
(v)           Any of the Debtors shall fail to comply with the Interim Order or
Final Order in any respect; or
 
(w)           The filing of a motion, pleading or proceeding by any of the
Borrowers or their Affiliates which could reasonably be expected to result in a
impairment of the rights or interests of the DIP Lenders or a determination by a
court with respect to any motion, pleading or proceeding brought by another
party which results in an impairment; or
 
(x)           Any Obligor thereof enters into or authorizes the execution of
(or, in the case of any Domestic Loan Party) assumes pursuant to Section 365 of
the Bankruptcy Code) any management incentive plans, pension plans or pension
plan modifications, union contracts or collective bargaining agreements, key
employee retention plans, incentive plans, bonus distributions or plans,
indemnification agreements with employees or directors, employee contracts or
similar employment arrangements, in each case having a value of more than
$150,000, other than certain contracts acceptable to the Requisite DIP Lenders,
without the prior approval of the Requisite DIP Lenders; or
 
(y)           There shall occur any Sales Transactions Fiduciary Event or any
Plan Term Sheet Fiduciary Event; or
 
(z)           A lawsuit or other proceeding to enforce claims in respect of the
Prepetition Obligations or the Senior Notes is commenced in any jurisdiction or
venue anywhere in the world and such lawsuit or proceeding has not
been dismissed, withdrawn, permanently enjoined, stayed, held in abeyance via
abstention or otherwise resolved to the satisfaction of the Requisite DIP
Lenders in their sole discretion within five (5) Business Days of commencement;
or
 
(aa)           A motion seeking approval of the Disclosure Statement, in form
and substance acceptable to the Requisite DIP Lenders in their sole discretion,
has not been filed with the Bankruptcy Court by the 105th day following the
Petition Date; or
 
(bb)           One or more Chapter 11 plans of reorganization that effectuate
the terms and conditions of the Plan Term Sheet and that shall be on terms and
conditions acceptable to the Requisite DIP Lenders, in their sole discretion
(which shall in any case comply with the terms set forth in the Plan Term Sheet)
(together, the “Plan of Reorganization”) shall have not been confirmed before or
one or more Sale Transactions acceptable to the Requisite DIP Lenders, in their
sole discretion, shall not have been consummated before the 150th day following
the Petition Date; or
 
(cc)           The Plan of Reorganization shall not have become effective, and
all other actions, transactions and other proceedings under any Bankruptcy Law
as may be required to effectuate the terms and conditions of the Plan Term Sheet
shall not have been consummated or become effective, in each case on or before
the DIP Loan Maturity Date; or
 
210

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(dd)           Any of the Cases shall be dismissed or converted to a Chapter 7
Case or a Chapter 11 plan of liquidation shall have been filed for any of the
Cases; a trustee, receiver, interim receiver or receiver and manager shall be
appointed in any of the Cases, or a responsible officer or an examiner with
enlarged powers shall be appointed in any of the Cases (having powers beyond
those set forth in Bankruptcy Code sections 1106(a)(3) and (4)); or any other
superpriority administrative expense claim or lien (other than the Carve-Out)
which is pari passu with or senior to the claims or liens of the Lenders under
the DIP Facilities shall be granted in any of the Cases without the consent of
the Requisite DIP Lenders, in their sole discretion; or
 
(ee)           An application shall be made by any Debtor, or any Subsidiary
of  Holdings seeking an order by the Bankruptcy Court, or an order shall be
entered by the Bankruptcy Court, approving a Disclosure Statement in any of the
Cases that is not satisfactory, to the Requisite DIP Lenders, in all respects,
in their sole discretion; or
 
(ff)           Any of the Debtors have moved for, or the Bankruptcy Court shall
have entered, an order authorizing or directing such Debtor to assume or reject
an executory contract or unexpired lease under which such Debtors have
cumulative obligations that would be required to be satisfied (assuming an
assumption) on an administrative expense basis in an amount in excess of
$100,000 without the consent of the Requisite DIP Lenders, in their sole
discretion; the filing of any motion under section 1113 or 114 of the Bankruptcy
Code without consent of the Requisite DIP Lenders, in their sole discretion; or
 
(gg)           Any of the Debtors shall cease to have the exclusive right
pursuant to Section 1121 of the Bankruptcy Code to file a plan of
reorganization; or
 
(hh)           Any Obligor shall enter into any engagement letter or retention
application (or amend or otherwise modify any existing engagement letter or
approved retention application) with AlixPartners, the Borrower’s Financial
Advisor, any CRO, or any other financial, restructuring or crisis advisor that
will be retained under sections 327(a), 327(e), 328 or 363 of the Bankruptcy
Code that is not in form and substance acceptable to the Requisite DIP Lenders,
or any such Debtor files a motion seeking to retain such an advisor upon terms
and conditions that are not in form and substance acceptable to the Requisite
DIP Lenders.
 
Section 9.2              Remedies
 
Subject to Section 2.19, during the continuance of any Event of Default pursuant
to Article IX, the Prepetition Administrative Agent (i) may, and at the request
of the Requisite Lenders shall, by notice to the Borrowers declare that all or
any portion of the Prepetition Commitments be terminated, whereupon the
obligation of each Prepetition Lender to make any Prepetition Loan and each
Issuer to Issue any Letter of Credit shall immediately terminate and (ii) may,
and at the request of the Requisite Lenders shall, by notice to the Borrowers,
declare the Prepetition Loans, all interest thereon and all other amounts and
Prepetition Obligations payable under this Agreement to be forthwith due and
payable, whereupon the Loans, all such interest and all such amounts and
Prepetition Obligations shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrowers; provided, however, that upon the
occurrence of the Events of Default specified in Section 9.1(f) (Events of
Default) with respect to any Loan Party, (x) the Prepetition
 
211

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Commitments of each Prepetition Lender to make Prepetition Loans and the
commitments of each Prepetition Lender and Issuer to Issue or participate in
Letters of Credit shall each automatically be terminated and (y) the Prepetition
Loans, all such interest and all such amounts and Prepetition Obligations shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers.  In addition to the remedies set forth above, the Prepetition
Administrative Agent may, and at the request of the Requisite Lenders shall,
direct the Prepetition Administrative Agent to exercise any remedies provided
for by the Collateral Documents in accordance with the terms thereof or any
other remedies provided by applicable law.
 
Section 9.2.A           Remedies
 
During the continuance of any Event of Default pursuant to Article IX.A, the DIP
Administrative Agent (i) may, and at the request of the Requisite DIP Lenders
shall, by advance written notice to the Borrowers that is also filed with the
Bankruptcy Court declare that all or any portion of the DIP Commitments be
terminated, whereupon the obligation of each DIP Lender to make any New Money
DIP Term Loan shall immediately terminate and (ii) may, and at the request of
the Requisite DIP Lenders shall, by advance written notice to the Borrowers that
is also filed with the Bankruptcy Court, declare the DIP Loans, all interest
thereon and all other amounts and DIP Obligations payable under this Agreement
to be forthwith due and payable, whereupon the DIP Loans, all such interest and
all such amounts and DIP Obligations shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrowers;.  In addition, subject
solely to any requirement of the giving of notice, if any, by the terms of the
Interim Order or the Final Order, the automatic stay provided in section 362 of
the Bankruptcy Code shall be deemed automatically vacated without further action
or order of the Bankruptcy Court, the DIP Administrative Agent and the DIP
Lenders shall be entitled to exercise all of their respective rights and
remedies under the DIP Loan Documents, including, without limitation, all rights
and remedies with respect to the Collateral, the Guarantors, the DIP Guarantors
and the DIP Foreign Subsidiary Guarantor.  In addition to the remedies set forth
above, the DIP Administrative Agent may, and at the request of the Requisite DIP
Lenders shall, direct the DIP Administrative Agent to exercise any remedies
provided for by the DIP Collateral Documents in accordance with the terms
thereof or any other remedies provided by applicable law.
 
Section 9.3               Actions in Respect of Revolving Letters of Credit
 
At any time (i) as may be required by Section 2.10(c) or (d) (Mandatory
Prepayments), (ii) upon the Revolving Credit Termination Date and (iii) after
the Revolving Credit Termination Date when the funds in a Cash Collateral
Account shall be less than 105% of the Revolving Letter of Credit Obligations,
the Borrowers shall pay to the Prepetition Administrative Agent in immediately
available funds at the Prepetition Administrative Agent’s office referred to in
Section 11.9 (Notices, Etc.), for deposit in a Cash Collateral Account, (x) in
the case of clause (i) above, the amount required by  Section 2.10(c) or (d)
(Mandatory Prepayments), as applicable, and (y) in the case of clauses (ii) and
(iii) above, the amount required that, after such payment, the aggregate funds
on deposit in such Cash Collateral Account equals or exceeds 105% of the sum of
all outstanding Revolving Letter of Credit Obligations.  The Prepetition
Administrative Agent may, from time to time after funds are
 
212

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
deposited in any Cash Collateral Account, apply funds then held in such Cash
Collateral Account to the payment of any amounts as shall have become or shall
become due and payable by the Borrowers to the Issuers or Lenders in respect of
the Revolving Letter of Credit Obligations in accordance with Section 2.14
(Payments and Computations).  The Prepetition Administrative Agent shall
promptly give written notice of any such application; provided, however, that
the failure to give such written notice shall not invalidate any such
application.  Subject to Section 2.10(c)(iii) (Mandatory Prepayments) and
Section 2.14 (Payments and Computations), upon written notice to the Prepetition
Administrative Agent that the Borrowers shall within five Business Days apply
the Reinvestment Deferred Amount in accordance with the corresponding
Reinvestment Notice, the Prepetition Administrative Agent release the amount
corresponding to such Reinvestment Notice deposited in such Cash Collateral
Account pursuant to Section 2.10(c)(ii) (Mandatory Prepayments).  To the extent
that the Prepetition Loans have been paid in full, the Revolving Credit
Commitments have been terminated or permanently reduced to zero and the
Revolving Letter of Credit Obligations are the only remaining Prepetition
Obligations under this Agreement, the Prepetition Administrative Agent shall
release from time to time, upon the request of the Borrowers, any amount in the
Cash Collateral Account in excess of 105% of the sum of all outstanding
Revolving Letter of Credit Obligations at such time.
 
Section 9.4              Rescission
 
At any time after termination of the Prepetition Commitments or acceleration of
the maturity of the Prepetition Loans, (a) if the Borrowers shall pay all
arrears of interest and all payments on account of principal of the Prepetition
Loans and Reimbursement Obligations that shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified herein) and all Events of Default and
Defaults (other than non-payment of principal of and accrued interest on the
Prepetition Loans due and payable solely by virtue of acceleration) shall be
remedied or waived pursuant to Section 11.1 (Amendments, Waivers, Etc.), then
upon the written consent of the Requisite Lenders and written notice to the
Borrowers, the termination of the Prepetition Commitments or the acceleration
and their consequences may be rescinded and annulled and (b) in the case of such
remedies exercised under Section 9.2(i) (Remedies), (i) upon the written consent
of the Requisite Lenders and written notice to the Borrowers, the termination of
the Prepetition Commitments or the acceleration and their consequences
applicable to the Prepetition Lenders may be rescinded and annulled; provided,
however, that such action shall not affect any subsequent Event of Default or
Default or impair any right or remedy consequent thereon.  The provisions of the
preceding sentence are intended merely to bind the Prepetition Lenders and the
Issuers to a decision that may be made at the election of the Requisite Lenders,
and such provisions are not intended to benefit the Borrowers and do not give
the Borrowers the right to require the Prepetition Lenders to rescind or annul
any acceleration hereunder, even if the conditions set forth herein are met.
 
Section 9.4.A           Rescission
 
At any time after termination of the DIP Commitments or acceleration of the
maturity of the DIP Loans, (a) if the Borrowers shall pay all arrears of
interest and all payments on account of principal of the DIP Loans and other DIP
Obligations that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on
 
213

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
overdue interest, at the rates specified herein) and all Events of Default and
Defaults (other than non-payment of principal of and accrued interest on the DIP
Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to Section 11.1A (Amendments, Waivers, Etc.), then upon the
written consent of the Requisite DIP Lenders and written notice to the
Borrowers, the termination of the DIP Commitments or the acceleration and their
consequences may be rescinded and annulled and (b) in the case of such remedies
exercised under Section 9.2A(i) (Remedies), (i) upon the written consent of the
Requisite DIP Lenders and written notice to the Borrowers, the termination of
the DIP Commitments or the acceleration and their consequences applicable to the
DIP Lenders may be rescinded and annulled; provided, however, that such action
shall not affect any subsequent Event of Default or Default or impair any right
or remedy consequent thereon.  The provisions of the preceding sentence are
intended merely to bind the DIP Lenders and the Issuers to a decision that may
be made at the election of the Requisite DIP Lenders, and such provisions are
not intended to benefit the Borrowers and do not give the Borrowers the right to
require the DIP Lenders to rescind or annul any acceleration hereunder, even if
the conditions set forth herein are met.
 
 
ARTICLE X

 
The Agents
 
Section 10.1             Authorization and Action
 
(a)           Each Prepetition Lender and each Issuer hereby appoints CNAI as
the Prepetition Administrative Agent hereunder, and each Prepetition Lender and
each Issuer authorizes the Prepetition Administrative Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Prepetition Administrative Agent
under such agreements and to exercise such powers as are reasonably incidental
thereto.  Without limiting the foregoing, each Prepetition Lender hereby
authorizes the Prepetition Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Prepetition Administrative Agent is a party, to exercise all rights, powers and
remedies that the Prepetition Administrative Agent may have under such Loan
Documents.
 
(b)           Each DIP Lender appoints Deutsche Bank Trust Companies America as
the DIP Administrative Agent hereunder, and each DIP Lender authorizes the DIP
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the DIP Administrative Agent under such agreements and to exercise such
powers as are reasonably incidental thereto.  Without limiting the foregoing,
each DIP Lender hereby authorizes the DIP Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the DIP Administrative Agent is a party, to exercise all rights, powers
and remedies that the DIP Administrative Agent may have under such Loan
Documents.
 
(c)           As to any matters not expressly provided for by this Agreement and
the other Loan Documents, (including enforcement or collection), the Agents
shall not be required to
 
214

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions in the case of the Administrative Agent, the
Requisite Lenders or the Requisite DIP Lenders, as applicable (or, where
required by the express terms of this Agreement, a greater proportion of the
Requisite Lenders or the Requisite DIP Lenders, as applicable), and such
instructions shall be binding upon all applicable Lenders; provided, however,
that no Agent shall be required to take any action that (i) such Agent in good
faith believes exposes it to personal liability unless such Agent receives an
indemnification satisfactory to it from the applicable Lenders and, if
applicable, the Issuers with respect to such action or (ii) is contrary to this
Agreement or any applicable Requirement of Law.  Each Agent agrees to give to
each applicable Lender and, if applicable, the Issuer prompt notice of each
notice given to it by any Loan Party pursuant to the terms of this Agreement or
the other applicable Loan Documents.
 
(d)           In performing its functions and duties hereunder and under the
other applicable Loan Documents, each Agent is acting solely on behalf of
(ii) in the case of the Prepetition Administrative Agent, the Issuers and the
applicable Secured Prepetition Parties and (iii) in the case of the DIP
Administrative Agent, the applicable Secured DIP Parties.  No Agent assumes, or
shall be deemed to have assumed, any obligation other than as expressly set
forth herein and in the other Loan Documents or any other relationship as the
agent, fiduciary or trustee of or for any Lender, Issuer, Secured Party or
holder of any other Obligation.  Each Agent may perform any of their duties
under any Loan Document by or through their agents or employees.
 
(e)           Duties of the Prepetition Syndication Agent.  Notwithstanding
anything to the contrary contained in this Agreement, the Prepetition
Syndication Agent is a Lender designated as “Prepetition Syndication Agent” for
title purposes only and in such capacity shall have no obligations or duties
whatsoever under this Agreement or any other Loan Document to any Loan Party,
any Lender or any Issuer and shall have no rights separate from its rights as a
Lender except as expressly provided in this Agreement.
 
(f)           Duties of the Prepetition Documentation Agent.  Notwithstanding
anything to the contrary contained in this Agreement, the Prepetition
Documentation Agent is a Lender designated as “Prepetition Documentation Agent”
for title purposes only and in such capacity shall have no obligations or duties
whatsoever under this Agreement or any other Loan Document to any Loan Party,
any Lender or any Issuer and shall have no rights separate from its rights as a
Lender except as expressly provided in this Agreement.
 
(g)           Duties of the DIP Documentation Agent.  Notwithstanding anything
to the contrary contained in this Agreement, the DIP Documentation Agent is a
Lender designated as “DIP Documentation Agent” for title purposes only and in
such capacity shall have no obligations or duties whatsoever under this
Agreement or any other Loan Document to any Loan Party, any Lender or any Issuer
and shall have no rights separate from its rights as a Lender except as
expressly provided in this Agreement.
 
(h)           Duties of the DIP Lead Arrangers.  Notwithstanding anything to the
contrary contained in this Agreement, the DIP Lead Arrangers are a Lenders
designated as “Joint Lead Arrangers”, “Joint Book-Running Lead Managers”, or
“Syndication Agents” for title
 
215

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
purposes only and in such capacity shall have no obligations or duties
whatsoever under this Agreement or any other Loan Document to any Loan Party,
any Lender or any Issuer and shall have no rights separate from its rights as a
Lender except as expressly provided in this Agreement.


Section 10.2             Agent’s Reliance, Etc.
 
None of the Agents, any of their Affiliates or any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it, him, her or them under or in connection with this
Agreement or the other Loan Documents, except for its, his, her or their own
gross negligence or willful misconduct.  Without limiting the foregoing, each of
the Agents (a) may treat the payee of any Note as its holder until such Note has
been assigned in accordance with Section 11.2 (Assignments and Participations),
(b) may rely on the Register to the extent set forth in Section 11.2(c)
(Assignments and Participations)), (c) may consult with legal counsel (including
counsel to the Borrowers or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (d) makes no warranty or
representation to any Lender or Issuer and shall not be responsible to any
Lender or Issuer for any statements, warranties or representations made by or on
behalf of any of the Borrowers or any of its Subsidiaries in or in connection
with this Agreement or any other Loan Document, (e) shall not have any duty to
ascertain or to inquire either as to the performance or observance of any term,
covenant or condition of this Agreement or any other Loan Document, as to the
financial condition of any Loan Party or as to the existence or possible
existence of any Default or Event of Default, (f) shall not be responsible to
any Lender or Issuer for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto and (g) shall incur no liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.
 
Section 10.3             Posting of Approved Electronic Communications
 
(a)           Each of the Lenders, the Issuers, Holdings and the Borrowers
agrees, and Holdings and the Borrowers shall cause each of their Subsidiaries to
agree, that each Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the applicable Lenders and Issuers by
posting such Approved Electronic Communications on “e-Disclosure,” such Agents’
internet delivery system that is part of Fixed Income Direct, Global Fixed
Income’s primary web portal, Intralinks™ or any successor electronic platform
chosen by such Agent to be its internet delivery system (the “Approved
Electronic Platform”).
 
(b)           Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the applicable Agent from time to time (including, as
of the Effective Date, a dual firewall and a
 
216

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
User ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lenders, the Issuers, Holdings and the Borrowers acknowledges and agrees,
and Holdings and the Borrowers shall cause each of their Subsidiaries to
acknowledge and agree, that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution.  In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders, the Issuers, Holdings and the Borrowers hereby approves,
and Holdings and the Borrowers shall cause each of their Subsidiaries to
approve, distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and assumes, and Holdings and the
Borrowers shall cause each of their Subsidiaries to understand and assume, the
risks of such distribution; provided, however, that such understanding and
assumption of risk shall not relieve any Agent of liability for its own gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction.
 
(c)           The Approved Electronic Platform and the Approved Electronic
Communications are provided “as is” and “as available”.  None Agent or any of
its Affiliates or any of their respective officers, directors, employees,
agents, advisors or representatives (the “Agent Affiliates”) warrants the
accuracy, adequacy or completeness of the Approved Electronic Communications or
the Approved Electronic Platform and each expressly disclaims liability for
errors or omissions in the Approved Electronic Platform and the Approved
Electronic Communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent Affiliates in
connection with the Approved Electronic Platform or the Approved Electronic
Communications.
 
(d)           Each of the Lenders, the Issuers, Holdings and the Borrowers
agrees, and Holdings and the Borrowers shall cause each of their Subsidiaries to
agree, that each Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with such Agent’s
generally-applicable document retention procedures and policies.
 
Section 10.4            The Agents Individually
 
With respect to its Ratable Portion, each Agent shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender.  The
terms “Lenders”, “Revolving Credit Lenders”, “Term Loan Lenders”, “Requisite
Lenders”, “Requisite Revolving Credit Lenders”, “Synthetic L/C Lenders”, “DIP
Lenders”, “Requisite DIP Lenders”, “New Money DIP Lenders”, “Senior Roll-Up
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include, without limitation, each Agent in its individual capacity as
a Lender, Revolving Credit Lender, Term Loan Lender, Synthetic L/C Lender, DIP
Lender, Senior Roll-Up Lender, or as one of the Requisite Lenders, Requisite
Revolving Credit Lenders, Requisite
 
217

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Term Loan Lenders, Requisite Synthetic L/C Lenders or Requisite DIP
Lenders.  Each Agent and each of its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of banking, trust or other business
with, any Loan Party as if such Agent were not acting as an Agent.
 
Section 10.5             Lender Credit Decision
 
Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon any Administrative Agent or any other Lender, conduct its
own independent investigation of the financial condition and affairs of the
Borrowers and each other Loan Party in connection with the making and
continuance of the Loans and with the issuance of the Letters of Credit.  Each
Lender and each Issuer also acknowledges that it shall, independently and
without reliance upon any Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and other Loan Documents.  Except for the documents expressly
required by any Loan Document to be transmitted by an Administrative Agent to
the Lenders or the Issuers, the applicable Administrative Agent shall not have
any duty or responsibility to provide any Lender or any Issuer with any credit
or other information concerning the business, prospects, operations, property,
financial or other condition or creditworthiness of any Loan Party or any
Affiliate of any Loan Party that may come into the possession of such
Administrative Agent or any Affiliate thereof or any employee or agent of any of
the foregoing.
 
Section 10.6             Indemnification
 
(a)           Each Prepetition Lender agrees to indemnify each Prepetition Agent
and each of its Affiliates, and each of their respective directors, officers,
employees, agents and advisors (to the extent not reimbursed by the Borrowers),
from and against such Prepetition Lender’s aggregate Ratable Portion of the
applicable Prepetition Facilities of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements (including fees, expenses and disbursements of financial and legal
advisors) of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against, such Prepetition Agent or any of its Affiliates, directors,
officers, employees, agents and advisors in any way relating to or arising out
of this Agreement or the other Prepetition Loan Documents or any action taken or
omitted by such Prepetition Agent under this Agreement or the other Prepetition
Loan Documents; provided, however, that no Prepetition Lender shall be liable
for that portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Prepetition Agent’s or such Affiliate’s gross negligence or willful
misconduct.  Without limiting the foregoing, each applicable Prepetition Lender
agrees to reimburse each Prepetition Agent promptly upon demand for its Ratable
Portion of any out-of-pocket expenses (including fees, expenses and
disbursements of financial and legal advisors) incurred by such Prepetition
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Prepetition Loan Documents,
to the extent that such Prepetition Agent is not reimbursed for such expenses by
the Borrowers or another Loan Party.
 
218

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(b)           Each DIP Lender agrees to indemnify each DIP Agent and each of its
Affiliates, and each of their respective directors, officers, employees, agents
and advisors (to the extent not reimbursed by the Borrowers), from and against
such DIP Lender’s aggregate Ratable Portion of the applicable DIP Facilities of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements (including fees, expenses
and disbursements of financial and legal advisors) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against, such DIP
Agent or any of its Affiliates, directors, officers, employees, agents and
advisors in any way relating to or arising out of this Agreement or the other
DIP Loan Documents or any action taken or omitted by such DIP Agent under this
Agreement or the other DIP Loan Documents; provided, however, that no DIP Lender
shall be liable for that portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such DIP Agent’s or such Affiliate’s gross negligence or willful
misconduct.  Without limiting the foregoing, each applicable DIP Lender agrees
to reimburse each DIP Agent promptly upon demand for its Ratable Portion of any
out-of-pocket expenses (including fees, expenses and disbursements of financial
and legal advisors) incurred by such DIP Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement or the other DIP Loan Documents, to the extent that such DIP Agent is
not reimbursed for such expenses by the Borrowers or another Loan Party.
 
Section 10.7            Successor Administrative Agent
 
(a)           The Prepetition Administrative Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrowers.  Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Prepetition Administrative Agent.  If no successor Prepetition Administrative
Agent shall have been so appointed by the Requisite Lenders, and shall have
accepted such appointment, within 30 days after the retiring Prepetition
Administrative Agent’s giving of notice of resignation, then the retiring
Prepetition Administrative Agent may, on behalf of the Prepetition Lenders,
appoint a successor Prepetition Administrative Agent, selected from among the
Prepetition Lenders.  In either case, such appointment shall be subject to the
prior written approval of the Borrowers (which approval may not be unreasonably
withheld and shall not be required upon the occurrence and during the
continuance of an Event of Default).  Upon the acceptance of any appointment as
Prepetition Administrative Agent by a successor Prepetition Administrative
Agent, such successor Prepetition Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Prepetition Administrative Agent, and the retiring Prepetition
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  Prior to any retiring Prepetition
Administrative Agent’s resignation hereunder as Prepetition Administrative
Agent, the retiring Prepetition Administrative Agent shall take such action as
may be reasonably necessary to assign to the successor Prepetition
Administrative Agent its rights as Prepetition Administrative Agent under the
Loan Documents.  After such resignation, the retiring Prepetition Administrative
Agent shall continue to have the benefit of this Article X as to any actions
taken or omitted to be taken by it while it was Prepetition Administrative Agent
under this Agreement and the other Loan Documents.
 
219

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(b)           The DIP Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrowers.  Upon any such
resignation, the Requisite DIP Lenders shall have the right to appoint a
successor DIP Administrative Agent.  If no successor DIP Administrative Agent
shall have been so appointed by the Requisite DIP Lenders, and shall have
accepted such appointment, within 30 days after the retiring DIP Administrative
Agent’s giving of notice of resignation, then the retiring DIP Administrative
Agent may, on behalf of the DIP Lenders, appoint a successor DIP Administrative
Agent, selected from among the DIP Lenders.  In either case, such appointment
shall be subject to the prior written approval of the Borrowers (which approval
may not be unreasonably withheld and shall not be required upon the occurrence
and during the continuance of an Event of Default).  Upon the acceptance of any
appointment as DIP Administrative Agent by a successor DIP Administrative Agent,
such successor DIP Administrative Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring DIP
Administrative Agent, and the retiring DIP Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  Prior to any retiring DIP Administrative Agent’s resignation
hereunder as DIP Administrative Agent, the retiring DIP Administrative Agent
shall take such action as may be reasonably necessary to assign to the successor
DIP Administrative Agent its rights as DIP Administrative Agent under the Loan
Documents.  After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was DIP Administrative Agent under this
Agreement and the other Loan Documents.
 
Section 10.8            Concerning the Collateral and the Collateral Documents –
Prepetition Facilities
 
(a)           Each Prepetition Lender and each Issuer agrees that any action
taken by the Prepetition Administrative Agent or the Requisite Lenders (or,
where required by the express terms of this Agreement, a greater proportion of
the Requisite Lenders) in accordance with the provisions of this Agreement or of
the other Prepetition Loan Documents, and the exercise by the Administrative
Agent or the Requisite Lenders (or, where so required, such greater proportion
of Requisite Lenders) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Prepetition Lenders.  Each Prepetition Lender and each
Issuer agrees that any action taken by the Prepetition Administrative Agent in
accordance with the provisions of this Agreement or of the other Loan Documents,
and the exercise by the Prepetition Administrative Agent of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Prepetition Lenders,
the Issuers and the other Secured Prepetition Parties.  Without limiting the
generality of the foregoing, the Prepetition Administrative Agent shall have the
sole and exclusive right and authority to (i) act as the disbursing and
collecting agent for the Prepetition Lenders and the Issuers with respect to all
payments and collections arising in connection with the Prepetition Collateral
and with the Prepetition Collateral Documents, (ii) execute and deliver each
Prepetition Collateral Document and accept delivery of each such agreement
delivered by each of the Borrowers or any of its Subsidiaries, (iii) act as
collateral agent for the Prepetition Lenders, the Issuers and the other Secured
Prepetition Parties for purposes of the perfection of all security interests and
Liens created by such agreements and all other purposes stated therein,
provided, however, that the Prepetition Administrative Agent hereby appoints,
authorizes and directs each other Prepetition
 
220

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Agent and each Prepetition Lender and Issuer to act as collateral sub-agent for
the Prepetition Agents, the Prepetition Lenders, the Issuers and the other
Secured Prepetition Parties for purposes of the perfection of all security
interests and Liens with respect to the Borrowers’ and their respective
Subsidiaries’ respective Deposit Accounts maintained with, and cash and Cash
Equivalents held by, such Lender or such Issuer, (iv) manage, supervise and
otherwise deal with the Prepetition Collateral, (v) take such action as is
necessary or desirable to maintain the perfection and priority of the security
interests and Liens created or purported to be created by the Prepetition
Collateral Documents and (vi) except as may be otherwise specifically restricted
by the terms hereof or of any other Prepetition Loan Document, exercise all
remedies given to the Prepetition Agents, the Prepetition Lenders, the Issuers
and the other Secured Prepetition Parties with respect to the Prepetition
Collateral under the Prepetition Loan Documents relating thereto, applicable law
or otherwise.
 
(b)           Each of the Prepetition Lenders and the Issuers hereby consents to
the release and hereby directs, in accordance with the terms hereof, the
Prepetition Administrative Agent to release (or, in the case of clause (ii)
below, release or subordinate) any Lien held by the Prepetition Administrative
Agent for the benefit of the Prepetition Lenders and the Issuers against any of
the following:
 
(i)           all of the Prepetition Collateral and all Prepetition Loan
Parties, upon termination of the Prepetition Commitments and payment and
satisfaction in full of all Prepetition Loans, all Reimbursement Obligations and
all other Prepetition Obligations that the Prepetition Administrative Agent has
been notified in writing are then due and payable (and, in respect of contingent
Revolving Letter of Credit Obligations, with respect to which cash collateral
has been deposited or a back-up letter of credit has been issued, in either case
in the appropriate currency and on terms satisfactory to the Prepetition
Administrative Agent and the applicable Issuers);
 
(ii)           any assets that are subject to a Lien permitted by Section 8.2(d)
or (e) (Liens, Etc.); and
 
(iii)           any part of the Prepetition Collateral sold or disposed of by a
Prepetition Loan Party if such sale or disposition is permitted by this
Agreement (or permitted pursuant to a waiver of or consent to a transaction
otherwise prohibited by this Agreement).
 
Section 10.8.A          Concerning the Collateral and the Collateral Documents –
DIP Facilities
 
(a)           Each DIP Lender agrees that any action taken by the DIP
Administrative Agent or the Requisite DIP Lenders (or, where required by the
express terms of this Agreement, a greater proportion of the Requisite DIP
Lenders) in accordance with the provisions of this Agreement or of the other DIP
Loan Documents, and the exercise by the DIP Administrative Agent or the
Requisite DIP Lenders (or, where so required, such greater proportion of
Requisite DIP Lenders) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the DIP Lenders.  Each DIP Lender agrees that any action
taken by the DIP Administrative Agent in accordance with the
 
221

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
provisions of this Agreement or of the other DIP Loan Documents, and the
exercise by the DIP Administrative Agent of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the DIP Lenders and the other
Secured DIP Parties.  Without limiting the generality of the foregoing, the DIP
Administrative Agent shall have the sole and exclusive right and authority to
(i) act as (or direct the agent acting as) the disbursing and collecting agent
for the DIP Lenders with respect to all payments and collections arising in
connection with the DIP Collateral and with the DIP Collateral Documents,
(ii) execute and deliver (or direct the execution and delivery of) each DIP
Collateral Document and accept delivery of each such agreement delivered by each
of the Debtors or any of its Subsidiaries, (iii) act as collateral agent for the
DIP Lenders and the other Secured DIP Parties for purposes of the perfection of
all security interests and Liens created by such agreements and all other
purposes stated therein, provided, however, that the DIP Administrative Agent
hereby appoints, authorizes and directs each other DIP Agent and each DIP Lender
to act as collateral sub-agent for the DIP Agents, the DIP Lenders, and the
other Secured Parties for purposes of the perfection of all security interests
and Liens with respect to the Debtors’ and their respective Subsidiaries’
respective Deposit Accounts maintained with, and cash and Cash Equivalents held
by, such DIP Lender, (iv) manage, supervise and otherwise deal with the DIP
Collateral, (v) take such action as is necessary or desirable to maintain the
perfection and priority of the security interests and Liens created or purported
to be created by the DIP Collateral Documents and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other DIP Loan
Document, exercise (or direct the exercise of) all remedies given to the DIP
Agents, the DIP Lenders and the other Secured Parties with respect to the DIP
Collateral under the DIP Loan Documents relating thereto, applicable law or
otherwise.
 
(b)           Each of the DIP Lenders hereby consents to the release and hereby
directs, in accordance with the terms hereof, the DIP Administrative Agent to
release (or, in the case of clause (ii) below, release or subordinate) any Lien
held by the DIP Administrative Agent for the benefit of the DIP Lenders against
any of the following:
 
(i)           all of the DIP Collateral and all DIP Loan Parties, upon
termination of the DIP Commitments and payment and satisfaction in full of all
DIP Loans and all other DIP Obligations that the DIP Administrative Agent has
been notified in writing are then due and payable;
 
(ii)           any assets that are subject to a Lien permitted by
Section 8.2A(d) or (e) (Liens, Etc.); and
 
(iii)           any part of the DIP Collateral sold or disposed of by a DIP Loan
Party if such sale or disposition is permitted by this Agreement (or permitted
pursuant to a waiver of or consent to a transaction otherwise prohibited by this
Agreement).
 
Section 10.9             Collateral Matters Relating to Related Obligations
 
The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
applicable Secured Obligation arising under any Hedging Contract or Cash
Management Obligation or that is otherwise owed to Persons other than the
Agents, the Lenders and the Issuers (collectively,
 
222

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
“Related Obligations”) solely on the condition and understanding, as among the
Agents and all applicable Secured Parties, that (a) the Related Obligations
shall be entitled to the benefit of the applicable Loan Documents and the
applicable Collateral to the extent expressly set forth in this Agreement and
the other applicable Loan Documents and to such extent the Prepetition
Administrative Agent shall hold, and have the right and power to act with
respect to, the applicable Guaranty, DIP Guaranty or DIP Foreign Guaranty and
the applicable Collateral on behalf of and as agent for the holders of the
Related Obligations, but the Prepetition Administrative Agent is otherwise
acting solely as agent for the applicable Lenders and the Issuers and shall have
no fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the applicable Guaranty, DIP
Guaranty or DIP Foreign Guaranty, the applicable Collateral, or the omission,
creation, perfection, priority, abandonment or release of any Lien, shall be
governed solely by the provisions of this Agreement and the other applicable
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any applicable Secured Party under any separate instrument or
agreement or in respect of any Related Obligation, (c) each Secured Party shall
be bound by all actions taken or omitted, in accordance with the provisions of
this Agreement and the other applicable Loan Documents, by the applicable
Administrative Agent and the Requisite Lenders or Requisite DIP Lenders, as
applicable (or such lower or higher proportion of applicable Lenders as required
hereby), each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Commitments and its own interest
in the  applicable Loans, Letter of Credit Obligations and other applicable
Obligations to it arising under this Agreement or the other applicable Loan
Documents, without any duty or liability to any other applicable Secured Party
or as to any Related Obligation and without regard to whether any Related
Obligation remains outstanding or is deprived of the benefit of the applicable
Collateral or becomes unsecured or is otherwise affected or put in jeopardy
thereby, (d) no holder of Related Obligations and no other Secured Party (except
the Agents, the applicable Lenders and the Issuers, to the extent set forth in
this Agreement) shall have any right to be notified of, or to direct, require or
be heard with respect to, any action taken or omitted in respect of the
applicable Collateral or under this Agreement or the applicable Loan Documents
and (e) no holder of any Related Obligation shall exercise any right of setoff,
banker’s lien or similar right except as expressly provided in Section 11.7
(Right of Set-off) and then only to the extent such right is exercised in
compliance with Section 11.8 (Sharing of Payments, Etc.).
 
ARTICLE XI

 
Miscellaneous
 
Section 11.1             Amendments, Waivers, Etc. – Prepetition Facilities
 
(a)           Except as expressly provided otherwise in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders) and, in the case of any amendment, by the Borrowers, and then
any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing
 
223

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
and signed by each Lender directly affected thereby, in addition to the
Requisite Lenders (or the Administrative Agent with the consent thereof), do any
of the following:
 
(i)           waive any condition specified in Section 3.1 (Conditions Precedent
to Initial Loans and Letters of Credit) or Section 3.2(b) (Conditions Precedent
to Each Loan and Letter of Credit), except with respect to a condition based
upon another provision hereof, the waiver of which requires only the concurrence
of the Requisite Lenders and, in the case of the conditions specified in
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit),
subject to the provisions of Section 3.3 (Determinations of Initial Borrowing
Conditions);
 
(ii)           increase the Commitment of such Lender or subject such Lender to
any additional obligation;
 
(iii)           extend the scheduled final maturity of any Loan owing to such
Lender, or waive, reduce or postpone any scheduled date fixed for the payment or
reduction of principal of any such Loan (it being understood that Section 2.10
(Mandatory Prepayments) does not provide for scheduled dates fixed for payment)
or for the reduction of such Lender’s Commitment;
 
(iv)           reduce the principal amount of any Loan or Reimbursement
Obligation owing to such Lender (other than by the payment or prepayment
thereof);
 
(v)           reduce the rate of interest on any Loan or Reimbursement
Obligation outstanding to such Lender or any fee or premium payable to such
Lender;
 
(vi)           postpone any scheduled date fixed for payment of such interest or
fees owing to such Lender;
 
(vii)           change the aggregate Ratable Portions of Lenders required for
any or all Lenders to take any action hereunder;
 
(viii)           release all or substantially all of the Collateral except as
provided in Section 10.8(b) (Concerning the Collateral and the Collateral
Documents) or release the Borrowers from its payment obligation to such Lender
under this Agreement or the Revolving Credit Notes owing to such Lender (if any)
or release any Guarantor from its obligations under the Guaranty except in
connection with the sale or other disposition of a Subsidiary Guarantor (or all
or substantially all of the assets thereof) permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement);
 
(ix)           expressly subordinate any of the Secured Obligations or any Liens
securing any of the Secured Obligations, except in accordance with this
Agreement;
 
(x)            amend the Collateral Sharing Agreement, Section 10.8(b)
(Concerning the Collateral and the Collateral Documents), this Section 11.1,
Section 11.8 (Sharing of Payments, Etc.) or the definition of the terms
“Requisite Lenders,” “Requisite Revolving Credit Lenders,” or “Ratable Portion”;
 
224

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(xi)           amend the provisions of Section 2.14(f) or Section 2.14(g)
(Payments and Computations);
 
and provided, further, that (A) no amendment, supplement or modification of the
application of payments to the Term Loan pursuant to Section 2.10 (Mandatory
Prepayments) shall be effective without the consent of the Requisite Term Loan
Lenders, (B) no amendment, supplement or modification of the application of
payments to the Revolving Loans pursuant to Section 2.10 (Mandatory Prepayments)
or the reduction of the Revolving Credit Commitments pursuant to Section 2.6(b)
shall be effective without the consent of the Requisite Revolving Credit
Lenders, (C) no amendment, supplement or modification of the application of
payments to the Synthetic Letters of Credit pursuant to Section 2.10 (Mandatory
Prepayments) shall be effective without the consent of the Requisite Synthetic
L/C Lenders, (D) no amendment, supplement or modification of, or waiver or
consent under, any of the Collateral Documents to which the Administrative Agent
is a party shall be effective unless in writing and signed by the Administrative
Agent in addition to the Agents and Lenders required above to take such action,
(E) no amendment, waiver or consent shall, unless in writing and signed by any
Special Purpose Vehicle that has been granted an option pursuant to Section 11.2
(Assignments and Participations) affect the grant or nature of such option or
the right or duties of such Special Purpose Vehicle hereunder, and (F) no
amendment, waiver or consent shall, unless in writing and signed by any Agent,
Swing Loan Lender or Issuer in addition to the Lenders required above to take
such action, affect the rights or duties of such Agent, Swing Loan Lender or
Issuer in such capacity, respectively, under this Agreement or the other Loan
Documents.  Notwithstanding anything to the contrary set forth herein, the
Administrative Agent, with the consent of the Borrowers, may amend, modify or
supplement any Loan Document to cure any ambiguity, typographical error, defect
or inconsistency.
 
(b)           The Administrative Agent may, but shall have no obligation to,
with the written concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No notice to or demand on the Borrowers in any case shall entitle
the Borrowers to any other or further notice or demand in similar or other
circumstances.
 
(c)           To the extent (a) the consent of any Lender in its capacity as a
Lender, a Revolving Credit Lender, a Term Loan Lender or a Synthetic L/C Lender,
as the case may be, is required, but not obtained (any such Lender whose consent
is not obtained as described in this Section 11.1(c) being referred to as a
“Non-Consenting Lender”) in connection with any proposed amendment,
modification, supplement or waiver (a “Proposed Change”) and (b) the
Administrative Agent shall have consented to such Proposed Change, at the
request of the Borrowers and with the consent of the Administrative Agent (in
its sole discretion exercised reasonably), one or more Eligible Assignees
reasonably acceptable to the Administrative Agent (which Eligible Assignee may
be the Lender acting as the Administrative Agent and shall have consented to
such Proposed Change) shall have the right (but not the obligation) to purchase
from such Non-Consenting Lender, and such Non-Consenting Lender shall, upon the
request of the Administrative Agent, sell and assign to such Eligible Assignee
all of the applicable Commitments, Loans, Revolving Credit Outstandings and
Credit-Linked Deposit of such Non-Consenting Lender for an amount equal to the
principal balance of all applicable Loans,
 
225

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Revolving Credit Outstandings and Credit-Linked Deposits held by such
Non-Consenting Lender and all accrued and unpaid interest and fees with respect
thereto through the date of such sale and purchase (the “Purchase Amount”);
provided, however, that such sale and purchase (and the corresponding
assignment) shall not be effective until (A) the Administrative Agent shall have
received from such Eligible Assignee an agreement in form and substance
satisfactory to the Administrative Agent and the Borrowers whereby such Eligible
Assignee shall agree to be bound by the terms hereof and (B) such Non-Consenting
Lender shall have received the Purchase Amount from such Eligible
Assignee.  Each Lender agrees that, if it becomes a Non-Consenting Lender, it
shall execute and deliver to the Administrative Agent (x) an Assignment and
Acceptance to evidence such sale and assignment and (y) to the extent the
Commitments and Loans subject to such Assignment and Acceptance are evidenced by
a Note or Notes, such Note or Notes; provided, however, that the failure of any
Non-Consenting Lender to execute an Assignment and Acceptance or deliver such
Note or Notes shall not render such sale and purchase (and the corresponding
assignment) invalid.
 
Section 11.1.A         Amendments, Waivers, Etc. – DIP Facilities
 
(a)           Except as expressly provided otherwise in this Agreement, and as
provided in Amendment No. 2, no amendment or waiver of any provision of this
Agreement or any other DIP Loan Document nor consent to any departure by any DIP
Loan Party therefrom shall in any event be effective unless the same shall be in
writing and signed by the Requisite DIP Lenders (or by the DIP Administrative
Agent with the consent of the Requisite DIP Lenders) and, in the case of any
amendment, by the Borrowers, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by each DIP Lender directly affected thereby, in addition to
the Requisite DIP Lenders (or the DIP Administrative Agent with the consent
thereof), do any of the following:
 
(i)           increase the DIP Commitment of such DIP Lender or subject such DIP
Lender to any additional obligation;
 
(ii)           extend the scheduled final maturity of any DIP Loan owing to such
DIP Lender (except as allowed under Section 2.22A), or waive, reduce or postpone
any scheduled date fixed for the payment or reduction of principal of any such
DIP Loan (it being understood that Section 2.10.A (Mandatory Prepayments) does
not provide for scheduled dates fixed for payment) or for the reduction of such
DIP Lender’s DIP Commitment;
 
(iii)           reduce the principal amount of any DIP Loan owing to such DIP
Lender (other than by the payment or prepayment thereof);
 
(iv)           reduce the rate of interest on any DIP Loan outstanding to such
DIP Lender or any fee or premium payable to such DIP Lender;
 
(v)           postpone any scheduled date fixed for payment of such interest or
fees owing to such DIP Lender;
 
226

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(vi)           change the aggregate Ratable Portions of DIP Lenders required for
any or all DIP Lenders to take any action hereunder;
 
(vii)           release all or substantially all of the Collateral except as
provided in Section 10.8A(b) (Concerning the Collateral and the Collateral
Documents) or release any Borrower from its payment obligation to such DIP
Lender under this Agreement or the DIP Notes owing to such DIP Lender (if any)
or release any DIP Guarantor or DIP Foreign Subsidiary Guarantor from its
obligations under the DIP Guaranty or DIP Foreign Guaranty (as applicable)
except in connection with the sale or other disposition of a Subsidiary
Guarantor (or all or substantially all of the assets thereof) permitted by this
Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited by this Agreement);
 
(viii)          expressly subordinate any of the DIP Obligations or any Liens
securing any of the DIP Obligations, except in accordance with this Agreement or
the Orders;
 
(ix)           amend Section 10.8A(b) (Concerning the Collateral and the
Collateral Documents), this Section 11.1.A, Section 11.8A (Sharing of Payments,
Etc.) or the definition of the terms “Requisite Lenders”, “Requisite DIP
Lenders,” “Requisite Supermajority DIP Lenders”, or “Ratable Portion” (so far as
it relates to the DIP Lenders); or
 
(x)           amend the provisions of Section 2.14.A(f) or Section 2.14.A(g) or
Section 2.14(h) (which amendment shall not require consent of any Debtor);
 
and provided, further, that (A) no amendment, supplement or modification of, or
waiver or consent under, any of the Collateral Documents to which the DIP
Administrative Agent is a party shall be effective unless in writing and signed
by the DIP Administrative Agent in addition to the Agents and DIP Lenders
required above to take such action, (B) no amendment, waiver or consent shall,
unless in writing and signed by any Special Purpose Vehicle that has been
granted an option pursuant to Section 11.2 (Assignments and Participations)
affect the grant or nature of such option or the right or duties of such Special
Purpose Vehicle hereunder, (C) no amendment, supplement or modification of, or
waiver or consent under, any of the provisions of Section 5.2 (DIP Financial
Covenants) shall be effective unless in writing and signed by signed by the
Requisite Supermajority DIP Lenders and (D) no amendment, waiver or consent
shall, unless in writing and signed by any DIP Agent in addition to the DIP
Lenders required above to take such action, affect the rights or duties of such
DIP Agent under this Agreement or the other DIP Loan Documents.  Notwithstanding
anything to the contrary set forth herein, the DIP Administrative Agent, with
the consent of the Borrowers, may amend, modify or supplement any DIP Loan
Document to cure any ambiguity, typographical error, defect or inconsistency.
 
(b)           The DIP Administrative Agent may, but shall have no obligation to,
with the written concurrence of any DIP Lender, execute amendments,
modifications, waivers or consents on behalf of such DIP Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on
 
227

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
the Borrowers in any case shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.
 
(c)           To the extent (a) the consent of any DIP Lender in its capacity as
a DIP Lender is required, but not obtained (any such DIP Lender whose consent is
not obtained as described in this Section 11.1(c) being referred to as a
“Non-Consenting DIP Lender”) in connection with any proposed amendment,
modification, supplement or waiver (a “Proposed DIP Change”) and (b) the
Requisite DIP Lenders, in their sole discretion, shall have consented to such
Proposed DIP Change, at the request of the Borrowers and with the consent of the
DIP Administrative Agent (in its sole discretion exercised reasonably), one or
more Eligible Assignees reasonably acceptable to the DIP Administrative Agent
(which Eligible Assignee may be the DIP Lender acting as the DIP Administrative
Agent and shall have consented to such Proposed DIP Change) shall have the right
(but not the obligation) to purchase from such Non-Consenting DIP Lender, and
such Non-Consenting DIP Lender shall, upon the request of the DIP Administrative
Agent, sell and assign to such Eligible Assignee all of the applicable DIP
Commitments and DIP Loans of such Non-Consenting DIP Lender for an amount equal
to the principal balance of all applicable DIP Loans held by such Non-Consenting
DIP Lender and all accrued and unpaid interest and fees with respect thereto
through the date of such sale and purchase (the “Purchase Amount”); provided,
however, that such sale and purchase (and the corresponding assignment) shall
not be effective until (A) the DIP Administrative Agent shall have received from
such Eligible Assignee an agreement in form and substance satisfactory to the
DIP Administrative Agent and the Borrowers whereby such Eligible Assignee shall
agree to be bound by the terms hereof and (B) such Non-Consenting DIP Lender
shall have received the Purchase Amount from such Eligible Assignee.  Each DIP
Lender agrees that, if it becomes a Non-Consenting DIP Lender, it shall execute
and deliver to the DIP Administrative Agent (x) an Assignment and Acceptance to
evidence such sale and assignment and (y) to the extent the Commitments and DIP
Loans subject to such Assignment and Acceptance are evidenced by a Note or
Notes, such Note or Notes; provided, however, that the failure of any
Non-Consenting DIP Lender to execute an Assignment and Acceptance or deliver
such Note or Notes shall not render such sale and purchase (and the
corresponding assignment) invalid.
 
Section 11.2             Assignments and Participations
 
(a)           Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the DIP Loans, Term
Loan, the Revolving Loans, the Swing Loans and the Synthetic Letters of Credit);
provided, however, that (i)(A) if any such assignment shall be of the assigning
Lender’s Revolving Credit Outstandings and Revolving Credit Commitments, such
assignment shall cover the same percentage of such Lender’s Revolving Credit
Outstandings and Revolving Credit Commitment, (B) if any such assignment shall
be of the assigning Lender’s Term Loan and Term Loan Commitment, such assignment
shall cover the same percentage of such Lender’s Term Loan and Term Loan
Commitment and shall be made pro rata among the Term Loan Facility and the
Synthetic L/C Facility or (C) if any such assignment shall be of the assigning
DIP Lender’s DIP Loan and DIP Commitment, such assignment shall cover the same
percentage of such DIP Lender’s DIP Loan and DIP Commitment, (ii) if any such
assignment shall be of a Prepetition Loan by a Consenting Prepetition Lender,
such Prepetition Loan shall be assigned together with an equivalent portion
 
228

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
of any Consent Fee Entitlement of such Consenting Prepetition Lender in
connection with such Prepetition Loans (and Consent Fee Entitlements shall not
be separately assignable from their corresponding Prepetition Loans), (iii) if
any such assignment shall be of a Prepetition Loan by a Senior Roll-Up Lender
with a Senior-Roll Up Entitlement, such Prepetition Loan shall be assigned
together with an equivalent portion of any Senior-Roll Up Entitlement of such
Senior Roll-Up Lender in connection with such Prepetition Loans (and Senior-Roll
Up Entitlements shall not be separately assignable from their corresponding
Prepetition Loans) (iv) the aggregate amount being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event (if less than the assignor’s
entire interest) be less than $1,000,000 or an integral multiple of $1,000,000
in excess thereof, except, in either case, (A) with the consent of the
Borrowers  and the applicable Administrative Agent (except that consent of the
Borrowers or the DIP Administrative Agent shall not be required for an
assignment of a DIP Loan) or (B) if such assignment is being made to a Lender or
an Affiliate or Approved Fund of such Lender, and (v) in the case of an
assignment with respect to a Revolving Loan, if such Eligible Assignee is not,
prior to the date of such assignment, a Lender or an Affiliate or Approved Fund
of a Lender, such assignment shall be subject to the prior consent of the
Prepetition Administrative Agent and the Borrowers (which consent shall not be
unreasonably withheld or delayed); and provided, further, that, notwithstanding
any other provision of this Section 11.2, the consent of the Borrowers shall not
be required (x) for any assignment occurring when any Event of Default shall
have occurred and be continuing and (y) for any assignment by an Affiliate of
the Prepetition Administrative Agent made within 15 Business Days after the
Effective Date of its Commitments held on the Effective Date.  Any such
assignment need not be ratable as among the Prepetition Facilities or DIP
Facilities, as applicable.
 
(b)           The parties to each such assignment shall execute and deliver to
the applicable Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note (if the assigning
Lender’s Loans are evidenced by a Note) subject to such assignment.  Upon the
execution, delivery, acceptance and recording in the Register of any Assignment
and Acceptance and, other than in respect of assignments made pursuant to
Section 2.18 (Substitution of Lenders) and Section 11.1(c) (Amendments, Waivers,
Etc.), the receipt by the applicable Administrative Agent from the assignee of
an assignment fee in the amount of $3,500 from and after the effective date
specified in such Assignment and Acceptance, (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
applicable Loan Documents have been assigned to such assignee pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender, and if
such Lender were an Issuer, of such Issuer hereunder and thereunder, and
(ii) the assignor thereunder shall, to the extent that rights and obligations
under this Agreement have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except for those surviving the payment in
full of the Obligations) and be released from its obligations under the
applicable Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under the applicable Loan Documents, such Lender shall cease to
be a party hereto).
 
(c)           Each Administrative Agent shall maintain at its address referred
to in Section 11.9 (Notices, Etc.) a copy of each Assignment and Acceptance
delivered to and
 
229

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
accepted by it and a register for the recording of the names and addresses of
the applicable Lenders and the Issuers and the Commitments of and principal
amount of the Loans and Letter of Credit Obligations (specifying the
Reimbursement Obligations) owing to each Lender and each Issuer from time to
time (each, a “Register”).  Any assignment pursuant to this Section 11.2 shall
not be effective until such assignment is recorded in the applicable
Register.  For tax purposes only, each Administrative Agent shall act as the
Borrowers’ agent for purposes of maintaining the applicable Register and such
notations of assignment in such Register, subject to the standard of care set
forth in the first sentence of Section 10.2 (Agent’s Reliance, Etc.).  The
entries in each Register shall be conclusive and binding for all purposes,
absent manifest error, and the Loan Parties, the Agents, the Lenders and the
Issuers shall treat each Person whose name is recorded in each Register as a
Lender or as an Issuer, as the case may be, for all purposes of this
Agreement.  Each Register shall be available for inspection by the Borrowers,
any Agent or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the applicable Administrative Agent shall, if
such Assignment and Acceptance has been completed, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the applicable
Register and (iii) give prompt notice thereof to the Borrowers.  Within five
Business Days after its receipt of such notice, the Borrowers, at their own
expense, shall, if requested by such assignee, execute and deliver to the
applicable Administrative Agent new Notes to the order of such assignee in an
amount equal to the applicable Commitments and Loans assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has surrendered any
Note for exchange in connection with the assignment and has retained the
applicable Commitments or Loans hereunder, new Notes to the order of the
assigning Lender in an amount equal to the Commitments and Loans retained by it
hereunder.  Such new Notes shall be dated the same date as the surrendered Notes
and be in substantially the form of Exhibit B-1 (Form of Revolving Credit Note),
Exhibit B-2 (Form of Term Loan Note) or Exhibit B-3 (Form of New Money DIP Term
Loan Note) or Exhibit B-4 (Form of Roll-Up Note), as applicable.
 
(e)           In addition to the other assignment rights provided in this
Section 11.2, each Lender may do each of the following:
 
(i)           grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
and the exercise of such option by any such Special Purpose Vehicle and the
making of Loans pursuant thereto shall satisfy (once and to the extent that such
Loans are made) the obligation of such Lender to make such Loans thereunder;
provided, however, that (x) nothing herein shall constitute a commitment or an
offer to commit by such a Special Purpose Vehicle to make Loans hereunder and no
such Special Purpose Vehicle shall be liable for any indemnity or other
Obligation (other than the making of Loans for which such Special Purpose
Vehicle shall have exercised an option, and then only in accordance with the
relevant option agreement) and (y) such Lender’s obligations under the Loan
Documents shall remain unchanged, such Lender shall remain responsible to the
other parties for the performance of its obligations under the terms of this
Agreement and shall remain the holder of the Obligations for all purposes
hereunder; and
 
230

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(ii)           assign, as collateral any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Loans), to (A) without notice to or consent of the
applicable Administrative Agent or the Borrowers, any Federal Reserve Bank
(pursuant to Regulation A of the Federal Reserve Board) and (B) without consent
of the applicable Administrative Agent or the Borrowers, (1) any holder of, or
trustee for the benefit of, the holders of such Revolving Credit Lender’s
Securities and (2) any Special Purpose Vehicle to which such Revolving Credit
Lender has granted an option pursuant to clause (i) above;
 
provided, however, that no such assignment or grant shall release such Revolving
Credit Lender from any of its obligations hereunder except as expressly provided
in clause (i) above and except, in the case of a subsequent foreclosure pursuant
to an assignment as collateral, if such foreclosure is made in compliance with
the other provisions of this Section 11.2 other than this clause (e) or
clause (f) below.  Each party hereto acknowledges and agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations).  The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Borrowers from
any provision of this Agreement or any other Loan Document without the consent
of such Special Purpose Vehicle except, as long as the applicable Administrative
Agent and the Lenders, Issuers and other Secured Parties shall continue to, and
shall be entitled to continue to, deal solely and directly with such Lender in
connection with such Lender’s obligations under this Agreement, to the extent
any such consent would reduce the principal amount of, or the rate of interest
on, any Obligations, amend this clause (e) or postpone any scheduled date of
payment of such principal or interest.  Each Special Purpose Vehicle shall be
subject to the provisions of Section 2.16 and Section 2.17 and of Section
2.15(d) as if it were such Lender; provided, however, that anything herein to
the contrary notwithstanding, no Borrower shall, at any time, be obligated to
make under Section 2.16, Section 2.17 or Section 2.14 to any such Special
Purpose Vehicle and any such Lender any payment in excess of the amount such
Borrower would have been obligated to pay to such Lender in respect of such
interest if such Special Purpose Vehicle had not been assigned the rights of
such Lender hereunder; and provided, further, that such Special Purpose Vehicle
shall have no direct right to enforce any of the terms of this Agreement against
such Borrower, the applicable Administrative Agent or the other Lenders.
 
(f)           Each Lender may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under the applicable Loan
Documents (including all its rights and obligations with respect to the Term
Loans, Revolving Loans, Letters of Credit and DIP Loans, as applicable).  The
terms of such participation shall not, in any event, require the participant’s
consent to any amendments, waivers or other modifications of any provision of
any Loan Documents, the consent to any departure by any Loan Party therefrom, or
to the exercising or refraining from exercising any powers or rights such Lender
may have under or in respect of the applicable Loan Documents (including the
right to enforce the obligations of the Loan Parties), except if any such
amendment, waiver or other modification or consent would (i) reduce
 
231

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
the amount, or postpone any date fixed for, any amount (whether of principal,
interest or fees) payable to such participant under the applicable Loan
Documents, to which such participant would otherwise be entitled under such
participation or (ii) result in the release of all or substantially all of the
Collateral other than in accordance with Section 10.8(c) or 10.8A(c).  In the
event of the sale of any participation by any Lender, (w) such Lender’s
obligations under the applicable Loan Documents shall remain unchanged, (x) such
Lender shall remain solely responsible to the other parties for the performance
of such obligations, (y) such Lender shall remain the holder of such applicable
Obligations for all purposes of this Agreement and (z) the Borrowers, the
applicable Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Each participant shall be subject to the
provisions of Section 2.16 and Section 2.17 and of Section 2.15(d) or
Section 2.12.A and Section 2.13.A and of Section 2.11.A(d), as applicable, as if
it were a Lender; provided, however, that anything herein to the contrary
notwithstanding, no Borrower shall, at any time, be obligated to make under
Section 2.16 (Capital Adequacy)and Section 2.17 (Taxes) or Section 2.15(d)
(Illegality), Section 2.12.A (Capital Adequacy) and Section 2.13.A (Taxes) or
Section 2.11.A (Illegality), as applicable, to the participants in the rights
and obligations of any applicable Lender (together with such applicable Lender)
any payment in excess of the amount such Borrower would have been obligated to
pay to such Lender in respect of such interest had such participation not been
sold and provided, further, that such participant in the rights and obligations
of such Lender shall have no direct right to enforce any of the terms of this
Agreement against the Borrowers, the applicable Agents or the other applicable
Lenders.
 
(g)           Any Issuer may at any time assign its rights and obligations
hereunder to any other Lender by an instrument in form and substance
satisfactory to the Borrowers, the Prepetition Administrative Agent, such Issuer
and such Lender, subject to the provisions under Section 11.2(c) relating to
notations of transfer in the Register.  If any Issuer ceases to be a Lender
hereunder by virtue of any assignment made pursuant to this Section 11.2, then,
as of the effective date of such cessation, such Issuer’s obligations to Issue
Letters of Credit pursuant to Section 2.4 (Letters of Credit) shall terminate
and such Issuer shall be an Issuer hereunder only with respect to outstanding
Letters of Credit issued prior to such date.
 
(h)           For purposes of this Section 11.2, with respect to each Letter of
Credit, if an Issuer transfer its rights with respect to the Borrowers’
Reimbursement Obligation with respect to a Letter of Credit, such Issuer shall
give notice of such transfer to the Prepetition Administrative Agent for
notation in the Register.
 
Section 11.3             German Parallel Debt to the Administrative Agent
 
(a)           Each of the Loan Parties (for the purpose of this Section 11.3,
the “Obligors”) hereby agree and covenant with the Prepetition Administrative
Agent by way of an abstract acknowledgement of debt that each of them shall pay
to the Prepetition Administrative Agent sums equal to, and in the currency of,
any sums owing by it to a Secured Party under any applicable Loan Document (for
the purpose of this Section 11.3, the “Principal Obligations”) as and when the
same fall due for payment under the relevant Loan Document (for the purpose of
this Section 11.3, the “Parallel Obligations”).
 
232

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(b)           The Prepetition Administrative Agent shall have its own
independent right to demand payment of the Parallel Obligations by the
Obligors.  The rights of the Secured Parties to receive payment of the Principal
Obligations are several from the rights of the Prepetition Administrative Agent
to receive the Parallel Obligations provided that the payment by an Obligor of
its Parallel Obligations to the Prepetition Administrative Agent in accordance
with this Section 11.3 shall be a good discharge of the corresponding Principal
Obligations and the payment by an Obligor of its corresponding Principal
Obligations in accordance with the provisions of the applicable Loan Documents
shall be a valid discharge of the relevant Parallel Obligations.  In the event
of a valid discharge of the Principal Obligations, the Prepetition
Administrative Agent shall not be entitled to further demand payment of the
corresponding Parallel Obligations and such Parallel Obligations shall cease to
exist.  This shall apply accordingly in the event of a valid discharge of the
Parallel Obligations to the corresponding Principal Obligations.
 
(c)           Despite the foregoing, any payment under the Loan Documents shall
be made as provided in and in accordance with this Agreement.
 
Section 11.3.A          German Parallel Debt to the DIP Administrative Agent
 
(a)           Each of the DIP Loan Parties (for the purpose of this
Section 11.3.A, the “Obligors”) hereby agree and covenant with the DIP
Administrative Agent by way of an abstract acknowledgement of debt that each of
them shall pay to the DIP Administrative Agent sums equal to, and in the
currency of, any sums owing by it to a Secured DIP Party under any applicable
DIP Loan Document (for the purpose of this Section 11.3.A, the “Principal DIP
Obligations”) as and when the same fall due for payment under the relevant DIP
Loan Document (for the purpose of this Section 11.3.A, the “Parallel DIP
Obligations”).
 
(b)           The DIP Administrative Agent shall have its own independent right
to demand payment of the Parallel DIP Obligations by the Obligors.  The rights
of the Secured DIP Parties to receive payment of the Principal DIP Obligations
are several from the rights of the DIP Administrative Agent to receive the
Parallel DIP Obligations provided that the payment by an Obligor of its Parallel
DIP Obligations to the DIP Administrative Agent in accordance with this
Section 11.3.A shall be a good discharge of the corresponding Principal DIP
Obligations and the payment by an Obligor of its corresponding Principal DIP
Obligations in accordance with the provisions of the applicable DIP Loan
Documents shall be a valid discharge of the relevant Parallel DIP
Obligations.  In the event of a valid discharge of the Principal DIP
Obligations, the DIP Administrative Agent shall not be entitled to further
demand payment of the corresponding Parallel DIP Obligations and such Parallel
DIP Obligations shall cease to exist.  This shall apply accordingly in the event
of a valid discharge of the Parallel DIP Obligations to the corresponding
Principal DIP Obligations.
 
(c)           Despite the foregoing, any payment under the DIP Loan Documents
shall be made as provided in and in accordance with this Agreement.
 
Section 11.4              Costs and Expenses
 
233

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(a)           The U.S. Borrower agrees upon demand to pay, or reimburse each
Prepetition Agent for (and, to the extent directly attributable to the
Prepetition Loans provided to the Luxembourg Borrower, the Luxembourg Borrower
shall jointly and severally with the U.S. Borrower be obligated to pay), all of
such Prepetition Agent’s reasonable and documented out-of-pocket audit, legal,
appraisal, valuation, filing, document duplication and reproduction and
investigation expenses and for all other reasonable and documented costs and
expenses of every type and nature (including, without limitation, internal costs
of such Prepetition Agent incurred on a per diem basis, the reasonable fees,
expenses and disbursements of the Prepetition Agents’ counsel, local legal
counsel, auditors, accountants, appraisers, printers, insurance and
environmental advisors, and other consultants and agents) incurred by such
Prepetition Agent in connection with any of the following: (i) the Prepetition
Administrative Agent’s audit and investigation of the U.S. Borrower or any of
its Subsidiaries in connection with the preparation, negotiation or execution of
any Prepetition Loan Document or the Prepetition Administrative Agent’s periodic
audits of the U.S. Borrower or any of its Subsidiaries, as the case may be,
(ii) the preparation, negotiation, execution or interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any condition set forth in Article III (Conditions To Loans And Letters Of
Credit), any applicable Prepetition Loan Document or any proposal letter or
commitment letter issued in connection therewith, or the making of the
Prepetition Loans hereunder, (iii) the creation, perfection or protection of the
Liens under any applicable Prepetition Loan Document (including any reasonable
fees, disbursements and expenses for local counsel in various jurisdictions),
(iv) the ongoing administration of this Agreement and the Prepetition Loans,
including consultation with attorneys in connection therewith and with respect
to each Prepetition Agent’s rights and responsibilities hereunder and under the
other applicable Prepetition Loan Documents, (v) the protection, collection or
enforcement of any Prepetition Obligation or the enforcement of any Prepetition
Loan Document, (vi) the commencement, defense or intervention in any court
proceeding relating in any way to the Prepetition Obligations, any Prepetition
Loan Party, any of the U.S. Borrower’s Subsidiaries, the Related Documents, this
Agreement or any other Prepetition Loan Document, (vii) the response to, and
preparation for, any subpoena or request for document production with which any
Prepetition Agent is served or deposition or other proceeding in which such
Prepetition Agent is called to testify, in each case, relating in any way to the
Prepetition Obligations, any Prepetition Loan Party, any of the U.S. Borrower’s
Subsidiaries, the Related Documents, this Agreement or any other Prepetition
Loan Document, (viii) any amendment, consent, waiver, assignment, restatement,
or supplement to any Prepetition Loan Document or the preparation, negotiation,
and execution of the same or (ix) hedging contracts or contracts set forth in
Section 2.13(e) (Fees).
 
(b)           The U.S. Borrower further agrees to pay or reimburse each
Prepetition Agent (and, to the extent directly attributable to the Prepetition
Loans provided to the Luxembourg Borrower, the Luxembourg Borrower shall jointly
and severally with the U.S. be obligated to pay), Prepetition Lender and Issuer
upon demand for all reasonable and documented out-of-pocket costs and expenses,
including, without limitation, reasonable attorneys’ fees (including allocated
costs of internal counsel and costs of settlement), incurred by such Prepetition
Agent, Prepetition Lender or Issuer in connection with any of the
following:  (i) in enforcing any Prepetition Loan Document or Prepetition
Obligation or any security therefore or exercising or enforcing any other right
or remedy available by reason of an Event of Default, (ii) in connection with
any refinancing or restructuring of the credit arrangements provided
 
234

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
hereunder in the nature of a “work-out” or in any insolvency or bankruptcy
proceeding, (iii) in commencing, defending or intervening in any litigation or
in filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding relating to the Prepetition Obligations, any Prepetition Loan Party,
any of the Borrowers’ Subsidiaries and related to or arising out of the
transactions contemplated hereby or by any other Prepetition Loan Document or
Related Document or (iv) in taking any other action in or with respect to any
suit or proceeding (bankruptcy or otherwise) described in clause (i), (ii) or
(iii) above.
 
Section 11.4.A                                Costs and Expenses
 
(a)           The Borrowers agree upon demand to pay, or reimburse each DIP
Agent for, all of such DIP Agent’s reasonable and documented out-of-pocket
audit, legal, appraisal, valuation, filing, document duplication and
reproduction and investigation expenses and for all other reasonable and
documented (pursuant to summary form invoices which may be redacted for
privileged information) costs and expenses of every type and nature (including
internal costs of such DIP Agent incurred on a per diem basis, the reasonable
fees, expenses and disbursements of the DIP Lenders Advisors, auditors,
accountants, appraisers, printers, insurance and environmental advisors, and
other consultants and agents) incurred by such DIP Agent in connection with any
of the following: (i) the DIP Administrative Agent’s audit and investigation of
the Debtors or any of their Subsidiaries in connection with the preparation,
negotiation or execution of any DIP Loan Document or the DIP Administrative
Agent’s periodic audits of the Debtors or any of their Subsidiaries, as the case
may be, (ii) the preparation, negotiation, execution or interpretation of this
Agreement (including the satisfaction or attempted satisfaction of any condition
set forth in Sections 3.4 through 3.7), any applicable DIP Loan Document, any
applicable Prepetition Loan Document or any proposal letter or commitment letter
issued in connection therewith, or the making of the DIP Loans hereunder,
(iii) the creation, perfection or protection of the Liens under any applicable
DIP Loan Document or any Prepetition Loan Document (including any reasonable
fees, disbursements and expenses for local counsel in various jurisdictions),
(iv) the ongoing administration of this Agreement and the DIP Loans, including
consultation with attorneys in connection therewith and with respect to each DIP
Agent’s rights and responsibilities hereunder and under the other applicable DIP
Loan Documents, (v) the protection, collection or enforcement of any DIP
Obligation or the enforcement of any DIP Loan Document, (vi) the commencement,
defense or intervention in any court proceeding relating in any way to the DIP
Obligations, any DIP Loan Party, any of the Debtors’ Subsidiaries, the Related
Documents, this Agreement or any other DIP Loan Document or any Prepetition Loan
Document (including the Cases), (vii) the response to, and preparation for, any
subpoena or request for document production with which any DIP Agent is served
or deposition or other proceeding in which such DIP Agent is called to testify,
in each case, relating in any way to the DIP Obligations, any DIP Loan Party,
any of the Debtors’ Subsidiaries, the Related Documents, this Agreement or any
other DIP Loan Document, any Prepetition Loan Document or the Cases, or
(viii) any amendment, consent, waiver, assignment, restatement, or supplement to
any DIP Loan Document or any Prepetition Loan Document or the preparation,
negotiation, and execution of the same or (ix) hedging contracts or contracts
set forth in Section 2.13.A (e) (Fees) .
 
(b)           The Borrowers further agree to pay or reimburse each DIP Agent and
DIP Lender upon demand for all reasonable and documented (pursuant to summary
form invoices
 
235

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
which may be redacted for privileged information) out-of-pocket costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by such DIP Agent or DIP
Lender in connection with any of the following:  (i) in enforcing any DIP Loan
Document or DIP Obligation or any security therefore or exercising or enforcing
any other right or remedy available by reason of a Default or Event of Default,
(ii) in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or in any
insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the DIP Obligations, any
DIP Loan Party, any of the Debtors’ Subsidiaries and related to or arising out
of the transactions contemplated hereby or by any other DIP Loan Document or
Related Document or (iv) in taking any other action in or with respect to any
suit or proceeding (bankruptcy or otherwise) described in clause (i), (ii) or
(iii) above (including the Cases).
 
Section 11.5            Indemnities
 
(a)           The U.S. Borrower agrees to indemnify and hold harmless each
Prepetition Agent,  Arranger, Prepetition Lender and Issuer and each of their
respective Affiliates, and each of the directors, officers, employees, agents,
representative, attorneys, consultants and advisors of or to any of the
foregoing (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III (Conditions To
Loans And Letters Of Credit)) (each such Person being an “Indemnitee”) from and
against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses of any
kind or nature (including reasonable fees, disbursements and expenses of
financial and legal advisors to any such Indemnitee) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not any
such Indemnitee is a party thereto, whether direct, indirect, or consequential
and whether based on any federal, state or local law or other statutory
regulation, securities or commercial law or regulation, or under common law or
in equity, or on contract, tort or otherwise, in any manner relating to or
arising out of this Agreement, any other Prepetition Loan Document, any
Prepetition Obligation, any Letter of Credit, any Disclosure Document, any
Related Document, or any act, event or transaction related or attendant to any
thereof, or the use or intended use of the proceeds of the Prepetition Loans or
Letters of Credit or in connection with any investigation of any potential
matter covered hereby (collectively, the “Indemnified Matters”); provided,
however, that the Borrowers shall not have any obligation under this
Section 11.5A to an Indemnitee with respect to any Indemnified Matter caused by
or resulting from the gross negligence or willful misconduct of that Indemnitee,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order.  Without limiting the foregoing, “Indemnified Matters”
include (i) all Environmental Liabilities and Costs arising from or connected
with the past, present or future operations of the Borrowers or any of their
respective Subsidiaries involving any property subject to a Collateral Document,
or damage to real or personal property or natural resources or harm or injury
alleged to have resulted from any Release of Contaminants on, upon or into such
property or any contiguous real estate, (ii) any costs or liabilities incurred
in connection with any Remedial Action concerning any Borrower or any of its
Subsidiaries, (iii) any costs or liabilities incurred in connection with any
Environmental Lien and (iv) any costs or liabilities incurred in connection with
any other matter under any Environmental Law, including the Comprehensive
Environmental Response,
 
236

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
Compensation and Liability Act of 1980, (49 U.S.C. § 9601 et seq.) and
applicable state property transfer laws, whether, with respect to any such
matter, such Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor in interest to the Borrowers or any of
their respective Subsidiaries, or the owner, lessee or operator of any property
of any Borrower or any of their respective Subsidiaries by virtue of
foreclosure, except, with respect to those matters referred to in clauses (i),
(ii), (iii) and (iv) above, to the extent (x) incurred following foreclosure by
any Prepetition Agent, any Prepetition Lender or any Issuer, or any Prepetition
Agent, any Prepetition Lender or any Issuer having become the successor in
interest to the Borrowers or any of their respective Subsidiaries and
(y) attributable solely to acts of such Prepetition Agent, such Prepetition
Lender or such Issuer or any agent on behalf of such Prepetition Agent, such
Prepetition Lender or such Issuer.
 
(b)           The U.S. Borrower shall indemnify each Prepetition Agent, the
Prepetition Lenders and each Issuer for, and hold each Prepetition Agent, the
Prepetition Lenders and each Issuer harmless from and against, any and all
claims for brokerage commissions, fees and other compensation made against the
Prepetition Agents, the Prepetition Lenders and the Issuers for any broker,
finder or consultant with respect to any agreement, arrangement or understanding
made by or on behalf of any Prepetition Loan Party or any of its Subsidiaries in
connection with the transactions contemplated by this Agreement.
 
(c)           The U.S. Borrower, at the request of any Indemnitee, shall have
the obligation to defend against such investigation, litigation or proceeding or
requested Remedial Action with legal counsel of the U.S. Borrower’s choice
(which counsel shall be reasonably satisfactory to such Indemnitee), and the
U.S. Borrower, in any event, may participate in the defense thereof with legal
counsel of the U.S. Borrower’s choice.  In the event that such Indemnitee
requests the U.S. Borrower to defend against such investigation, litigation or
proceeding or requested Remedial Action, the U.S. Borrower shall promptly do so
and, at such Indemnitee’s expense, such Indemnitee shall have the right to have
legal counsel of its choice participate in such defense.  No action taken by
legal counsel chosen by such Indemnitee in defending against any such
investigation, litigation or proceeding or requested Remedial Action, shall
vitiate or in any way impair the U.S. Borrower’s obligation and duty hereunder
to indemnify and hold harmless such Indemnitee.
 
(d)           The U.S. Borrower agrees that any indemnification or other
protection provided to any Indemnitee pursuant to the Existing Credit Agreement
(including pursuant to Section 11.5 thereof) or any other Prepetition Loan
Document (as defined in the Existing Credit Agreement and each an “Existing Loan
Document”) shall survive the effectiveness of this Agreement and any
indemnification or other protection provided to any Indemnitee pursuant to the
Existing Credit Agreement, any other Existing Loan Document, this Agreement
(including pursuant to this Section 11.5) or any other Prepetition Loan Document
shall (i) survive payment in full of the Prepetition Obligations and (ii) inure
to the benefit of any Person that was at any time an Indemnitee under the
Existing Credit Agreement, any other Existing Prepetition Loan Document, this
Agreement or any other Prepetition Loan Document.
 
Section 11.5.A         Indemnities – DIP Facilities
 
237

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(a)           Holdings and the Borrowers agree to indemnify and hold harmless
each DIP Agent, DIP Lead Arranger and DIP Lender and each of their respective
Affiliates, and each of the directors, officers, employees, agents,
representative, attorneys, consultants and advisors of or to any of the
foregoing (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III (Conditions To
Loans And Letters Of Credit)) (each such Person being an “Indemnitee”) from and
against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses of any
kind or nature (including reasonable fees, disbursements and expenses of
financial and legal advisors to any such Indemnitee) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not any
such Indemnitee is a party thereto, whether direct, indirect, or consequential
and whether based on any federal, state or local law or other statutory
regulation, securities or commercial law or regulation, or under common law or
in equity, or on contract, tort or otherwise, in any manner relating to or
arising out of this Agreement, any other DIP Loan Document, any DIP Obligation,
any Disclosure Document, any Related Document, or any act, event or transaction
related or attendant to any thereof, or the use or intended use of the proceeds
of the DIP Loans or in connection with any investigation of any potential matter
covered hereby (collectively, the “Indemnified Matters”); provided, however,
that the Borrowers shall not have any obligation under this Section 11.5 to an
Indemnitee with respect to any Indemnified Matter caused by or resulting from
the gross negligence or willful misconduct of that Indemnitee, as determined by
a court of competent jurisdiction in a final non-appealable judgment or
order.  Without limiting the foregoing, “Indemnified Matters” include (i) all
Environmental Liabilities and Costs arising from or connected with the past,
present or future operations of the Obligors or any of their respective
Subsidiaries involving any property subject to a Collateral Document, or damage
to real or personal property or natural resources or harm or injury alleged to
have resulted from any Release of Contaminants on, upon or into such property or
any contiguous real estate, (ii) any costs or liabilities incurred in connection
with any Remedial Action concerning any Obligor or any of its Subsidiaries,
(iii) any costs or liabilities incurred in connection with any Environmental
Lien and (iv) any costs or liabilities incurred in connection with any other
matter under any Environmental Law, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, (49 U.S.C. § 9601 et seq.) and
applicable state property transfer laws, whether, with respect to any such
matter, such Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor in interest to any Obligor or any of
their respective Subsidiaries, or the owner, lessee or operator of any property
of any Obligor or any of their respective Subsidiaries by virtue of foreclosure,
except, with respect to those matters referred to in clauses (i), (ii),
(iii) and (iv) above, to the extent (x) incurred following foreclosure by any
DIP Agent, any DIP Lender, or any DIP Agent or any DIP Lender having become the
successor in interest to any Obligor or any of their respective Subsidiaries and
(y) attributable solely to acts of such DIP Agent or such DIP Lender or any
agent on behalf of such DIP Agent or such DIP Lender.
 
(b)           Holdings and the Borrowers shall indemnify each DIP Agent and the
DIP Lenders for, and hold each DIP Agent and the DIP Lenders harmless from and
against, any and all claims for brokerage commissions, fees and other
compensation made against the DIP Agents and the DIP Lenders for any broker,
finder or consultant with respect to any agreement, arrangement or understanding
made by or on behalf of any Debtor or any of its Subsidiaries in connection with
the transactions contemplated by this Agreement.
 
238

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
(c)           Holdings and the Borrowers, at the request of any Indemnitee,
shall have the obligation to defend against such investigation, litigation or
proceeding or requested Remedial Action with legal counsel of the Debtor’s
choice (which counsel shall be reasonably satisfactory to such Indemnitee), and
the Debtor, in any event, may participate in the defense thereof with legal
counsel of the Debtor’s choice.  In the event that such Indemnitee requests the
Debtor to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Debtor shall promptly do so and, at such
Indemnitee’s expense, such Indemnitee shall have the right to have legal counsel
of its choice participate in such defense.  No action taken by legal counsel
chosen by such Indemnitee in defending against any such investigation,
litigation or proceeding or requested Remedial Action, shall vitiate or in any
way impair the Debtors’ obligation and duty hereunder to indemnify and hold
harmless such Indemnitee.
 
(d)           Holdings and the Borrowers agree that any indemnification or other
protection provided to any Indemnitee pursuant to the Existing Credit Agreement
(including pursuant to Section 11.5A thereof) or any other DIP Loan Document (as
defined in the Existing Credit Agreement and each an “Existing Loan Document”)
shall survive the effectiveness of this Agreement and any indemnification or
other protection provided to any Indemnitee pursuant to the Existing Credit
Agreement, any other Existing Loan Document, this Agreement (including pursuant
to this Section 11.5A) or any other DIP Loan Document shall (i) survive payment
in full of the DIP Obligations and (ii) inure to the benefit of any Person that
was at any time an Indemnitee under the Existing Credit Agreement, any other
Existing DIP Loan Document, this Agreement or any other DIP Loan Document.
 
Section 11.6             Limitation of Liability
 
(a)           The Borrowers agree that no Indemnitee shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to any Loan Party
or any of their respective Subsidiaries or any of their respective equity
holders or creditors for or in connection with the transactions contemplated
hereby and in the other Loan Documents and Related Documents, except to the
extent any direct damages (as opposed to special, indirect, consequential or
punitive damages (including, without limitation, any loss of profits, business
or anticipated savings)) are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence or willful misconduct. Each of Holdings and the Borrowers hereby
waives, releases and agrees (each for itself and on behalf of its Subsidiaries)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
 
(b)           IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY
LOAN PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE APPROVED ELECTRONIC
PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY
 
239

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
FORM SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
Section 11.7            Right of Set-off
 
Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of a Borrower against any and all
of the Obligations owing by such Borrower now or hereafter existing whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and even though such Obligations may be unmatured.  Each Lender
agrees promptly to notify such Borrower after any such set-off and application
made by such Lender or its Affiliates; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and
application.  The rights of each Lender under this Section 11.7 are in addition
to the other rights and remedies (including other rights of set-off) that such
Lender may have.
 
Section 11.8            Sharing of Payments, Etc.
 
(a)           Subject to the Collateral Sharing Agreement, if any Prepetition
Lender obtains any payment (whether voluntary, involuntary, through the exercise
of any right of set-off or otherwise) of the Loans owing to it (other than a
payment pursuant to Section 2.1A(b)), any interest thereon, fees in respect
thereof or amounts due pursuant to Section 11.4 (Costs and Expenses) or 11.5
(Indemnities) (other than payments pursuant to Section 2.15 (Special Provisions
Governing Eurocurrency Rate Loan), 2.16 (Capital Adequacy) or 2.17 (Taxes)) or
otherwise receives any Collateral or any “Proceeds” (as defined in the Pledge
and Security Agreement) of Collateral (other than payments pursuant to Section
2.15) or Section 2.17) (in each case, whether voluntary, involuntary, through
the exercise of any right of set-off (including pursuant to Section 11.7 (Right
of Set-off) or otherwise) in excess of its Ratable Portion of all payments of
such Obligations obtained by all the Lenders, such Lender (a “Purchasing
Lender”) shall forthwith purchase from the other Prepetition Lenders (each, a
“Selling Lender”) such participations in their Prepetition Loans or other
Prepetition Obligations as shall be necessary to cause such Purchasing Lender to
share the excess payment ratably with each of them. For the avoidance of doubt,
after the Roll-Up Loan Elevation Date, the Roll-Up Loans shall not be included
in the Prepetition Loans for the purposes of this Section 11.8.
 
(b)           If all or any portion of any payment received by a Purchasing
Lender is thereafter recovered from such Purchasing Lender, such purchase from
each Selling Lender shall be rescinded and such Selling Lender shall repay to
the Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.
 
(c)           The applicable Borrower agrees that any Purchasing Lender so
purchasing a participation from a Selling Lender pursuant to this Section 11.8
may, to the fullest extent
 
240

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation.
 
Section 11.9             Notices, Etc.
 
All notices, demands, requests and other communications provided for in this
Agreement shall be given in writing, or by any telecommunication device capable
of creating a written record (including electronic mail), and addressed to the
party to be notified as follows:
 
(a)            if to the Borrowers:
 
    Hayes-Lemmerz International, Inc.
    15300 Centennial Drive
    Northville, Michigan 48168
    Attention:  General Counsel
    Telecopy no:  (734) 737-2069
    E-Mail Address:  pcauley@hayes-lemmerz.com
 
(b)           if to any other Debtor, as specified on the signature page to such
Debtor’s DIP Subsidiary Consent;
 
(c)            if to any Lender, at its Domestic Lending Office specified
opposite its name on Schedule II (Applicable Lender Offices and Addresses for
Notice) or on the signature page of any applicable Assignment and Acceptance;
 
(d)           if to any Issuer, at the address set forth under its name on
Schedule II (Applicable Lender Offices and Addresses for Notice);
 
(e)           if to the Prepetition Administrative Agent or the Swing Loan
Lender:
 
    Citicorp North America, Inc.
    388 Greenwich Street, 19th Floor
    New York, New York 10013
    Attention: Keith Gerding
    Telecopy no: (212) 816-2513
    E-Mail Address: keith.r.gerding@citigroup.com
    with a copy to:
 
    Weil, Gotshal & Manges LLP
    767 Fifth Avenue
    New York, New York  10153-0119
    Attention:  Douglas Urquhart, Esq.
    Telecopy no:  (212) 310-8007
    E-Mail Address: douglas.urquhart@weil.com
 
(f)            if to the DIP Administrative Agent:
 
241

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
    Deutsche Bank AG New York Branch
    60 Wall Street
    Mailstop 2710
    New York, New York 10005
    Attention:  Erin Morrissey
    Telephone no.  (212) 250-1765
    Telecopy no.:   (212) 797-5690
    E-Mail Address:  erin.morrissey@db.com
    Attention:  Michael Meagher
    Telephone no.  (212) 250-2178
    Telecopy no.:   (212) 797-5695
    E-Mail Address:  michael.meagher@db.com
 
with a copy to:

 
    Milbank, Tweed, Hadley & McCloy LLP
    Attention: L. Douglas Harris
    Telecopy no: (212) 530-5144
    E-Mail Address: lharris@milbank.com
 
or at such other address as shall be notified in writing (x) in the case of the
Borrowers, the Agents and the Swing Loan Lender, to the other parties and (y) in
the case of all other parties, to the Borrowers and the Agents.  All notices,
demands, requests, consents and other communications described in this Section
11.9 shall be effective (i) if delivered by hand, including any overnight
courier service, upon personal delivery, (ii) if delivered by mail, when
deposited in the mails, (iii) if delivered by posting to an Approved Electronic
Platform (to the extent permitted by Section 10.3 (Posting of Approved
Electronic Communications) to be delivered thereunder), an Internet website or a
similar telecommunication device requiring a user prior access to such Approved
Electronic Platform, website or other device (to the extent permitted by Section
10.3 (Posting of Approved Electronic Communications) to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in this Section 11.9; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II (The ) or Article X (The Agents)
shall not be effective until received by the Administrative Agent
 
(g)           Use of Electronic Platform.  Notwithstanding clause (a) and
(b) above (unless the Administrative Agent requests that the provisions of
clause (a) and (b) above be followed) and any other provision in this Agreement
or any other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties
 
242

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
shall deliver all Approved Electronic Communications to the Administrative Agent
by properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify the
Borrowers.  Nothing in this clause (g) shall prejudice the right of the
Administrative Agent or any Lender or Issuer to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrowers effect delivery in such manner.
 
Section 11.10          No Waiver; Remedies
 
No failure on the part of any Lender, Issuer or Agent to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
Section 11.11          Amendment No. 2; Binding Effect
 
(a)           The terms and conditions of this Agreement and the Agents’, the
Lenders’ and the Issuers’ rights and remedies under this Agreement and the other
Loan Documents shall apply to all of the Obligations incurred under the Existing
Credit Agreement and the Notes issued thereunder.
 
(b)           On and after the Amendment No. 2 Effective Date, (i) all
references to the Existing Credit Agreement (or to any amendment or any
amendment and restatement thereof) in the Loan Documents (other than this
Agreement) shall be deemed to refer to the Existing Credit Agreement, as amended
by Amendment No. 2, (ii) all references to any section (or subsection) of the
Existing Credit Agreement or in any Loan Document (but not herein) shall be
amended to become, mutatis mutandis, references to the corresponding provisions
of this Agreement and (iii) except as the context otherwise provides, on or
after the Amendment No 2 Effective Date, all references to this Agreement herein
(including for purposes of indemnification and reimbursement of fees) shall be
deemed to be reference to the Existing Credit Agreement, as amended by Amendment
No. 2.
 
Section 11.12          Governing Law
 
This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York, without application of conflict of law principles that would
require the application of the laws of another jurisdiction, except to the
extent New York law is superseded by the Bankruptcy Code.
 
Section 11.13           Submission to Jurisdiction; Service of Process
 
(a)           Prior to the closing or dismissal of all of the Cases, the
Bankruptcy Court shall have exclusive jurisdiction over any legal action or
proceeding involving, related to or arising out of this Agreement or any other
Loan Document or, if the Bankruptcy Court does not
 
243

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
have or exercise jurisdiction, then such legal action or proceeding may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Agreement, the Borrowers hereby accept for themselves and in respect of
their property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  The parties hereto hereby irrevocably waive any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.
 
(b)           The Holdings and the Borrowers hereby irrevocably consent (and
shall ensure that their Subsidiaries consent) to the service of any and all
legal process, summons, notices and documents in any action or proceeding
arising out of or in connection with this Agreement or any Loan Document by the
mailing (by registered or certified mail, postage prepaid) or delivering of a
copy of such process to the applicable Debtors (or Subsidiaries) at their
addresses specified in Section 11.9 (Notices, Etc.)  The Debtors agree (and
shall ensure that their Subsidiaries agree) that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(c)           Nothing contained in this Section 11.13 shall affect the right of
any Agent or any Lender to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against any Debtor or any
Subsidiary thereof in any other jurisdiction.
 
(d)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the applicable Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by such Agent at 12:00 p.m. (New
York time) on the Business Day preceding that on which final judgment is given,
for the purchase of Dollars, for delivery two Business Days thereafter.
 
Section 11.14           Waiver of Jury Trial
 
Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Agreement or any other Loan Document.
 
Section 11.15           Marshaling; Payments Set Aside
 
None of the Agents, Lenders, Issuers or any other Secured Parties shall be under
any obligation to marshal any assets in favor of the Borrowers or any other
party or against or in payment of any or all of the Obligations.  To the extent
that the Obligors make a payment or payments to any Agent, Lender, Issuer or any
other Secured Party or any such Person receives payment from the proceeds of the
Collateral or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part
 
244

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
thereof originally intended to be satisfied, and all Liens, right and remedies
therefore, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
 
Section 11.16          Section Titles
 
The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a
section.  Any reference to the number of a clause, sub-clause or subsection
hereof immediately followed by a reference in parenthesis to the title of the
Section containing such clause, sub-clause or subsection is a reference to such
clause, sub-clause or subsection and not to the entire Section; provided,
however, that, in case of direct conflict between the reference to the title and
the reference to the number of such Section, the reference to the title shall
govern absent manifest error.  If any reference to the number of a Section (but
not to any clause, sub-clause or subsection thereof) is followed immediately by
a reference in parenthesis to the title of a Section, the title reference shall
govern in case of direct conflict absent manifest error.
 
Section 11.17           Execution in Counterparts
 
This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.  Delivery of an executed signature page of
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all parties shall be lodged with the Borrowers and the Agents.
 
Section 11.18           Entire Agreement
 
This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.
 
Section 11.19           Confidentiality
 
Each Lender and each Agent agree to keep information obtained by it pursuant
hereto and the other Loan Documents confidential in accordance with such
Lender’s or such Agent’s, as the case may be, customary practices and agrees
that it shall only use such information in connection with the transactions
contemplated by this Agreement and not disclose any such information other than
(a) to such Lender’s or such Agent’s, as the case may be, employees,
representatives, agents and Affiliates that are or are expected to be involved
in the evaluation of such information in connection with the transactions
contemplated by this Agreement and are advised of the confidential nature of
such information, (b) to the extent such information presently is or hereafter
becomes available to such Lender or such Agent, as the case
 
245

--------------------------------------------------------------------------------


 
may be, on a non-confidential basis from a source other than the Borrowers,
(c) to the extent disclosure is required by law, regulation or judicial order or
requested or required by bank regulators or auditors or (d) to current or
prospective assignees, participants and Special Purpose Vehicles grantees of any
option described in Section 11.2(f) (Assignments and Participations), in each
case, to the extent such assignees, participants or grantees agree to be bound
by the provisions of this Section 11.19.  Notwithstanding any other provision in
this Agreement, the Borrowers, Holdings and the Agents hereby agree that the
Borrowers, Holdings and the Agents (and each of their respective employees,
representatives and agents and each of the officers, directors, employees,
accountants, attorneys and other advisors of any of them) may disclose to any
and all persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure of the Prepetition Facilities and the transactions contemplated
hereby and all materials of any kind (including opinions and other tax analyses)
that are provided to each of them  relating to such U.S. tax treatment and U.S.
tax structure.
 
Section 11.20           Patriot Act Notice.
 
Each Lender subject to the Patriot Act hereby notifies the Borrowers that,
pursuant to Section 326 of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrowers, including the name and address
of the Borrowers and other information that will allow such Lender to identify
the Borrowers in accordance with the Patriot Act.
 
Section 11.21           Effect of this Agreement.
 
Nothing in this Agreement limits or shall be construed as a waiver of the
Lender’s rights under any Order of the Bankruptcy Court and in the case of any
conflict between the express terms and provisions of this Agreement and the
express terms and provisions of any Order of the Bankruptcy Court, unless such
term or provision in the Bankruptcy Court Order is phrased as “as defined in” or
“as more fully described in” this Agreement, the terms and provisions of the
Order of the Bankruptcy Court shall govern.  Subject to the foregoing, any
extension of credit outstanding pursuant to an Order of the Bankruptcy Court on
the DIP Effective Date shall be subject to the terms and conditions hereof and
deemed as a DIP Loan hereunder.
 
[Signature Pages Follow]
 
246

--------------------------------------------------------------------------------

CONFORMED COMPOSITE VERSION
 
In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as the date first above
written.
 


 

 
HLI Operating Company, Inc.,
        as U.S. Borrower
 
   
By:
 
     
Name: 
     
Title:  
 

 
 

 
 
Hayes Lemmerz Finance LLC–Luxembourg S.C.A.,
        as Luxembourg Borrower
 
   
By:
 
     
Name:  
     
Title:  
         

 
 

 
 
Hayes Lemmerz International, INC.,
        as Holdings
 
   
By:
 
     
Name:  
     
Title:  
         


 
[Signature page to third amended and restated secured super-priority
Debtor in possession credit agreement]

--------------------------------------------------------------------------------




 

 
 
Citicorp North America, INC.,
        as Agent, Swing Loan Lender, Lender and Issuer
 
   
By:
 
     
Name:  
     
Title:  
         


 
[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






 

 
 
General Electric Capital Corporation,
        as Lender
 
   
By:
 
     
Name:  
     
Title:  
         

 

 
[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




 


 

 
 
UBS Loan Finance LLC
        as Lender
 
   
By:
 
     
Name:  
     
Title:  
         

 
By:
 
     
Name:  
     
Title:  
       


 

 
[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------


 
 
 

 
 
Deutsche Bank AG New York. Branch,
        as Lender
 
   
By:
 
     
Name:  
     
Title:  
         

 
 
 
[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------


 
 

 
 
Deutsche Bank Securities INC.        
        as Syndication Agent
 
   
By:
 
     
Name:  
     
Title:  
         

 
 
 
[Signature Page to Second Amended and Restated Credit Agreement]
 
 